Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 1 of 247 PageID #: 2455




       IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

 AKORN, INC.,                                    )
                                                 )
       Plaintiff and Counterclaim Defendant,     )
                                                 )
          v.                                     )    C.A. No. 2018–0300–JTL
                                                 )
 FRESENIUS KABI AG,                              )
 QUERCUS ACQUISITION, INC., and                  )
 FRESENIUS SE & CO. KGAA,                        )
                                                 )
       Defendants and Counterclaim Plaintiffs.   )

                           MEMORANDUM OPINION

                         Date Submitted: September 25, 2018
                           Date Decided: October 1, 2018

William M. Lafferty, Thomas W. Briggs, Jr., John P. DiTomo, Richard Li, MORRIS,
NICHOLS, ARSHT & TUNNELL LLP, Wilmington, Delaware; Robert H. Baron, Daniel
Slifkin, Michael A. Paskin, Justin C. Clarke, CRAVATH, SWAINE & MOORE LLP, New
York, New York; Counsel for Plaintiff and Counterclaim Defendant.

Donald J. Wolfe, Jr., Michael A. Pittenger, T. Brad Davey, Matthew F. Davis, Jacob R.
Kirkham, POTTER ANDERSON & CORROON LLP, Wilmington, Delaware; Stephen P.
Lamb, Daniel A. Mason, Brendan W. Sullivan, PAUL, WEISS, RIFKIND, WHARTON
& GARRISON LLP, Wilmington, Delaware; Lewis R. Clayton, Andrew G. Gordon,
Susanna M. Buergel, Jonathan H. Hurwitz, Daniel H. Levi, Paul A. Paterson, PAUL,
WEISS, RIFKIND, WHARTON & GARRISON LLP, New York, New York; Counsel for
Defendants and Counterclaim Plaintiffs.

LASTER, V.C.
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 2 of 247 PageID #: 2456




       Pursuant to an agreement and plan of merger dated April 24, 2017 (the “Merger

Agreement”), Fresenius Kabi AG agreed to acquire Akorn, Inc. In the Merger Agreement,

Akorn made extensive representations about its compliance with applicable regulatory

requirements and committed to use commercially reasonable efforts to operate in the

ordinary course of business between signing and closing. Both Fresenius and Akorn

committed to use their reasonable best efforts to complete the merger, and Fresenius

committed to take all actions necessary to secure antitrust approval, without any efforts-

based qualification. The parties agreed to a contractually defined “Outside Date” for

closing, set initially at April 24, 2018. If the need for antitrust approval was the only

condition to closing that had still not been met at that point, then the Outside Date would

extend automatically to July 24, 2018.

       If the merger closed, then each share of Akorn common stock would be converted

into the right to receive $34 per share. Closing, however, was not a foregone conclusion.

First, Fresenius’s obligation to close was conditioned on Akorn’s representations having

been true and correct both at signing and at closing, except where the failure to be true and

correct would not reasonably be expected to have a contractually defined “Material

Adverse Effect.” If this condition was not met and could not be cured by the Outside Date,

then Fresenius could terminate the Merger Agreement. Fresenius could not exercise this

termination right, however, if Fresenius was in material breach of its own obligations under

the Merger Agreement.

       Second, Fresenius’s obligation to close was conditioned on Akorn having complied

in all material respects with its obligations under the Merger Agreement. Once again, if


                                             1
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 3 of 247 PageID #: 2457




this condition was not met and could not be cured by the Outside Date, then Fresenius

could terminate the Merger Agreement. Here too, Fresenius could not exercise the

termination right if Fresenius was in material breach of its own obligations under the

Merger Agreement.

       Third, Fresenius’s obligation to close was conditioned on Akorn not having suffered

a Material Adverse Effect. The failure of this condition did not give Fresenius a right to

terminate. Once the Outside Date passed, however, either Fresenius or Akorn could

terminate, as long as the terminating party’s own breach of the Merger Agreement had not

been a principal cause of or resulted in the parties’ failure to close before the Outside Date.

       Akorn and Fresenius entered into the Merger Agreement shortly after announcing

their results for the first quarter of 2017. During the second quarter of 2017, Akorn’s

business performance fell off a cliff, delivering results that fell materially below Akorn’s

prior-year performance on a year-over-year basis. The dismal results shocked Fresenius,

because on the same date that the parties signed the Merger Agreement, Akorn had

reaffirmed its full-year guidance for 2018 at Fresenius’s request. Akorn’s performance fell

well below the guidance, forcing management to adjust Akorn’s full-year guidance

downward. Fresenius consulted with Akorn about the reasons for the sudden decline, which

Akorn attributed to unexpected competition and the loss of a key contract.

       Akorn’s CEO reassured Fresenius that the downturn was temporary, but Akorn’s

performance continued to slide in July and again in August 2018. By September,

Fresenius’s management team had become concerned that Akorn had suffered a Material




                                              2
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 4 of 247 PageID #: 2458




Adverse Effect, although its legal counsel was not certain at that point that Fresenius could

satisfy the high burden imposed by Delaware law.

       In October 2017, Fresenius received a letter from an anonymous whistleblower who

made disturbing allegations about Akorn’s product development process failing to comply

with regulatory requirements. In November 2017, Fresenius received a longer version of

the letter that provided additional details and made equally disturbing allegations about

Akorn’s quality compliance programs. The letters called into question whether Akorn’s

representations regarding regulatory compliance were accurate and whether Akorn had

been operating in the ordinary course of business.

       Fresenius provided the letters to Akorn. Although Fresenius understood that Akorn

would have to investigate the allegations in the ordinary course of business, Fresenius

informed Akorn that Fresenius also needed to conduct its own investigation into the

allegations. Under the Merger Agreement, Fresenius had bargained for a right of

reasonable access to Akorn’s officers, employees, and information so that Fresenius could

evaluate Akorn’s contractual compliance and determine whether the conditions to closing

were met. Invoking this right, Fresenius had expert attorneys and advisors investigate the

issues raised by the whistleblower letters.

       Fresenius’s investigation uncovered serious and pervasive data integrity problems

that rendered Akorn’s representations about its regulatory compliance sufficiently

inaccurate that the deviation between Akorn’s actual condition and its as-represented

condition would reasonably be expected to result in a Material Adverse Effect. During the

course of the investigation, tensions escalated between the parties. Matters came to a head


                                              3
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 5 of 247 PageID #: 2459




after Akorn downplayed its problems and oversold its remedial efforts in a presentation to

its primary regulator, the United States Food and Drug Administration (“FDA”). As one of

Akorn’s own experts recognized at trial, Akorn was not fully transparent with the FDA.

Put more bluntly, the presentation was misleading. From Fresenius’s standpoint, Akorn

was not conducting its operations in the ordinary course of business, providing an

additional basis for termination.

       During this same period, Akorn’s business performance continued to deteriorate. In

mid-April 2018, Fresenius sent Akorn a letter explaining why conditions to closing could

not be met and identifying contractual bases for terminating the Merger Agreement.

Fresenius nevertheless offered to extend the Outside Date if Akorn believed that further

investigation would enable Akorn to resolve its difficulties. Akorn declined.

       On April 22, 2018, Fresenius gave notice that it was terminating the Merger

Agreement. Fresenius asserted that Akorn’s representations regarding regulatory

compliance were so incorrect that the deviation would reasonably be expected to result in

a Material Adverse Effect. Fresenius also cited Akorn’s failure to comply in all material

respects with its contractual obligations under the Merger Agreement, including Akorn’s

obligation to use commercially reasonable efforts to operate in the ordinary course of

business in all material respects. Fresenius also cited the section in the Merger Agreement

that conditioned Fresenius’s obligation to close on Akorn not having suffered a Material

Adverse Effect.

       Akorn responded by filing this action, which seeks a declaration that Fresenius’s

attempt to terminate the Merger Agreement was invalid and a decree of specific


                                            4
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 6 of 247 PageID #: 2460




performance compelling Fresenius to close. Fresenius answered and filed counterclaims,

contending it validly terminated the Merger Agreement and is not required to close.

       This post-trial decision rules in favor of Fresenius and against Akorn. First,

Fresenius validly terminated the Merger Agreement because Akorn’s representations

regarding its compliance with regulatory requirements were not true and correct, and the

magnitude of the inaccuracies would reasonably be expected to result in a Material Adverse

Effect. Second, Fresenius validly terminated because Akorn materially breached its

obligation to continue operating in the ordinary course of business between signing and

closing. Third, Fresenius properly relied on the fact that Akorn has suffered a Material

Adverse Effect as a basis for refusing to close.

       If Fresenius had been in material breach of its own obligations under the Merger

Agreement, then Fresenius could not have exercised either of the termination rights on

which it relied. Akorn tried to prove that Fresenius failed to use its reasonable best efforts

to complete the merger and breached its obligation to take all actions necessary to obtain

antitrust approval. By piecing together bits of documents and testimony, Akorn’s skilled

counsel weaved a tale of buyer’s remorse. I have taken this theory seriously, and there is

some evidence to support it.

       Having weighed the evidence and evaluated the credibility of the witnesses, I find

that Fresenius fulfilled its contractual obligations. In prior cases, this court has correctly

criticized buyers who agreed to acquisitions, only to have second thoughts after cyclical

trends or industrywide effects negatively impacted their own businesses, and who then

filed litigation in an effort to escape their agreements without consulting with the sellers.


                                              5
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 7 of 247 PageID #: 2461




In these cases, the buyers claimed that the sellers had suffered contractually defined

material adverse effects under circumstances where the buyers themselves did not seem to

believe their assertions.

       This case is markedly different. Fresenius responded to a dramatic, unexpected, and

company-specific downturn in Akorn’s business that began in the quarter after signing.

After consulting with Akorn about the reasons for the decline and receiving unconvincing

answers, Fresenius appropriately began evaluating its contractual rights under the Merger

Agreement. While doing so, Fresenius continued to move forward with the transaction.

Later, Fresenius received whistleblower letters that made alarming allegations about data

integrity issues at Akorn. Once again, Fresenius consulted with Akorn, then relied on an

informational access covenant in the Merger Agreement to conduct an investigation. That

too was proper, because buyers obtain informational rights so they can continue to evaluate

the seller after signing and determine whether to close.

       Akorn did prove that for approximately a one-week period during February 2018,

Fresenius embarked on a strategy for achieving antitrust approval that would have breached

its contractual obligation to take all steps necessary to satisfy that condition to closing.

Fresenius promptly reversed course, and the parties were on the cusp of receiving antitrust

approval when Fresenius terminated the Merger Agreement. If all other conditions to

closing had been met on the initial Outside Date such that it would have extended

automatically to June 24, 2018, then the parties easily would have obtained antitrust

approval. Fresenius technically breached its contractual obligation, but it was not a material




                                              6
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 8 of 247 PageID #: 2462




breach sufficient to deprive Fresenius of its ability to exercise the termination rights on

which it relied.

       Any second thoughts that Fresenius had about the Merger Agreement were justified

by unexpected events at Akorn. The parties agreed to provisions in the Merger Agreement

that addressed those events, and Fresenius properly exercised its rights under those

provisions. As a result, the Merger Agreement terminated on April 22, 2018.

                         I.       FACTUAL BACKGROUND

       A five-day trial took place on July 9–13, 2018. The parties introduced 1,892 exhibits

into evidence and lodged fifty-four deposition transcripts—forty from fact witnesses and

fourteen from experts. Nine fact witnesses and seven experts testified live at trial.

       The parties prepared for trial during eleven weeks of highly expedited litigation.

Despite the massive effort this entailed, the parties required assistance with only one

significant discovery dispute, which involved contentious privilege issues. This case

exemplifies how professionals can simultaneously advocate for their clients while

cooperating as officers of the court. The parties were aided in this effort by a discovery

facilitator who helped them craft and live by a detailed discovery plan.

       My task is to make factual findings based on the record the parties generated. For

that purpose, Fresenius bore the burden of proving by a preponderance of the evidence the

facts supporting the exercise of its termination rights. Akorn bore the burden of proving by

a preponderance of the evidence the facts necessary to establish its claim that Fresenius

could not exercise those rights because Fresenius was in material breach of its own




                                              7
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 9 of 247 PageID #: 2463




obligations. Akorn bore the burden of proving by clear and convincing evidence the facts

necessary to justify a decree of specific performance.

       Fresenius would have borne the burden of proving the facts necessary to establish

its affirmative defense of unclean hands. In this case, however, there was no meaningful

distinction between its contractual arguments and its unclean hands defense. Fresenius

simply repackaged its contractual arguments as an equitable theory. In my view, the Merger

Agreement governs the parties’ relationship. If there were issues or actions that could

support a defense of unclean hands and which did not come within the analytical

framework of the Merger Agreement, then I would have analyzed that defense. In this case,

however, the facts fit neatly within the analytical framework of the Merger Agreement and

point to a contract-based outcome. Under those circumstances, applying the doctrine of

unclean hands would either duplicate the contractual outcome or create uncertainty by

departing from the result that the parties sought to achieve for themselves. This decision

therefore does not address the defense of unclean hands.

       Based on these allocations of the burden of proof, the evidence supported the

following findings of fact.

A.     Fresenius

       Defendant Fresenius Kabi AG is a pharmaceutical company headquartered in

Germany.1 It employs approximately 37,000 people worldwide, has seventy manufacturing



       1
         PTO ¶ B.2. Citations in this form refer to stipulated facts in the pre-trial order. See
Dkt. 165. Citations in the form “[Name] Tr.” refer to witness testimony from the trial
transcript. Citations in the form “[Name] Dep.” refer to witness testimony from a

                                               8
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 10 of 247 PageID #: 2464




 sites around the world, and is worth about €6.5 billion.2 Its particular areas of focus lie in

 clinical nutrition, injectable drugs, IV solutions, and medical devices.3 Fresenius Kabi is a

 signatory to the Merger Agreement.

        Fresenius Kabi is the parent corporation of defendant Quercus Acquisition, Inc., a

 wholly owned acquisition subsidiary. Under the Merger Agreement, Quercus would merge

 with and into Akorn in a reverse triangular merger (the “Merger”). Although a necessary

 party for purposes of Akorn’s request for specific performance, Quercus does not play a

 meaningful role in the dispute.

        Fresenius Kabi is also the parent corporation of non-party Fresenius Kabi USA,

 LLC (“Fresenius USA”), another wholly owned subsidiary.4 In the United States, Fresenius

 Kabi operates through Fresenius USA. Fresenius Kabi viewed the Merger as a way to

 expand its business in the United States, and personnel from Fresenius USA figure

 prominently in the record.

        Fresenius Kabi is itself a wholly owned subsidiary of defendant Fresenius SE & Co.

 KGaA (“Fresenius Parent”), a German company whose shares trade publicly on the




 deposition transcript. Citations in the form “JX –– at ––” refer to a trial exhibit with the
 page designated by the last three digits of the control or JX number or, if the document
 lacked a control or JX number, by the internal page number. If a trial exhibit used paragraph
 numbers, then references are by paragraph.
        2
            Henriksson Tr. 933, 1027; see PTO ¶ B.2.
        3
            Henriksson Tr. 933–34.
        4
            PTO ¶ C.2.


                                               9
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 11 of 247 PageID #: 2465




 Frankfurt Stock Exchange.5 Through various business segments, Fresenius Parent offers

 products and services for hospitals, dialysis, and outpatient treatment.6 Fresenius Parent

 has been in existence for more than a century, operates in more than 100 countries, and

 employs approximately 277,000 people worldwide.7 For its fiscal year 2017, Fresenius

 Parent had sales of approximately €34 billion and an operating profit of nearly €5 billion.8

 Fresenius Parent is a signatory to the Merger Agreement for the purpose of causing

 Fresenius Kabi to comply with its obligations.9

        The resulting three-tiered corporate structure puts Fresenius Parent at the top, then

 Fresenius Kabi, then Fresenius USA. The corresponding human hierarchy starts with the

 Supervisory Board of Fresenius Parent, which plays the same role as the board of directors

 of a Delaware corporation. Because it is a German company, Fresenius Parent also has a

 Management Board, consisting of the senior executives of that entity. Since July 2016,

 Stephan Sturm has served as the top executive at Fresenius Parent and Chairman of the

 Management Board.10 Since 2013, Mats Henriksson has served as CEO of Fresenius




        5
            Id. ¶¶ B.2–3.
        6
            Id. ¶ B.3.
        7
            Sturm Tr. 1171, 1195.
        8
            Id. at 1171.
        9
            JX 1 § 8.16.
        10
             Sturm Tr. 1169–71.


                                             10
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 12 of 247 PageID #: 2466




 Kabi.11 He also serves as a member of the Management Board of Fresenius Parent.12 For

 many years, John Ducker has served as President and CEO of Fresenius USA.13

        Although critically important for many purposes, distinguishing among the

 Fresenius entities is generally not necessary in this decision. It therefore refers only to

 Fresenius, unless context requires a more specific referent.

 B.     Akorn

        Plaintiff Akorn is a specialty generic pharmaceuticals company organized under the

 laws of the State of Louisiana and headquartered in Lake Forest, Illinois.14 Akorn’s stock

 trades publicly on NASDAQ under the symbol “AKRX.”15 Akorn is defined as the

 “Company” in the Merger Agreement, and this decision sometimes uses that term. During

 the events giving rise to this litigation, Raj Rai was its President and CEO.

        Akorn’s business model focuses on selectively targeting products with complex

 manufacturing processes or that are deliverable in alternative dose forms, such as




        11
             Henriksson Tr. 933–34.
        12
             Sturm Tr. 1172.
        13
             Henriksson Tr. 935–36; Bauersmith Tr. 575–76.
        14
           PTO ¶ B.1. Attentive readers will have noted that none of the parties to the Merger
 Agreement is a Delaware entity. Even Quercus, the acquisition subsidiary, is a Louisiana
 corporation. The parties nevertheless chose Delaware law to govern the Merger Agreement
 (excluding internal affairs matters governed by Louisiana law) and selected the courts of
 this state as their exclusive forum for litigation. See JX 1 §§ 8.06 & 8.07.
        15
             PTO ¶ B.1.


                                              11
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 13 of 247 PageID #: 2467




 injectables, eye drops, oral liquids, inhalants, and nasal sprays.16 Akorn’s management

 team believes this strategy carries less risk and generates more consistent profit margins

 than other generic drug company strategies.17 Akorn has manufacturing facilities in

 Decatur, Illinois; Somerset, New Jersey; Amityville, New York; Hettlingen, Switzerland;

 and Paonta Sahib, India. Akorn has research and development centers in Vernon Hills,

 Illinois, and Cranbury, New Jersey.18

        Akorn’s primary regulator is the FDA.19 Akorn’s quality operations function is

 responsible for ensuring that Akorn’s plants and R&D centers meet FDA requirements.20

 To carry out this function, Akorn’s Global Quality Compliance (“GQC”) team conducts

 periodic audits; Akorn also retains consultants who evaluate its sites and processes.21

        Akorn’s quality operations function is also responsible for ensuring that Akorn

 complies with FDA requirements when making submissions to the FDA, such as when

 filing an Abbreviated New Drug Application (“ANDA”) to seek approval for a new generic




        16
             See Rai Tr. 455–56; PTO ¶ B.1.
        17
             See Rai Tr. 456–57; see also Bauersmith Tr. 614; Bauersmith Dep. 111–12.
        18
             Wasserkrug Tr. 7–8.
        19
             Id. at 18–19.
        20
             Id. at 8–9, 15–16.
        21
             See id. at 14–15, 18; Pramik Tr. 219–220; Kaufman Tr. 272; Chesney Tr. 1240–
 41.


                                              12
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 14 of 247 PageID #: 2468




 drug.22 When reviewing an ANDA, the FDA relies on data submitted by the applicant. To

 ensure that data is reliable, the FDA imposes rigorous data integrity requirements on

 pharmaceutical companies.23 From the FDA’s standpoint, “ensuring data integrity is an

 important component of [the pharmaceutical] industry’s responsibility to ensure the safety,

 efficacy, and quality of drugs, and of [the] FDA’s ability to protect the public health.”24

        The FDA’s data integrity requirements place the burden on the pharmaceutical

 company to “prove the origin, transmission, and content of the company’s data and that

 data is what it is purported to be.”25 “A properly designed and managed data integrity

 program strives to mitigate the risk of purposeful data manipulation or fraud by putting

 controls in place that limit to the greatest extent possible the opportunities to manipulate

 data . . . .”26 To minimize those risks, the FDA’s data integrity requirements impose strict

 requirements that data regarding testing and manufacturing be attributable, legible,

 contemporaneously recorded, original or a true copy, and accurate (“ALCOA”), as well as

 complete, consistent, enduring, and available.27 The FDA’s data integrity requirements are

 part of its current Good Manufacturing Practices (“cGMP”), which are designed to ensure



        22
             See Wasserkrug Tr. 22.
        23
             JX 1251 ¶¶ 17–20.
        24
             JX 112 at 1.
        25
             JX 143 at 1; accord Kaufman Tr. 323; Kaufman Dep. 196; see Wasserkrug Tr. 9.
        26
             JX 1252 ¶ 2.1.
        27
             See JX 1247 ¶ 35; Wasserkrug Tr. 8–9, 22; Franke Dep. 33–36.


                                              13
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 15 of 247 PageID #: 2469




 the systematic safety, quality, and reliability of drug products.28 These requirements are set

 out in federal regulations and clarified by FDA guidance.29

        A critical component of a modern data integrity system is the company’s IT

 infrastructure.30 The FDA requires that computer systems have adequate “access controls”

 that restrict who may access electronic data, as well as “change controls” designed to

 “ensure that no unnecessary changes are made, that all changes are documented, and that

 the possible effect of a change is evaluated prior to its implementation.”31 The FDA also

 requires that lab equipment have “audit trails” to document who uses the equipment, when,

 and for what purpose.32

        Data integrity also requires ensuring the authenticity of entries in laboratory

 notebooks.33 Notebooks contain original source data that should be contemporaneously

 recorded by chemists. Notebooks must be preserved, and missing notebooks are “an

 important data integrity issue” because “that data is no longer available” and cannot be



        28
             Wasserkrug Tr. 8, 12; JX 1251 ¶ 22; JX 1249 ¶ 26.
        29
          See, e.g., 21 C.F.R. Pt. 211. See generally Wasserkrug Tr. 12–13; JX 934 at 3; JX
 1247 ¶¶ 34–35; JX 1251 ¶¶ 22–23.

        JX 439 at ‘436 (IT is a “core component of a 21st century quality control
        30

 management structure”); see Pramik Dep. 26.
        31
             JX 1249 ¶ 96 n.141; see 12 C.F.R. § 211.68(b); Pramik Dep. 27; JX 934 at 3.
        32
             JX 1247 ¶ 36; see 12 C.F.R. § 211.192; Franke Dep. 56; JX 934 at 3.
        33
          See 21 C.F.R. §§ 211.68(b) & 211.194(a); JX 934 at 3; JX 1251 ¶ 83; see also JX
 1247 ¶¶ 39–40; Wasserkrug Tr. 22 (describing FDA site visits to inspect notebooks and
 batch records “to assure the ALCOA principles of that data”).


                                              14
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 16 of 247 PageID #: 2470




 verified.34 At Akorn, each notebook is assigned to a particular individual; making unsigned

 entries in another analyst’s notebook violates fundamental principles of data integrity.35

        The FDA’s data integrity rules require that all test data—both failing results and

 passing ones—be properly recorded.36 The FDA forbids the practice of “testing into

 compliance,” or running tests again and again until passing results are secured and

 recording only the passing results.37

        FDA regulations require that potential data integrity violations be promptly

 investigated and remediated. FDA guidance calls for “potential data falsification” to be

 “fully investigated” by the firm’s “quality system to determine the effect of the event on

 patient safety, product quality, and data reliability; to determine the root cause; and to

 ensure the necessary corrective actions are taken.”38

        The FDA is required to inspect manufacturing facilities on a risk-based schedule39

 and typically inspects Akorn’s sites at least once a year.40 The FDA may also conduct




        34
             Franke Dep. 51–52.
        35
             Sherwani Dep. 54–57; Silverberg Dep. 54–55.
        36
             Wasserkrug Dep. 86–87; see 21 C.F.R. § 211.194(a); JX 934 at 3.
        37
             Wasserkrug Dep. 52–53, 86–87; JX 1252 at 3.
        38
           JX 112 at 9–10 (citing 21 C.F.R. §§ 211.22(a), 211.125(c), 211.192, 211.198,
 211.204); see Rai Dep. 26 (acknowledging that Akorn “absolutely” has “responsibilities to
 investigate and remediate data integrity problems”).
        39
             21 U.S.C. § 360(h)(3).
        40
             See Wasserkrug Tr. 20.


                                              15
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 17 of 247 PageID #: 2471




 directed “for cause” inspections.41 At the conclusion of an inspection, the FDA holds a

 close-out meeting and shares its observations.42 The FDA may provide only oral

 observations, or it may document observations in a Form 483, which is a written report

 from the FDA documenting “observations [that] are intended to denote significant

 conditions that constitute violations of cGMPs.”43 The company has an obligation to

 respond to the FDA’s observations within fifteen business days with a root cause analysis,

 impact assessment, and a set of corrective and preventative actions (“CAPAs”).44 If the

 FDA determines that the company has proposed adequate CAPAs, it will typically classify

 the inspection as voluntary action indicated (“VAI”).45 If the FDA determines that the

 remedial measures are insufficient, it may classify the inspection as official action indicated

 (“OAI”).46 An OAI classification can lead to further regulatory action, such as follow-up

 inspections or the issuance of a Warning Letter.47 After the issuance of a Warning Letter,

 the FDA typically will not approve new product applications from the facility until the




        41
             JX 934 at 4; JX 1249 ¶ 55; Wasserkrug Tr. 23.
        42
             Wasserkrug Tr. 24.
        43
             JX 1249 ¶ 56; see JX 1247 ¶ 48; Wasserkrug Tr. 24.
        44
             Wasserkrug Tr. 24–25; see JX 1249 ¶ 58.
        45
             JX 1247 ¶ 52; Wasserkrug Tr. 25–26.
        46
             JX 1247 ¶ 53; Wasserkrug Tr. 26.
        47
             Wasserkrug Tr. 13, 25–28, 72; JX 1247 ¶ 53.


                                                16
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 18 of 247 PageID #: 2472




 observations are remediated.48 If the FDA has concerns about a company’s data or a

 submission, it may send the company a Complete Response Letter (“CRL”) which, as its

 name indicates, requires a complete response.49

        Data integrity violations are particularly serious because they “break trust” between

 the offending company and the FDA.50 The FDA may require the withdrawal of an ANDA

 if the FDA finds that it contains an untrue statement of material fact.51 In cases of repeated,

 intentional submission of inaccurate data, the FDA may invoke its Application Integrity

 Policy (“AIP”), which “halts all ongoing scientific review of pending applications to the

 agency until specific milestones are accomplished by the company.”52 Exiting from the

 AIP is a time-consuming and expensive process that involves an independent investigation,

 corrective action plan, recall or retesting of products, and withdrawal and resubmission of

 applications.53 If systemic issues remain uncorrected, the FDA may seek a court-enforced

 permanent injunction. In extreme cases, the FDA may bar a company from making




        48
             JX 1249 ¶ 61; Wasserkrug Tr. 28; see also JX 1247 ¶ 53; Chesney Dep. 149.
        49
             Chesney Dep. 148–49.
        50
             JX 1251 ¶ 19.
        51
             See 21 U.S.C. § 355(e); JX 934 at 4.
        52
             JX 1251 ¶ 33; see JX 1247 ¶ 53; JX 1355.
        53
             JX 1251 ¶ 34.


                                               17
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 19 of 247 PageID #: 2473




 submissions, exclude it from other federal programs, or refer matters for criminal

 prosecution.54

        At the time the Merger Agreement was signed, Mark Silverberg was the head of

 Akorn’s quality function, holding the title of Executive Vice President, Global Quality

 Affairs.55 Silverberg had been Akorn’s most senior quality official for over ten years. In

 that role, he reported directly to Rai, Akorn’s CEO.

        The record demonstrated that Silverberg was not a suitable individual to be

 responsible for Akorn’s quality efforts. One year before the Merger Agreement was signed,

 Akorn’s board of directors and Rai concluded that Silverberg was not up to task of carrying

 out his duties and needed to retire.56 Silverberg nevertheless remained at his post until

 nearly one year after the signing of the Merger Agreement, on March 1, 2018, when Kim

 Wasserkrug, previously the head of quality at Akorn’s Decatur site, took over the quality

 function. Silverberg was shifted to the role of “Quality Advisor.”57 His new role had no

 substantive responsibilities (other than to help with this litigation), came with a 20%




        54
             See JX 934 at 5; JX 1249 ¶ 61.
        55
             See JX 204 at ‘056; Rai Tr. 498–99.
        56
             See JX 115; JX 132; JX 137; see also JX 121; JX 890 at ‘274.
        57
             JX 955 at ‘702.


                                              18
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 20 of 247 PageID #: 2474




 diminution in pay, and was originally to last for the lesser of 90 days or until the Merger

 closed. It was a constructive termination for cause.58

        Akorn took employment action against Silverberg only after learning that in August

 2017, during the period between signing and closing, Silverberg submitted a response to a

 CRL that he had been told—and I believe knew—would result in the submission of

 fabricated data to the FDA.59 If he had not signed off on the CRL, Akorn would have had

 to withdraw the ANDA, which would have been a red flag for Fresenius that could have

 put the Merger in jeopardy. In my judgment, Silverberg submitted the false CRL in an

 effort to avoid inviting any scrutiny of Akorn’s data integrity deficiencies until after the

 Merger closed, when it would be Fresenius’s problem.60 Akorn ultimately withdrew the

 ANDA in March 2018.61 But for an investigation that Fresenius was conducting into two

 whistleblower letters it received, Akorn would not have withdrawn the ANDA or taken



         See Rai Tr. 496 (“Q. And, of course, as we all know, [Silverberg] was fired, right,
        58

 by Akorn? A. Yes.”); Wasserkrug Tr. 105 (“In my mind, he was fired, but yes.”).
        59
           See Wasserkrug Tr. 105 (agreeing that Silverberg was fired “because he failed to
 direct the withdrawal of an ANDA submitted to the FDA for the drug azithromycin after
 being told that the submission contained likely false or fabricated data” and “for knowingly
 resubmitting that inaccurate data, or highly likely inaccurate data, to the FDA in a CRL
 response back in August of 2017”).
        60
          In a submission made after post-trial argument, Akorn informed the court that the
 database of a stand-alone high accuracy liquid particle counter had been deleted at the
 Somerset site on August 22, 2018. Dkt 201 at 1. In a moment of brazen candor, Akorn
 argued that if Fresenius had not “repudiated the Merger Agreement itself, the deal would
 have closed months earlier and the risk of such an event would have fallen on Fresenius.”
 Dkt. 209 at 7; see also Wasserkrug Dep. 157; Wasserkrug Tr. 139; JX 590 at ‘472.
        61
             See JX 1070 at ‘771; Wasserkrug Tr. 43–44.


                                              19
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 21 of 247 PageID #: 2475




 any action against Silverberg. After constructively firing Silverberg, Akorn did not use the

 opportunity to deliver any type of message to its employees about the importance of data

 integrity or its intolerance for inaccurate submissions to the FDA.62

        During his ten years heading up the quality compliance function, Silverberg placed

 “a lot of pressure” on employees “to just get things done and get products out [the] door.”63

 In an employee survey conducted in January 2016 that went to Rai and other members of

 senior management, a whistleblower submitted the following comment:

        Our current Executive Vice President of Quality Assurance is not fostering a
        willingness to change the current Akorn culture. Instead of acknowledging
        and embracing our compliance gaps and working collaboratively with other
        groups to change and mature our quality systems, he actively works to
        prevent collaboration and transparency. He has actually counselled his staff
        to not speak to Global Quality Compliance staff and to not share information
        with GQC. This is not in line with our new mission and values statement. He
        has also provided misleading information to regulatory bodies including the
        US FDA.64

 The comment was exceptional both in its content and its source: it came from someone

 who worked in Akorn’s headquarters in Lake Forest, where Silverberg himself worked

 along with Rai and the executive team. Yet Akorn did not investigate it. During the same

 period when the problems with the azithromycin CRL were unfolding, Silverberg

 instructed the head of quality at Akorn’s Swiss site not to open an investigation into a




        62
             Rai Tr. 497, 502–03.
        63
          JX 870 at ‘895 (“[T]here was a lot of pressure from Mark S to just get things done
 and get products out [the] door.”).
        64
             JX 246 at ‘573.


                                              20
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 22 of 247 PageID #: 2476




 quality issue he reported, not to put Silverberg’s response in any file relating to the matter,

 and not to put FDA-sensitive subjects in emails.65

        On Silverberg’s watch, Akorn did very little to address data integrity issues. In June

 2016, Ron Johnson, an Akorn board member with FDA experience,66 wrote to Silverberg

 to express concerns about Akorn’s state of compliance:

        I continue to be concerned that our position always seems to be that FDA got
        it wrong and we are just fine. I do not think we are fine, I think there are
        signals that we are missing. As the leader of the quality function, I do not
        understand how you can tolerate the continued non-compliance by
        employees, supervisors and quality assurance staff. . . . We have dogged [sic]
        a bullet a number of times, but at some point, our number will be up unless
        we, once and for all, fix the underlying reasons why our people do not adhere
        to procedures. Why do we not see an effort to do this?67

 Silverberg’s initial response was “I think we should communicate live (on the phone).” 68

 In December 2016, during a meeting of the board of directors’ Quality Oversight




        65
           See JX 623 (Silverberg stating, “Please do not incorporate this correspondence
 into any related complaint investigations or files[,]” and instructing, “Please do not put
 FDA sensitive subjects into emails as such.”); JX 667 (Silverberg: “Let’s discuss by phone
 please at your earlier convenience.”); JX 778 at ‘557 (Silverberg instructing Sherwani in
 connection with the azithromycin investigation, “No more emails.”). Stuart testified that
 during Cravath’s investigation into the azithromycin problems, discussed below, they
 determined that Silverberg subsequently ordered an investigation into the issue. Stuart Tr.
 868–69.
        66
            See, e.g., JX 470 at 14 (April 2017 consultant report quoting unnamed FDA
 official: “Ron Johnson [a board member at Oak] is ex-FDA and highly respected. He gives
 the company excellent credibility.”) (alteration in original).
        67
             JX 1403 at ‘004.
        68
             Id.


                                               21
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 23 of 247 PageID #: 2477




 Committee, Johnson again “expressed his concern around the repetitiveness of issues

 between sites and across sites identified during audits & external inspections.”69

        Also in December 2016, Akorn received a “Compliance Gap Analysis Summary

 and Recommendation Report” for its Decatur facility from John Avellanet of Cerulean

 Associates LLC, who had inspected the facility during a four-day visit in September

 2016.70 The report was blunt: “Overall, the review found that the data integrity controls at

 . . . Akorn’s Decatur, Illinois site . . . are insufficient to support compliance with current

 data integrity expectations and [FDA] regulatory requirements.”71 The report warned that

 “[a]s a result, Akorn currently shoulders significant regulatory and negative public

 perception risk.”72

        Cerulean identified seven critical, seven major, and at least five minor

 nonconformities at the Decatur site.73 The report defined a critical nonconformity as one

 that is “reasonably likely to directly impact (e.g., either immediately cause, enable, or be a

 non-compliance) the regulatory compliance status of the organization.”74 The report

 warned that “[h]istorically, these findings have consistently resulted in public enforcement



        69
             JX 235 at ‘598; see Rai Tr. 515–16.
        70
             See JX 231; Wasserkrug Tr. 31–32.
        71
             JX 231 at ‘062.
        72
             Id.
        73
             Id. at ‘062, ‘067.
        74
             Id. at ‘067.


                                              22
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 24 of 247 PageID #: 2478




 actions (e.g. FDA Warning Letter, product recall, etc.) and have been significant factors in

 product liability litigation.”75 The report also warned that “[r]epeat non-conformities . . .

 pose an increased risk because they are indicators that an organization did not take adequate

 corrective actions and thus may not treat its responsibilities as seriously as appropriate.”76

        The seven critical findings were:

       “Failure to exercise sufficient controls to prevent data loss.”77

       “Insufficient data integrity controls (both procedural and technical) to prevent
        unauthorized changes to electronic data.”78

       “Insufficient registered record archival controls and retention for records involved
        in drug product manufacture, testing and release, and quality records.”79

       “Failure to have sufficient controls over computerized equipment used in regulated
        processes and used to create, manipulate, edit, [and] store . . . regulated data for drug
        product safety and quality testing and release.”80

       “Inadequate validation of computerized systems to ensure the ongoing suitability of
        systems for Akorn processes, data, and personnel.”81




        75
             Id.
        76
             Id.
        77
             Id. at ‘068.
        78
             Id. at ‘069.
        79
             Id. at ‘071.
        80
             Id. at ‘072.
        81
             Id. at ‘074.


                                               23
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 25 of 247 PageID #: 2479




       “Inadequate control over approved specifications for drug product and raw
        materials, and failure to ensure that product testing data is derived from compliance
        with established specifications and standards.”82

       “Inadequate corrective action and preventative action and out-of-specification
        investigations, explanations, and corrective actions.”83

 Specific deficiencies included that any Akorn employee could add, delete, or modify

 electronic data, which undermined “all of the test data [and] all of the production data” at

 the Decatur site,84 thereby “call[ing] into serious question the identity, strength, quality,

 safety, purity, and sterility of Akorn’s drug products.”85 Cerulean also found that Akorn

 had failed to use an audit trail function that would have enabled Akorn to determine

 whether employees had exploited their unlimited access, which also “rais[ed] questions

 over the integrity of the laboratory’s data since initial usage of the instruments.”86

        In January 2017, Cerulean conducted a similar assessment at the Somerset site.

 Cerulean was not able to complete its inspection because of inadequate IT support. 87 In




        82
             Id. at ‘075.
        83
             Id. at ‘076.
        84
             Avellanet Dep. 111–15.
        85
             JX 231 at ‘075.
        86
          Id. at ‘070. Avellanet also found that Akorn was claiming a clearly fraudulent
 number of hours for training on quality issues. See id. at ‘077 (“The Akorn Decatur site
 alone averages 7,000 trainings a month. Assuming each individual works 7 days a week,
 with no vacations or sick leave, that’s 232 trainings a day.”); Avellanet Dep. 120–24.
        87
          Wasserkrug Tr. 131; Wasserkrug Dep. 156–57; Avellanet Dep. 142–45; see JX
 439 at ‘430; JX 500; JX 504; JX 505; JX 509.


                                               24
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 26 of 247 PageID #: 2480




 May 2017, Cerulean provided Akorn with a preliminary report on the Somerset facility,

 which identified three additional critical findings and three major findings.88 This time,

 Avellanet believed that some of the violations were so severe that Akorn’s senior

 management should be concerned about potential criminal liability under the Park

 doctrine.89 Cerulean found that senior management had failed “to ensure an effective

 quality system” and that the IT department failed to “ensure the reliability of the controls

 around data used to make, test, [and] release” sterile drug products.90 As at Decatur,

 Cerulean determined that the latter deficiency raised “serious questions about the reliability

 of any data integrity controls and thus the trustworthiness of any electronic information

 used throughout Akorn to make safety, efficacy and quality decisions.”91 Cerulean also

 identified additional “critical” computer access and audit trail deficiencies at Somerset

 similar to those it found at Decatur.92




        88
             JX 439 at ‘430.
        89
             Id. at ‘435–36; see United States v. Park, 421 U.S. 658 (1975).
        90
             JX 439 at ‘435–36.
        91
             Id. at ‘436.
        92
           See id. at ‘437 (citing Akorn’s “[f]ailure to have sufficient controls over
 computerized systems . . . used to create, manipulate, edit, [and] store” data used for
 product testing); id. at ‘438 (“Audit trails appear to be inconsistently reviewed . . . .”); see
 also JX 564 at ‘352 (Somerset employee complaining in August 2017 that quality-tracking
 software’s audit trails showed she had completed investigations for matters to which she
 was not even assigned: “It is alarming to me that in light of all the issues that we have
 presented with the Trackwise System, we are being told by IT that these issues do not
 warrant a re-validation of the system.”).


                                               25
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 27 of 247 PageID #: 2481




        Akorn made “no effort” to schedule a date for Cerulean to complete the inspection

 at the Somerset site.93 Akorn cancelled Cerulean’s previously scheduled assessment of its

 Amityville site.94 Silverberg and other members of senior management identified the

 Merger as the reason for not having Cerulean do any more work.95 I infer that they did not

 want Cerulean to identify any more data integrity gaps that could jeopardize their efforts

 to sell the Company. The only interest that Akorn’s executives showed in the Cerulean

 report was a request by Joseph Bonaccorsi, Akorn’s Executive Vice President, General

 Counsel, and Corporate Secretary, that Cerulean remove the reference to potential criminal

 liability for Akorn’s executives.96

        Avellanet testified that Akorn’s data integrity issues were among the “top three

 worst” of the 120+ pharmaceutical companies that he has assessed,97 a notorious status

 given that his practice only involves companies that “have problems.”98 Avellanet testified

 that some of Akorn’s data integrity failures were so fundamental that he would not even




        93
           Wasserkrug Tr. 132; see Avellanet Dep. 139; see also JX 507 at ‘317 (“executive
 leadership” decided “that IT resources would not be engaged in the third party data
 integrity audit [Cerulean]”).
        94
             Avellanet Dep. 47; see JX 509 at ‘746.
        95
             Wasserkrug Tr. 132.

         Avellanet Dep. 203–07. Gill voiced the request on Bonaccorsi’s behalf. See
        96

 Bonaccorsi Dep. 175–78, 196; Avellanet Dep. 203–05.
        97
             Avellanet Dep. 172–73.
        98
             Kaufman Tr. 317–19; accord Avellanet Dep. 301.


                                              26
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 28 of 247 PageID #: 2482




 expect to see them “at a company that made Styrofoam cups,” let alone a pharmaceutical

 company manufacturing sterile injectable drugs.99 He believed that the “FDA would get

 extremely upset” about Akorn’s lack of data integrity “because this literally calls into

 question every released product [Akorn has] done for however many years it’s been this

 way.”100

        Roughly contemporaneously, in June 2016, Akorn’s GQC team identified a critical

 data integrity failure at the Vernon Hills site that paralleled the problems identified by

 Cerulean: a failure to establish proper computer access controls and audit trials.101 In

 December 2017 and January 2018, an investigation by Lachman Consulting Services, a




        99
           Avellanet Dep. 173; see also id. at 111–12 (testifying that he had never before
 seen a company where any employee could make changes to electronic data “willy-nilly
 with no traceability or accountability”).
        100
            Id. at 116–17. Avellanet’s first report concerned Decatur, but the record evidence
 supports a finding that conditions at Decatur were representative of company-wide
 problems at Akorn. See JX 411 (Wasserkrug sending gap assessment to Sherwani: “I
 suspect you will have similar problems with your systems there.”). Witnesses for Akorn
 also claimed that its IT problems did not matter because Akorn was a paper-based
 company. See Wasserkrug Tr. 66. As one of Fresenius’s experts explained, that claim in
 itself is an alarming red flag, because in the current age, a company cannot operate
 compliantly using paper-based systems, and regardless, a company’s computerized
 systems still must be in compliance. George Tr. 1146.
        101
            JX 655 at ‘479 (“The program . . . is unable to record audit trails and cannot
 support accounts with unique user names and passwords for individual users. Analysts
 routinely log in as ‘Admin’ without a password.”); id. at ‘472 (“[T]he audit observations
 together with the areas of risk identified within Data Integrity; require Akorn to take
 immediate action to mitigate said risk.”); see Wasserkrug Tr. 109–12; see also JX 242
 (GQC audit report on Amityville from October 2016 identifying “critical” deficiency
 related to data integrity).


                                              27
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 29 of 247 PageID #: 2483




 consultant hired by Fresenius, identified similar issues at all of the sites that Lachman

 visited. Beginning in March 2018, an investigation conducted by NSF International, a

 consultant hired by Akorn, found extensive issues at the sites it examined.

        Akorn did not do anything meaningful to address the issues raised by Cerulean until

 March 2018, after the investigation that Fresenius conducted into the whistleblower letters

 led to Akorn uncovering Silverberg’s false CRL response, self-reporting to the FDA, and

 committing to address its data integrity problems. Until Fresenius’s investigation forced its

 hand, Akorn was not devoting resources to data integrity. It is true that Silverberg

 facilitated the preparation of a data integrity plan for Decatur in August 2017, but he made

 clear in his contemporaneous communications that it was just so Akorn would have a

 document to show the FDA. When Akorn’s IT department opposed the plan, Silverberg

 reassured them that it was not meant to be implemented. In his jargon, it “serves to

 represent to outside authorities our cognizance of the subject, without committing IT to

 any near term work or responsibility.”102 In late 2017, Patty Franke, Decatur’s Quality

 Assurance Manager for Data Integrity and Compliance, 103 told Cerulean that Akorn was

 “making 0 progress on our DI remediation efforts” at Decatur, which she attributed to “the




        102
              JX 590 at ‘472; see Wasserkrug Tr. 136–38, 142–43.
        103
              Franke Dep. 25–26.


                                              28
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 30 of 247 PageID #: 2484




 culture and the message from management.”104 Wasserkrug testified that she was told that

 “a lot of this stuff would wait until the Fresenius merger occurred,” which was an excuse

 “we heard . . . actually quite often” in late 2017.105

        To reiterate, Akorn only started making a concerted effort to address its data

 integrity issues in March 2018, after Fresenius had flagged Akorn’s data integrity problems

 and prompted Akorn to uncover Silverberg’s false CRL response, and after Akorn felt it

 had to try to get ahead of the problem by going to the FDA and committing to address its

 data integrity issues. At that point, Akorn formed an executive steering committee on data

 integrity remediation, which held its kickoff meeting on April 19, 2018.106 It took until

 June 7, 2018 for Akorn to assemble a list of the hundreds of deficiencies it had

 accumulated, many of which went back years.107 Over a year after receiving the Cerulean

 report, the Somerset facility had not taken any action to address the deficiencies it




        104
           JX 754 at ‘740. Separate from the periodic audits conducted by GQC and the
 consultant assessments, Akorn’s quality assurance personnel conduct ongoing site
 monitoring and represent “the eyes and ears” for each facility. See Wasserkrug Tr. 14.
        105
              Wasserkrug Dep. 157–58.
        106
              JX 1155; see Rai. Tr. 530.
        107
              See JX 1885; Rai Tr. 531–34; Wasserkrug Dep. 27–28.


                                               29
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 31 of 247 PageID #: 2485




 identified.108 Decatur had only completed “32% of the corrective actions thus far.”109 By

 the time of trial, Akorn still did not have a remediation plan because it was still in the

 process of figuring out all of the deficiencies that the Company needed to address.110

        In its post-trial briefs, Akorn attempted to paint a picture of compliance at Akorn

 that differed radically from what the evidence showed at trial. Notably absent from the

 witness list at trial was any representative from Akorn’s quality function who could speak

 to Company-wide conditions before March 2018. Wasserkrug testified, but she took over

 the company-wide quality function from Silverberg in March 2018 and could not speak to

 matters preceding her tenure, except at the Decatur site where she had been the site quality

 director.111 Silverberg was the obvious candidate, but neither he nor Jaspreet Gill, the head

 of Akorn’s GQC team, nor any other senior member of the quality function testified at trial.

 Rai made claims about quality, but having considered his answers and evaluated his

 demeanor while he was being cross-examined about his commitment to quality, I am forced

 to conclude that he does not regard it as a priority.112 Bonaccorsi gave testimony about the



        108
            JX 1077 at ‘065–66; see JX 1885 at ‘754; Wasserkrug Tr. 153–54 (“[I]n 2017,
 after getting the Somerset Cerulean report, no actions were taken in response.”).
        109
           JX 1094 at ‘623; see JX 1885 at ‘754; Wasserkrug Dep. 204–06; Franke Dep.
 239. I do not credit Wasserkrug’s contrary claim at trial that Decatur had completed 70–
 75% of the corrective actions. Wasserkrug Tr. 42, 148.
        110
            See Rai Tr. 533–34 (Akorn’s data remediation effort “does not have a
 timetable”).
        111
              Wasserkrug Tr. 106–07.
        112
          See Rai Tr. 496–519. Another plausible and more alarming inference is that Rai
 consciously disregarded Akorn’s quality issues, including its data integrity problems. Rai

                                              30
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 32 of 247 PageID #: 2486




 overall structure of Akorn’s quality function, but he is not a quality expert, nor is he part

 of the quality department.113

        The evidence at trial demonstrated that Akorn took the steps necessary to establish

 the formal structure of a quality function. The evidence also revealed a gulf between

 appearance and reality.114 The extensive and recurring quality and data integrity problems




 is the chair of Akorn’s Quality Oversight Committee and its executive steering committee
 on data integrity remediation. Rai Dep. 33, 207. He receives Akorn’s internal audit reports,
 but he does not read them. Rai Tr. 489; see Rai Dep. 201. Rai did not read the Cerulean
 reports either. Rai Dep. 40–41, 67; Rai Tr. 486. After being asked about these documents
 at his deposition, he made no effort to familiarize himself with them between his deposition
 and trial. See Rai Tr. 486–87; see also id. at 474. At his deposition, Rai could not recall
 whether he had ever seen the Decatur internal audit report that GQC sent him on March
 23, 2018. Rai Dep. 200; see JX 1095. When asked for Akorn’s timetable to address the
 critical findings in the Cerulean report and March 2018 GQC report, Rai said he would “go
 back and ask” for one. Rai Dep. 207–08. Rai made that decision at his deposition and only
 because opposing counsel showed him the GQC report. See id. at 208–09. At trial, Rai
 asserted that Akorn was “still assessing” a timetable for data remediation. Rai Tr. 534.
        113
              See Bonaccorsi Tr. 872–77; see also id. at 923.
        114
            See, e.g., JX 50 at ‘885 (Akorn board’s Quality Oversight Committee minutes
 from 2014 citing need for a “change of culture” around quality); JX 235 at ‘598 (December
 2016 Quality Oversight Committee minutes in which director Ron Johnson “expressed his
 concern about the repetitiveness of issues between sites and across sites identified during
 audits & external inspections” and emphasized need for “corrective actions on a global
 basis[,]” and director Brian Tambi noted that “it appears that the implementation of
 corrective action is lacking or not timely”); Rai Tr. 514 (“Q. . . . [Y]ou were on a board
 committee [in November 2016] that was aware of significant and repeat problems that
 Akorn was having in its quality function; isn’t that right? A. Yes.”); id. at 518 (Rai agreeing
 that Akorn was having problems across all sites); see also JX 67 at ‘923 (discussion of
 problems with logbooks including use of post-it notes); JX 93 (discussion of missing
 logbooks and data); JX 104 (email discussing changing data and reporting only one set so
 that the FDA would not “point at the data for high impurities”); JX 105 (Franke being told
 that lack of password control and data insecurity were longstanding issues; Franke
 indicating that “[o]n all of the computerized systems within the [Amityville] lab, all users
 have the ability to change the PC time/date while logged in, which is used as a stamp on

                                               31
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 33 of 247 PageID #: 2487




 at Akorn convinced me that Akorn did not have a well-functioning quality system and

 lacked a meaningful culture of compliance.




 the data file”); JX 106 (Franke noting concerns about Amityville facility that would require
 “a difficult explanation to any regulatory agency”); JX 107 (Franke expressing concern to
 Silverberg about “[l]ab data system administration” and “[l]ack of [a]ccountability for
 invalid or incomplete data sequences”); JX 116 (Gill calling it “too much to be a
 coincidence” where FDA’s 2016 investigation of Somerset yielded multiple observations
 identical to those made in 2014); JX 126 (Franke noting data integrity problem with piece
 of equipment); JX 133 (“The Somerset findings suggest a step back to focus on remedial
 improvements before true quality advancement to current industry practices can be
 made.”); JX 203 (email regarding investigation into “Falsification/Backdating of
 information”); JX 209 (Pramik emailing about competitor’s Form 483 regarding computer
 controls and remarking, “From discussions with IT, I have the impression this is an area
 we haven’t stayed on top of . . . . Impression is we also have instrumentation that is not
 validated.”); JX 216 (“I wanted to make you aware of another documentation (back dating
 / falsification) issue identified this week. . . . Obviously, very concerning given this is the
 second issue in as many weeks.”); JX 234 (Franke noting that the absence of a password
 for an Akorn backup server “does not meet industry data integrity and protection
 standards”); JX 241 at ‘113 (December 2016 Executive Leadership Overview on R&D /
 Quality / Compliance IT Systems: “There is FDA compliance risk & likely large
 remediation efforts, but not collective visibility to what we’re dealing with”); JX 328
 (Wasserkrug informing Silverberg and Franke about “a very serious data integrity issue”
 because of lack of access controls in TrackWise); JX 864 (Franke weighing in on quality
 issues from audit that remained unresolved); JX 377 at ‘206 (March 2017 presentation to
 Akorn Board Quality Committee: “Observations revealed a systemic breakdown in Quality
 system across functions, which included management responsibility, training, procedural
 deficiencies, qualification program weaknesses and 21 CFR Part 11 deficiencies.”); JX 499
 (“We have noticed multiple late entries/incomplete information in the log books in the
 lab.”); JX 518; JX 526; JX 565; JX 566; JX 569; JX 870 at ‘895 (“If certain FDA inspectors
 come to Somerset, there will be problems there.”); cf. Rai Tr. 484, 496 (Rai backing
 Silverberg and crediting his explanation for the false submission to the FDA); id. at 486–
 88 (Rai admitting that he never read the Cerulean reports and did not attend the training
 Cerulean was hired to give).


                                               32
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 34 of 247 PageID #: 2488




 C.     Akorn Explores Strategic Alternatives.

        In February 2016, Akorn’s board of directors consulted with management and J.P.

 Morgan Securities LLC about strategic opportunities.115 The board decided that Akorn

 should explore strategic alternatives once it completed a restatement of its 2014 financial

 information and became current with its financial reporting.116

        In July 2016, Akorn’s then-Chairman of the Board and largest stockholder, John N.

 Kapoor, met with Rai and J.P. Morgan to develop a preliminary list of potential buyers.117

 During a meeting later in July, the board decided to “commence a process to solicit

 proposals to acquire the Company from potential strategic and financial counterparties.”118

        In August 2016, J.P. Morgan approached Alexander Dettmer, Head of Corporate

 Business Development/M&A and Senior Vice President of Fresenius Parent, to explore

 whether Akorn would be a good fit for Fresenius Kabi.119 In early October 2016, Rai and

 J.P. Morgan met with Ducker and gave him a presentation about Akorn.120 During the same




        115
              See JX 520 at ‘823.
        116
              Id.
        117
              Id. at ‘824.
        118
              Id.
        119
              JX 520 at ‘824; see PTO ¶ C.1; Rai Tr. 460.
        120
              PTO ¶ C.2; JX 520 at ‘824.


                                              33
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 35 of 247 PageID #: 2489




 period, J.P. Morgan approached other potential strategic acquirers and private equity

 funds.121 At later points, other potential acquirers dipped in and out of the process.122

 D.     Fresenius’s Initial Evaluation Of Akorn

        After being approached by Akorn, Fresenius evaluated Akorn with assistance from

 Moelis & Company. A Moelis presentation identified positive attributes, including:

       “Attractive portfolio of niche, high-value generics focused primarily on ophthalmic
        and sterile injective products”123

       “[P]roduction expertise across difficult-to-manufacture alternative dosage forms
        (i.e., other than oral solid dose)”124

       “Deep pipeline of 85% filed ANDAs representing ~$9bn in brand revenue”125

       “Management expects 25 approvals (~$1bn in brand revenue) by March 2017”126

       “Management expects to file at least 20 ANDAs during 2017”127

 At the same time, the Moelis presentation highlighted risks:




        121
              See JX 520 at ‘824–25.
        122
           See id. at ‘828–29, ‘832. See also JX 224 at ‘339 (March 2017 draft J.P. Morgan
 presentation observing that “[s]ince May 2016, J.P. Morgan and [Akorn] have held
 discussions with 8 strategics and 5 financial sponsors”).
        123
              JX 180 at ‘879.
        124
              Id.
        125
              Id.
        126
              Id.
        127
              Id.


                                              34
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 36 of 247 PageID #: 2490




      “Ephedrine challenges – Akorn is the sole supplier for an unapproved product that
       drives ~20% of revenues; however, Flamel has launched the first FDA-approved
       version and other entrants (e.g., Endo/Par) could emerge”128

      “Akorn’s Ephedrine NDA has been impacted by Form 483 deficiencies at its
       Decatur, IL facility”129

      “However, 483 issues do not impact products outside of Ephedrine”130

 An internal Fresenius assessment identified similar pros and cons.131

       On November 4, 2016, Akorn announced its financial results for the third quarter.132

 Akorn management spoke about the threat of competition for ephedrine and said their

 market share and revenue remained stable.133 Moelis sent Fresenius an updated

 presentation that provided additional detail on ephedrine, including by modeling base,

 downside, and upside cases for that product.134 Fresenius also obtained and reviewed a




       128
             Id.
       129
             Id.
       130
             Id.
       131
           See JX 188 at ‘007 (citing “[l]arge pipeline of pending ANDAs” but noting risk
 of “competition to Ephedrine” and “[c]ompliance status of manufacturing assets”). The
 Fresenius team also identified the risk posed by Kapoor’s involvement with Akorn as
 Chairman of the Board and its largest stockholder. Kapoor previously had sold a company
 he took public, LyphoMed Inc., in a transaction that resulted in the buyer suing for fraud.
 See JX 183; see also JX 453 at ‘163; JX 470.
       132
             See JX 194.
       133
             Id. at ‘246.
       134
             See id. at ‘246–47.


                                             35
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 37 of 247 PageID #: 2491




 redacted version of a Form 483 for Decatur.135 James Bauersmith, a Fresenius employee

 charged with evaluating Akorn’s pipeline,136 expressed concern about the Form 483, noting

 that it was the site where Akorn manufactured ephedrine.137

        On November 8, 2016, Akorn and Fresenius USA entered into two confidentiality

 agreements, one covering due diligence generally and the second permitting a “clean team”

 to review competitively sensitive information that might have antitrust implications.138 On

 November 11, Akorn management gave a lengthy presentation to representatives of

 Fresenius and provided them with a forecast.139 Among other things, the presentation

 addressed Akorn’s developmental pipeline,140 the steps Akorn was taking to improve

 quality control at Decatur,141 and the actions Akorn had taken to remediate its financial

 reporting and controls after its financial restatement.142




        135
              See JX 199.
        136
              See JX 296 at ‘991.
        137
              JX 202; see Bauersmith Tr. 591–94.
        138
              PTO ¶ C.3; Bonaccorsi Tr. 878–79.
        139
              PTO ¶ C.4; see JX 224 at ‘339; JX 204.
        140
              See JX 204 at ‘073–79.
        141
              See id. at ‘058–69.
        142
              See id. at ‘082.


                                               36
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 38 of 247 PageID #: 2492




       After the presentation, Fresenius looked more closely at the Form 483 for Decatur

 and two earlier Form 483’s that Decatur received in 2013 and 2014.143 A Fresenius

 executive reported that “[t]he 483 shows weaknesses in the quality system but it does not

 look [like] a not working quality system. . . . In summary the 483 does not indicate any

 topic which should lead to further regulatory measures.”144

 E.    Fresenius’s Initial Proposal

       On November 23, 2016, Fresenius proposed to acquire Akorn for $30.00 per share

 plus a contingent value right (“CVR”) that would pay up to $5.00 per share based on

 cumulative ephedrine sales over the next three years.145 The proposal was conditioned on

 satisfactory due diligence and acceptable deal documents. On the day Fresenius made its

 proposal, Akorn’s stock closed at $22.40 per share.146

       On December 5, 2016, Rai met with Ducker, stressed the value of Akorn’s pipeline

 and pending ANDAs, and told him that Fresenius’s proposal was too low.147 He said

 Fresenius would need to improve its bid to gain access to the data room.148




       143
             JX 207.
       144
             Id. at ‘280.
       145
             JX 222; PTO ¶ C.5.
       146
             See JX 520 at ‘826.
       147
             JX 230 at ‘809; see Rai Tr. 461.
       148
             See JX 520 at ‘827.


                                                37
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 39 of 247 PageID #: 2493




 F.     Fresenius Improves Its Bid.

        On January 9, 2017, Rai met with Sturm and reiterated the message about improving

 Fresenius’s bid.149 Ducker wanted to improve the bid,150 but he encountered resistance

 internally: Bauersmith was heading up a group that was analyzing Akorn’s pipeline,151 and

 they questioned Akorn’s ability to obtain FDA approval for as many new products as they

 planned, then launch those products as scheduled.152 Bauersmith regarded Akorn’s

 schedule for launching new products as “the definition of insanity.”153 Bauersmith and his

 team wanted to use more conservative assumptions.154 Ducker disagreed, describing the

 more conservative assumptions as “a sure way to kill this project.”155

        On January 30, 2017, the FDA granted approval for a third competitor to sell

 ephedrine.156 Akorn’s stock price fell on the news, closing at $18.40 per share.157 After this



        149
              JX 520 at ‘828; see PTO ¶ C.7.
        150
              Bauersmith Tr. 621–23; see id. at 583–84.
        151
              See JX 296 at ‘991; Bauersmith Tr. 574–75, 581.
        152
              JX 245 at ‘314; Bauersmith Tr. 577, 581–82.

          See JX 261 at ‘424 (criticizing assumption of 113 launches over three years); see
        153

 also JX 268 (Fresenius employee expressing view Akorn’s “stated plan of about 25
 products per year is unrealistic and not doable” and that a more realistic goal would be
 “10–12 products per year”); see also JX 278; JX 279; JX 280.
        154
              See Bauersmith Tr. 584–85, 624; JX 260.
        155
              JX 278 at ‘948; see JX 245 at ‘315–16.
        156
              JX 264 at ‘690.
        157
              JX 263; see JX 264.


                                               38
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 40 of 247 PageID #: 2494




 development, Fresenius considered restructuring the proposed CVR to focus on revenue

 growth.158 As Bauersmith explained, “We were buying an ephedrine company with a

 pipeline, now we are buying a pipeline company.”159 Bauersmith suggested a CVR that

 paid out if Akorn achieved its projections for FDA approvals in 2017.160 Ducker agreed

 with a CVR tied to revenue, but wanted to base the improved bid on more optimistic

 assumptions than Bauersmith’s group would endorse.161 Over the years, Ducker had

 developed a high level of credibility with his superiors because he consistently beat his

 forecasts.162 When push came to shove, the Management Board supported Ducker.

       On February 3, 2017, Fresenius increased the cash component of its bid to $32.00

 per share and modified the CVR to pay up to $4.00 per share based on Akorn’s sales in

 2018.163 Ducker told Rai that the CVR would “mitigate the risk inherent in the ambitious




       158
             JX 281.
       159
             Id. at ‘517–18; see Bauersmith Tr. 619–20, 627–28.
       160
          JX 281 at ‘518 (“Specifically, something like a $5/share CVR based on achieving
 25 approvals by the end of 2017.”); see also JX 284 at ‘887 (Ducker agreeing with the idea
 of a “CVR link[ed] to approvals”).
       161
             See JX 283; JX 284; Bauersmith Tr. 586–87.
       162
           See Sturm Tr. 1194; Henriksson Tr. 936 (“Internally in Fresenius Kabi, Mr. John
 Ducker is known as Mr. Sandbag. He is a person who has never made a budget or a forecast
 which has not overachieved.”); see, e.g., Sturm Tr. 1185 (“John ‘Freight Train’ Ducker had
 overdelivered relative to the expectations of ours and of the market.”).
       163
             PTO ¶ C.8; see JX 285.


                                             39
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 41 of 247 PageID #: 2495




 product launch projections contained in [Akorn’s] business plan.”164 On the day Fresenius

 made its proposal, Akorn’s stock closed at $20.08 per share.165

        After receiving guidance from Akorn’s directors, Rai told Ducker on February 4,

 2017 that Akorn would give Fresenius access to the data room, but with the expectation

 that Fresenius would improve its bid and drop the CVR.166 Ducker agreed to proceed on

 those conditions.167

        On February 13, 2017, Akorn gave Fresenius access to its data room.168 Fresenius

 conducted detailed due diligence that included an examination of Akorn’s product portfolio

 and regulatory issues.169

        On March 1, 2017, Akorn announced its financial results for the quarter and fiscal

 year that ended on December 31, 2016.170 Akorn also issued annual guidance for 2017.171

 On March 2, Akorn announced that it had received approval from the FDA for a new drug




        164
              JX 1601 at ‘759; see Rai Tr. 463.
        165
              JX 520 at ‘828.
        166
              Id. at ‘829; see JX 1601 at ‘760; Rai Tr. 460–62; JX 286 at ‘360.
        167
              JX 1601 at ‘759; JX 520 at ‘829; see Rai Tr. 463; PTO ¶¶ C.9–10.
        168
              PTO ¶ C.12.
        169
          See, e.g., JX 301; JX 303; JX 304; JX 313; JX 314; JX 319; JX 323; JX 325; JX
 326; JX 327; JX 331; JX 332.
        170
              JX 520 at ‘830.
        171
              See JX 341; JX 342.


                                                  40
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 42 of 247 PageID #: 2496




 application involving ephedrine.172 Later that day, Rai spoke with Ducker about the

 product, Akorn’s guidance, and the regulatory and tax environment.173

       By March 2, 2017, the Fresenius due diligence team had been working for just over

 two weeks. A presentation prepared as of that date identified a “preliminary red flag DD

 finding” under the heading of “Sales & Marketing”: “Risk to achieve forecasts due to

 stronger competition, especially for Ephedrine, Lidocaine ointment, clobetasol,

 Fluticasone.”174 The presentation identified two “Preliminary red flag DD findings” under

 the heading of “I&D Regulatory”: (i) “Regulatory Affairs organization appears to be under-

 resourced” and (ii) “2016 and 2017 R&D budgets do not substantiate the ambitious

 pipeline.”175 The presentation did not identify any data integrity issues. The presentation

 concluded: “So far, no deal breakers identified.”176 A Fresenius management presentation

 reported that “[t]he level of access being given/promised by [Akorn] is above average for

 a public company target.”177 Subsequent versions of the presentations largely offered the

 same assessments.178




       172
             JX 520 at ‘830.
       173
             See id.
       174
             JX 339 at 6.
       175
             Id. at 6.
       176
             Id. at 7.
       177
             JX 343 at ‘073; accord JX 339 at 5.
       178
             See JX 353; JX 357.


                                              41
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 43 of 247 PageID #: 2497




        During this period, Fresenius developed its own projections for Akorn’s product

 portfolio and pipeline. Once again, Ducker’s team was more optimistic;179 Bauersmith’s

 group was more conservative.180 Fresenius’s final numbers were a mix of their views.181

        Fresenius had largely finalized its due diligence by March 17, 2017.182 During a

 meeting that same day, Ducker told Rai that Fresenius would increase its bid.183 On March

 20 and 21, Rai and Ducker had further discussions about Fresenius’s due diligence and

 Akorn’s financial results for the quarter ending March 31.184 Fresenius reported that Akorn

 personnel indicated that “it was a ‘solid’ quarter; and they are on track to meet their full

 year expectations.”185

        On March 23, 2017, Fresenius increased its bid to $33 per share and eliminated the

 CVR. In its offer letter, Fresenius stated that it had largely completed its due diligence and

 was prepared to begin negotiating a merger agreement, but that senior management wanted

 to conduct site visits and that Fresenius would need additional information about the




        179
              See, e.g., JX 350; JX 354.
        180
              See JX 365; JX 366; JX 367.
        181
              See JX 385; see also JX 395; Bauersmith Tr. 579–90.
        182
              See JX 379; JX 390.
        183
              JX 520 at ‘830.
        184
              Id. at ‘830; see generally JX 433.
        185
              See JX 433 at ‘619.


                                                   42
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 44 of 247 PageID #: 2498




 Company’s efforts to comply with FDA serialization requirements.186 On the day when

 Fresenius made its proposal, Akorn’s stock closed at $22.30 per share.187

        On March 25, 2017, Akorn’s advisors posted a proposed merger agreement to the

 data room.188 On March 30, Rai, Kapoor, Ducker, Henriksson, and Sturm met in person.189

 Rai said that the Akorn board needed Fresenius to increase its proposal. On March 31,

 Kapoor spoke with Sturm and reiterated the need for an improved proposal.190

        On April 2, 2017, Fresenius increased its price to $34 per share and said this was

 the highest it would go.191 On the day Fresenius made its proposal, Akorn’s stock closed at

 $23.69 per share.192 The Akorn board accepted the $34 per share price.193




        186
            PTO ¶ C.15; JX 403; see also JX 422 at ‘001 (“Implementation of serialization
 may not be performed in time at all [Akorn] sites, specifically Amityville and Decatur,
 resulting in the risk to not being able to sell prescription drugs until they are serialized. . .
 . However, Raj Rai assured John Ducker that Decatur facility status is NAI following
 December 2016 audit.”).
        187
              JX 520 at ‘830.
        188
              See JX 413.
        189
              JX 520 at ‘831.
        190
              Id.
        191
            See JX 520 at ‘831; see also JX 477 (Moelis analysis supporting offer of $34 per
 share); id. at ‘730 (finding price “in-line with the DCF [even] without synergies”).
        192
              JX 520 at ‘831.
        193
              JX 441; see Rai Tr. 466.


                                                43
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 45 of 247 PageID #: 2499




        When the Supervisory Board of Fresenius Parent formally approved the bid, the

 final presentation they received from management cited Akorn’s strengths as including “92

 ANDAs under FDA review and over 75 additional ANDAs in various stages of

 development.”194 Management noted that Fresenius would need to integrate and modernize

 Akorn’s production network, which would involve closing two Akorn plants and providing

 “supplementary capex investment to bring [Akorn] up to [Fresenius] standards while

 minimizing compliance risks.”195 In the “Key DD items summary,” the presentation

 identified a high risk of a potential exposure of $100+ million from the postponement of

 product launches.196 The presentation also cited high risk of a potential exposure of $100+

 million from cGMP “deficiencies related to premises and equipment” in the Amityville

 and Decatur facilities.197 The presentation projected a need for capital expenditures of $127

 million for Amityville and $21 million for Decatur, with the Decatur facility to be closed




        194
              JX 428 at ‘643.
        195
              Id.
        196
           Id. at ‘673 (categorizing potential exposure as a “[o]ne-time effect”); see JX 422
 at ‘001 (“Akorn has an aggressive product launch plan, which leads to risk of postponement
 for several products . . . and an estimated exposure above $100m. [Fresenius] prepared a
 bottom-up model for each molecule and adjusted the launch plan, R&D costs and revenues
 accordingly in the business plan.”).
        197
            JX 428 at ‘673; see JX 422 at ‘001 (“Site visit at Amityville and Decatur revealed
 [good manufacturing practice] deficiencies related to premises and equipment, which could
 result in negative outcome of regulator inspections and a mix of gross profit loss and capex
 need amounting to a maximum exposure over $100m. This finding is mitigated via the
 business plan.”).


                                              44
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 46 of 247 PageID #: 2500




 once products were transitioned to other sites.198 The presentation did not identify a risk

 from data integrity issues.

 G.     The Merger Agreement

        After the agreement on price, the parties negotiated the terms of the transaction

 documents.199 On April 24, 2017, they executed the Merger Agreement.200

        In the Merger Agreement, the parties allocated risks through detailed

 representations, warranties, covenants, and conditions:

       Akorn made extensive representations about its compliance with FDA regulations,
        including (i) “compliance with . . . all applicable Laws . . . relating to or promulgated
        by the” FDA,201 (ii) “compliance with current good manufacturing practices[,]”202
        (iii) that all studies or tests had “been conducted in compliance with standard
        medical and scientific research procedures and applicable Law,”203 (iv) that Akorn
        had not “made an untrue statement of a material fact or a fraudulent statement to the
        FDA,”204 and (v) that all “ANDAs submitted by [Akorn] . . . are true, complete and
        correct,”205 in each case except where failure of the representation to be true and
        correct would not reasonably be expected to have a Material Adverse Effect.




        198
              JX 428 at ‘712.
        199
              See JX 520 at ‘831–32.
        200
              PTO ¶ D.1.
        201
              JX 1 § 3.18(a).
        202
              Id. § 3.18(b).
        203
              Id. § 3.18(c).
        204
              Id. § 3.18(d).
        205
              Id. § 3.18(g).


                                               45
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 47 of 247 PageID #: 2501




      Akorn committed to “use . . . commercially reasonable efforts to carry on its
       business in all material respects in the ordinary course of business” between signing
       and closing.206

      Akorn agreed to “afford to [Fresenius and Fresenius’s representatives] reasonable
       access” to information about its business.207

      Fresenius agreed to take “all actions necessary” to secure antitrust clearance.208

      Fresenius had the right to terminate the Merger Agreement if any of Akorn’s
       representations or warranties were not true and correct at signing or at closing,
       except, in the case of certain representations and warranties (including those at issue
       in this case), where “the failure to be true and correct would not individually or in
       the aggregate, reasonably be expected to have a Material Adverse Effect.”209

      Fresenius had the right to terminate the Merger Agreement if Akorn “failed to
       perform any of its covenant or agreements” “in all material respects” and the breach
       was “incapable of being cured . . . .”210

      Fresenius could refuse to close the Merger if Akorn had suffered “any effect,
       change, event or occurrence that, individually or in the aggregate, has had or would
       reasonably be expected to have a Material Adverse Effect.”211

      Fresenius could not exercise its termination right for an inaccurate representation or
       breach of covenant if Fresenius was “then in material breach of any of its
       representations, warranties, covenants or agreements” under the Merger
       Agreement.212




       206
             Id. § 5.01(a).
       207
             Id. § 5.05.
       208
             Id. § 5.03(c).
       209
             Id. §§ 6.02(a) & 7.01(c)(i).
       210
             Id. §§ 6.02(b) & 7.01(c)(i).
       211
             Id. § 6.02(c).
       212
             Id. § 7.01(c)(i).


                                             46
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 48 of 247 PageID #: 2502




       Both sides had the ability to terminate if the Merger was not completed by the
        Outside Date, defined initially as April 24, 2018, but if antitrust approval had not
        been received by April 24 and all other conditions to closing were met, then the
        Outside Date would extend automatically to July 24.213

 This decision addresses the pertinent provisions in greater detail in the Legal Analysis.

        After the close of trading on April 24, 2017, Akorn and Fresenius announced the

 Merger.214 The total purchase price was $4.75 billion, comprising $4.3 billion in cash plus

 assumption of approximately $450 million in debt.215 Fresenius stated in a press release

 that “Akorn brings to Fresenius Kabi specialized expertise in development, manufacturing

 and marketing of alternate dosage forms, as well as access to new customer segments like

 retail, ophthalmology and veterinary practices. Its pipeline is also impressive, with

 approximately 85 ANDAs filed and pending with the FDA and dozens more in

 development.”216

        When committing Fresenius to the transaction, Sturm asked Akorn to reaffirm its

 guidance for 2017. Sturm viewed guidance as a promise to the markets, and he felt a public

 reaffirmation would confirm that Akorn management had committed to its numbers and




        213
              Id. § 7.01(b)(i).
        214
              JX 520 at ‘833.
        215
              JX 481 at 1.
        216
              Id.


                                             47
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 49 of 247 PageID #: 2503




 would continue to perform post-signing.217 As part of its announcement of the transaction,

 Akorn reaffirmed its full-year guidance, projecting $1,010–$1,060 million for revenue and

 $363–$401 million in EBITDA.218

        Fresenius Parent held a conference call with its investors to discuss the Merger.

 During the call, Sturm described the due diligence process as follows:

        [W]e performed a detailed due diligence [with] access to a comprehensive
        data room, held countless expert sessions, and were able to address all our
        questions and concerns. Have we overlooked anything material? Possible,
        but unlikely. The due diligence also included plant visits, by me and much
        better qualified experts, as well as a detailed review of Akorn’s product
        portfolio. That led to us building a solid bottom-up business plan, which
        formed then the basis of our decision to make a bid.219

 Sturm stated that during due diligence, Fresenius found Akorn operating at a “generally

 good regulatory standard.”220 He noted that while Akorn had received a Form 483 for

 Decatur, Fresenius had “received quite a number of form 483s also in the past” and

 therefore “should be humble and avoid any form of arrogance” regarding regulatory

 issues.”221




          See Sturm Tr. 1176–77; see also id. at 1178 (explaining that guidance “where
        217

 I’m coming from, is a promise”); id. at 1180 (“[A]t Fresenius, we consistently make our
 numbers. We view a guidance as a promise. We tend to keep promises.”).
        218
              JX 341; JX 481 at 2; Rai Tr. 538.
        219
              JX 490 at ‘907.
        220
              Id. at ‘918.
        221
              Id. at ‘919; see Sturm Tr. 1199–1200.


                                                  48
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 50 of 247 PageID #: 2504




        During a special meeting on July 19, 2017, Akorn’s stockholders approved the

 Merger by a wide margin.

 H.     Akorn Management Makes Changes In Response To The Merger.

        Under the Merger Agreement, Akorn was required to continue operating in the

 ordinary course of business between signing and closing.222 This obligation included,

 among other things, investigating and remediating quality issues and data integrity

 violations as they were identified.223

        Instead of operating in the ordinary course, Akorn changed how its quality function

 and IT function approached their jobs.224 Employees in these groups were told that

 “[p]riorities have been revised, and some 2017 initiatives will be stopped[,]” with the cited

 reason being the “implications of the pending Fresenius Kabi transaction.”225

        For the quality function, Akorn replaced certain regular internal audits scheduled

 for the end of 2017 with “verification” audits that would only assess Akorn’s progress in



        222
             JX 1 § 5.01(a); see JX 488 at ‘574 (presentation to Akorn senior executives on
 interim operating covenants highlighting Akorn’s obligation to “[c]arry on in the ordinary
 course”); Rai Tr. 521 (agreeing that Akorn was obligated “to operate as an independent
 business between the signing of the acquisition agreement and any closing of the deal”);
 see also JX 551 at ‘999 (announcement to all Akorn employees: “Until the transaction
 closes, it is business as usual and Akorn and Fresnius Kabi will continue to operate as two
 independent companies.”).
        223
              Rai Tr. 525; Kaufman Tr. 371.
        224
              See JX 538; JX 539.
        225
           JX 539 at ‘105; see id. at ‘106 (“2017 initiatives to be stopped” including
 “Quality Assurance overview” and “IT overview”); id. at ‘107 (“STOP - the identified
 2017 projects and associated activities / spend”); JX 538 at ‘471 (“Reset 2017 Priorities”).


                                              49
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 51 of 247 PageID #: 2505




 addressing prior audit findings.226 One of the sites that switched to verification audits was

 Decatur, the site Cerulean had visited.227 The shift to verification audits meant that Akorn

 would not be identifying any new problems at those sites that might cause difficulties for

 the Merger. Akorn also used the Merger as grounds for stopping Cerulean’s engagement.228

 Fresenius never gave approval for Akorn to change its audit and investigatory practices

 pending closing.229




        226
            Wasserkrug Tr. 17 (“[A]fter the merger was announced, it was decided that we
 would only do verification audits in the remaining facilities, which meant we were just
 going to look at the previous audits and the corrective actions that were applied from those
 previous audits to make sure that they were closed.”); accord id. at 156–58; JX 532 at ‘276;
 JX 692; see Gill Dep. 60; Rai Dep. 42–43; JX 692; see also JX 1026 (“[T]he two are very
 different activities (audits vs. verifications). Verification is the last step in an audit
 lifecycle.”); Rai Tr. 480–81 (explaining why certain audits “were not done deliberately”);
 id. at 525–26 (agreeing that Akorn only conducted verification audits for certain facilities
 because of the Merger). Wasserkrug recognized that Akorn had “a responsibility to
 continue with our audits[,]” and when the Merger did not close, Akorn resumed them.
 Wasserkrug Tr. 18.
        227
              See Rai Tr. 551.
        228
              See Wasserkrug Tr. 132.
        229
            See Rai Tr. 527–28, 554–55. Wasserkrug suggested at trial that Fresenius
 supported the decision to move from regular audits to verification audits, but her testimony
 on this subject consisted of hearsay and was not reliable. Wasserkrug Tr. 165–67. The more
 persuasive evidence is that Akorn did not mention this change to Fresenius. See Gill Dep.
 61–63; Rai Tr. 527–29. Rai asserted at trial that Akorn made the switch so that Akorn could
 give Fresenius a short document summarizing open audit findings. Rai Tr. 526; Rai Dep.
 42–43; see Gill Dep. 63. Rai did not know whether Akorn ever prepared (or started) a
 report, and during discovery Akorn did not produce one. See Rai Tr. 526–27.


                                              50
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 52 of 247 PageID #: 2506




        For the IT function, Wasserkrug testified at trial that “[a]ny [IT] projects that we

 wanted to put in place were deferred by the merger or had to be approved.” 230 In light of

 the freeze, Akorn’s IT department could not provide resources for data integrity projects.231

 In July 2017, Tammy Froberg, Executive Director of R&D and Quality Compliance

 Systems, told a quality manager at Vernon Hills that “we are not actioning any Data

 Integrity activities in 2017.”232 In August, Misbah Sherwani, the head of quality at

 Somerset, reported to Silverberg that even though Akorn was “on the cusp of the FK”

 merger, Somerset was “in a state of jeopardy as it relates to data integrity[,]” and IT was

 refusing to provide resources.233 Also in August, Kathy Pramik, Akorn’s acting Chief

 Information Officer, told Silverberg and other executives that she was “not authorizing” IT

 resources for Decatur’s Data Integrity Site Master Compliance Plan, the first plan Akorn

 ever developed.234 She admonished that it was “not appropriate” to “establish[] Data



        230
              Wasserkrug Tr. 141–42.
        231
             See Pramik Tr. 223–24; see also JX 957 at ‘921 (“In July, we . . . reset 2017
 priorities. . . . We also communicated that some 2017 priorities were being adjusted, per
 implications of the pending Fresenius Kabi transaction.”). Ostensibly these projects were
 only put on hold until Silverberg assembled “an overall roadmap for data integrity,” but
 the roadmap was never finalized. Pramik Tr. 234–36, 248.
        232
              JX 891; see Kaster Dep. 118–20.
        233
              JX 564 at ‘352.
        234
            JX 589 at ‘192. Pramik is not an Akorn employee, but rather a consultant. She
 was retained in August 2016 to fill the CIO role while Akorn searched for a permanent
 hire. They never found one. See Pramik Tr. 191–92; JX 149. When she took the role,
 Pramik had no prior experience in how pharmaceutical companies handle data integrity
 issues. See id. at 242–45. To be fair to Pramik, it also appears that she inherited a bad
 situation. When she arrived, she found that “[t]here were foundational processes not in

                                                51
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 53 of 247 PageID #: 2507




 Integrity Plans” because “Fresenius Kabi Quality & IT Leaders will drive any actions in

 this area.”235 That same month, Froberg refused a data integrity project, stating bluntly that

 “[e]xecutive leadership have discussed and aligned that data integrity changes are not

 actionable in 2017 in regards to adding responsibilities to cross functional teams.”236 In

 December 2017, Franke complained to another employee that “DI remediation activities




 place at Akorn[,]” including “no project governance” for IT. Id. at 196–97; see JX 150 (list
 of “IT Key Risks Identified By IA”); JX 223 (Rai in November 2016: “It seems like IT is
 a disaster across the company and out of control.”). A significant motive for shutting down
 data integrity projects appears to have been her desire to focus her under-resourced
 department on senior management’s priorities, which did not include data integrity. It
 nevertheless remains true that Pramik and her staff prevented any data integrity work that
 required IT resources from getting off the ground in 2017 and early 2018. This did not
 change until March 2018, when in response to Fresenius’s investigation, Pramik rebranded
 an existing but dormant committee that had not met since early 2017. See Pramik Dep. 76–
 77 (formerly “R&D quality and compliance IT counsel”); Pramik Tr. 230–32 (now “data
 integrity steering committee”); JX 1082 (also referring to a “DI Oversight Committee”);
 see also Pramik Dep. 254–58 (agreeing that the rebranded committee is largely “the same
 governing body” as the executive steering committee Rai chaired a month later). Pramik
 gave much of her testimony in response to leading questions based on a demonstrative
 exhibit, resulting in my giving it diminished weight. See Pramik Tr. 199–224.
        235
              JX 589 at ‘192–93.
        236
              JX 596; accord JX 769 (Froberg writing in December 2017 that “[b]ased on a
 previous executive leadership directive, data integrity is not a 2017 approved project for
 cross functional teams [such as IT]. I wanted to . . . confirm IT resources will not be
 involved in [Franke’s visit to the Cranbury site to discuss data integrity].”); JX 950
 (Froberg reminding Pramik in February 2018 to draft an email from “executive leadership
 . . . to align all sites that we are not launching data integrity remediation initiatives at the
 sites at this time”); JX 957 at ‘921–22 (Pramik’s draft email with Silverberg’s comments:
 “With . . . the close of the acquisition transaction not occurring in fiscal 2017, unapproved
 project requests related to such things as Data Integrity are starting to arise again from the
 sites, and we need to alignment [sic] and focus on our priority initiatives, which are
 continuing in 2018 (e.g., Serialization, Somerset and Decatur lab modernizations /
 expansions, etc.).”).


                                               52
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 54 of 247 PageID #: 2508




 are not something that we are resourced to address at the moment.”237 There is no evidence

 that Fresenius ever gave approval for Akorn to stop working on data integrity projects.238

 I.     The Downturn In Akorn’s Business

        After the signing of the Merger Agreement, Akorn’s business performance fell

 dramatically. On July 21, 2017, two days after Akorn’s stockholders approved the Merger,

 Akorn gave Fresenius a preview of their second quarter results. The headline was revenue

 of $199 million, compared to a business plan of $243 million.239 Management attributed

 $12 million of the miss to competition for ephedrine, but told Fresenius that “[m]arket

 share in Q2 is meeting expectations.”240 Management lowered its revenue forecast for the

 year from $1 billion to $930 million.241 Management also reduced expectations for revenue

 from Akorn’s pipeline, which fell to $24 million, down from the $80 million projected

 earlier in 2017.242

        On July 31, 2017, Akorn publicly announced its results. The reported revenue

 number of $199 million represented a year-over-year decline of 29%. Akorn’s reported




        237
              JX 832.
        238
              See Pramik Tr. 249; Bowles Dep. 152–158.
        239
              JX 547 at 1.
        240
              Id. at 2.
        241
              Id. at 15.
        242
              JX 554.


                                             53
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 55 of 247 PageID #: 2509




 operating income of $15 million represented a year-over-year decline of 84%. Akorn’s

 reported earnings of $0.02 per share represented a year-over-year decline of 96%.243

        Rai attributed the bad results to unexpected new market entrants who competed with

 Akorn’s three top products—ephedrine, clobetasol, and lidocaine.244 Akorn also faced a

 new competitor for Nembutal, another important product, which Akorn management had

 not foreseen.245 As Rai testified, “There were way more than what [Akorn] had potentially

 projected in [its] forecast for 2017.”246 The new competition resulted in unexpected price

 erosion.247 Akorn also unexpectedly lost a key contract to sell progesterone, resulting in a

 loss of revenue where Akorn had been forecasting growth.248




        243
              JX 1250 ¶ 8.
        244
              Rai Tr. 542–44; Rai Dep. 237.
        245
              Rai Tr. 545; Rai Dep. 238–39.
        246
              Rai Tr. 545; Rai Dep. 238.

          Rai Tr. 542; see JX 693 at 35 (attributing poor performance to “more significant
        247

 than expected declines in net revenue”).
        248
              Rai Tr. 546–47.


                                              54
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 56 of 247 PageID #: 2510




        Ducker described the results bluntly, “Not very pretty I’m afraid.”249 Sturm was

 “very unhappy.”250 He asked his executive team whether they thought Fresenius “had been

 defrauded.”251 They did not think so. Sturm “also asked if there was a way to cancel the

 deal.”252 His team said “not at this point.”253

        Sturm and Henriksson flew to Lake Forest, Illinois to meet in person with Ducker

 and the Akorn executives.254 Sturm told Rai that the “complete drop” in Akorn’s business

 post-signing was “the most embarrassing personal or professional thing” that had happened

 to him.255 Sturm could not understand how the parties had signed up a deal, only to have

 Akorn’s results fall “off the cliff.”256 Rai told Sturm that “[m]any, if not most” of the




        249
           JX 547 at 1; see Sturm Tr. 1177 (describing performance as “dismal” and “well
 below our expectations and theirs”); Henriksson Tr. 952 (describing results as “very, very
 disappointing” with “a big miss, both on sales and profit, compared to the estimates that
 had been provided to us before”); Bauersmith Tr. 595 (describing Akorn’s performance in
 the quarter after signing compared to is projections as “[a]bysmal”); id. at 596 (testifying
 that Akorn’s performance was “even worse than what I thought, as the pessimist”).
        250
              Sturm Tr. at 1202; see Henriksson Tr. 952 (“Stephan was, rightfully, very, very
 upset.”).
        251
              JX 550 at ‘924.
        252
              Id.
        253
              Id.
        254
              Sturm Tr. 1178.
        255
              JX 554.
        256
              Rai Tr. 468.


                                               55
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 57 of 247 PageID #: 2511




 reasons for the poor performance were “temporary in nature.”257 Sturm was not satisfied.

 He felt that Akorn management exhibited “a complete lack of commitment” and that the

 guidance for 2017 “had been forgotten and was a thing of the very long past.”258 He did

 not perceive any sense of urgency to rectify the underperformance.259

        After the meeting in Lake Forest, Sturm had his team analyze Fresenius’s options.

 He tasked Henriksson and Ducker with finding new synergies and developing a business

 plan that would offset Akorn’s problems.260 Sturm also had his legal department look into

 whether Akorn’s terrible financial performance qualified as a Material Adverse Effect.261

 Although Akorn has asserted that Fresenius decided at this point to find a way to terminate




        257
              Sturm Tr. 1178.
        258
              Id.
        259
              Id. at 1178–79.
        260
           See Henriksson Tr. 956–58; Sturm Tr. 1179–80; JX 554 (“Our marching orders
 are to find a way so we can hold to guidance on EBITA and Top line for 2018.”).
 Bauersmith, the primary skeptic about the deal, believed Fresenius needed to close the
 transaction quickly so that they could take control of Akorn and try to right the ship. See
 JX 554 (“The need to close fast is even more pressing as we can’t really steer this wayward
 vessel until we are aboard.”). Bauersmith couldn’t resist an I-told-you-so, noting that “it is
 looking more and more like we should have pushed for a CVR on 2017 approvals as [I]
 suggested back in February.” JX 549; see Bauersmith Tr. 600; see also JX 602; JX 603;
 JX 674. Other contemporaneous documents support the finding that closing remained a
 high priority within Fresenius. See JX 568 (Pramik reporting on Ducker making it a “very
 high priority” to plan IT integration); JX 572 (Fresenius executives exploring whether they
 could mitigate negative reactions by Fresenius Parent’s stockholders by closing and then
 immediately stopping the reporting of separate results for Akorn); JX 575 (August 2017
 Fresenius presentation regarding financial integration).
        261
              See JX 581; JX 587.


                                              56
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 58 of 247 PageID #: 2512




 the deal, I do not agree. Sturm testified credibly that he wanted “to get myself

 knowledgeable about my options under the merger agreement, but also my responsibility,

 my fiduciary duties in serving my shareholders, and hence I was asking my colleagues on

 the legal side to get us appropriate legal advice.”262

        As part of this process, the Fresenius team looked at precedent deals gone bad. One

 involved Abbott Laboratories’s attempt to terminate its acquisition of Alere Inc. Paul,

 Weiss, Rifkind, Wharton & Garrison LLP had represented Alere, and Fresenius began

 consulting with Paul Weiss.263

        Fresenius also began looking closely at Akorn’s monthly results to determine

 whether the second quarter performance was an isolated occurrence, as Rai maintained, or

 the harbinger of deeper problems. Akorn’s preliminary results for July did not show any

 improvement, but Rai claimed that Akorn was on track to deliver $80 million in sales in

 August.264 If Akorn hit that figure and repeated the performance in September, then Akorn

 would meet its lowered forecast for the third quarter.265




         Sturm Tr. 1183; see id. at 1209 (Sturm testifying that Paul Weiss was hired “[t]o
        262

 make me acquainted with my rights and obligations”).
        263
              See id. at 1183–84.
        264
              JX 592 at ‘100.
        265
              Id.


                                               57
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 59 of 247 PageID #: 2513




        In mid-September 2017, Fresenius heard that Akorn would fall short of its August

 revenue target.266 Akorn later confirmed that it had achieved only $70 million.267 Sturm

 was furious: “10m less within a few days? Without any sense of embarrassment? . . . These

 guys are shameless. I’m afraid we’ve got to build our legal case.”268 At trial, Sturm noted

 that over the same period, Fresenius USA exceeded expectations.269

        Nor was the revenue miss Akorn’s only bad news. The FDA issued a CRL for

 Difluprednate, a key pipeline product, and Akorn had to push back its launch from 2017

 until 2019.270

        Fixating on Sturm’s email about “build[ing] our legal case,” Akorn argues that

 Fresenius set out to manufacture a basis for termination. At trial, Sturm testified credibly

 to a more nuanced and responsible view. He candidly admitted that at this point, he

 personally wanted to terminate the transaction. He was “very unhappy” with Akorn’s

 performance, believed that “the underperformance was more likely to be longer-lasting,”

 and felt that Fresenius had overpaid.271 At the same time, he knew that Fresenius had signed



        266
              See JX 636 at ‘891.
        267
              See JX 646 at ‘654.
        268
              JX 647 at ‘657.
        269
              Sturm Tr. 1185.
        270
            JX 610; JX 611 at 2; Sturm Tr. 1185; see JX 615 (“[A]korn got a deficiency letter
 from FDA regarding Difluprednate which is the biggest launch in 2018. The effect from
 this is 57 M.”).
        271
              Sturm Tr. 1186–88.


                                             58
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 60 of 247 PageID #: 2514




 a contract, and “[t]he last thing [he] wanted to do was to . . . to go to court . . . without a

 valid case.”272 He also recognized that if Akorn had a stronger performance in the fourth

 quarter, then the situation would be different, although he was “not very optimistic.”273

         Sturm is a sophisticated international businessman. He speaks English fluently, but

 it is not his native language, and I therefore do not draw the inference that by “build our

 legal case,” he meant to manufacture one. At trial, his testimony was direct and credible. I

 accept his explanation that in September 2017, he was “in an exploratory phase.” 274 He no

 longer liked the deal, and he would seek to terminate it if Akorn’s performance continued

 to deteriorate, but Fresenius also would live up to its obligations.

         Consistent with this testimony, the contemporaneous evidence shows that Fresenius

 continued to assess how it could close the Merger and make the numbers work.275 Fresenius

 also tasked a team with reviewing Akorn’s most significant product launches to determine

 whether any of them could be accelerated to replace lost pipeline revenue.276 Instead,

 Fresenius learned that three other launches would be delayed.277 At the same time,



         272
               Id. at 1189.
         273
               See id.

           Id.; see id. at 1206 (“Q. Okay. And you started looking for a way to get out of
         274

 the transaction, did you not? A. No. I did not.”).
         275
               See JX 627 at ‘498; JX 657; JX 658; JX 661; JX 664; JX 670 at 20; JX 684 at
 ‘911.
         276
               See JX 605; JX 619; JX 620.
         277
               See JX 624.


                                               59
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 61 of 247 PageID #: 2515




 Fresenius began examining whether there were grounds to assert a Material Adverse

 Effect.278 Based on advice from Paul Weiss, Fresenius concluded that it did not have clear

 grounds for termination.279 Given the Delaware precedent, this was hardly surprising.

 J.     Akorn’s Third Quarter Results

        On October 30, 2017, Akorn provided Fresenius with a presentation describing the

 quarterly results that Akorn expected to announce the next day.280 Akorn would report

 revenue of $202 million, representing a miss from its reduced forecast of $225 million.281

 Akorn described the results as “[d]riven mostly by unanticipated supply interruptions and

 unfavorable impact from competition across [the] portfolio (Ephedrine, lack of new

 awards, unfavorable customer contract mix . . .).”282 Akorn also noted that its “[a]verage

 product pricing [was] lower than expected due to [an] unfavorable customer/contract mix

 and price erosion [that was] not considered in our forecast.”283




        278
              See JX 634; JX 635; JX 637.
        279
            See Sturm Tr. 1211–12; Empey Dep. 106–08. In her deposition, the CFO of
 Fresenius Parent testified from memory about her understanding of these discussions, in
 which she did not personally participate. She stated the outcome in absolute terms: “[W]e
 concluded that there was no basis for a termination of the transaction.” Empey Dep. 107.
 Based on Sturm’s testimony, my knowledge about how rarely lawyers frame their legal
 advice in absolute terms, and the CFO’s distance from the discussions, I am confident that
 this testimony oversimplifies matters and states the outcome too strongly.
        280
              JX 688; cf. JX 732 (Ducker describing October 2016 results as “awful”).
        281
              JX 688 at ‘605.
        282
              Id. at ‘606.
        283
              Id. at ‘607.


                                              60
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 62 of 247 PageID #: 2516




       On October 31, 2017, Akorn informed Fresenius that Kapoor had resigned from the

 Akorn board.284 Five days earlier, federal law enforcement had arrested Kapoor and

 charged him with criminal fraud in connection with his leadership of another

 pharmaceutical company.285

       On November 1, 2017, Akorn announced its financial results.286 Akorn’s reported

 revenue of $202 million represented a year-over-year decline of 29%. Akorn’s operating

 income of $9 million represented a year-over-year decline of 89%. Akorn reported a loss

 of $0.02 per share, a year-over-year decline of 105%.287

       In addition to another poor quarter, Akorn fell further behind in its product launches.

 Akorn had anticipated thirty-four launches in 2017; by mid-November it had launched only

 fourteen, with another six planned by year end. The fourteen launches netted only $3.3

 million in sales. Akorn originally had projected $60 million from new product launches in

 2017.288 These results were far worse than what even Bauersmith, the biggest critic of




       284
             See JX 689.
       285
           See JX 696 at ‘041; Press Release, District of Massachusetts, U.S. Attorney’s
 Office, Department of Justice, Founder and Owner of Pharmaceutical Company Insys
 Arrested and Charged with Racketeering (Oct. 26, 2017), https://www.justice.gov/usao-
 ma/pr/founder-and-owner-pharmaceutical-company-insys-arrested-and-charged-
 racketeering.
       286
             JX 693.
       287
             JX 1250 ¶ 9.
       288
             See JX 707 at ‘505.


                                             61
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 63 of 247 PageID #: 2517




 Akorn’s pipeline, had anticipated.289 He viewed the performance of Akorn’s launches as

 “almost comical,” because it did not make commercial sense to launch a drug if that was

 the expected return.290

        In spite of the bad news from Akorn, Sturm maintained a positive outlook about the

 Merger when speaking with Fresenius Parent’s investors. He described Akorn’s results as

 “for sure not what we had hoped for, but at least a sequential stabilization.”291 He also

 stated that “the reasons for the disappointing financial performance are broadly unchanged

 from the second quarter,” citing three factors:

        A, more pronounced competition. Akorn continues to experience price
        pressure and market share losses on some of its key molecules. And while
        increased competition was generally anticipated, the impact has was [sic]
        unfortunately been greater than expected. . . .

        B, supply disruptions. And while some supply issues from the second quarter
        were resolved, new constraints have occurred, leading again to higher than
        normal backorders and inability to supply charges. Frankly, [we] can’t wait
        to assume management control, so we can help with our expertise and our
        financial power.

        C, new product launches. And even though Akorn has launched a respectable
        13 new products year-to-date, it had even higher expectations. So launch
        delays, including to some significant molecules, contributed to the shortfall
        versus projected revenues. We have reviewed these delays with Akorn’s
        management, and we believe that the opportunities are essentially postponed
        rather than significantly diminished.292



        289
              Bauersmith Tr. 596.
        290
              Id. at 598.
        291
              JX 699 at ‘669.
        292
              Id.


                                              62
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 64 of 247 PageID #: 2518




 Notwithstanding these problems, Sturm said that Fresnius Parent would not revise its

 expectations for Akorn’s performance in 2018, explaining:

       First, let me remind you that our 2018 expectations came[,] by our
       standards[,] extremely early and were based on the comprehensive but still
       outside[-]in due diligence process. Couple that with injectable generics,
       arguably Fresenius’ most volatile business, and so we called it very
       consciously an expectation rather than a guidance. Now, in light of Akorn’s
       year-to-date performance, it appears likely the 2017 base will be lower than
       assumed. And as a consequence, the stretch required to reach our 2018
       expectations is clearly larger.

       But as I just said, this is a highly volatile business with limited visibility,
       notoriously hard to predict, and where you just cannot extrapolate from a
       quarterly run rate, where individual drugs and launches can make and have
       made a major difference. So I’m not ready to revise those expectations for
       next year. Please bear with us until February. By then, we will be Akorn’s
       controlling owner and we’ll provide you with a guidance of a reliability level
       that you’re used to.293

 My impression is that Sturm knew that expectations would have to be lowered, but he did

 not have numbers that he trusted and would not have them until his own people were

 running the Company.

       After Akorn and Fresenius announced their third quarter results, Fresenius updated

 its business plan for Akorn. During a teleconference on November 12, 2017, Ducker

 presented the plan to the Management Board.294




       293
             Id.
       294
            See JX 714 (Ducker circulating presentation to senior Fresenius Parent
 executives in advance of call).


                                             63
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 65 of 247 PageID #: 2519




        Ducker’s presentation noted that the “[s]trategic rationale for the Akorn acquisition

 remains compelling.”295 The compelling strategic rationale was Fresenius Kabi’s desire to

 expand its North American footprint, which acquiring Akorn facilitated.296

        The Akorn deal, by contrast, had become far from compelling. The presentation

 observed that Akorn’s “2017 business performance has been disappointing and has fallen

 well short of guidance”297 To partially address the shortfall, “[c]ost reduction opportunities

 well in excess of the deal model are now planned.”298 Even with these additions, the

 changes in the 2018 business plan were striking:

                              Original Plan299 November Update          % Change
          Revenue                      $1,061            $783                 (26%)
          Gross Profit                   $612            $414                 (32%)
          EBITDA                         $397            $241                 (39%)
          EBIT                           $239            $125                 (47%)
          Net Income                      $33            $(38)              (215%)




        295
            Id. at 2; see JX 730 at ‘832 (“The strategic rationale for the acquisition remains
 sound.”). Fresenius made this same point in other presentations and in a call with its
 investors. See JX 743 at ‘306; JX 781 at ‘398; JX 874 at ‘779; JX 994 at 5, 15.
        296
              See JX 994 at 5.
        297
              JX 714 at 2.
        298
              Id.
        299
              In millions of dollars.


                                              64
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 66 of 247 PageID #: 2520




       Akorn’s performance was so bad, and the situation in such flux, that the

 Management Board excluded Akorn from their 2018 budget, which they presented to the

 Supervisory Board in December 2017.300 The presentation explained the omission:

       Akorn is not included in the budget. We see some deviations to the original
       business plan and we are working on counter measures to mitigate these
       effects. This process will be ongoing until early February 2018. Until then
       we will also have better clarity about when closing will happen and we will
       only then seek for approval for the Akorn budget.301

 This explanation is consistent with Sturm’s earlier refusal to change his Akorn-related

 guidance to the market: the Management Board did not have any numbers they trusted for

 Akorn. I believe they also considered the possibility that Fresenius would terminate the

 Merger Agreement and either never own Akorn at all, or at least not own it during 2018,

 while the litigation over a broken deal would be ongoing.

       Despite the senior management team’s powerful internal misgivings, Fresenius did

 not change its public stance on the Merger. In roadshow materials dated November 27,

 2017, Fresenius told investors the following:

      “[Akorn] Q3 performance below expectations.”302

      “Achievement of 2018 expectation challenging.”303




       300
             JX 716; see JX 744 at 4.
       301
             JX 744 at 4.
       302
             JX 743 at ‘306.
       303
             Id.


                                             65
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 67 of 247 PageID #: 2521




       “Strategic rationale unchanged: Deal offers offensive and defensive merits.”304

       “Substantial cost and growth synergies paired with limited integration
        complexity.”305

       “Accretive to Group net income from 2018.”306

 Fresenius described the Merger in similar terms in a presentation to investors at

 conferences in December 2017 and January 2018.307

 K.     The Whistleblower Letters

        On October 5, 2017, Fresenius received an anonymous letter from a whistleblower

 who raised allegations about Akorn’s product development processes at Vernon Hills,

 Decatur, and Somerset.308 On November 2, Fresenius received a longer version of the letter

 that added more detail about the problems and included assertions about flaws in Akorn’s

 quality control processes.309

        During a teleconference on November 12, 2017, the senior executives of Fresenius

 Parent discussed the November letter. When circulating his presentation, Ducker noted that

 he had asked Jack Silhavy, the general counsel of Fresenius USA, “to join us for the first




        304
              Id.
        305
              Id. at ‘307.

          Id.; accord id. at ‘308 (“Accretive [to EPS] in 2018 (excluding integration costs),
        306

 from 2019 (including integration costs)”).
        307
              See JX 781 at ‘398–400; JX 874 at ‘779–81.
        308
              See JX 789; see also JX 934 at 11.
        309
              See JX 788; see also JX 934 at 11.


                                               66
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 68 of 247 PageID #: 2522




 part of the call to brie[f] everyone on the letter just received from an Akorn employee, and

 the possible implications and next steps.”310 On November 13, the Fresenius executives

 had a call with Paul Weiss.311 After the call, Fresenius personnel began looking into the

 information Akorn provided during due diligence about its R&D facilities and past FDA

 inspections.312

        Having considered the evidence, I believe that during the teleconference on

 November 12, 2017, the Fresenius executives decided that they did not want to proceed

 with the Merger as negotiated and would seek to terminate the Merger Agreement if they

 had a valid contractual basis for doing so. They had ample grounds to reach this conclusion.

 My sense is that they regarded Akorn’s disastrous performance as falling within a

 businessperson’s understanding of what should qualify as a material adverse effect, but

 their legal advisors were not confident that they could prove to the satisfaction of a court

 applying Delaware law that Akorn had suffered a Material Adverse Effect within the

 meaning of the Merger Agreement.

        The whistleblower allegations about regulatory problems were yet another blow to

 the deal. The letters called into question the accuracy of Akorn’s representations regarding

 regulatory compliance. They also called into question whether Akorn was operating in the




        310
              JX 714.
        311
              JX 717.
        312
              See JX 718; JX 720; JX 721.


                                             67
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 69 of 247 PageID #: 2523




 ordinary course of business.313 It was not clear yet whether the allegations were true, but

 the whistleblower letters gave Fresenius good cause to investigate.

        In the Merger Agreement, Fresenius had bargained for a customary right of

 reasonable access to Akorn’s “officers, employees, agents, properties, books, Contracts,

 and records.”314 The purpose of that covenant is to enable a buyer to investigate issues that

 arise between signing and closing. The Fresenius executives decided to use their

 information right for its intended purpose.

 L.     Fresenius Notifies Akorn.

        On November 16, 2017, Ducker and Henriksson called Rai, informed him about the

 whistleblower letters, and conveyed Fresenius’s view that both companies needed to

 investigate the allegations.315 Ducker followed up with a formal notice letter, which stated:

        [P]ursuant to Section 5.05 of the [Merger Agreement] and for other reasons,
        Fresenius Kabi will be providing Akorn with requests for documents,
        information and access to potentially knowledgeable individuals regarding
        the allegations in these letters and related issues. We are in the process of
        identifying and retaining a team of third party experts with the skills and
        experience to properly investigate these matters expeditiously, and we ask
        that Akorn immediately take steps to begin to gather all related documentary
        material.316




        313
              See JX 1 §§ 6.02(a)(ii) & (b), 7.01(c)(i).
        314
              See id. § 5.05.
        315
              See JX 723 at ‘800–01.
        316
              JX 724 at ‘204.


                                                 68
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 70 of 247 PageID #: 2524




 The letter closed by noting that Fresenius “reserve[d] all of our rights under the merger

 agreement.”317

        After receiving the whistleblower letters from Fresenius, Akorn shared them with

 its board members. Johnson, a director with substantial FDA experience, described them

 as “very worrisome,” noting that “[i]f they were to get to FDA, we should expect an

 intensive investigation” and that “[m]ost data integrity issues are surfaced through

 whistleblowers going to FDA.”318 He advised that Akorn needed to conduct a “responsive

 and credible” investigation that “would require a review of named applications including

 product development files and lab notebooks” as well as “[i]nterviews of those involved,

 in any way, with the named submissions . . . .”319 He advised that if the investigation

 uncovered problems, then “a much broader investigation following FDA guidance would

 be necessary.”320

        On November 17, 2017, Silhavy told Bonaccorsi that Fresenius could not simply

 rely on the investigation that he expected Akorn to conduct, but rather Fresenius would

 have to do its own investigation as well.321 As it turned out, Akorn decided not to conduct



        317
              Id. at ‘205.
        318
              JX 761.
        319
              Id.
        320
              Id.
        321
           JX 726 at ‘084 (Silhavy reporting to Ducker about call with Bonaccorsi: “We
 then discussed how to proceed . . . . I told him I needed to be very clear that we needed to
 do our own investigation, not just rely on the one they needed also to do.”); see also JX
 723 at ‘801 (Fresenius anticipating that both companies would conduct investigations). In

                                             69
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 71 of 247 PageID #: 2525




 its own investigation into the whistleblower letters because Akorn did not want to uncover

 anything that would jeopardize the Merger.

        In the ordinary course of business, an FDA-regulated company confronted with a

 detailed whistleblower letter would conduct an investigation using counsel experienced in

 data integrity issues and knowledgeable about FDA compliance. Akorn chose to rely on its

 deal counsel, Cravath, Swaine & Moore LLP. Cravath’s job was not to conduct an

 investigation, but rather to monitor Fresenius’s investigation and head off any problems.322

        David M. Stuart, a litigation partner, led the Cravath team.323 Stuart previously

 worked for the SEC and had experience conducting internal investigations.324 He is clearly

 a skilled and careful attorney, but he had never conducted a data integrity investigation for




 response to Fresenius’s argument that Akorn breached its obligation to operate its business
 in the ordinary course by failing to conduct its own investigation, Bonaccorsi testified at
 trial that Silhavy instructed him over the phone that Akorn should not investigate.
 Bonaccorsi Tr. 887–88. Given the seriousness of the whistleblower allegations, that would
 not have been a viable position for Silhavy to take, and it would have contravened the
 ordinary course covenant in the Merger Agreement. The contemporaneous documents
 convince me that Bonaccorsi misremembered this conversation. Silhavy instead conveyed
 that Fresenius could not rely on Akorn’s investigation and would also have to conduct its
 own investigation. See JX 723 at ‘801; JX 726 at ‘084.
        322
            See Stuart Tr. 673 (“Q. So were you actually asked at that time to conduct an
 internal investigation for Akorn? A. I was asked to coordinate with Fresenius’ counsel in
 conducting an investigation but not to do an independent investigation on my own.”);
 accord id. at 728.
        323
              See id. at 671.
        324
              See id. at 671–72.


                                              70
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 72 of 247 PageID #: 2526




 a pharmaceutical company, had never appeared before the FDA, and had no familiarity

 with FDA rules, regulations, or administrative guidance.325

        Fresenius, by contrast, conducted a real investigation. Fresenius turned to the FDA

 Enforcement and Compliance Group at Sidley Austin LLP.326 Nathan Sheers, a Sidley

 partner who specializes in FDA enforcement and compliance, led the team.327 The Sidley




        325
            Id. at 688, 703, 730–31 (“Q. And prior to this moment in time [when Stuart was
 charged with leading the investigation], you weren’t even familiar with the FDA rules,
 regulations, and guidance for the industry on data integrity and compliance. A. That’s
 correct.”); Stuart Dep. 30–40.
        326
            See JX 719; Stuart Tr. 674 (testifying that Sidley “said that they had been hired
 to do an investigation to assess the validity of the allegations in these anonymous
 whistleblower letters”). Stuart claimed not to have known that Sidley’s work could be used
 to evaluate whether Akorn was in compliance with its representations in the Merger
 Agreement and that he would have acted differently if he had known. See Stuart Tr. 675. I
 do not credit that testimony. Stuart is a sophisticated partner at one of the world’s most
 sophisticated law firms. He certainly knew that if the whistleblower allegations were true,
 then they posed problems under the Merger Agreement. He also certainly knew that
 Fresenius would be assessing that issue when reviewing Sidley’s work. Cravath’s approach
 to the common interest agreement, discussed below, evidences an understanding of the
 dual implications of Sidley’s work and an unsuccessful attempt to secure the high ground
 for Akorn by including contractual provisions that could trip up Sidley and Fresenius.
 Stuart also testified that if he had known that Sidley’s work would be used to evaluate
 Akorn’s compliance with the Merger Agreement, he would have prepared Akorn’s
 witnesses before their interviews. Cravath did prepare Akorn’s witnesses, although it was
 relatively “low-key prep.” See JX 1443 at ‘130 (Stuart: “Similar to what we did in
 Somerset, I think a little low-key prep for each interviewer [sic] is important. We should
 let them know that while we have no reason to think there are concerns about operations
 in Decatur, Sidley will ask whether the interviewee is aware of any data integrity issues
 and, if the interviewee is, we should address that before the Sidley interview.”); JX 1445
 (Stuart directing Cravath associates on how to “instruct” Akorn employees during pre-
 interview “screening”); Sheers Tr. 1039–41 (describing his observations regarding
 Cravath’s preparation of witnesses).
        327
              Sheers Tr. 1029–30.


                                             71
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 73 of 247 PageID #: 2527




 team also included Jeff Senger, the former acting chief counsel at the FDA.328 Fresenius

 and Sidley determined that they needed technical expertise from a firm that could evaluate

 the integrity of the data Akorn used to support its drug applications. 329 For that task, they

 hired Lachman.330 The Lachman team was led by Ron George, a scientist with over 40

 years of experience in the pharmaceutical industry and who now specializes in data

 integrity audits and remediation.331 Having heard George testify at trial, I judge him to be

 among the most credible witnesses I have seen in court.

        Sidley started its investigation by examining the materials on regulatory compliance

 that Akorn posted to the virtual data room.332 Before doing so, Sidley considered whether



        328
              Sheers Tr. 1035.
        329
            See JX 776 at ‘758 (describing Lachman’s role). Fresenius also needed a firm to
 extract the data for Lachman to analyze and retained Ernst & Young LLP for that purpose.
 See id.
        330
            See Sheers Tr. 1035–36. Formally retaining Lachman took some time. Lachman
 told Fresenius that it had a conflict and would require waivers from both Fresenius and
 Akorn, but Lachman declined to disclose whether or not Akorn was or had been a client or
 to discuss the nature of any engagement. Silhavy worried about granting a blind waiver,
 noting that although it was unlikely, “Lachman could have worked for Akorn on the very
 topics that are at issue here.” JX 734 at ‘192. See id. at ‘191 (noting that in the most extreme
 case, Lachman might have “evaluated the very data integrity issues that we want them to
 investigate, and opined to Akorn [that] those are not of a type or magnitude that would
 cause there to have been fraud on the FDA?”). After considerable effort, an agreement was
 reached with Lachman in early December. See JX 772. Akorn contends that Silhavy wanted
 an expert who would give him the answer he wanted, but I find that he correctly wanted a
 consultant who would take a fresh look at the issues, not one who had worked on the same
 issues for Akorn.
        331
              George Tr. 1115–17.
        332
              See JX 735.


                                               72
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 74 of 247 PageID #: 2528




 anything in the confidentiality agreement between Fresenius and Akorn prevented them

 from using the information. After reviewing the agreement, Sidley concluded that they

 were “Representatives” of Fresenius who could receive the “Evaluation Material” in the

 virtual data room without prior written consent from Akorn. The Sidley attorneys noted

 that the Evaluation Material could be used “solely for the purpose of evaluating,

 negotiating, and executing” a transaction. Sidley concluded that their investigation was part

 of the process of executing (i.e., carrying out) the transaction, and hence they could use the

 Evaluation Material in their investigation.333 I agree with that interpretation.

        Next, Fresenius provided Akorn with a request for access, information, and

 documents to conduct its investigation.334 Demonstrating the importance of the

 investigation to Fresenius, Sturm and his fellow senior executives at Fresenius Parent were

 personally involved in reviewing and revising the requests.335




        333
            See JX 747; Sheers Tr. 1106. Sidley also noted that the confidentiality agreement
 foreclosed speaking with the FDA, or anyone else, about regulatory issues related to the
 Akorn transaction. See JX 748. Akorn has argued that executing the agreement only meant
 signing it, but the meanings of the verb include to carry out. Akorn also says that Fresenius
 could not have been seeking to carry out the Merger Agreement if it was considering
 terminating it, but carrying out the deal includes evaluating one’s rights and obligations
 under the deal, including rights and obligations which turn on a counterparty’s compliance
 with its obligations.
        334
              JX 771; JX 776.
        335
              See JX 767.


                                               73
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 75 of 247 PageID #: 2529




        After receiving the requests, Cravath spoke with Sidley about how to proceed.336

 During these discussions, Sidley learned that Cravath would not be conducting its own

 investigation, but rather facilitating Fresenius’s investigation, sitting in on interviews, and

 generally “shadowing” Sidley.337 The lawyers also discussed “whether the interviews

 would be conducted under a ‘common interest privilege.’”338 Internally, Sidley expressed

 concern that “the only common interest at this point is the solicitation of information from

 the interviewees and to conduct a thorough investigation,” but that how the resulting

 information was used “likely is outside the scope of any common interest.”339

        To support the common interest privilege, Cravath proposed a draft agreement

 which recited that Sidley and Cravath were conducting “a privileged joint investigation for

 the purpose of assisting our clients close the acquisition.”340 The draft elaborated that the

        mutual interest arises from the desire of both Fresenius and Akorn to
        consummate the pending merger between the two companies and prepare a
        defense for the surviving entity in anticipation of any litigation that might
        arise, including by the FDA, another interested government entity or private
        litigant, based on the substance or fact of the allegations in the anonymous
        communications.341



        336
              See JX 784.
        337
              See Bonaccorsi Tr. 908; Stuart Tr. 728; Rai Tr. 509–11; JX 784; JX 793.
        338
           JX 784; see Sheers Tr. 1085–86 (“Before they would permit us to interview
 anyone, they said we had to sign a common interest agreement.”).
        339
              JX 784.
        340
              JX 793.
        341
              JX 792 at ‘700.


                                               74
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 76 of 247 PageID #: 2530




 Proposing this language was a clever way to try to box in Fresenius and prevent them from

 using any information to evaluate Akorn’s compliance with its representations. For

 precisely this reason, the Fresenius executives reacted negatively to this language.342

        The parties ended up agreeing to a modified version of the common interest

 agreement that struck the concept of a joint investigation and stated in its place that “[t]he

 investigation may include joint interviews, document collection and review and sharing of

 information related to Akorn’s processes, procedures and controls.”343 The final agreement

 also changed the language on mutual interest to state that it “arises from and under the

 Merger Agreement dated April 24, 2017 between Fresenius (and certain affiliates) and

 Akorn, and additionally because of the possibility of claims made by third parties.”344 The

 final agreement stated expressly that “either party shall be free to use or disclose the fact

 of, and any and all information learned or obtained during, the referenced investigation,

 including information exchanged hereunder, in any dispute between them.” 345 These

 changes put Akorn on notice that Fresenius could use the fruits of the investigation to




        342
            See JX 794 (Silhavy emailing Sheers: “Cravath’s proposal has caused a stir in
 Germany. They would like a call tomorrow . . . and do not want us signing anything until
 after that call.”); see also JX 798 at ‘812 (Sidley attorney referring to Akorn as “our
 adversary here”).
        343
              JX 804 at ‘988.
        344
              Id. at ‘988.
        345
              Id. at ‘989.


                                              75
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 77 of 247 PageID #: 2531




 evaluate its rights and obligations under the Merger Agreement and not merely for the

 purpose of closing the Merger.

 M.     The Site Visits Begin.

        Between December 11 and December 15, 2017, the Fresenius team visited Vernon

 Hills. Sidley interviewed nineteen employees, and Fresenius’s consultants toured the

 laboratory and questioned employees about equipment, software, controls, processes, and

 procedures. The Fresenius team identified serious data integrity issues.346

        Between December 18 and December 21, 2017, the Fresenius team visited Somerset

 and Cranbury. Sidley interviewed ten employees while the consultants toured the

 laboratory. The Fresenius team again identified serious data integrity issues.347

        From January 2 until January 5, 2018, the Fresenius team visited Decatur. They

 interviewed eleven employees while the consultants toured the laboratory facilities. The

 Fresenius team again identified serious data integrity issues.348




        346
            See JX 809; JX 856 at ‘872–77; JX 934 at 14; Sheers Tr. 1092. Sidley and
 Lachman later had a follow-up visit at Vernon Hills. See Sheers Tr. 1094. Akorn has fixated
 on a comment that George made when visiting the Vernon Hills site about looking for
 “smoking gun[s].” Sheers Tr. 1090. The details and context of this statement are too vague
 for me to draw any inferences from it.
        347
              See JX 828; JX 856 at ‘878–86; JX 934 at 14; Sheers Tr. 1093.
        348
           See JX 934 at 14; JX 856 at ‘887–94; Sheers Tr. 1093. Sidley and Lachman later
 had a follow-up visit at Vernon Hills. See Sheers Tr. 1094–95.


                                              76
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 78 of 247 PageID #: 2532




        On January 5, 2018, Fresenius received a third whistleblower letter, which alleged

 that Vernon Hills personnel had concealed information from Fresenius.349 Fresenius sent

 the letter to Akorn.350 Based on the letter’s allegations and its own concerns, Fresenius

 questioned whether Akorn was providing Fresenius with reasonable access to information.

 Akorn provided a pointed and detailed response.351

        On December 18, 2017, while the Fresenius team was starting its visit at the

 Somerset site, Cravath commenced the only investigatory work that it did on its own, in

 contrast to simply shadowing Sidley.352 While preparing witnesses for their interviews,

 Cravath learned about problems with the data supporting Akorn’s ANDA for azithromycin

 and about Silverberg’s submission in August 2017 of a response to a CRL that relied on

 false data.353 Cravath started investigating what had happened.354

        Two days after Cravath started investigating, on December 20, 2017, Silverberg

 went to Misbah Sherwani, Executive Director of Quality at Somerset, to try to coordinate

 their stories. Sherwani immediately called an associate at Cravath, telling the associate that




        349
           JX 842 (alleging that personnel were instructed “not to cooperate with” Fresenius
 and “not to disclose any information” to Sidley); see also JX 934 at 12.
        350
              See JX 848; JX 851.
        351
              See JX 853.
        352
              See Stuart Tr. 728.
        353
              See id. at 679–80.
        354
              See id. at 680–82; Sheers Tr. 1041–42.


                                               77
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 79 of 247 PageID #: 2533




       she is uncomfortable being in the same room with Mark right now because
       he is telling her to do things with respect to opening a [T]rackwise
       investigation that she is seriously concerned about (including inaccurate
       justifications for why an investigation was not opened earlier and telling her
       he will “eat” the drafts of the language about that).355

 The associate called Stuart, who spoke by phone with Silverberg and Sherwani.356

       Stuart claimed at trial that the phrase “eat the draft” did not mean anything to him.357

 It sounds to me like a fairly obvious reference to coordinating stories, documenting the

 coordinated story in Trackwise, the software Akorn uses to track quality issues and

 investigations, then concealing the evidence of the coordination. This is exactly how

 Sherwani understood it.358 She said Silverberg told her that they should agree on a

 description of the investigation and then Silverberg would “get rid of” what they had

 drafted.359 Stuart “very quickly” dismissed this as a “fleeting issue” by deciding that

 Silverberg and Sherwani simply had a miscommunication.360

       Cravath’s investigation took approximately four weeks. The resulting record

 supports the following findings:




       355
             JX 825.
       356
             Stuart Tr. 767, 769.
       357
             Id. at 690, 768.
       358
             See Sherwani Dep. 114–116.
       359
             Stuart Tr. 691, 718, 771.
       360
             Id. at 690, 693, 769, 773–74.


                                              78
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 80 of 247 PageID #: 2534




      In 2012, Akorn began developing a topical ophthalmic form of azithromycin, a
       prescription antibiotic, at its Somerset site, but could not perform particulate matter
       stability testing due to its viscosity.361

      In September 2012, an Akorn lab supervisor at Somerset named Jim Burkert entered
       stability testing data into the lab notebook of an Akorn chemist. There is no evidence
       that he had the data; he seems to have made it up.362

      In December 2012, Akorn submitted to the FDA an ANDA for azithromycin which
       included the false data.363

      In fall 2014, the stability testing issue came up again, and the chemist discovered
       the entries in her notebook. She also noticed other entries in the same notebook and
       in two other notebooks that were not in her handwriting. She reported it to Burkert,
       who did not ask any questions or follow up. The chemist next brought the issue to
       the attention of a quality manager who instructed all scientists to review their
       notebooks. The review discovered numerous instances of altered and missing data.
       In addition, two of Burkert’s notebooks were missing.364

      On December 30, 2014, Burkert resigned voluntarily.365

      In July 2016, Silverberg visited Somerset. He interviewed the chemist and told her
       to note in her notebooks where the writing was not hers. She identified six additional
       products where the writing was not hers. After learning about the missing
       notebooks, Silverberg instructed that going forward, all notebooks would be stored




       361
             See JX 890 at ‘268–69; JX 821 at ‘207; JX 1889 at 1; Stuart Tr. 682–83.
       362
             See JX 890 at ‘268–69; JX 821 at ‘207; JX 1889 at 1; see also JX 914 at ‘087
 (“In brief, Stuart admitted that the company submitted to FDA ‘fabricated’ stability data—
 i.e., data for which the company has no support—for the Azithromycin ANDA . . . .”); id.
 at ‘088 (“[T]he data was in fact ‘fabricated.’”); Stuart Tr. 740–41 (“Q. . . . Cravath
 concluded that there was a high likelihood that the data was false; correct? A. Yes.”).
       363
             JX 890 at ‘269; JX 1889 at 2.
       364
             JX 1889 at 2–4.
       365
             JX 890 at ‘273; JX 1889 at 4.


                                              79
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 81 of 247 PageID #: 2535




       in the quality manager’s office and checked in and out. Employees expressed
       concern that Silverberg was not addressing the issues properly. 366

      In August 2017, Somerset was attempting to respond to a CRL that asked questions
       about the stability testing for azithromycin, albeit not specifically the fabricated test.
       When preparing the response, Akorn personnel identified the problems with the data
       and brought them to Sherwani’s attention. She and a colleague, Michael Stehn,
       concluded that Akorn would need to withdraw the ANDA, and they elevated the
       issue to Silverberg.367

      During Silverberg’s discussion with Sherwani and Stehn, Silverberg was told that it
       was highly likely that there was false or fabricated data in the initial ANDA
       submitted to the FDA.368

      During a meeting on August 17, 2017, Silverberg told Sherwani and Stehn that
       Akorn would not withdraw the ANDA and should instead pull samples and test
       them to see if the samples passed the test.369 Silverberg subsequently instructed
       Sherwani and Stehn to respond to the CRL, not to ask for an extension, and not to
       open an investigation in the data issues.370

      Sherwani believed it was essential to conduct an investigation and to obtain an
       extension from the FDA. Sherwani asked Silverberg whether he was “allowing
       Regulatory Affairs to continue to submit inaccurate information” to the FDA.371
       Silverberg argued that the FDA was asking about different data.372




       366
             See JX 821 at ‘208; JX 890 at ‘274–75; JX 1889 at 6–8; Stuart Tr. 683.
       367
            See JX 853 at ‘545; JX 579; JX 821 at ‘209–10; JX 890 at ‘278; JX 1889 at 8–
 10; Stuart Tr. 683–84, 744–45.
       368
             Stuart Tr. 741.
       369
           See JX 591 (Silverberg describing request for extension as “stupid”); JX 821 at
 ‘210; JX 1889 at 10–11; Stuart Tr. 745.
       370
          See JX 607 at ‘105–06; JX 821 at ‘210–11; JX 1887 at 2; JX 1888 at 1–2; Stuart
 Tr. 759–63.
       371
             JX 607 at ‘103; JX 821 at ‘211; JX 1889 at 11.
       372
             See JX 607 at ‘102–03; JX 821 at ‘211; JX 1889 at 11.


                                              80
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 82 of 247 PageID #: 2536




       Sherwani disagreed with Silverberg’s positon and declined to sign the CRL.373

       Silverberg instructed Sherwani that there should be “[n]o more emails.”374

       Silverberg signed the CRL on Sherwani’s behalf while she was out of the office.375

       By signing off on the CRL, Silverberg validated the attachments, which were not
        yet attached to the form he signed. The attachments included the false stability
        data.376 Sherwani had made clear to Silverberg that signing the CRL would
        constitute a resubmission of the false data.377

 N.     Cravath Reports To Sidley On Its Investigation.

        On January 12, 2018, Stuart gave Sidley a preliminary report on Cravath’s

 investigation.378 At that point Cravath had interviewed twenty-four employees and

 reviewed 6,000 emails. Stuart told Sidley that the investigation would take another three to

 four weeks.379




        373
           See JX 777 at ‘221–22; id. at ‘216 (forwarding her exchange between Silverberg
 and herself to a colleague, Sherwani comments, “I’m not going to be his scapegoat”); JX
 890 at ‘279.
        374
              JX 778 at ‘557.
        375
              See JX 821 at ‘211; JX 1889 at 12.
        376
              See JX 873 at ‘320; Stuart Tr. 684–85, 786–89.
        377
            JX 1425 at ‘102; Stuart Dep. 153; Sherwani Dep. 99–103; JX 1891 at 1, 3–5, 7;
 Stuart Tr. 802.
        378
              See JX 873 at ‘320; Stuart Tr. 695; Sheers Tr. 1042–43.

          JX 873 at ‘323. But see Stuart Tr. 681 (“We were substantially complete by the
        379

 middle of January”); id. at 697 (Stuart testifying that the investigation was “substantially
 complete” by January 22, 2018).


                                               81
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 83 of 247 PageID #: 2537




        After receiving the preliminary report, Fresenius sent Akorn a letter identifying

 “extremely serious data integrity concerns.”380 Internally, Fresenius started a project to

 determine what it would cost to remediate the data integrity issues at Akorn so they could

 evaluate whether the issues constituted a Material Adverse Effect.381

        On January 22, 2018, Stuart, Bonaccorsi, and members of the Cravath team gave a

 follow-up report to Silhavy and Sidley.382 Stuart stated that Silverberg’s explanations

 “were not satisfactory, they didn’t hang together.”383 He also said that he would not be




        380
            JX 866; see Sheers Tr. 1037–39 (summarizing concerns). There is evidence that
 Fresenius executives wanted Sidley and Lachman to be even more critical of Akorn than
 they were. See JX 900; Sheers Tr. 1099–01. I find that Sidley and Lachman properly
 resisted this pressure and conducted appropriately professional investigations.
        381
            See JX 887; JX 889; see also JX 888. Bauersmith handled the initial modeling
 and led the project team. In a bit of gallows humor, he labeled his draft presentations and
 some communications with the faux code name “Project CERAFA.” See, e.g., JX 978.
 Commonly known as oak rot, cerafa fagacearum is a fungus that kills oak trees.
 Baeursmith Tr. 609. Fresenius’s code name for the Akorn acquisition was Project Oak, and
 Akorn understandably infers from this name that Bauersmith had been instructed to come
 up with a way to kill Project Oak. While this is one plausible interpretation of the evidence,
 I credit Bauersmith’s testimony that he believed Akorn was already rotten, and that his job
 was to determine the extent of the rot. Id. (“[W]e thought that the tree was rotted.”).
 Consistent with his testimony, Bauersmith had questioned Akorn’s pipeline from the outset
 and been skeptical of its value. Bauersmith resigned effective May 4, 2018, and had no
 reason to shade his testimony to favor Fresenius. JX 1182; Bauersmith Tr. 573. In my
 judgment, he was a credible witness.
        382
              JX 914.
        383
           Stuart Tr. 700; accord JX 914 at ‘093; JX 1128; see Stuart Tr. 697 (“My
 assessment was that Mr. Silverberg’s conduct was wholly unacceptable, that his
 explanations for his conduct were not satisfactory, and that we needed to take some action
 with respect to Mr. Silverberg.”); id. at 748 (“Q. Okay. And in fact, you find [Silverberg’s]
 explanation about this totally unsatisfactory. A. That’s true.”); Sheers Tr. 1044 (“[W]e
 asked Mr. Stuart whether he found [Silverberg’s] statement credible, that explanation

                                              82
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 84 of 247 PageID #: 2538




 relying on Silverberg’s explanation “in an attempt to defend the [C]ompany before the

 FDA.”384 Although Stuart did not say this to the Fresenius team, he believed that there was

 “a high likelihood that [the FDA] would conclude, given the document trail that they’ll

 conclude [Silverberg] did act with intent.”385 Stuart did not report on (or ever tell Sidley

 about) the incident between Silverberg and Sherwani in which Silverberg attempted to

 coordinate their stories and suggested he would “eat the draft” if necessary.386

        Bonaccorsi and other senior executives at Akorn thought the situation was serious,

 and they worried that if they disclosed the azithromycin incident to the FDA and withdrew




 credible, and he told us specifically that he did not find his story satisfactory; that it did not
 hang together; and he told us that he wasn’t going to defend it.”). At trial, Stuart and his
 counsel spent a lot of time attempting to distinguish between finding Silverberg’s
 explanation “not satisfactory” and finding it not credible. They did so in an attempt to
 justify the later presentation of Silverberg’s explanations to the FDA as findings from
 Cravath’s investigation. Based on the evidence, I do not perceive a meaningful distinction.
 Regardless of what adjective one uses, Akorn later presented the FDA with a finding from
 its investigation that parroted an explanation that the lead investigator did not find
 satisfactory.
        384
              Stuart Tr. 700–01.
        385
              JX 935 at ‘031.
        386
            Sheers Tr. 1045–46. Based on Cravath’s presentation, Silhavy did not initially
 regard Silverberg’s findings as “earthshattering” or as providing a basis, standing alone, to
 terminate the Merger Agreement. Silhavy Dep. 158–60; see JX 878. Sturm scolded Silhavy
 for expressing this view before hearing from Fresenius’s subject-matter experts. Sturm Tr.
 1190–91, 1216–17; see Silhavy Dep. 158–60. Given this exchange and Sturm’s candid
 testimony about his view of the Merger after Akorn’s dismal performance, it is reasonable
 to infer that Sturm hoped the investigation would support a decision by Fresenius to
 terminate the Merger Agreement.


                                                83
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 85 of 247 PageID #: 2539




 the ANDA, then the FDA would invoke the AIP.387 To help them navigate dangerous

 waters, they decided to hire a law firm with specific FDA expertise. They selected Hyman,

 Phelps & McNamara, P.C., although this firm had also done work for Fresenius and

 therefore faced a potential conflict. They also decided to hire an outside consultant to

 conduct a review of Akorn’s procedures and potentially tainted submissions. Akorn later

 chose NSF to conduct the investigation.388

        After consulting with Hyman Phelps, Akorn decided that they should go to the FDA

 relatively soon, disclose the problems they had discovered, and explain how the false CRL

 came to be submitted.389 Akorn also decided that Silverberg should no longer head up its

 quality function.390 Effective March 1, 2018, they removed him from his position of

 Executive Vice President, Global Quality Affairs and placed him in the new role of

 “Quality Advisor.”391 His new position paid $250,000 per year, a reduction from his prior

 salary of $318,000, and he was not eligible for any bonus. The initial placement was for 90

 days or until the Merger closed. He was “[n]ot to initiate any contact with Akorn employees




        387
            JX 884 at ‘068 (“They’re going to invoke the application integrity policy.”); see
 Stuart Tr. 854; see also JX 908 at ‘831 (discussing AIP); JX 1127 (same).
        388
              JX 1078; see JX 932; JX 939; JX 951; JX 967; Stuart Tr. 707–08.
        389
              See Stuart Tr. 703.
        390
              Bonaccorsi Tr. 894–95.
        391
              See JX 955 at ‘702; JX 961; JX 984.


                                              84
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 86 of 247 PageID #: 2540




 at any level except for inquiries to the CHRO or General Counsel.”392 He was “[n]ot to

 have any contact with the U.S. FDA or other regulatory facilities.”393 He was “[n]ot to

 physically report to any Akorn location unless specifically requested or directed by his

 manager, CHRO or General Counsel.”394 Akorn took these steps with the understanding

 that the FDA would expect to see this type of disciplinary outcome in a case of “deliberate

 misconduct.”395 As of trial, Silverberg remained in his new role.

        To fill the hole this created at the top of Akorn’s quality function, Akorn promoted

 Wasserkrug to the position of Vice President, Quality Operations. Although historically

 the head of quality reported directly to the CEO, she would report to the head of

 pharmaceutical operations, where the entire quality assurance function would reside.396

        Akorn also decided that it would be a good idea to start working on some data

 integrity projects. Bonaccorsi had Pramik start planning for IT to address some projects in

 this area.397 The IT department also began responding to the issues raised in the Cerulean

 audits from December 2016 and May 2017.398




        392
              JX 955 at ‘702.
        393
              Id.
        394
              Id.
        395
              Stuart Tr. 705.
        396
              JX 955 at ‘703.
        397
              JX 957 at ‘921.
        398
              See JX 977.


                                             85
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 87 of 247 PageID #: 2541




 O.     Tensions Escalate.

        By the second half of February 2018, tensions between the parties had escalated.399

 On February 16, Sidley sent Cravath a letter attaching an extensive list of FDA submissions

 where Lachman had not been able to locate the underlying data. Sidley asked for the data

 or, alternatively, an explanation for why it was missing.400 Three days later, on February

 19, Bonaccorsi sent Silhavy a lengthy email in which he accused Fresenius of foot-

 dragging before the FTC and failing to use its reasonable best efforts to obtain antitrust

 clearance.401 Four days later, on February 23, Silhavy sent Bonaccorsi an email informing

 him that Fresenius would be making the following statement about the Merger on February

 27, when Fresenius Parent held it earnings call:

        Fresenius is conducting an independent investigation, using external experts,
        into alleged breaches of FDA data integrity requirements relating to the
        product development at Akorn, Inc.

        In addition to FTC clearance, closing of the acquisition will now depend on
        the outcome of this investigation and the assessment of such outcome by the
        management and supervisory boards of Fresenius.402

 Silhavy also sent Bonaccorsi an email complaining that Cravath had not yet provided

 Sidley with the emails from Cravath’s investigation into the fabricated-data issues and

 expressing concern that “Akorn has not been and is not acting in good faith to fulfill its




        399
              See Stuart Tr. 709, 866.
        400
              JX 970.
        401
              JX 972.
        402
              JX 983 at ‘002.


                                             86
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 88 of 247 PageID #: 2542




 obligation to provide prompt and reasonable access to information under Section 5.05 of

 the Merger Agreement.”403

        The very next day, on February 24, 2018, a Cravath litigation partner sent a letter to

 Fresenius’s outside deal counsel asserting that Fresenius had “made clear that it does not

 intend to perform its obligations under the Merger Agreement.”404 The letter cited

 Fresenius’s positions regarding antitrust clearance and its planned disclosure about closing

 depending on the outcome of its investigation.405

        Over the weekend, Cravath produced a portion of the emails to Sidley, and

 Bonaccorsi promised that the balance would be coming soon.406 On February 26, 2018,

 Akorn’s newly retained regulatory counsel at Hyman Phelps reached out to the FDA to

 advise them about the potential data integrity issues involving fabricated data.407 The FDA

 agreed to a “listening only meeting” on March 7.408

 P.     The Earnings Calls

        On February 27, 2018, Fresenius held its quarterly earnings call. Sturm announced

 that Fresenius was investigating “information which originated from an anonymous source




        403
              JX 991 at ‘948.
        404
              JX 986 at ‘186.
        405
              Id. at ‘187.
        406
              JX 991 at ‘946.
        407
              See JX 987; JX 988; Stuart Tr. 706.
        408
              JX 1000 at ‘031.


                                               87
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 89 of 247 PageID #: 2543




 alleging deficiencies and misconduct regarding the product development process for new

 drugs at Akorn.”409 He stated that during due diligence, Fresenius had “examined and

 audited [Akorn] as intensively, carefully, and conscientiously as possible,” and he

 described the due diligence as “the most intensive and comprehensive that I have

 experienced during my time at Fresenius,” but he added that “when you wish to acquire a

 competitor, there are restrictions,” and “[t]here are areas where you simply are not allowed

 to look, including product development and drug approval processes.”410

        So how do you protect yourself in these areas? You ask the seller for
        assurances, representations [and] warranties, to use the legal term, on certain
        key facts and issues. The task now is to verify whether these assurances
        provided by the seller actually hold true. . . . [S]hould the allegations prove
        to be of a nonmaterial nature, then we will complete the acquisition, as
        planned, and together make it a success . . . .

        If, however, the allegations are proved and prove to be so serious that we
        must question the very basis of the takeover agreement, then in the interest
        of our shareholders, we may use our rights to withdraw from the
        transaction.411

 Akorn’s stock price plummeted on the news.412




        409
              JX 994 at 5.
        410
              Id.
        411
             Id. Sturm “stress[ed] that the strategic rationale behind our offer for Akorn
 remains absolutely sound,” and that Fresenius remained “determined to pursue the strategic
 goal of expanding our liquid pharmaceutical product offering in North America.” Id.; see
 also id. at 15.
        412
              See JX 992.


                                              88
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 90 of 247 PageID #: 2544




        On February 29, 2018, Akorn reported its financial results for the final quarter of

 2017, along with annual results for 2017.413 For the quarter, Akorn reported revenue of

 $186 million, representing a year-over-year decline of 34%. Akorn reported operating

 income of negative $116 million, representing a year-over-year decline of 292%. Akorn

 reported a loss of $0.52 per share, representing a year-over-year decline of 300%.414

        For 2017 as a whole, Akorn reported revenue of $841 million, representing a year-

 over-year decline of 25%. Akorn reported operating income of $18 million, representing a

 year-over-year decline of 105%. Akorn reported a loss of $0.20 per share, representing a

 year-over-year decline of 113%.415 Akorn reported EBITDA of $64 million for 2017, down

 86% from 2016, and adjusted EDBITA of $249 million, down 51% from 2016.416 Akorn’s

 actual revenue declined by 17% from the low end of the guidance of $1,010–$1,060 million

 that Akorn reaffirmed when announcing the Merger Agreement. Akorn’s adjusted

 EBDITA declined by 31% from the low end of Akorn’s reaffirmed guidance of $363–$401

 million.417




        413
              JX 998.
        414
              JX 1250 ¶ 11; see JX 941 at 5.
        415
              JX 1250 ¶ 11; see JX 941 at 5.
        416
              JX 1250 ¶ 11.
        417
              Id. ¶ 22.


                                               89
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 91 of 247 PageID #: 2545




 Q.     The FDA Meeting

        During the weeks leading up to Akorn’s meeting with the FDA, Akorn withdrew

 the ANDA for azithromycin,418 and the parties butted heads over several issues. When

 Fresenius realized that Hyman Phelps would be attending the meeting, they asserted a

 conflict based on Hyman Phelps’s contemporaneous representation of Fresenius.419 Akorn

 complained that Fresenius was trying to harm its ability to present its case to the FDA, but

 Fresenius had a legitimate concern that Akorn was going to whitewash its problems, and

 Hyman Phelps was contemporaneously appearing for Fresenius in matters before the FDA.

 Fresenius did not want any blowback from a misleading depiction to hurt its own counsel’s

 credibility. Akorn replaced Hyman Phelps with Ropes & Gray LLP.420 The meeting was

 rescheduled for March 16, and the change in counsel does not appear to have made any

 difference.

        Akorn took similar stances towards Fresenius. When Sidley asked to attend the

 meeting, Akorn said no.421 When Sidley asked to interview Avellanet, the author of the



        418
              See JX 1091.
        419
              See JX 1003; JX 1006; JX 1017; Stuart Tr. 710; Bonaccorsi Tr. 901–02.
        420
              Stuart Tr. 710–11.
        421
           See JX 1013 at ‘486; Sheers Tr. 1049. At trial, Stuart cited three reasons. First,
 by conflicting out Hyman Phelps, Fresenius had taken the position that Akorn and
 Fresenius’s interests were not aligned regarding the meeting. Second, “by that time, the
 relationship between Sidley and Cravath, as well as between Fresenius and Akorn, had
 grown to be hostile.” Stuart Tr. 711. Third, Akorn feared that Sidley would try to sabotage
 the meeting. Id. at 711–12. All three seem to be variants on a theme: both sides’ interests
 were becoming adverse.


                                              90
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 92 of 247 PageID #: 2546




 Cerulean reports, Akorn again said no.422 Akorn also instructed Sidley that they could not

 interview any former Akorn employees without Akorn’s approval.423 Akorn also instructed

 Sidley that no one other than Fresenius’s outside consultants could review the documents

 Akorn was providing unless Akorn gave prior consent to provide specific documents to

 specific individuals.424

        In advance of the in-person meeting on March 16, 2018, a lawyer from Ropes &

 Gray had a “sidebar” call with an FDA representative in which he denigrated Fresenius’s

 motives and suggested that Fresenius would try to call Akorn’s presentation into

 question.425 During the subsequent in-person meeting, eight Akorn representatives,

 including Stuart and Bonaccorsi, met with sixteen FDA representatives, with four

 participating by phone.426




        422
              See JX 1023; JX 1032.
        423
              JX 1037.
        424
              JX 1038 at ‘447.
        425
            JX 1066 at ‘893; see JX 1063 at ‘005; Stuart Tr. 840–44. Stuart failed to mention
 the criticisms of Fresenius when he described the sidebar call for Sidley. See JX 1071 at
 ‘707; Stuart Tr. 845–46. At trial, Sheers identified statements in the talking points for the
 sidebar call that did not accurately describe the state of the record. See Sheers Tr. 1055–
 58. Based on the trial record, Sheers’s assessment appears correct. The sidebar call was
 thus another means by which misleading information reached the FDA.
        426
              JX 1066 at ‘894.


                                              91
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 93 of 247 PageID #: 2547




        As Akorn’s expert conceded at trial, Akorn was “not fully transparent” with the

 FDA during the meeting.427 First, Akorn presented the overall investigation into the

 whistleblower letters as one conducted jointly by Akorn and Fresenius.428 In reality, Akorn

 did not conduct an investigation into the whistleblower letters. Fresenius expected Akorn

 to conduct an investigation, but Akorn chose to have Cravath shadow the Sidley

 investigation instead. Akorn’s presentation cited investigatory work that Sidley and

 Lachman had performed in a manner that implied that Akorn had been responsible for it.429

 Akorn also described its production of emails to Sidley in a manner that implied it had

 happened months earlier, at the start of the investigation and as part of a joint effort,430

 when in fact the emails had been provided only three weeks before in response to pressure



        427
            Kaufman Tr. 378. Kaufman claimed that Akorn later became transparent by
 sending the FDA a letter containing Sidley’s criticisms and the Cerulean reports. Id. at 402,
 414. In fact, Akorn has never sent the FDA the Cerulean reports. Wasserkrug Tr. 40.
 Moreover, Akorn’s regulatory counsel undermined the curative efficacy of sending the
 Sidley letter by priming the FDA not to give any credence to Sidley’s concerns.
        428
            See JX 1066 at ‘895 (“Dave Stuart presented briefly on . . . the whistleblower
 letters sent to Fresenius and the investigation conducted by Akorn and Fresenius as a result
 of those letters.”); JX 1068 at ‘009 (“In response to anonymous letters, Akorn and
 Fresenius conduct investigation focused on data integrity controls.”); JX 1068 at ‘038
 (“Akorn has extensively investigated the concerns raised by the anonymous letters . . . .”).
 Stuart described the investigation differently when he reported on the meeting to Sidley.
 See JX 1071 at ‘707 (Stuart telling Sidley that they had told the FDA that “Fresenius,
 Sidley, Lachman, and EY had been given access to Akorn’s sites, raw data, audit trails,
 emails and employees” and that “you were analyzing all of the information and data you
 had obtained”).

          See JX 1068 at ‘009 (citing site visits, “65+ interviews of current and former
        429

 Akorn personnel”; and “[l]ab walk-throughs”)
        430
              See JX 1066 at ‘895.


                                              92
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 94 of 247 PageID #: 2548




 from Fresenius. Akorn likewise presented the investigation into the azithromycin ANDA

 as a joint investigation, when Cravath had conducted that investigation on its own.431 Akorn

 also represented that Cravath’s investigation into the azithromycin issue was “supported

 by Akorn GQC,”432 without disclosing that Akorn GQC had been kept in a constrained and

 limited role.

        Even more problematic, Akorn’s presentation endorsed as valid Silverberg’s

 claimed justification for signing the CRL with fabricated test results. Under the heading,

 “Investigative Findings,” the presentation stated:

        Silverberg authorized submission of AET data without knowing stability
        table containing particulate matter data would be submitted because stability
        table not attached to CRL response Silverberg authorized for submission.433

 This statement to the FDA adopted Silverberg’s explanation for his actions. Stuart gave the

 presentation and called the FDA’s attention to this statement during the meeting,434 yet



        431
              See Stuart Tr. 728–29.
        432
              JX 1068 at ‘009.
        433
              JX 1068 at ‘014.
        434
            Stuart Tr. 713. At trial, Stuart testified on direct that he “felt the FDA should
 know that that was [Silverberg’s] position on the submission of the CRL response.” Id. at
 714. The presentation does not identify the statement as Silverberg’s position. It identifies
 the statement as a finding from an Akorn internal investigation conducted by Cravath. See
 Stuart Tr. 794; Stuart Dep. 276. I empathize with Stuart, because I suspect that he was
 under a great deal of pressure to depict events in this way. I also give Stuart credit for
 testifying as directly as he did given the difficult position that his client had put him in. He
 appears to be an honest and conscientious person. The record shows that many lawyers
 revised and commented on the presentation, and their collective efforts to present Akorn
 to the FDA in the best light possible ultimately produced a misleading document. In the
 pressure of the moment, Stuart went along.


                                               93
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 95 of 247 PageID #: 2549




 Stuart had said previously that “he did not find Silverberg’s explanations satisfactory.”435

 He also believed that there was “a high likelihood that [the FDA] would conclude, given

 the document trail that they’ll conclude [Silverberg] did act with intent.”436 Most important,

 he had told the Sidley team that he would not be relying on Silverberg’s explanation “in an

 attempt to defend the Company before the FDA.”437 Yet that is what the presentation did.

        Finally, Akorn told the FDA that it had placed an “emphasis . . . on improving data

 integrity controls in the last few years,”438 and the presentation cataloged a number of steps

 Akorn had taken. Akorn in fact historically prioritized other matters over data integrity and

 only began making a serious effort on data integrity after Sidley and Lachman identified

 pervasive problems. Moreover, while highlighting favorable information for the FDA,

 Akorn omitted the many deficiencies identified by Cerulean and Akorn’s internal audit

 function. This approach resulted in a one-sided, overly sunny depiction. Akorn’s witnesses

 have stressed that the FDA usually does not ask for or receive internal audit reports or




        435
              JX 914 at ‘093; see Stuart Tr. 697, 699–700.
        436
              JX 935 at ‘031.
        437
              Stuart Tr. 700–01.
        438
            JX 1066 at ‘897; see JX 1068 at ‘016 (presentation representing (inaccurately
 based on the evidence in this case) that “Akorn management emphasizes the importance of
 data integrity and the data governance policy is endorsed at the highest levels of the
 organization”); id. at ‘017 (presentation representing (inaccurately based on the evidence
 in this case) that “[i]mprovement activities have been prioritized using a risk-based focus
 across all facilities”).


                                               94
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 96 of 247 PageID #: 2550




 consultant reports when it conducts an inspection,439 but that is a different scenario than a

 company approaching the FDA voluntarily and purporting to come clean.440

        After the meeting, Akorn provided Fresenius with a summary of the meeting and a

 copy of the presentation.441 On March 22, 2018, Sidley sent Cravath a letter accusing Akorn

 of having given the FDA “false, incomplete and misleading information.” 442 Sidley’s

 leading criticism was the presentation’s description of Silverberg’s reason for approving

 the response to the CRL.443 Although Sidley’s language was strident, that was a fair

 criticism of the presentation. Sidley also criticized the presentation’s portrayal of Akorn’s

 “many supposed improvements in its data integrity practices.” 444 The language was again

 quite strong, but the criticism was a fair one.445

        Akorn’s regulatory counsel at Ropes & Gray sent Sidley’s letter to the FDA.446 He

 also sent the FDA copies of letters from Sidley to Cravath in which Sidley identified




        439
              See Wasserkrug Tr. 19; Kaufman Tr. 275.
        440
              See Kaufman Tr. 399 (agreeing that self-disclosure is different than an audit).
        441
              See JX 1073.
        442
              JX 1084 at ‘171; see Sheers Tr. 1050–54 (describing Sidley’s concerns).
        443
              JX 1084 at ‘171–72.
        444
              Id. at ‘173.
        445
            See Wasserkrug Tr. 167–72 (Wasserkrug on cross-examination agreeing that
 Akorn did not disclose numerous problems with the data integrity accomplishments it
 touted to the FDA).
        446
              See JX 1105.


                                                95
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 97 of 247 PageID #: 2551




 various data integrity issues, along with Cravath’s response to those letters. He followed

 up with a call with an FDA representative, during which he sought to undermine

 Fresenius’s criticisms.447 He correctly noted that “the heated tone of the correspondence

 was somewhat embarrassing.”448

 R.     Fresenius Terminates The Merger Agreement.

        On March 16, 2018, Sturm raised with the Supervisory Board of Fresenius Parent

 the possibility of terminating the Merger Agreement. He cited the results of Fresenius’s

 data integrity investigation, which he noted was still ongoing, but which had revealed

 evidence of breaches of representations in the Merger Agreement.449 He told the

 Supervisory Board that they did not yet have to make a decision.450

        On April 13, 2018, the senior executives at Fresenius Kabi decided to recommend

 terminating the Merger Agreement to their superiors at Fresenius Parent. They based their

 decision on the data integrity problems at Akorn, the costs of remediation, and the decline

 in Akorn’s business performance.451

        On April 17, 2018, the Supervisory Board met. Management gave the directors a

 presentation that detailed (i) the downward revisions in the business plan for Akorn made



        447
              See JX 1106.
        448
              Id.
        449
              JX 1143 at ‘975–76.
        450
              Id. at ‘976.
        451
              JX 1142 at ‘496.


                                             96
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 98 of 247 PageID #: 2552




 necessary by Akorn’s dismal business performance, (ii) the cost of data integrity

 remediation, and (iii) the lost value from suspending sales of existing products and delaying

 production of pipeline products until data could be verified.

       For 2018, Akorn’s projected EBIT fell from $239 million in the signing case to $14
        million in the updated case. Of the total, a decline of $221 million was attributable
        to on-market products and a decline of $127 million to pipeline products, with these
        declines partially offset by deal-related factors.452

       For 2018, data integrity remediation would cost another $48 million, with a decline
        in EBIT of $272 million attributable to suspending on-market products pending data
        verification. With these effects, Akorn’s adjusted EBIT in 2018 would be negative
        $313 million.453

       Over a ten-year period, Akorn would incur $254 million in direct costs to redevelop
        the twenty-four most commercially valuable Akorn products.454

       The biggest valuation hit to Akorn would come from suspending on-market
        products and pushing out pipeline products while data was verified. Depending on
        the assumptions used, the loss in value from the deferral could reach $1.6 billion,
        excluding the direct remediation costs.455

       Taking into account both the direct remediation costs and the lost value from
        product suspensions and deferrals, Akorn’s value fell from $5.236 billion at the time
        of the Merger to $3.307 billion, representing a decline of 37%.456




        452
              JX 1152 at 17.
        453
              Id. at 18.
        454
              Id. at 19; see Henriksson Tr. 979, 1009.
        455
              JX 1152 at 25.
        456
              Id.


                                                97
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 99 of 247 PageID #: 2553




 The estimates were developed by a team of Fresenius personnel that included senior

 executives and staff who had first-hand experience based on Fresenius’s efforts to

 remediate data integrity issues at one of its sites in India.457

        Although Sturm and his colleagues were prepared to terminate the Merger

 Agreement, they recommended that Fresenius offer Akorn the choice of extending the

 outside date for the Merger to the end of August to facilitate further investigation into the

 data integrity issues, including the investigations by NSF that Akorn had pledged to the

 FDA to conduct. In a letter dated April 18, 2018, Paul Weiss surfaced for the first time and

 communicated this offer. The letter asserted that Akorn had breached various provisions in

 the Merger Agreement, including its representations regarding regulatory compliance. The

 letter noted that “[i]f Akorn believes Fresenius is mistaken in its assessment of the facts

 and that Akorn’s own investigation, when complete, would support its position, then

 extending the Outside Date could be advantageous to both parties.”458 Akorn declined.




        457
            See Henriksson Tr. 1005, 1022–23. Given that litigation was on the horizon,
 Fresenius also consulted with lawyers from Paul Weiss. Akorn has stressed this point and
 observes that Fresenius initially designated the analysis as privileged. See Henriksson Tr.
 1002. The fact is that both sides involved lawyers extensively and labeled many internal
 documents and analyses privileged. The major difference is that Fresenius used three firms:
 Allen & Overy for deal work, Sidley for regulatory work, and Paul Weiss for litigation.
 Akorn only used Cravath. It is therefore easier for Akorn to track when Paul Weiss became
 involved. I suspect that Akorn took similar steps to consult with Cravath after its disastrous
 post-deal performance. Akorn used Cravath litigators to address the whistleblower letters
 and had other Cravath litigators involved by February 2018. See JX 986; JX 1337 at ‘405.
 I see no reason to criticize either side for consulting with top-flight law firms about the
 implications of unfolding events for a high-profile deal.
        458
              JX 1153 at ‘553.


                                                98
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 100 of 247 PageID #: 2554




         On April 22, 2018, Fresenius gave notice that it was terminating the Merger

  Agreement. Fresenius cited its right to terminate under Section 7.01(c)(i) based on (i)

  Akorn’s breaches of representations and warranties, including those related to regulatory

  compliance, and (ii) Akorn’s breaches of its covenants, including its obligation to operate

  in the ordinary course of business. Fresenius also cited its right not to close under Section

  6.02(c) because Akorn had suffered a General MAE, which would give rise to a right to

  terminate two days later, on April 24, 2018, when the initial Outside Date in the Merger

  Agreement was reached.459

  S.     This Litigation

         On April 23, 2018, Akorn filed this action. Fresenius answered and asserted

  counterclaims. Akorn sought an expedited trial on or before July 24, 2018.460 Over

  Fresenius’s opposition, I granted the request and scheduled trial for July 9–13.461

         While the litigation was ongoing, factual developments continued apace. On May

  2, 2018, Akorn announced its financial results for the first quarter of 2018. Akorn reported

  revenue of $184 million, representing a year-over-year decline of 27%. Akorn reported

  operating income of negative $25 million, representing a year-over-year decline of 134%.




         459
               JX 1165.
         460
               Dkt. 22.
         461
               Dkt. 171.


                                               99
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 101 of 247 PageID #: 2555




  Akorn reported a loss of $0.23 per share, a year-over-year decline of 170%. Akorn reported

  EBITDA of negative $6 million and Adjusted EBITDA of $24 million.462

         While the parties litigated, NSF moved forward with its investigation. The original

  plan consisted of (i) conducting data integrity audits at six facilities (but not Somerset), (ii)

  reviewing both the ANDAs where Burkert had some involvement and the ANDAs

  generated at Somerset since 2006, (iii) examining any lab notebooks to which Burkert had

  access and sampling other notebooks at Somerset, and (iv) reviewing sample

  manufacturing data for thirty-two products manufactured at Somerset.463

         By the time Fresenius issued its termination notice, NSF had only delivered its data

  integrity audit for one site (Vernon Hills). By the time of trial, NSF had completed its audits

  at four of the five other sites. NSF’s inspection of the Decatur facility was postponed due

  to an FDA inspection that began on April 9, 2018, lasted through trial, and eventually ended

  on July 23. As noted, NSF did not plan to conduct a data integrity audit at Somerset.

         The following table identifies the facilities reports that NSF had conducted by the

  time of trial, along with the number and types of findings made by NSF.




         462
               JX 1250 ¶ 19.
         463
               See JX 1078 at ‘886.


                                                100
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 102 of 247 PageID #: 2556




   Site                 Date of Report        Major Findings   Minor Findings      Exhibit
   Vernon Hills         April 13, 2018               7               7            JX 1141
   Amityville           April 29, 2018               9               3            JX 1178
   Lake Forest           May 7, 2018                 2               7            JX 1189
   Cranbury              May 9, 2018                10               8            JX 1190
   Hettlingen           May 10, 2018                 6               9            JX 1192

  As the table shows, NSF found major data integrity deficiencies at each site.

         Importantly, NSF’s definition of a major deficiency resembled Cerulean’s definition

  of a critical deficiency. For NSF, a major finding

         documents a systematic failure of a regulatory requirement, correlates to
         product defects, and/or represents uncorrected repeat findings cited by FDA
         in previous inspections. These findings would appear on a form FDA 483
         and may provide the basis for further enforcement action.464

  For NSF, a critical finding was more extreme: a “condition which has produced or leads to

  a significant risk of producing an unsafe or hazardous product which may be harmful and

  puts the consumer at risk of serious injury or death.”465 Minor findings were regulatory

  violations that fell short of these standards. A minor finding “would most likely appear on

  a Form FDA 483, but would not be a basis for further enforcement action unless it

  represents a repeated finding . . . .”466

         On May 16, 2018, part way through its investigation of Decatur, the FDA issued a

  twenty-four page Form 483 for that facility which identified thirteen categories of




         464
               JX 1141 at 7.
         465
               Id.
         466
               Id.


                                                101
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 103 of 247 PageID #: 2557




  deficiencies.467 Two of the categories addressed the types of data integrity problems that

  Fresenius had cited: one identified a “[f]ailure to maintain complete data derived from all

  testing and to ensure compliance with established specifications and standards pertaining

  to data retention and management;”468 another identified a failure “to thoroughly

  investigate any unexplained discrepancy or failure of a batch or any of its components to

  meet any of its specifications, whether or not the batch has already been distributed.” 469

  The former category included five specific deficiencies; the latter included ten specific

  deficiencies, including “[r]epeat observation[s] from 11/2004, 9/2006, 8/2007, 6/2009,

  5/2013, 6/2016.”470 This was not the only instance of repeat observations that the Form 483

  raised. Another category of deficiencies identified “[r]epeat observations from 11/2004,

  9/2006, 8/2007, 6/2009 & 2017.”471 Still another identified a “[r]epeat observation from

  11/2004.”472 Based on the Form 483, Wasserkrug testified at trial to her belief that the FDA

  had placed Decatur on OAI status and that Akorn will not receive any product approvals




         467
               JX 1198.
         468
               Id. at ‘973.
         469
               Id. at ‘975.
         470
               Id. at ‘980.
         471
               Id. at ‘966.
         472
               Id. at ‘969.


                                              102
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 104 of 247 PageID #: 2558




  until Decatur is cleared.473 The two prior times when an Akorn facility was on OAI status,

  it took six months to a year to clear the facility. 474

         In May 2018, while the FDA inspection at Decatur was ongoing, the FDA approved

  two of Akorn’s pending ANDAs.475 Akorn has cited these approvals to suggest that the

  FDA had no concerns about Akorn’s facilities, but the more persuasive interpretation is

  that the ANDAs had been in the FDA pipeline for some time and were ready for approval

  when Akorn’s issues arose. Consistent with the latter interpretation, the FDA subsequently

  declined to approve two other ANDAs, citing quality issues at Decatur.476 Akorn also has

  received two CRLs for products that would be manufactured at Decatur.477

         In addition to the data integrity audits, NSF reviewed ANDAs from the Somerset

  facility. NSF was only able to review two ANDAs before Fresenius terminated the Merger

  Agreement. In the first, NSF found thirty-six major deficiencies and twenty-nine minor

  deficiencies.478 In the second, NSF found eleven major deficiencies and three minor

  deficiencies.479 After receiving the reports, the most Cravath felt it could say to Akorn’s




         473
               Wasserkrug Tr. 72–73, 77.
         474
               Id. at 73–74.
         475
               See JX 1187; JX 1188.
         476
               JX 1223; JX 1226.
         477
               Wasserkrug Tr. 71–72.
         478
               See JX 1156 (Azelastine Hydrochloride Opthalmic Solution (0.05%)).
         479
               See JX 1157 (Moxifloxacin HCI Ophthalmic Solution, 0.5%).


                                                 103
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 105 of 247 PageID #: 2559




  directors was that they did not believe that the approval of either product was in “immediate

  jeopardy,” but that the process was still unfolding.480 At the time, NSF still planned on

  reviewing another twenty-eight ANDAs.481 Notably, Akorn was not planning to address

  the broader universe of products that Silverberg oversaw, precisely because it was

  everything the Company had produced during the preceding decade.

         By the time of trial, NSF had reviewed another six ANDAs. The following table

  summarizes the results:

                       Product                   Critical Major Minor              Exhibit
      Cyclopentolate Hydrochloride Ophthalmic       1      34     8               JX 1185
                       Solution
       Gentamicin Sulfate Opthalmic Ointment        0      30     5               JX 1196
       Neomycin and Polymxin B Sulfate and          0      17    15               JX 1201
     Bacitracin Zinc Ophthalmic Ointment Sterile
                     (Veterinary)
      Epinastine HCI Opthalmic Solution 0.5%        0      22    19               JX 1204
        Olopatadine Hydrochloride Opthalmic         0      26    18               JX 1221
                       Solution
           Olopatadine Ophtalmic Solution           1      34    23               JX 1224

  The two critical deficiencies involved data fabrication. One involved an employee from

  Vernon Hills who engaged in a deliberate act to force a passing result for cyclopentolate.482

  The other involved an employee from Cranbury who engaged in the practice of testing into




         480
               JX 1159 at ‘389.
         481
               See JX 1177 at ‘229–31.
         482
               Wasserkrug Tr. 176–77.


                                              104
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 106 of 247 PageID #: 2560




  compliance for olopatadine.483 NSF’s findings meant that the total number of individuals

  at Akorn involved in data fabrication had increased to four: Silverberg, Burkert, and the

  two additional employees. It also meant that the number of ANDAs that Akorn had

  submitted to the FDA based on false or misleading data had risen to three: azithromycin,

  cyclopentolate, and olopatadine.484 NSF expanded its investigation based on its findings.

         During its investigation, NSF also found extensive evidence of Akorn employees

  performing trial injections, a prohibited practice.485 In response to these findings, on April

  5, 2018, Stuart expressed concern about the risk that the FDA would impose the AIP:

         [G]iven how prevalent this bad practice was, the FDA is likely to have a very
         negative reaction to our report. . . . Potential FDA reactions include (1)
         suspension of review of all pending submissions; (2) mandating review by a
         third party of product released for the market; and—the worst—(3) “AIP”
         (Application Integrity Policy), which requires a third-party monitor to
         oversee all activity at Akorn’s sites.486

  During a conference call the following day, Akorn’s regulatory counsel expressed concern

  that “[i]f audit reports make it look like there are similar issues across the company, FDA

  might see need to get whole company under decree.”487 At trial, Wasserkrug testified that



         483
               Wasserkrug Tr. 179.
         484
            Id. at 179–80. In addition to inspecting facilities and auditing ANDAs, NSF
  conducted employee interviews. The one interview memorandum in the record, dated April
  16, 2018, provides striking insight into the absence of a well-functioning quality system at
  Akorn and the lack of a top-down culture of compliance. See JX 1149.
         485
               Wasserkrug Tr. 181–85.
         486
               JX 1127.

           JX 1496 at ‘055; see id. at ‘056 (“Sheer number of issues across all sites audited
         487

  by NSF . . . could raise concern.”); JX 1493 (“[A]s other audit reports roll out,” it may

                                               105
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 107 of 247 PageID #: 2561




  Akorn still had not yet been able to resolve fifty instances of trial injections involving

  approximately twenty analysts and multiple products.488

         Through the remediation process that Akorn initiated after its meeting with the

  FDA, Akorn identified so many open deficiencies from past internal audits and received

  so many new deficiencies flagged by NSF that it retained PricewaterhouseCoopers LLP as

  a program manager to keep track of them. PwC’s task was to organize all of the findings

  so that they could be evaluated and addressed.489 Before April 2018, no one had ever tried

  to create and maintain a master list of deficiencies at Akorn.490

         At trial, Akorn asserted that fully remediating its data integrity problems would take

  approximately three years.491 Akorn estimated the cost at $44 million.492 The estimate

  assumed that Akorn would not uncover any additional problems with data, that no other

  ANDAs would be withdrawn, that no products would be recalled, and that there would not

  be any effect on Akorn’s pipeline.493




  “look[] like multiple sites are having similar issues” and the FDA “may see it as the whole
  corporation/multiple sites under decree.”).
         488
               Wasserkrug Tr. 63, 87, 182–83.
         489
               Id. at 67–68, 94–95.
         490
               Id. at 116–17.
         491
               Id. at 69.
         492
           JX 1318.003. Wasserkrug read the $44 million figure of the page, but she did not
  have any personal knowledge about how it was derived. Wasserkrug Tr. 95, 115–16.
         493
               See Wasserkrug Tr. 69, 77–78.


                                                106
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 108 of 247 PageID #: 2562




  T.      Post-Trial Events

          On July 23, 2018, the FDA initiated an inspection at Akorn’s Somerset facility.

  Between July 23 and August 30, 2018, the FDA spent a total of twenty-one days inspecting

  the site.494

          By letter dated August 3, 2018, Akorn reported to the FDA about NSF’s expanded

  investigation into the work performed by the miscreant Vernon Hills employee. As part of

  this work, NSF found an additional critical deficiency involving fabricated data, this time

  for palonosetron hydrochloride.495 NSF also identified major deficiencies related to data

  falsification involving six other products.496 NSF found that the fabrication of data by the

  Vernon Hills employee was “not isolated but more systemic in nature” and “call[ed] into

  question the reliability of data” he had generated.497 As a result, NSF concluded that “a

  further comprehensive assessment of [his] work and the work produced by the Vernon

  Hills facility in support of GMP activities” was necessary to determine “potential impact

  to marketed product, regulatory findings, and submission supporting data.” 498 NSF also




          494
                Dkts. 199–200.
          495
                See Dkt. 191, Ex. A at ‘826.
          496
                See Dkt. 191, Ex. B at ‘098.
          497
                Id. at ‘098.
          498
                Id.


                                               107
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 109 of 247 PageID #: 2563




  determined that it would need to sample “all GMP testing . . . conducted by the Cranbury

  R&D organization, since its relocation [from Somerset] in October, 2016.”499

         By letter dated August 9, 2018, the FDA sent Akorn a letter formally classifying the

  Decatur facility as OAI. 500 The August 9 letter stated:

         Based on [the FDA’s] inspection, this facility is considered to be in an
         unacceptable state of compliance with regards to current good manufacturing
         practice (CGMP). The facility may be subject to a CGMP regulatory or
         enforcement action based on this inspection, and FDA may withhold
         approval of any pending applications or supplements in which this facility is
         listed.501

  The letter thus not only informed Akorn of Decatur’s OIA status, but also noted the

  possibility of “regulatory or enforcement action.”

         On August 30, 2018, the FDA issued a twenty-two page Form 483 for the Somerset

  site that detailed serious regulatory deficiencies, many of which echoed the evidence

  presented at trial.502 The violations included the following:

        Akorn distributed batches of adulterated sterile eye drops that failed four separate
         stability tests. Akorn could not provide data for the batches at the beginning of the
         FDA’s inspection, and the inspectors later witnessed Akorn employees
         retrospectively modifying the relevant laboratory notebooks.503




         499
               See Dkt. 191, Ex. C at ‘047.
         500
              Dkt. 191, Ex. D (“FDA has determined that the inspection classification of this
  facility is ‘official action indicated’ (‘OAI’).”).
         501
               Dkt. 191, Ex. D.
         502
               Dkt. 204, Ex. A.
         503
               Id. at ‘516–17.


                                              108
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 110 of 247 PageID #: 2564




        Akorn conducted trial injections as a “widespread practice” dating back to 2015,
         and “[n]o corrective measures to prevent this practice were implemented until” May
         2018. Akorn’s prior investigation was inadequate and, as a result, “there is limited
         assurance in the reliability of data submitted to the Agency and generated for
         commercial batches.”504

        Akorn failed to exercise “[a]ppropriate controls . . . over computers or related
         systems to assure that changes in master production and control records are
         instituted only by authorized personnel.”505

        Akorn “invalidated” negative test results in more than 70% of cases between
         January 2017 and July 2017 “without adequately supporting [the reasons for
         invalidation] with scientific evidence,” and the investigations into these failing
         results did not “determine why the [issues] . . . kept on recurring nor were there
         effective CAPAs implemented to minimize these incidents going forward.”506

        Akorn delayed investigating quality issues for months “without adequate
         justification.”507

        Akorn failed to review laboratory notebook testing data for months, and an Akorn
         employee informed the FDA that “due to personnel resource issue[s], they could not
         review the notebooks in a timely manner.”508

         By letter dated September 3, 2018, Akorn reported to the court that on August 22,

  during the later stages of the FDA’s investigation, the database for a high accuracy liquid

  particle counter had been deleted along with the local backup file and the associated




         504
               Id. at ‘518–19.
         505
               Id. at ‘527.
         506
               Id. at ‘518–20.
         507
               Id. at ‘525–26.
         508
               Id. at ‘526.


                                             109
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 111 of 247 PageID #: 2565




  electronic security logs.509 These databases contained all of Somerset’s data for the relevant

  testing, which is designed to ensure that sterile intravenous products do not contain

  excessive amounts of undisclosed solids. Akorn’s preliminary investigation suggested that

  the files were deleted intentionally using an electronic shredding utility. 510 Given the timing

  of the deletion, it is reasonable to infer that the perpetrator may have been trying to hide

  information from the FDA, or from personnel who would follow up on the deficiencies

  that the FDA identified in its Form 483.

         By letter dated September 21, 2018, Akorn submitted its response to the Somerset

  Form 483.511 The response is lengthy, spanning seventy-three pages, and makes expansive

  claims about Akorn’s commitment to quality and the steps it has taken or will take to

  address the problems that the FDA identified. In light of the record presented at trial,

  including my evaluation of the credibility of Akorn’s witnesses, it is difficult to put much

  faith in Akorn’s claims about its commitment to quality. Having seen the divergence

  between Akorn’s representations to the FDA during the March 2018 meeting and what

  Akorn’s internal documents and witness testimony showed, it is equally difficult to have

  confidence that Akorn is being fully transparent in describing the corrective actions that it




         509
               Dkt. 199.
         510
               Dkt. 201.
         511
               See Dkt. 234, Exs. A & B.


                                               110
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 112 of 247 PageID #: 2566




  has taken or will take. It would require an additional round of discovery and another merits

  hearing to assess the accuracy of Akorn’s claims.

         Even taking Akorn’s response at face value, the document evidences the deep and

  pervasive nature of Akorn’s quality problems are at Akorn. In an effort to respond to the

  FDA’s concerns, Akorn took a barrage of actions, including:

        Stripping the Head of Quality at Somerset of daily oversight responsibilities and
         assigning those duties to PwC;

        Stripping the Quality Control Laboratory Director at Somerset of daily oversight
         responsibilities responsibility and assigning those duties to NSF;

        Engaging NSF to provide supplemental oversight of the daily operation of the
         quality Control laboratory;

        Engaging NSF personnel to act as mentors for the Somerset Quality Control
         laboratory supervisory team;

        Engaging NSF to oversee Akorn’s process for reviewing its laboratory data and to
         provide mentoring for Akorn’s staff;

        Committing to retrain and certify all of its quality control laboratory personal, all
         data reviewers, and all investigators;

        Committing to review and revise all of its laboratory procedures including for
         titration, chromatography, and notebook handling;

        Committing to review all of its analytical testing methods;

        Recalling its Azelastine HCl Ophthalmic Solution and Gentamicin Ophthalmic
         Solution based on confirmed stability failures;

        Recalling its Ciprofloxacin Ophthalmic Solution based on concerns expressed by
         the FDA;

        Committing to investigate the use of trial injections at all Akorn sites;

        Committing to re-investigate all Out-of-Specification results generated in the past
         three years at all of its sites;


                                              111
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 113 of 247 PageID #: 2567




        Committing to address backlogs in reviewing and approving data in notebooks and
         procedures for handling notebook retention and storage;

        Committing to review user level access across all laboratory and manufacturing
         equipment;

        Committing to review each piece of Somerset laboratory equipment and the data
         associated with the equipment;

        Committing to conduct a complete review of all unsigned data and to investigate
         any instances that fail to meet acceptance criteria; and

        Recognizing that all of its sites would need to be assessed based on the issues
         identified at Somerset.

  After hearing the evidence at trial, I did not have any confidence that Akorn would be able

  to support its data if the FDA called upon Akorn to do so. Based on developments since

  trial, Akorn’s situation has grown even worse.

                              II.      LEGAL ANALYSIS

         The disputes in this case are primarily contractual. Fresenius contends that it

  terminated the Merger Agreement in accordance with its terms. Akorn contends that

  Fresenius did not validly terminate the Merger Agreement and seeks an order of specific

  performance to compel Fresenius to close the Merger. Both parties are highly sophisticated

  and crafted the Merger Agreement with the assistance of expert counsel. The pertinent

  provisions are dense and complex.

         The analysis turns on three conditions that Akorn must meet before Fresenius is

  obligated to close the Merger:

   Under Section 6.02(a)(ii), Akorn’s representations must be true and correct as of the
    Closing Date, except “where the failure to be true and correct would not, individually




                                             112
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 114 of 247 PageID #: 2568




     or in the aggregate, reasonably be expected to have a Material Adverse Effect” (the
     “Bring-Down Condition”).512

   Under Section 6.02(b), Akorn must have “complied with or performed in all material
    respects its obligations required to be complied with or performed by it at or prior to
    the Effective Time” (the “Covenant Compliance Condition”).513

   Under Section 6.02(c), Akorn must not have suffered a Material Adverse Effect (the
    “General MAE Condition”).514

  The failure of either the Bring-Down Condition or the Covenant Compliance Condition




         512
             JX 1 § 6.02(a)(ii). See generally Lou R. Kling & Eileen T. Nugent, Negotiated
  Acquisitions of Companies, Subsidiaries and Divisions § 1.05[2], at 1-41 (2018 ed.)
  (describing “the critical ‘bringdown’ condition”); id. § 1.05[4], at 1-41 (“[O]ne critical
  condition almost always found is that the other party’s representations and warranties be
  true at closing. If this is not the case, the party need not close.”) (footnote omitted); id. §
  14.02, at 14-9 (“From a business point of view, the condition that the other party’s
  representations and warranties be true and correct at closing is generally the most
  significant condition for Buyers.”).
         513
             JX 1 § 6.02(b). See generally Kling & Nugent, supra, § 1.05[3], at 1-41
  (explaining that the actions that parties commit to take in a transaction agreement are
  described as covenants and identifying three general categories); id. § 14.02[7], at 14-16
  to -17 (discussing customary condition requiring “that the parties have performed and
  complied with all of their obligations and agreements in the acquisition agreement required
  to be performed and complied with prior to the closing”); Simon M. Lorne & Joy Marlene
  Bryan, Acquisitions & Mergers: Negotiated and Contested Transactions § 3:59 (2018 ed.)
  (“The principal conditions to a closing under an acquisition agreement usually include . . .
  confirming compliance with all covenants that have been made.”).
         514
             In the Merger Agreement, the General MAE Condition appears as a formal
  condition to closing. Sometimes, a seller may represent that no General MAE has occurred.
  When that representation has been made, the bring-down condition also operates as a
  General MAE Condition. See Kling & Nugent, supra, § 11.04[9], at 11-57 to -58
  (discussing forms of representation); In re IBP, Inc. S’holders Litig., 789 A.2d 14, 42–43
  (Del. Ch. 2001) (Strine, V.C.) (analyzing seller’s representation that “since the Balance
  Sheet Date,” there had not been “any event, occurrence or development of a state of
  circumstances or facts which has had or reasonably could be expected to have a Material
  Adverse Effect”).


                                               113
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 115 of 247 PageID #: 2569




  gives Fresenius a right to terminate the Merger Agreement, but only if (i) the breach that

  would give rise to the failure of the condition is incapable of being cured by the Outside

  Date and (ii) Fresenius is not “then in material breach of any of its representations,

  warranties, covenants, or agreements.”515 The failure of the General MAE Condition does

  not give Fresenius an independent right to terminate the Merger Agreement, but it does

  give Fresenius the right to refuse to close.516

         To establish a failure of the Bring-Down Condition, Fresenius relies on Section 3.18

  of the Merger Agreement, where (in overly simplistic terms) Akorn represented that it was

  in full compliance with all of its regulatory obligations (the “Regulatory Compliance

  Representations”).517 To establish a failure of the Covenant Compliance Condition,

  Fresenius relies on Akorn’s obligation to “use its . . . commercially reasonable efforts to

  carry on its business in all material respects in the ordinary course of business” (the

  “Ordinary Course Covenant”).518



         515
               JX 1 § 7.01(c)(i).
         516
             With the passage of time, however, the failure to close ripens into a termination
  right, because under Section 7.01(b)(i) of the Merger Agreement, either side can terminate
  once the Outside Date has passed, assuming that the party exercising the termination right
  has not itself breached the Merger Agreement in a manner that was a principal cause of the
  Merger not closing by the Outside Date. Fresenius terminated the Merger Agreement
  before the Outside Date.
         517
               JX 1 § 3.18.
         518
             Id. § 5.01(a). Fresenius also contends that Akorn breached its obligation to
  provide Fresenius with “reasonable access . . . to the Company’s officers, employees,
  agents, properties, books, Contacts and records.” Id. § 5.05. This decision does not reach
  the alleged breach of that covenant.


                                               114
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 116 of 247 PageID #: 2570




         To establish a failure of the Covenant Compliance Condition, Akorn relies on each

  party’s agreement to “cooperate with the other parties and use . . . their respective

  reasonable best efforts . . . to cause the conditions to Closing to be satisfied as promptly as

  reasonably practicable and to consummate” the Merger (the “Reasonable Best Efforts

  Covenant”).519 Akorn also relies on Fresenius’s specific commitment to “take all actions

  necessary” to secure antitrust clearance, which the Merger Agreement states shall require

  efforts that “shall be unconditional and shall not be qualified in any manner.”520 This level

  of commitment is generally called a “Hell-or-High-Water Covenant.”

         Like many transaction agreements, the Merger Agreement deploys the concept of a

  Material Adverse Effect in multiple locations, including (i) in the General MAE Condition,

  (ii) in various representations for purposes of evaluating any inaccuracies in those

  representations at the time of signing, and (iii) in the Bring-Down Condition for purposes

  of evaluating any inaccuracies in Akorn’s representations when determining whether

  Fresenius is obligated to close.521 The General MAE Condition is not tied to a particular

  representation about a particular issue, leading this decision to describe the resulting event




         519
               Id. § 5.03(a).
         520
               Id. § 5.03(c).
         521
            See Kenneth A. Adams, A Legal-Usage Analysis of “Material Adverse Change”
  Provisions, 10 Fordham J. Corp. & Fin. L. 9, 10–11 (2004) [hereinafter, Legal-Usage
  Analysis] (“MAC provisions are used in different parts of a contract. They occur most
  commonly in representations” but can “also occur in closing conditions.”). In their
  discussion of material adverse change provisions, Kling and Nugent cite this article with
  approval. See, e.g., Kling & Nugent, supra, § 11.04[9], at 11-59 n.100.


                                               115
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 117 of 247 PageID #: 2571




  as a “General MAE.” The Bring-Down Condition examines the inaccuracy of specific

  representations and uses as its measuring stick whether the deviation between the as-

  represented condition and the actual condition would reasonably be expected to constitute

  a Material Adverse Effect. The critical representations for this case are the Regulatory

  Compliance Representations, and this decision refers to a sufficient inaccuracy in those

  representations as a “Regulatory MAE.”522

        Working through the pertinent provisions requires determining whether Akorn has

  suffered either a General MAE or a Regulatory MAE, whether Akorn complied in all

  material respects with the Ordinary Course Covenant, whether Akorn could cure, and

  whether Fresenius itself was in material breach of the Reasonable Best Efforts Covenant

  or the Hell-or-High-Water Covenant. This decision makes the following findings:

   The sudden and sustained drop in Akorn’s business performance constituted a General
    MAE.

   Akorn’s Regulatory Compliance Representations were not true and correct, and the
    deviation between Akorn’s as-represented condition and its actual condition would
    reasonably be expected to result in a Regulatory MAE.

   Akorn materially breached the Ordinary Course Covenant.




        522
             Commentators have used different terms for the two types of MAEs. Adams
  refers to an “absolute MAC” and a “modifying MAC.” Legal-Usage Analysis, supra, at
  10–11, 15–17, 50. In its annotated model merger agreement, the Mergers and Acquisitions
  Committee of the American Bar Association distinguishes between a “MAC condition,”
  and a “back-door MAC.” See ABA Mergers and Acquisitions Committee, Model Merger
  Agreement for the Acquisition of a Public Company 233, 243–44 (2011) [hereinafter,
  Model Merger Agreement].


                                              116
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 118 of 247 PageID #: 2572




   None of Akorn’s breaches could be cured by the Outside Date, which remained April
    24, 2018.

   Fresenius did not breach the Reasonable Best Efforts Covenant.

   Fresenius breached the Hell-or-High-Water Covenant, but the breach was not material.

  Based on these findings, Fresenius validly terminated the Merger Agreement under Section

  7.01(c)(i) because of (i) a non-curable failure of the Bring-Down Condition and (ii) a non-

  curable failure of the Covenant Compliance Condition. Fresenius could validly exercise its

  termination rights because it was not in material breach of its obligations. Regardless,

  Akorn has suffered a General MAE, so Fresenius cannot be forced to close.

  A.    The Failure Of The General MAE Condition

        From the standpoint of contract interpretation, the most straightforward issue is

  whether Akorn suffered a General MAE. Starting with this issue is also helpful because

  much of the commentary on MAE clauses has focused on General MAEs. Because

  Fresenius seeks to establish a General MAE to excuse its performance under the Merger

  Agreement, Fresenius bore the burden of proving that a General MAE had occurred.523

  This decision concludes that Akorn suffered a General MAE.




        523
            See Hexion Specialty Chems., Inc. v. Huntsman Corp., 965 A.2d 715, 739 (Del.
  Ch. 2008) (“[A]bsent clear language to the contrary, the burden of proof with respect to a
  material adverse effect rests on the party seeking to excuse its performance under the
  contract.”); Frontier Oil Corp. v. Holly Corp., 2005 WL 1039027, at *35 (Del. Ch. Apr.
  29, 2005) (“[T]he expectation of the parties, as reflected in the Merger Agreement and as
  informed by the case law, was that the burden of demonstrating that the Beverly Hills
  Litigation would have (or would not reasonably be expected to have [sic]) an MAE falls
  on Holly [the buyer who was asserting breach].”); IBP, 789 A.2d at 53 (“Under both New

                                             117
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 119 of 247 PageID #: 2573




         In any M&A transaction, a significant deterioration in the selling company’s

  business between signing and closing may threaten the fundamentals of the deal. “Merger

  agreements typically address this problem through complex and highly-negotiated

  ‘material adverse change’ or ‘MAC’ clauses, which provide that, if a party has suffered a

  MAC within the meaning of the agreement, the counterparty can costlessly cancel the

  deal.”524

         Despite the attention that contracting parties give to these provisions, MAE clauses




  York and Delaware law, a defendant seeking to avoid performance of a contract because
  of the plaintiff’s breach of warranty must assert that breach as an affirmative defense.”).
         524
             Robert T. Miller, The Economics of Deal Risk: Allocating Risk Through MAC
  Clauses in Business Combination Agreements, 50 Wm. & Mary L. Rev. 2007, 2012 (2009)
  (footnote omitted); accord Andrew A. Schwartz, A “Standard Clause Analysis” of the
  Frustration Doctrine and the Material Adverse Change Clause, 57 UCLA L. Rev. 789,
  820 (2010) (“[T]he MAC clause allows the acquirer to costlessly avoid closing the deal if
  the target’s business suffers a sufficiently adverse change during the executory period.”);
  see Jeffrey Manns & Robert Anderson IV, The Merger Agreement Myth, 98 Cornell L.
  Rev. 1143, 1153 (2013) (“The MAC/MAE Clause gives teeth to the closing conditions in
  specifying what type of events would entitle the acquiring company to call the deal off if
  events occur between signing and closing that make the deal less advantageous than
  expected.”).

         “Although the phrase ‘material adverse effect’ (MAE) is more commonly used in
  merger agreements, MAC and MAE are generally understood to be synonymous.” Miller,
  supra, at 2012 n.2; see Ronald J. Gilson & Alan Schwartz, Understanding MACs: Moral
  Hazard in Acquisitions, 21 J.L. Econ. & Org. 330, 331 (2005) (characterizing an MAE
  clause as the “equivalent” of a MAC clause). This decision uses the terms interchangeably.
  That said, one commentator has argued (in my view, persuasively) that the “material
  adverse change” formulation facilitates greater drafting clarity. See Legal-Usage Analysis,
  supra, at 17–20.


                                             118
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 120 of 247 PageID #: 2574




  typically do not define what is “material.”525 Commentators have argued that parties find

  it efficient to leave the term undefined because the resulting uncertainty generates

  productive opportunities for renegotiation.526 Parties also risk creating more problems



         525
             See Frontier Oil, 2005 WL 1039027, at *33 (“It would be neither original nor
  perceptive to observe that defining a ‘Material Adverse Effect’ as a ‘material adverse
  effect’ is not especially helpful.”); Y. Carson Zhou, Essay, Material Adverse Effects as
  Buyer–Friendly Standard, 91 N.Y.U. L. Rev. Online 171, 173 (2016) (noting that in the
  typical MAE provision, the core concept of materiality is “left undefined”),
  http://www.nyulawreview.org/sites/default/files/NYULawReviewOnline-91-Zhou.pdf;
  Steven M. Davidoff & Kristen Baiardi, Accredited Home Lenders v. Lone Star Funds: A
  MAC Case Study 17 (Wayne State Univ. Law Sch. Legal Studies Research Paper Series,
  Paper No. 08-16, 2008), https://papers.ssrn.com/sol3/papers.cfm?abstract_id=1092115
  (“MAC clauses are typically defined in qualitative terms and do not describe a MAC in
  quantitative terms.”); Albert Choi & George Triantis, Strategic Vagueness in Contract
  Design: The Case of Corporate Acquisitions, 119 Yale L.J. 848, 854 (2010) (“[T]he typical
  MAC provision is not quantitative and remains remarkably vague.”); Schwartz, supra, at
  826 (“A few MAC clauses include a quantitative definition of materiality, but the
  overwhelming majority offer no definition for the key term ‘material.’”) (footnote
  omitted); Kenneth A. Adams, A Manual of Style for Contract Drafting 229 (4th ed. 2017)
  [hereinafter, Contract Drafting] (“[Q]uantitative guidelines are little used.”). One
  commentator sees no reason to criticize the MAE definition for its self-referential quality.
  See Legal-Usage Analysis, supra, at 22 (“It has been suggested that there is some
  circularity or tautology involved in using the phrase material adverse change in the
  definition of MAC. . . . [I]n contracts it is routine, and entirely appropriate, for a definition
  to include the term being defined.”) (footnotes omitted); Contract Drafting, supra, at 169
  (“Dictionaries shouldn’t use in a definition the term being defined, as that constitutes a
  form of circular definition. . . . In a contract, a defined term simply serves as a convenient
  substitute for the definition, and only for that contract. So repeating a contract defined term
  in the definition is unobjectionable.”).
         526
             See Choi & Triantis, supra, at 888–892 (arguing that vague MAE clauses are
  efficient partly because uncertainty facilitates renegotiation); Eric L. Talley, On
  Uncertainty, Ambiguity, and Contractual Conditions, 34 Del. J. Corp. L. 755, 788 (2009)
  (“A number of practitioners . . . suggested that, in addition to concerns about uncertainty,
  one of the key reasons for a MAC/MAE provision is to provide a backdrop for possible
  deal restructuring should market conditions change.”); ABA Mergers and Acquisitions
  Committee, Model Stock Purchase Agreement with Commentary 268 (2d ed. 2010)
  [hereinafter, Model Stock Purchase Agreement] (explaining that a buyer may prefer a price

                                                119
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 121 of 247 PageID #: 2575




  when they attempt to include specific quantitative thresholds, both during the

  negotiations527 and for purposes of subsequent litigation.528 “What constitutes an MAE,

  then, is a question that arises only when the clause is invoked and must be answered by the

  presiding court.”529




  renegotiation rather than engaging in costly litigation over a “subjective” and “vague”
  MAE clause); see also Davidoff & Baiardi, supra, at 19 (reasoning that if a buyer credibly
  asserts an MAE, then both parties have incentives to renegotiate to a lower price to avoid
  an all-or-nothing litigation outcome); Katherine Ashton et al., MAC Clauses in the U.K.
  and U.S.: Much Ado About Nothing?, The M&A Lawyer (LegalWorks), Mar. 2014 (“[T]he
  lack of clear standards for determining whether a material adverse change has occurred
  may inure to [the buyer’s] benefit . . . as the ambiguity might allow the buyer to use the
  threat of litigation concerning the MAC clause . . . to pressure the seller to renegotiate the
  deal.”).
         527
             See Claire A. Hill, Bargaining in the Shadow of the Lawsuit: A Social Norms
  Theory of Incomplete Contracts, 34 Del. J. Corp. L. 191, 198 (2010) (“[A]chieving clarity
  [in an MAE clause] may simply be exceedingly difficult: as a practical, and perhaps,
  theoretical, matter, defining ex ante such a change in a manner that commands assent by
  the parties and applies cleanly to a significant number of circumstances may be
  impossible.”); Kling & Nugent, supra, § 11.04[9], at 11-66.2 (“The problem is that it is
  very difficult in most cases for the parties to reach agreement on a particular percentage or
  dollar decrease in sales, earnings or net worth.”); Contract Drafting, supra, at 228
  (“[E]stablishing one or more numerical thresholds for materiality can complicate the
  negotiation process.”). That said, achieving agreement on a specific metric is not
  impossible. See, e.g., Nip v. Checkpoint Sys, Inc., 154 S.W.3d 767, 769–70 (Tex. App.
  2004) (enforcing MAE clause that set monetary threshold for materiality; affirming jury
  determination that target suffered an MAE when its second-largest customer attempted to
  cancel all orders from target’s Far East factories).
         528
             Contract Drafting, supra, at 228 (“Setting a [quantitative] threshold for all
  possible [adverse changes] would seem impractical, and addressing only a limited number
  could be arbitrary.”); id. (“[I]f the quantitative indicia are illustrative rather than exclusive,
  adding them to the definition of MAC would increase the risk that a court wouldn’t
  consider to be a MAC a change that doesn’t resemble the examples.”).
         529
            Zhou, supra, at 173; see Frontier Oil, 2005 WL 1039027, at *34 (“The parties
  chose to use the term ‘Material Adverse Effect’ and it is the Court’s function to discern

                                                120
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 122 of 247 PageID #: 2576




         Rather than devoting resources to defining more specific tests for materiality, the

  current practice is for parties to negotiate exceptions and exclusions from exceptions that

  allocate categories of MAE risk.530 “The typical MAE clause allocates general market or

  industry risk to the buyer, and company-specific risks to the seller.”531 From a drafting

  perspective, the MAE provision accomplishes this by placing the general risk of an MAE

  on the seller, then using exceptions to reallocate specific categories of risk to the buyer.532




  what they intended. . . . The notion of an MAE is imprecise and varies both with the context
  of the transaction and its parties and with the words chosen by the parties.”); Choi &
  Triantis, supra, at 876–77 (“The definition of material adverse event and the related
  material adverse change condition leave broad interpretive discretion to the court. For
  example, the definitions leave open the scope of changes that affect ‘business’ or
  ‘operations.’”).
         530
            See Miller, supra, at 2013 n.7 (“There is virtually universal agreement, among
  both practitioners and academics, that MAC clauses allocate risk between the parties.”);
  Gilson & Schwartz, supra, at 339–54 (analyzing how MAE clauses allocate risk).
         531
               Zhou, supra, at 173; accord Choi & Triantis, supra, at 867 (“The principal
  purpose of carve outs from the definition of material adverse events or changes seems to
  be to remove systemic or industry risk from the MAC condition, as well as risks that are
  known by both parties at the time of the agreement.”). “A possible rationale” for this
  allocation “is that the seller should not have to bear general and possibly undiversifiable
  risk that it cannot control and the buyer would likely be subject to no matter its investment.”
  Davidoff & Baiardi, supra, at 15; see also Gilson & Schwartz, supra, at 339 (arguing that
  “an efficient acquisition agreement will impose endogenous risk on the seller and
  exogenous risk on the buyer”). As with any general statement, exceptions exist, and
  “different agreements will select different exogenous risks to shift to the counterparty, and
  in stock-for-stock and cash-and-stock deals, parties may shift different exogenous risks to
  each other.” Miller, supra, at 2070.
         532
            See Miller, supra, at 2073 (“Because of the drafting conventions used in MAC
  Definitions—all the risks are on the party except for those shifted to the counterparty by
  the MAC Exceptions—this class of risks would, strictly speaking, probably be best defined
  negatively.”); Schwartz, supra, at 822 (“[T]he risk of a target MAC resulting from a
  carved-out cause is allocated to the acquirer, while the risk of a target MAC resulting from

                                               121
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 123 of 247 PageID #: 2577




  Exclusions from the exceptions therefore return risks to the seller. A standard exclusion

  from the buyer’s acceptance of general market or industry risk returns the risk to the seller

  when the seller’s business is uniquely affected. To accomplish the reallocation, the relevant

  exceptions are “qualified by a concept of disproportionate effect.”533 “For example, a buyer

  might revise the carve-out relating to industry conditions to exclude changes that

  disproportionately affect the target as compared to other companies in the industries in

  which such target operates.”534

         A more nuanced analysis of the types of issues addressed by MAE provisions

  reveals four categories of risk: systematic risks, indicator risks, agreement risks, and

  business risks.535

   Systematic risks are “beyond the control of all parties (even though one or both parties
    may be able to take steps to cushion the effects of such risks) and . . . will generally
    affect firms beyond the parties to the transaction.”536




  any other cause is allocated to the target.”). See generally Hexion, 965 A.2d at 737 (“The
  plain meaning of the carve-outs found in [the MAE clause’s] proviso is to prevent certain
  occurrences which would otherwise be MAE’s being found to be so.”).
         533
               Model Merger Agreement, supra, at 242.
         534
             Model Merger Agreement, supra, at 242; accord Miller, supra, at 2048; see Choi
  & Triantis, supra, at 867 (“The most common carve outs remove from the MAC definition
  changes in the general economic, legal, or political environment, and conditions in the
  target’s industry, except to the extent that they have ‘disproportionate’ effects on the
  target.”).
         535
               See generally Miller, supra, at 2071–91.
         536
           Id. at 2071; see Richard A. Brealey & Stewart C. Myers, Principles of Corporate
  Finance 168 & n.22 (7th ed. 2003) (explaining that market risk, also known as systematic

                                               122
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 124 of 247 PageID #: 2578




   Indicator risks signal that an MAE may have occurred. For example, a drop in the
    seller’s stock price, a credit rating downgrade, or a failure to meet a financial projection
    is not itself an adverse change, but rather evidence of such a change.537

   “Agreement risks include all risks arising from the public announcement of the merger
    agreement and the taking of actions contemplated thereunder by the parties.”538
    Agreement risks include endogenous risks related to the cost of getting from signing to
    closing, e.g., potential employee flight.539

   Business risks are those “arising from the ordinary operations of the party’s business
    (other than systematic risks), and over such risks the party itself usually has significant
    control.”540 “The most obvious” business risks are those “associated with the ordinary
    business operations of the party—the kinds of negative events that, in the ordinary
    course of operating the business, can be expected to occur from time to time, including
    those that, although known, are remote.”541

  Generally speaking, the seller retains the business risk. The buyer assumes the other

  risks.542




  risk, “stems from the fact that there are . . . economywide perils that threaten all
  businesses”).
         537
               Miller, supra, at 2072, 2082–83.
         538
               Id. at 2087.
         539
               Id.
         540
               Id. at 2073.
         541
               Id. at 2089.
         542
             See, e.g., id. at 2073 (explaining that “(a) systematic risks and agreement risks
  are usually, but not always, shifted to the counterparty, (b) indicator risks are so shifted in
  a significant minority of cases, and (c) business risks are virtually always assigned to the
  party itself”).


                                                  123
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 125 of 247 PageID #: 2579




         In this case, as a condition to Fresenius’s obligation to close, Akorn must not have

  suffered a General MAE. Section 6.02 of the Merger Agreement, titled “Conditions to the

  Obligations of [Fresenius Kabi] and Merger Sub,” states:

         The obligations of [Fresenius Kabi] and Merger Sub to effect the Merger
         shall be subject to the satisfaction (or written waiver by [Fresenius Kabi], if
         permissible under applicable law) on or prior to the Closing Date of the
         following conditions:

                                            *    *    *

                (c) No Material Adverse Effect. Since the date of this Agreement there
         shall not have occurred and be continuing any effect, change, event or
         occurrence that, individually or in the aggregate, has had or would reasonably
         be expected to have a Material Adverse Effect.

  The effect of this condition is to place the general risk of an MAE on Akorn.

         The Merger Agreement defines the concept of a “Material Adverse Effect” in

  customary albeit complex and convoluted prose. The following reproduction of the

  definition adds formatting to enhance legibility:

         “Material Adverse Effect” means any effect, change, event or occurrence
         that, individually or in the aggregate

                 (i) would prevent or materially delay, interfere with, impair or hinder
         the consummation of the [Merger] or the compliance by the Company with
         its obligations under this Agreement or

                (ii) has a material adverse effect on the business, results of operations
         or financial condition of the Company and its Subsidiaries, taken as a whole;

         provided, however, that none of the following, and no effect, change, event
         or occurrence arising out of, or resulting from, the following, shall constitute
         or be taken into account in determining whether a Material Adverse Effect
         has occurred, is continuing or would reasonably be expected to occur: any
         effect, change, event or occurrence

         (A) generally affecting (1) the industry in which the Company and its
         Subsidiaries operate or (2) the economy, credit or financial or capital


                                                124
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 126 of 247 PageID #: 2580




       markets, in the United States or elsewhere in the world, including changes in
       interest or exchange rates, monetary policy or inflation, or

       (B) to the extent arising out of, resulting from or attributable to

              (1) changes or prospective changes in Law or in GAAP or in
       accounting standards, or any changes or prospective changes in the
       interpretation or enforcement of any of the foregoing, or any changes or
       prospective changes in general legal, regulatory, political or social
       conditions,

               (2) the negotiation, execution, announcement or performance of this
       Agreement or the consummation of the [Merger] (other than for purposes of
       any representation or warranty contained in Sections 3.03(c) and 3.04),
       including the impact thereof on relationships, contractual or otherwise, with
       customers, suppliers, distributors, partners, employees or regulators, or any
       litigation arising from allegations of breach of fiduciary duty or violation of
       Law relating to this Agreement or the [Merger],

               (3) acts of war (whether or not declared), military activity, sabotage,
       civil disobedience or terrorism, or any escalation or worsening of any such
       acts of war (whether or not declared), military activity, sabotage, civil
       disobedience or terrorism,

              (4) pandemics, earthquakes, floods, hurricanes, tornados or other
       natural disasters, weather-related events, force majeure events or other
       comparable events,

              (5) any action taken by the Company or its Subsidiaries that is
       required by this Agreement or at [Fresenius Kabi’s] written request,

              (6) any change or prospective change in the Company’s credit ratings,

              (7) any decline in the market price, or change in trading volume, of
       the shares of the Company or

              (8) any failure to meet any internal or public projections, forecasts,
       guidance, estimates, milestones, budgets or internal or published financial or
       operating predictions of revenue, earnings, cash flow or cash position

       (it being understood that the exceptions in clauses (6), (7) and (8) shall not
       prevent or otherwise affect a determination that the underlying cause of any
       such change, decline or failure referred to therein (if not otherwise falling
       within any of the exceptions provided by clause (A) and clauses (B)(1)
       through (8) hereof) is a Material Adverse Effect);


                                             125
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 127 of 247 PageID #: 2581




         provided further, however, that any effect, change, event or occurrence
         referred to in clause (A) or clauses (B)(3) or (4) may be taken into account
         in determining whether there has been, or would reasonably be expected to
         be, a Material Adverse Effect to the extent such effect, change, event or
         occurrence has a disproportionate adverse affect [sic] on the Company and
         its Subsidiaries, taken as a whole, as compared to other participants in the
         industry in which the Company and its Subsidiaries operate (in which case
         the incremental disproportionate impact or impacts may be taken into
         account in determining whether there has been, or would reasonably be
         expected to be, a Material Adverse Effect).543

  As is common, the definition starts with a general statement of what constitutes an MAE.

  It next carves out certain types of events that otherwise could give rise to an MAE. It then

  creates two broad exceptions to the carve-outs. One is that while the carve-outs confirm

  that certain evidentiary indicators of an MAE will not themselves constitute an MAE, such

  as a decline in the seller’s market price or an adverse change in its credit rating, those carve-

  outs do not foreclose the underlying cause of the negative events from being used to

  establish an MAE, unless it otherwise falls within a different carve-out. The other is that

  four of the identified carve-outs will give rise to an MAE if the effect, change, event or

  occurrence has had a disproportionately adverse effect on the Company.

         Fresenius relies on subpart (ii) of the MAE definition, which establishes (subject to

  the carve-outs and their exceptions) that an MAE means “any effect, change, event or

  occurrence that, individually or in the aggregate that . . . (ii) has a material adverse effect

  on the business, results of operations or financial condition of the Company and its

  Subsidiaries, taken as a whole.” This aspect of the MAE definition adheres to the general




         543
               JX 1 at 58.


                                                126
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 128 of 247 PageID #: 2582




  practice and defines “Material Adverse Effect” self-referentially as something that “has a

  material adverse effect.”

         The subsequent exceptions to the definition and exclusions from the exceptions

  implement a standard risk allocation between buyer and seller. Through the exceptions in

  subparts (A)(1) and (A)(2), Fresenius accepted the systematic risks related to Akorn’s

  industry and “the economy, credit or financial or capital markets, in the United States or

  elsewhere in the world, including changes in interest or exchange rates, monetary policy

  or inflation.”544 Through the exceptions in subparts (B)(3) and (B)(4), Fresenius also

  accepted the systematic risks related to acts of war, violence, pandemics, disasters, and

  other force majeure events. Each of these allocations is subject to a disproportionate-effect

  exclusion that returns the risk to Akorn to the extent that an event falling into one of these

  categories disproportionately affects Akorn “as compared to other participants in the

  industry.”545 Under subpart (B)(1), Fresenius also assumes the systematic risk relating to

  changes in GAAP or applicable law. This exception is not subject to a disproportionate-

  effect exclusion and therefore would remain with Fresenius in any event.

         The exceptions in subparts (B)(2) and (B)(5) identify agreement risks. Through

  these exceptions, Fresenius assumes these risks.




         544
               Id.
         545
               Id.


                                               127
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 129 of 247 PageID #: 2583




         The exceptions in subparts (B)(6), (B)(7), and (B)(8) identify indicator risks. The

  MAE definition explicitly treats these risks as indicators, first by excluding them through

  the exceptions, then by confirming that although these indicators would not independently

  give rise to an MAE, the underlying cause of a change in the indicators could give rise to

  an MAE.

         What remains is business risk, which Akorn retains. Scholars view this outcome as

  economically efficient because the seller “is better placed to prevent such risks (i.e., is the

  cheaper cost avoider) and has superior knowledge about the likelihood of the

  materializations of such risks that cannot be prevented (i.e., is the superior risk bearer).”546

                1.      Whether The Magnitude Of The Effect Was Material

         The first step in analyzing whether a General MAE has occurred is to determine

  whether the magnitude of the downward deviation in the affected company’s performance

  is material: “[U]nless the court concludes that the company has suffered an MAE as defined

  in the language coming before the proviso, the court need not consider the application of




         546
             Miller, supra, at 2091; see also id. (arguing that it “would be ludicrous to suggest,
  for example, that the [buyer] would be a cheaper risk avoider or superior risk bearer with
  respect to, say, design or manufacturing defects in the [seller’s] products or with respect to
  hidden liabilities resulting from the [seller’s] operations long ago”); Gilson & Schwartz,
  supra, at 357 (arguing that an MAE definition with carve-outs “allocates transaction risks
  to the party that can most efficiently bear them”).


                                               128
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 130 of 247 PageID #: 2584




  the . . . carve-outs.”547 Whether the party asserting the existence of an MAE has adduced

  sufficient evidence to carry its burden of proof is a question of fact.548

         “A buyer faces a heavy burden when it attempts to invoke a material adverse effect

  clause in order to avoid its obligation to close.”549 “A short-term hiccup in earnings should

  not suffice; rather the Material Adverse Effect should be material when viewed from the

  longer-term perspective of a reasonable acquiror.”550 “In the absence of evidence to the




         547
               Hexion, 965 A.2d at 737.
         548
             See ChyronHego Corp. v. Wight, 2018 WL 3642132, at *9 (Del. Ch. July 31,
  2018) (“At this pleading stage, the Plaintiffs have met their burden to allege a knowingly
  false representation of the absence of an MAE, the proof of which is inherently fact-
  intensive.”); Osram Sylvania Inc. v. Townsend Ventures, LLC, 2013 WL 6199554, at *7
  (Del. Ch. Nov. 19, 2013) (finding it reasonably conceivable that the defendants’ “alleged
  practice of billing and shipping excess product, without applying the proper credits or
  discount, could have a materially adverse effect on the financial condition of the Company
  when the excess product is returned and revenues are reduced.”); H–M Wexford LLC v.
  Encorp, Inc., 832 A.2d 129, 144 (Del. Ch. 2003) (“If Wexford’s allegations are accepted
  as true, then it could show that there was a material adverse change in Encorp’s financial
  position between the Balance Sheet Date and the date the Purchase Agreement was
  executed.”); see also Pine State Creamery Co. v. Land-O-Sun Dairies, Inc., 201 F.3d 437,
  1999 WL 1082539, at *3–6 (4th Cir. 1999) (per curiam) (TABLE) (holding that whether
  severe operating losses over a two-month period constituted an MAE was a question of
  fact for the jury where there was evidence that the business was seasonal and that
  downturns were expected each fall); RUS, Inc. v. Bay Indus, Inc., 322 F. Supp. 2d 302, 314
  (S.D.N.Y. 2003) (“[M]aterial issues of fact exist as to whether the need for the Phase II
  investigation, when considered in light of the transaction as a whole and the nature of the
  environmental issues involved, constituted a material adverse effect that caused the
  representations in § 4.8 to be untrue.”).
         549
              Hexion, 965 A.2d at 738; see also Kling & Nugent, supra, § 11.04[9], at 11-69
  (“[I]t is much tougher to prove the existence of a material adverse effect than clients
  realize.”).
         550
               IBP, 789 A.2d at 68.


                                               129
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 131 of 247 PageID #: 2585




  contrary, a corporate acquirer may be assumed to be purchasing the target as part of a long-

  term strategy.”551 “The important consideration therefore is whether there has been an

  adverse change in the target’s business that is consequential to the company’s long-term

  earnings power over a commercially reasonable period, which one would expect to be

  measured in years rather than months.”552

         This, of course, is not to say that evidence of a significant decline in earnings
         by the target corporation during the period after signing but prior to the time
         appointed for closing is irrelevant. Rather, it means that for such a decline to
         constitute a material adverse effect, poor earnings results must be expected
         to persist significantly into the future.553

  Put differently, the effect should “substantially threaten the overall earnings potential of

  the target in a durationally-significant manner.”554

         The Hexion decision teaches that when evaluating the magnitude of a decline, a

  company’s performance generally should be evaluated against its results during the same

  quarter of the prior year, which minimizes the effect of seasonal fluctuations.555 The Hexion



         551
             Hexion, 965 A.2d at 738. Commentators have suggested that “the requirement of
  durational significance may not apply when the buyer is a financial investor with an eye to
  a short-term gain.” Choi & Triantis, supra, at 877; see Genesco, Inc. v. The Finish Line,
  Inc., 2007 WL 4698244, at *19 (Tenn. Ch. Dec. 27, 2007) (finding that two quarters of bad
  performance would be material to a buyer in a highly leveraged acquisition).
         552
               Hexion, 965 A.2d at 738.
         553
               Id.
         554
               IBP, 789 A.2d at 68.

           Hexion, 965 A.2d at 742 (“The proper benchmark . . . (and the analysis the court
         555

  adopted here) is to examine each year and quarter and compare it to the prior year’s
  equivalent period.”).


                                               130
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 132 of 247 PageID #: 2586




  court declined to find an MAE where the seller’s 2007 EBITDA was only 3% below its

  2006 EBITDA, and where according to its management forecasts, its 2008 EBITDA would

  be only 7% below its 2007 EBITDA. Even using the buyer’s more conservative forecasts,

  the seller’s 2008 EBTIDA would still be only 11% below its 2007 EBITDA.556 The average

  of analyst estimates for the seller’s 2009 EBITDA was only 3.6% below the seller’s

  average results during the prior three years. The court noted that the buyer had

  contemplated scenarios consistent with these results.557

         In their influential treatise, Lou R. Kling and Eileen T. Nugent observe that most

  courts which have considered decreases in profits in the 40% or higher range found a

  material adverse effect to have occurred.558 Chancellor Allen posited that a decline in




         556
               Id.
         557
               Id. at 743.
         558
             Kling & Nugent, supra, § 11.04[9], at 11-66. Both the Delaware Supreme Court
  and this court regularly rely on this treatise as an authoritative source on M&A practice.
  See, e.g., Chicago Bridge & Iron Co. N.V. v. Westinghouse Elec. Co., 166 A.3d 912, 921
  & nn.32, 34 (Del. 2017) (citing Kling & Nugent as authority on post-closing
  indemnification); ev3, Inc. v. Lesh, 114 A.3d 527, 530–31 & nn.6, 8 (Del. 2014) (citing
  Kling and Nugent as authority on letters of intent); Martin Marietta Materials, Inc. v.
  Vulcan Materials Co., 68 A.3d 1208, 1219 & n.45 (Del. 2012) (citing Kling & Nugent as
  authority on NDAs); Ford v. VMWare, Inc., 2017 WL 1684089, at *13 & n.8 (Del. Ch.
  May 2, 2017) (citing Kling & Nugent as authority on the purpose of representations and
  warranties); Alliance Data Sys. Corp. v. Blackstone Capital P’rs V L.P., 963 A.2d 746, 763
  n.60 (Del. Ch.) (Strine, V.C.) (citing Kling & Nugent as authority on best efforts
  covenants), aff’d, 976 A.2d 170 (Del. 2009) (TABLE); ABRY P’rs V, L.P. v. F & W Acq.
  LLC, 891 A.2d 1032, 1042, 1044 & nn.9, 14 (Del. Ch. 2006) (Strine, V.C.) (citing Kling
  & Nugent as authority on representations regarding financial statements and bring-downs).
  See generally GRT, Inc. v. Marathon GTF Tech., Ltd., 2011 WL 2682898, at *12 (Del. Ch.
  July 11, 2011) (Strine, C.) (“[Y]oung lawyers are now often pointed to the sections of
  Negotiated Acquisitions of Companies, Subsidiaries and Divisions, by Lou R. Kling and

                                             131
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 133 of 247 PageID #: 2587




  earnings of 50% over two consecutive quarters would likely be an MAE.559 Courts in other

  jurisdictions have reached similar conclusions.560 These precedents do not foreclose the

  possibility that a buyer could show that percentage changes of a lesser magnitude

  constituted an MAE. Nor does it exclude the possibility that a buyer might fail to prove

  that percentage changes of a greater magnitude constituted an MAE.

         An example of the latter scenario is IBP, where Chief Justice Strine held while

  serving as a Vice Chancellor that a 64% drop in quarterly earnings did not constitute a

  material adverse effect. There, a major producer of beef suffered a large quarterly decline




  Eileen T. Nugent, which address in even more depth than Freund, just how complex
  acquisition agreements work.”); id. at *12–13 (describing Kling & Nugent as among the
  “leading works” and “most incisive learned commentary” on M&A practice).
         559
             Raskin v. Birmingham Steel Corp., 1990 WL 193326, at *5 (Del. Ch. Dec. 4,
  1990) (Allen, C.) (“While it is possible that on a full record and placed in a larger context
  one might conclude that a reported 50% decline in earnings over two consecutive quarters
  might not be held to constitute a material adverse development, it is . . . unlikely to think
  that that might happen.”).
         560
            See Allegheny Energy v. DQE, Inc., 74 F. Supp. 2d 482, 518 (W.D. Pa. 1999)
  (finding an MAE and permitting termination of merger agreement where write-off
  exceeded company’s annual net income and regulatory action denied company “a large
  stream of guaranteed future revenues that it had been receiving prior to deregulation”),
  aff’d, 216 F.3d 1075 (3d. Cir. 2000) (TABLE); Peoria Sav. & Loan Ass’n v. Am. Sav.
  Ass’n, 441 N.E.2d 853, 854–55, 858–59 (Ill. App. Ct. 1982) (affirming trial court decision
  finding an MAE and preliminarily enjoining merger where after signing counterparty
  acquired two troubled savings and loan associations but failed to obtain expected federal
  financial assistance); Genesco, 2007 WL 4698244, at *16–20 (in the context of highly
  leveraged transaction where short-term losses were durationally significant, finding that
  weak performance in consecutive quarters would have constituted an MAE if not for carve-
  out for materially adverse effects that are not “materially disproportionate” to those
  suffered by similarly situated industry participants).


                                              132
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 134 of 247 PageID #: 2588




  in performance primarily due to widely known cycles in the meat industry, exacerbated by

  a harsh winter that also affected the buyer.561 After the bad quarter and the onset of spring,

  “IBP began to perform more in line with its recent year results.” 562 The Chief Justice

  concluded that “IBP remain[ed] what the baseline evidence suggests it was—a consistently

  but erratically profitable company struggling to implement a strategy that will reduce the

  cyclicality of its earnings.”563 The Chief Justice nevertheless noted that “the question of

  whether IBP has suffered a Material Adverse Effect remains a close one” 564 and that he

  was “confessedly torn about the correct outcome.”565 He further posited that

         [i]f IBP had continued to perform on a straight-line basis using its first
         quarter 2001 performance, it would generate earnings from operations of
         around $200 million. This sort of annual performance would be
         consequential to a reasonable acquiror and would deviate materially from the
         range in which IBP had performed during the recent past [thus giving rise to
         an MAE].566




         561
             IBP, 789 A.2d at 22 (“During the winter and spring of 2001, Tyson’s own
  business performance was dismal. Meanwhile, IBP was struggling through a poor first
  quarter. Both companies’ problems were due in large measure to a severe winter, which
  adversely affected livestock supplies and vitality. As these struggles deepened, Tyson’s
  desire to buy IBP weakened.”).
         562
               Id. at 70.
         563
               Id. at 71.
         564
               Id. at 68.
         565
             Id. at 71; accord id. (“I admit to reaching this conclusion [that no MAE occurred]
  with less than the optimal amount of confidence.”).
         566
               Id. at 69.


                                               133
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 135 of 247 PageID #: 2589




  IBP’s prior year earnings from operations during the preceding five years were $528

  million (1999), $374 million (1998), $227 million (1997), $323 million (1996), and $480

  million (1995).567 An annual performance of $200 million would have represented a 52%

  decline from IBP’s five-year average of $386 million. The Chief Justice also noted that the

  buyer’s arguments were “unaccompanied by expert evidence that identifies the diminution

  in [the seller’s] value or earnings potential as a result of its first quarter performance” and

  observed that “[t]he absence of such proof is significant.”568

         In this case, Fresenius made the showing necessary to establish a General MAE. At

  trial, Professor Daniel Fischel testified credibly and persuasively that Akorn’s financial

  performance has declined materially since the signing of the Merger Agreement and that

  the underlying causes of the decline were durationally significant.569 The factual record

  supports Fischel’s opinions.




         567
               Id. at 66.
         568
               Id. at 69–70.
         569
            See Fischel Tr. 1352 (describing the “collapse in Akorn’s stand-alone value from
  the time of the signing of the merger agreement to the termination and collapse that’s
  expected to continue into the future”). In contrast to Fischel’s testimony, I did not find the
  testimony of Akorn’s rebuttal witness, Professor Anil Shivdasani, to be helpful or, in some
  instances, credible. In one telling example, Shivdasani would not even agree that Akorn’s
  share price at the time of trial was supported to some degree by the possibility of the
  transaction closing. Shivdasani Tr. 1412.


                                               134
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 136 of 247 PageID #: 2590




         As contemplated by Hexion, the following table depicts the year-over-year declines

  that Akorn suffered during each of the three quarters of FY 2017 that took place after

  signing, plus full-year results for FY 2017, plus first quarter results for FY 2018:

                    Year-Over-Year Change In Akorn’s Performance570
                           Q2 2017 Q3 2017 Q4 2017 FY 2017                     Q1 2018
        Revenue             (29%)      (29%)     (34%)      (25%)               (27%)
        Operating Income    (84%)      (89%)    (292%)     (105%)              (134%)
        EPS                 (96%)     (105%)    (300%)     (113%)              (170%)

  Akorn did not report EDBITA or adjusted EBITDA figures on a quarterly basis for 2017.571

  It reported full-year EBITDA of $64 million, a year-over-year decline of 86%. Akorn

  reported full-year adjusted EBITDA of $241 million, a year-over-year decline of 51%.572

  As these figures show, Akorn’s performance declined dramatically, year over year, with

  positive operating income and positive earnings per share turning to losses.

         In addition to representing a dramatic decline on a year-over-year basis, Akorn’s

  performance in FY 2017 represented a departure from its historical trend. Over the five-

  year span that began in 2012 and ended in 2016, Akorn grew consistently, year over year,

  when measured by revenue, EBITDA, EBIT, and EPS.573 During 2017, Akorn’s




         570
           See JX 1250 ¶¶ 8–9, 11, 19. To be clear, quarterly declines are measured against
  performance in the same quarter the previous year.
         571
               Id. ¶ 11 n.17.
         572
               Id. ¶ 11.
         573
               Fischel Tr. 1353–55; JX 1250 ¶¶ 26–30, Exs. 1–4.


                                              135
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 137 of 247 PageID #: 2591




  performance fell dramatically when measured by each metric.574 For example, Akorn’s

  EBITDA and EBIT grew each year from 2012 to 2016, but in 2017, fell by 55% and 62%,

  respectively.575 Fischel prepared the following chart that illustrates the percentage change

  from year to year in Akorn’s EBITDA.




  Notably, Akorn’s performance during the first quarter of 2017—before the Merger

  Agreement was signed—did not exhibit the downturn that the ensuing three quarters did.576




         574
               See Fischel Tr. 1354; JX 1250 Exs. 1–4.
         575
               Fischel Tr. 1354; JX 1250 ¶¶ 28–29, Exs. 2 & 3.
         576
               JX 1250 ¶ 26 & n.44.


                                               136
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 138 of 247 PageID #: 2592




  But immediately after the signing of the Merger Agreement, Akorn’s performance dropped

  off a cliff.

          Akorn’s dramatic downturn in performance is durationally significant. It has already

  persisted for a full year and shows no sign of abating.577 More importantly, Akorn’s

  management team has provided reasons for the decline that can reasonably be expected to

  have durationally significant effects.578 When reporting on Akorn’s bad results during the

  second quarter of FY 2017, Rai attributed Akorn’s poor performance to unexpected new

  market entrants who competed with Akorn’s three top products—ephedrine, clobetasol,

  and lidocaine.579 He noted that Akorn also faced a new competitor for Nembutal, another

  important product, which Akorn management had not foreseen.580 As Rai testified, “There

  were way more [competitors] than what [Akorn] had potentially projected in [its] forecast

  for 2017,”581 and the new competition resulted in unexpected price erosion.582 Akorn also

  unexpectedly lost a key contract to sell progesterone, resulting in a loss of revenue where




            See Rai Tr. 545–46 (agreeing that he has no reason to think that any of Akorn’s
          577

  unexpected competitors will withdraw); Portwood Dep. 64–65 (Akorn’s CFO testifying
  that he was not aware of any factors indicative of an “uptick”).
          578
                See JX 1250 ¶ 23.
          579
                Rai Tr. 542–44.
          580
                Id. at 545.
          581
                Id.

           Id. at 542; see JX 693 at 35 (attributing poor performance to “more significant
          582

  than expected declines in net revenue”).


                                              137
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 139 of 247 PageID #: 2593




  Akorn had been forecasting growth.583 When explaining its third quarter results, Akorn

  described its poor performance as “[d]riven mostly by unanticipated supply interruptions

  and unfavorable impact from competition across [the] portfolio.”584 Akorn also noted that

  its “[a]verage product pricing [was] lower than expected due to [an] unfavorable

  customer/contract mix and price erosion [that was] not considered in our forecast.”585 There

  is every reason to think that the additional competition will persist and no reason to believe

  that Akorn will recapture its lost contract.

         Additional support for the collapse in Akorn’s value and its durational significance

  can be found in recent analyst valuations. In connection with the Akorn board’s approval

  of the Merger, the board’s financial advisor, J.P. Morgan, submitted a discounted cash flow

  valuation for Akorn with a midpoint of $32.13 per share.586 Based on Akorn’s post-signing

  performance, analysts have estimated that Akorn’s standalone value is between $5.00 and

  $12.00 per share.587 Analysts also have dramatically reduced their forward-looking

  estimates for Akorn.588 For example, as of the date of termination, analysts’ estimates for

  Akorn’s 2018, 2019, and 2020 EBITDA were lower than their estimates at signing by



         583
               Rai Tr. 546–47.
         584
               JX 688 at ‘606.
         585
               Id. at ‘607.
         586
               See JX 520 at ‘841.
         587
               See Fischel Tr. 1352–53; JX 1505; JX 1508; JX 1250 ¶ 45.
         588
               See Fischel Tr. 1362–65.


                                                 138
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 140 of 247 PageID #: 2594




  62.6%, 63.9%, and 66.9% respectively.589 Analysts’ estimates for Akorn’s peers have

  declined by only 11%, 15.3%, and 15%, respectively, for those years.590 Analysts thus

  perceive that Akorn’s difficulties are durationally significant.591

         To contest this powerful evidence of a Material Adverse Effect, Akorn contends

  that any assessment of the decline in Akorn’s value should be measured not against its

  performance as a standalone entity, but rather against its value to Fresenius as a synergistic

  buyer.592 In my view, the plain language of the definition of an MAE makes clear that any

  MAE must be evaluated on a standalone basis. First, the broad definition of an MAE refers

  to any “material adverse effect on the business, results of operations or financial condition

  of the Company and its Subsidiaries, taken as a whole.” If the parties had contemplated a




         589
               See id. at 1363–1365; JX 1250 ¶ 39, Ex. 7.
         590
               See Fischel Tr. 1364–65; JX 1250 ¶ 39, Ex.7.
         591
             See Fischel Tr. 1365–66 (“[I]f there was an expectation of a big reversal, the
  stand-alone values wouldn’t be what they are.”). Akorn misleadingly argues that the mean
  of analyst consensus forecasts for Akorn’s EPS from 2018 to 2020 is 46% higher than the
  mean of Akorn’s historical EPS from 2011 to 2013. Dkt. 186 at 123. This comparison
  leaves out four years of results: 2014, 2015, 2016, and 2017. Akorn attempts to justify its
  cherry-picking by claiming that Akorn should be compared to a prior period when it
  struggled, but the record does not support a finding that Akorn struggled during this period,
  only that it was a smaller company. What is necessary is to evaluate a company’s
  performance over a meaningful time horizon to take into account trends, such as cyclicality.
  See IBP, 789 A.2d at 71 (noting that analyst EPS forecasts for the seller “for the next two
  years would not be out of line with its historical performance during troughs”). Here,
  Akorn’s performance improved steadily over the past five years across all of the metrics
  that Fischel examined, only to reverse dramatically after the parties signed the Merger
  Agreement.
         592
               See Dkt. 186 at 122–23 n.607.


                                               139
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 141 of 247 PageID #: 2595




  synergistic approach, the definition would have referred to the surviving corporation or the

  combined company. Second, subpart (B)(2) of the definition carves out any effects

  resulting from “the negotiation, execution, announcement or performance of this

  Agreement or the consummation of the [Merger,]” and the generation of synergies is an

  effect that results from the consummation of the Merger. A review of precedent does not

  reveal any support for Akorn’s argument; every prior decision has looked at changes in

  value relative to the seller as a standalone company.593 Akorn’s desire to include synergies

  is understandable—it increases the denominator for purposes of any percentage-based

  comparison—but it is not supported by the Merger Agreement or the law.

         Akorn also argues that as long as Fresenius can make a profit from the acquisition,

  an MAE cannot have occurred.594 The MAE definition does not include any language about

  the profitability of the deal to the buyer; it focuses solely on the value of the seller.

  Assessing whether Fresenius can make a profit would introduce a different, non-

  contractual standard. It would effectively require that Fresenius show a goodwill

  impairment before it could prove the existence of an MAE. The parties could have

  bargained for that standard, but they did not. Requiring a loss before a buyer could show




         593
             See Hexion, 965 A.2d at 740–42 (analyzing quarter-over-quarter and year-over-
  year changes in EBITDA without referring to synergies); id. at 745 (“[U]nder the terms of
  the merger agreement, an MAE is to be determined based on an examination of Huntsman
  [the seller] taken as a whole.”); IBP, 789 A.2d at 66 (comparing IBP as it existed as of
  December 25, 1999, and as portrayed in the merger agreement, with IBP’s later condition).
         594
               See Dkt. 186 at 122.


                                              140
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 142 of 247 PageID #: 2596




  an MAE also would ignore the fact that acquirers evaluate rates of return when choosing

  among competing projects, including acquisitions. A buyer might make money on an

  absolute basis, but the opportunity cost on a relative basis would be quite high.

         More broadly, the black-letter doctrine of frustration of purpose already operates to

  discharge a contracting party’s obligations when his “principal purpose is substantially

  frustrated without his fault by the occurrence of an event the non-occurrence of which was

  a basic assumption on which the contract was made.”595 This common law doctrine

  “provides an escape for an acquirer if the target experiences a catastrophe during the

  executory period.”596 “It is not reasonable to conclude that sophisticated parties to merger

  agreements, who expend considerable resources drafting and negotiating MAC clauses,

  intend them to do nothing more than restate the default rule.”597 In lieu of the default rule

  that performance may be excused only where a contract’s principal purpose is completely




         595
             Wal–Mart Stores, Inc. v. AIG Life Ins. Co., 901 A.2d 106, 113 (Del. 2006)
  (quoting Restatement (Second) of Contracts § 265 (Am. Law Inst. 1981)); see also 14
  Corbin on Contracts § 77.1, at 242 (2001 ed.) (“If a frustration of both parties’ respective
  purposes were necessary to invoke the [frustration of purpose] doctrine, discharge would
  be rare.”); id. § 77.10, at 286 (“The frustration of a contractor’s purpose may be either
  complete or only partial. A partial frustration by subsequent events is less likely to
  discharge a contractor from its duties.”).
         596
               Schwartz, supra, at 828.
         597
            Id.; see id. at 829 (“Although the standard required to invoke a MAC clause is ‘a
  high one, the test does not require the offeror to demonstrate frustration in the legal sense.’”
  (quoting Takeover Panel, Practice Statement No. 15: Note 2 on Rule 13 – Invocation of
  Conditions      3      (Apr.     28,     2004),      http://www.thetakeoverpanel.org.uk/wp-
  content/uploads/2008/12/2004-13.pdf.)).


                                               141
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 143 of 247 PageID #: 2597




  or nearly completely frustrated,598 a contract could “lower this bar to an achievable level

  by providing for excuse when the value of counterperformance has ‘materially’ (or

  ‘considerably’ or ‘significantly’) diminished.”599 That is what the parties did in this case.

  It should not be necessary for Fresenius to show a loss on the deal before it can rely on the

  contractual exit right it negotiated.

         The record in this case established the existence of a sustained decline in business

  performance that is durationally significant and which would be material to a reasonable

  buyer. Akorn suffered a General MAE.600

                  2.     Whether The Reason For The Effect Falls Within An Exception

         Akorn’s litigation counsel attributes Akorn’s dismal performance to “industry

  headwinds” that have affected the generic pharmaceutical industry since 2013. 601 One




         598
             Wal–Mart Stores, Inc. v. AIG Life Ins. Co., 872 A.2d 611, 621 (Del. Ch. 2005),
  aff’d in part, rev’d in part on other grounds, 901 A.2d 106 (Del. 2006).
         599
              Schwartz, supra, at 807; see, e.g., Gilson & Schwartz, supra, at 336 (arguing that
  when a merger agreement “has a traditional MAC, the acquirer . . . no longer commits to
  purchase the bottom half of a probability distribution, but instead only commits to purchase
  if the realized value is close to the negotiated price”); id. at 331 n.5 (“We define a MAC as
  ‘traditional’ if the acquisition agreement omits setting out explicit exceptions to the
  acquirer’s right to cancel in the event of a material adverse change or effect.”).
         600
           In substance, Akorn and its expert do not contest that Akorn suffered a General
  MAE on a standalone basis. Instead, they try to sidestep that reality by arguing that (i)
  Akorn’s value should be measured with synergies and (ii) Akorn’s decline in value was
  not disproportionate to its peers. For reasons discussed elsewhere, neither of those
  arguments succeeds. This outcome leaves Fischel’s opinion that Akorn suffered a General
  MAE on a standalone basis effectively uncontested.
         601
               See Dkt. 186 at 8–9, 123–24.


                                               142
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 144 of 247 PageID #: 2598




  headwind has been a “consolidation of buyer power,” which has “led to large price

  reductions.”602 Another headwind has been the FDA’s efforts to approve generic drugs,

  “leading to increasing numbers of new entrants and resultant additional price erosion.”603

  Akorn’s lawyers also cite “legislative attempts to reduce drug prices” and the FDA’s

  requirement that every product have a unique serial number, called serialization.604

  According to Akorn, “Fresenius and the market were well aware of these challenges at the

  time [Fresenius] agreed to buy Akorn—and that if the headwinds were greater than

  expected, Akorn would likely underperform relative to its competitors.”605 Akorn claims

  that Fresenius cannot claim the existence of an MAE because everyone, including

  Fresenius, knew about these “industry headwinds.”606

        Consistent with standard practice in the M&A industry, the plain language of the

  Merger Agreement’s definition of a Material Adverse Effect generally allocates the risk of

  endogenous, business-specific events to Akorn and exogenous, systematic risks to

  Fresenius. The definition accomplishes this by placing the general risk of an MAE on

  Akorn, using exceptions to reallocate specific categories of risk to Fresenius, then using




        602
              Id. at 8.
        603
              Id.
        604
              Id. at 8–9.
        605
              Id. at 9.
        606
           Id. at 120 (arguing that “[t]he risks of industry headwinds that ultimately caused
  Akorn to underperform were known before signing”).


                                             143
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 145 of 247 PageID #: 2599




  exclusions from the exceptions to return risks to the Akorn. Through the exceptions in

  subpart (A)(1), Fresenius accepted the systematic risks “generally affecting (1) the industry

  in which the Company and its Subsidiaries operate.”607 But this allocation was subject to a

  disproportionate-effect exclusion that returned the risk to Akorn to the extent that an event

  falling into one of these categories disproportionately affects Akorn “as compared to other

  participants in the industry.”608

         Under the risk allocation established by the Merger Agreement, Akorn’s argument

  about “industry headwinds” fails because the causes of Akorn’s adverse performance were

  actually business risks allocated to Akorn. The primary driver of Akorn’s dismal

  performance was unexpected new market entrants who competed with Akorn’s three top

  products—ephedrine, clobetasol, and lidocaine.609 Akorn also unexpectedly lost a key

  contract to sell progesterone.610 These were problems specific to Akorn based on its product

  mix. Although Akorn has tried to transform its business-specific problems into “industry

  headwinds” by describing them at a greater level of generality, the problems were

  endogenous risks specific to Akorn’s business.




         607
               JX 1 at 58.
         608
               Id.
         609
               Rai Tr. 542–44.
         610
               Id. at 546–47.


                                              144
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 146 of 247 PageID #: 2600




         Assuming for the sake of argument that these were industry effects, they

  disproportionately affected Akorn. As a result, under the structure of the contractual

  definition of a Material Adverse Effect, these risks were allocated to Akorn.

         The record evidence shows that Akorn’s business has suffered a decline that is

  disproportionate to its industry peers.611 Ironically, Akorn concedes the point by asserting

  that “Akorn was particularly exposed to the risk of these [industry] headwinds.”612

  Regardless, to analyze the relative effects of industry-wide conditions, Fischel compared

  Akorn’s performance against the performance of the industry peers selected by J.P.

  Morgan, Akorn’s financial advisor, when preparing its fairness opinion.613 In each case,

  Fischel looked at Q2 2017, Q3 2017, Q4 2017, FY 2017, and Q1 2018 results and compared

  Akorn’s actual performance relative to consensus analyst estimates with the actual

  performance of the peer companies relative to their consensus analyst estimates. For

  revenue, EBITDA, EBIT, and EPS, Akorn’s underperformance in each period was




         611
            See Hexion, 965 A.2d at 737 (noting that the seller performed “significantly
  worse than the mean, and in most, in the bottom decile” when compared to two sets of
  benchmark companies in the industry and that “[t]his potentially would be compelling
  evidence if it was necessary to reach the carve-outs”).
         612
               Dkt. 186 at 9.
         613
            Akorn used the same peer group when crafting the allegations of its complaint.
  See Dkt. 1 ¶ 6. Shivdasani did not propose any different peer companies. Shivdasani Tr.
  1402.


                                              145
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 147 of 247 PageID #: 2601




  substantially worse than the median and mean of its peers.614 Fischel prepared the following

  chart to illustrate the divergence in EBTDA performance:




         Fischel also compared the changes in analysts’ forward-looking estimates for Akorn

  with the changes in analysts’ forward-looking estimates for the peer companies used by

  J.P. Morgan. He found that analyst estimates of Akorn’s revenue, EBITDA, EBIT, and

  EPS for 2018, 2019, and 2020 have declined disproportionately more than their estimates

  for Akorn’s peers.615 Fischel prepared the following chart to illustrate the divergence in

  EBTDA estimates:



         614
               JX 1250 ¶¶ 33–36.
         615
               JX 1250 ¶¶ 37–41, Exs. 7 & 8.


                                               146
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 148 of 247 PageID #: 2602




        Based on his analysis, Fischel testified that with “one or two minor exceptions,

  Akorn not only vastly underperform[ed] the median and the mean of comparable firms, but

  it underperform[ed] every single one of the comparable firms on all time periods, on all

  metrics, which is really dramatic underperformance.”616 Akorn’s expert recognized that

  Akorn underperformed the generics industry generally and its peers.617 He offered no

  opinion on whether the performance was disproportionate.618




        616
              Fischel Tr. 1361.
        617
              Shivdasani Tr. 1400; see Grabowski Dep. 59–60.
        618
              Shivdasani Tr. 1400.


                                            147
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 149 of 247 PageID #: 2603




         This decision finds that Akorn’s dismal performance resulted from Company-

  specific factors, not industry-wide effects. Assuming for the sake of analysis that the causes

  were industry-wide effects, this decision credits Fischel’s analysis and finds that Akorn

  was disproportionately affected by the industry-wide effects.619 For these two independent

  reasons, Akorn’s “industry headwinds” argument fails.



         619
               For purposes of the analysis in this section, I have assumed that Fresenius bore
  the burden of proof as part of the general allocation to Fresenius of the burden to establish
  a General MAE. In my view, a preferable and more nuanced allocation would require
  Fresenius to bear the burden of showing a material decline in Akorn’s performance. At that
  point, Akorn would have the burden of proving that the cause of the decline fell into one
  of the exceptions in the MAE definition. See 29 Am. Jur. 2d Evidence § 176 (“A party
  seeking to take advantage of an exception to a contract is charged with the burden of
  proving facts necessary to come within the exception.”); accord Westlake Vinyls, Inc. v.
  Goodrich Corp., 518 F. Supp. 2d 947, 951–52 (W.D. Ky. 2007) (collecting cases);
  Zebrowski & Assocs., Inc. v. City of Indianapolis, 457 N.E.2d 259, 262 (Ind. Ct. App. 1983)
  (“[A] common rule of contract and insurance law states that when performance is promised
  in general terms, followed by specific exceptions and limitations, the obligor has the burden
  of proving that the case falls with the exception.”); see, e.g., Hollinger Int’l, Inc. v. Black,
  844 A.2d 1022, 1070 (Del. Ch. 2004) (Strine, V.C.) (“Black bears the burden to establish
  that this contractual exception applies.”); see also, e.g., E.I. du Pont de Nemours & Co. v.
  Admiral Ins. Co., 1996 WL 111133, at *1 (Del. Super. Feb. 22, 1996) (“The undisputed
  application of Delaware law in an insurance coverage suit requires the insured . . . to prove
  initially . . . that the loss is within a policy’s coverage provisions. Once the insured meets
  that burden, the burden shifts to the insurer to establish a policy exclusion applies.”); E.I.
  du Pont de Nemours & Co. v. Admiral Ins. Co., 711 A.2d 45, 53–54 (Del. Super. 1995)
  (placing burden of proof on insured to prove exception to exclusion from coverage; noting
  that the insured had better access to information about whether the exception to the
  exclusion applied and was better positioned to prevent events that might trigger coverage);
  Restatement of the Law of Liability Insurance § 32 cmt. e (Am. Law. Inst. 2018) (“It is the
  insurer that has identified the excluded classes of claims and will benefit from being able
  to place a specific claim into an excluded class. Thus, assigning the insurer the burden of
  proving that the claim fits into the exclusion is appropriate.”). If Akorn met its burden, then
  the same authorities would support placing the burden on Fresenius to show that Akorn’s
  performance was disproportionate to its peers, bringing the case within an exclusion from
  the exception.


                                               148
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 150 of 247 PageID #: 2604




         Akorn has also argued that its poor performance resulted from the restrictions that

  the Merger Agreement imposed on its ability to continue growing through acquisitions. In

  subpart (B)(2), the definition of Material Adverse Effect excludes effects resulting from

  “the . . . performance of this Agreement.” In other words, the definition allocates

  agreement-related risks to Fresenius. As Akorn sees it, Fresenius cannot criticize its poor

  results when the Merger Agreement prevented Akorn from buying other companies.

         This argument fails for multiple reasons. First, Akorn suffered a Material Adverse

  Effect because of the sharp downturn in its existing business. It was the performance of

  that business that fell off a cliff shortly after the parties signed the Merger Agreement. The

  question is not whether Akorn might have been able to hide that downturn and post overall

  growth by buying other companies. The problem is what happened to the business that

  Fresenius agreed to buy. Second, the downturn happened so quickly as to defeat the

  suggestion that it was caused by the Merger Agreement’s restrictions on acquisitions.

  Acquisitions take time. It was Akorn’s legacy business that took a nosedive. Third, Akorn

  has not only grown through acquisitions. Akorn historically grew both organically and

  through acquisitions.620 Fourth, if Akorn wanted to pursue an acquisition, it could have

  sought consent from Fresenius. Akorn has not pointed to any acquisition that Fresenius

  blocked. The no-acquisitions argument does not bring Akorn within an exception to the

  definition of a Material Adverse Effect.



         620
            See Rai Tr. 455; JX 38 at ‘428-30, ‘444-50; JX 98 at ‘035, ‘040; JX 188 at 9, 11;
  JX 204 at ‘021-24.


                                               149
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 151 of 247 PageID #: 2605




                  3.     Whether Fresenius Knowingly Accepted The Risks That Led To
                         The General MAE.

         Akorn contends most vigorously that Fresenius cannot claim an MAE based on any

  risks that Fresenius (i) learned about in due diligence or (ii) generally was on notice about

  because of its industry knowledge and did not thoroughly investigate in due diligence.

  Akorn relies for its position on Chief Justice Strine’s observation in IBP that “[m]erger

  contracts are heavily negotiated and cover a large number of specific risks explicitly,” and

  that consequently, even a “broadly written” MAE provision “is best read as a backstop

  protecting the acquiror from the occurrence of unknown events that substantially threaten

  the overall earnings potential of the target in a durationally-significant manner.”621 In my

  view, Akorn goes too far by transforming “unknown events” into “known or potentially

  contemplated risks.” The legal regime that Akorn argues for would replace the enforcement

  of a bargained-for contractual provision with a tort-like concept of assumption of risk,

  where the outcome would turn not on the contractual language, but on an ex-post sifting of

  what the buyer learned or could have learned in due diligence.

         The “strong American tradition of freedom of contract . . . is especially strong in

  our State, which prides itself on having commercial laws that are efficient.” 622 “Delaware

  courts seek to ensure freedom of contract and promote clarity in the law in order to facilitate




         621
               IBP, 789 A.2d at 68 (emphasis added); accord Hexion, 965 A.2d at 738.
         622
            ABRY, 891 A.2d at 1059–60; see GRT, Inc., 2011 WL 2682898, at *12 (“Under
  Delaware law, which is more contractarian than that of many other states, parties’
  contractual choices are respected . . . .”).


                                               150
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 152 of 247 PageID #: 2606




  commerce.”623 “When parties have ordered their affairs voluntarily through a binding

  contract, Delaware law is strongly inclined to respect their agreement, and will only

  interfere upon a strong showing that dishonoring the contract is required to vindicate a

  public policy interest even stronger than freedom of contract.”624 Requiring parties to live

  with “the language of the contracts they negotiate holds even greater force when, as here,

  the parties are sophisticated entities that bargained at arm’s length.”625 “The proper way to

  allocate risks in a contract is through bargaining between parties. It is not the court’s role

  to rewrite the contract between sophisticated market participants, allocating the risk of an

  agreement after the fact, to suit the court’s sense of equity or fairness.”626




         623
             ev3, Inc., 114 A.3d at 529 n.3; see Aspen Advisors LLC v. United Artists Theatre
  Co., 843 A.2d 697, 712 (observing “Delaware law’s goal of promoting reliable and
  efficient corporate and commercial laws”) (Del. Ch. 2004) (Strine, V.C.), aff’d, 861 A.2d
  1251 (Del. 2004); see, e.g., Elliott Assocs. L.P. v. Avatex Corp., 715 A.2d 843, 854 (Del.
  1998) (commending a “coherent and rational approach to corporate finance” and
  “uniformity in the corporation law”).
         624
             Libeau v. Fox, 880 A.2d 1049, 1056 (Del. Ch. 2005) (Strine, V.C.), aff’d in
  pertinent part, 892 A.2d 1068 (Del. 2006); see also Related Westpac LLC v. JER Snowmass
  LLC, 2010 WL 2929708, at *6 (Del. Ch. July 23, 2010) (Strine, V.C.) (“Delaware law
  respects the freedom of parties in commerce to strike bargains and honors and enforces
  those bargains as plainly written.”); NACCO Indus., Inc. v. Applica Inc., 997 A.2d 1, 35
  (Del. Ch. 2009) (“Delaware upholds the freedom of contract and enforces as a matter of
  fundamental public policy the voluntary agreements of sophisticated parties.”); Personnel
  Decisions, Inc. v. Bus. Planning Sys., Inc., 2008 WL 1932404, at *6 (Del. Ch. May 5, 2008)
  (Strine, V.C.) (“Delaware is a freedom of contract state, with a policy of enforcing the
  voluntary agreements of sophisticated parties in commerce.”).
         625
            Progressive Int’l Corp. v. E.I. Du Pont de Nemours & Co., 2002 WL 1558382,
  at *7 (Del. Ch. July 9, 2002) (Strine, V.C.).
         626
           Wal–Mart Stores, 872 A.2d at 624; see Nemec v. Shrader, 991 A.2d 1120, 1126
  (Del. 2010) (“[W]e must . . . not rewrite the contract to appease a party who later wishes

                                               151
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 153 of 247 PageID #: 2607




         The MAE definition in this case uses exceptions and exclusions to allocate risks

  between the parties. The MAE definition could have gone further and excluded “certain

  specific matters that [the seller] believes will, or are likely to, occur during the anticipated

  pendency of the agreement,”627 or matters disclosed during due diligence, or even risks

  identified in public filings.628 Or the parties could have defined an MAE as including only




  to rewrite a contract he now believes to have been a bad deal. Parties have a right to enter
  into good and bad contracts, the law enforces both.”) (footnote omitted); Allied Capital
  Corp. v. GC–Sun Hldgs., L.P., 910 A.2d 1020, 1030 (Del. Ch. 2006) (Strine, V.C.)
  (explaining that Delaware courts “will not distort or twist contract language” because “[b]y
  such judicial action, the reliability of written contracts is undermined, thus diminishing the
  wealth-creating potential of voluntary agreements”); DeLucca v. KKAT Mgmt., L.L.C.,
  2006 WL 224058, at *2 (Del. Ch. Jan. 23, 2006) (Strine, V.C.) (“[I]t is not the job of a
  court to relieve sophisticated parties of the burdens of contracts they wish they had drafted
  differently but in fact did not. Rather, it is the court’s job to enforce the clear terms of
  contracts.”). See generally 11 Williston on Contracts § 31:5 (4th ed. 2003) (“A contract is
  not a non-binding statement of the parties’ preferences; rather, it is an attempt by market
  participants to allocate risks and opportunities. [The court’s role] is not to redistribute these
  risks and opportunities as [it sees] fit, but to enforce the allocation the parties have agreed
  upon.”) (alterations in original).
         627
            Kling & Nugent, supra, § 11.04[9], at 11-59 to -60 (identifying examples such
  as “the loss or anticipated loss of a significant customer, specific operational problems,
  change in government regulation, a favorable contract that won’t survive the closing, write-
  downs of assets or adverse business trends”).
         628
             According to a survey of merger, stock purchase, and asset agreements executed
  between June 1, 2016 and May 31, 2017, 28% of deals valued at $1 billion or more involved
  an MAE carve-out for developments arising from facts disclosed to the buyer or in public
  filings. See Nixon Peabody LLP, NP 2017 MAC Survey 5, 13, https://www.nixonpeabody.
  com/-/media/Files/PDF-Others/mac-survey-2017-nixon-peabody.ashx; cf. Talley, supra,
  at 789 (opining that Nixon Peabody’s annual MAC survey’s methodology “has become
  sufficiently consistent to be usable in empirical investigations”).


                                                152
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 154 of 247 PageID #: 2608




  unforeseeable effects, changes, events, or occurrences.629 They did none of these things.

  Instead, for purposes of a General MAE, they agreed upon a condition that turned on

  whether an effect, change, event, or occurrence occurred after signing and constituted or

  would reasonably be expected to constitute an MAE. 630 The contractual language is

  forward-looking and focuses on events. It does not look backwards at the due diligence

  process and focus on risks.

         As discussed later in this decision, the evidence shows that the events that resulted

  in a General MAE at Akorn were unexpected. But assuming for the sake of argument that

  Akorn was correct and Fresenius had foreseen them, I do not believe that would change

  the result given the allocation of risk under the definition of a Material Adverse Effect set

  forth in the Merger Agreement. The IBP decision interpreted a broad MAE clause that did

  not contain lengthy lists of exceptions and exclusions, and then-Vice Chancellor Strine did

  not suggest that he was prescribing a standard that would govern all MAE clauses,

  regardless of what the parties specifically bargained for in the contract. Nor did Hexion,

  which adhered closely to IBP on this point. Instead, both cases held that buyers could not




         629
             See Schwartz, supra, at 834 (“[T]he MAC clause says nothing about
  foreseeability. It includes other characteristics of the change—“material” and “adverse”—
  but does not mention unforseeability. Inclusio unius est exclusio alterius—the expression
  of one thing is the exclusion of another.”); see also id. (providing additional arguments
  why MAE provisions should not be interpreted to contain an implied foreseeability term).
         630
             See JX 1 § 6.02(c) (“Since the date of this Agreement there shall not have
  occurred and be continuing any effect, change, event or occurrence that, individually or in
  the aggregate, has had or would reasonably be expected to have a Material Adverse
  Effect.”) (emphasis added).


                                              153
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 155 of 247 PageID #: 2609




  rely on the manifested consequences of widely known systematic risks. In IBP, the

  financial performance of the seller (a beef producer) suffered due to cyclical effects in the

  meat industry, exacerbated by a harsh winter that put even greater pressure on the

  performance of the buyer (a chicken producer).631 In Hexion, the performance of the seller

  (a chemical company) suffered due to macroeconomic challenges, including “rapidly

  increased crude oil and natural gas prices and unfavorable foreign exchange rates.”632

  Although the decisions framed the analysis in terms of known versus unknown risks, both

  cases actually allocated systemic risks to the buyers, consistent with general contracting

  practice and the clause at issue in this case.

         Assuming for the sake of argument that IBP and Hexion did establish an overarching

  standard for analyzing every MAE, those decisions speak in terms of “unknown events,”

  not contemplated risks.633 As Akorn’s management admitted, the events that gave rise to




         631
             See IBP, 789 A.2d at 22 (“During the winter and spring of 2001, Tyson’s own
  business performance was dismal. Meanwhile, IBP was struggling through a poor first
  quarter. Both companies’ problems were due in large measure to a severe winter, which
  adversely affected livestock supplies and vitality. As these struggles deepened, Tyson’s
  desire to buy IBP weakened.”); id. at 26 (“Cattle and hog supplies go through cycles that
  can be tracked with some general precision using information from the United States
  Department of Agriculture. . . . Livestock supply is also heavily weather driven.”); id. at
  45 (citing public statements by acquirer acknowledging the cyclical factors that affect
  commodity meat products); id. at 47–48 (“Tyson’s anxiety was heightened by problems it
  and IBP were experiencing in the first part of 2001. A severe winter had hurt both beef and
  chicken supplies, with chickens suffering more than cows.”).
         632
               Hexion, 965 A.2d at 743.
         633
               IBP, 789 A.2d at 68; Hexion, 965 A.2d at 738.


                                                   154
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 156 of 247 PageID #: 2610




  Akorn’s dismal performance were unexpected.634 Indeed, when announcing the Merger

  Agreement on April 24, 2017, Akorn reaffirmed the sales and earnings guidance that

  management had provided on March 1, 2017, which projected revenue of $1,010-$1,060

  million and adjusted EBITDA of $363-$401 million.635 Akorn underperformed the low end

  of its revenue guidance by 17% and the low end of its EBITDA guidance by 31%. If Akorn

  management had anticipated the competition and price erosion that was on the horizon,

  they would not have reaffirmed their guidance.

         Finally, Fresenius did not know about the specific events that resulted in Akorn’s

  collapse. Fresenius expected that Akorn would not meet its internal projections and adopted

  lower forecasts of its own, but Akorn dramatically underperformed Fresenius’s less




         634
            See Rai Tr. 467 (citing “more competition than [Akorn] had projected”); id. at
  542 (citing “price erosion [for ephedrine] that we had not factored in”); id. at 544 (“Q.
  Okay. Now, in fact, you had unexpected competition in 2017 for all of your top three
  products, and the competition was way more than what you had projected; isn’t that right?
  A. That is correct.”); id. at 545 (“The[re] were way more [competitors] than what [Akorn]
  had potentially projected in [its] forecast for 2017.”); id. at 546–47 (discussing the
  unexpected loss of a key contract to sell progesterone); JX 688 at ‘606 (Akorn presentation
  describing its poor performance as “[d]riven mostly by unanticipated supply interruptions
  and unfavorable impact from competition across [the] portfolio”); id. at ‘607 (“Average
  product pricing [was] lower than expected due to [an] unfavorable customer/contract mix
  and price erosion [that was] not considered in our forecast.”); JX 693 at 35 (Akorn’s Form
  10-Q for Q3 2017 discussing “more significant than expected declines in net revenue”).
         635
               See JX 341; JX 481.


                                             155
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 157 of 247 PageID #: 2611




  optimistic estimates.636 Bauersmith was the resident pessimist on the Fresenius deal team,

  and Akorn even performed worse than he anticipated.637

         In my view, Fresenius did not assume the risk of the problems that resulted in a

  General MAE at Akorn. Instead, the General MAE Condition allocated those risks to

  Akorn.

                4.     The Finding Regarding A General MAE

         Fresenius proved that Akorn suffered a General MAE. Fresenius carried its heavy

  burden and showed that the decline in Akorn’s performance is material when viewed from

  the longer-term perspective of a reasonable acquirer, which is measured in years. Fresenius

  also showed that Akorn’s poor performance resulted from Company-specific problems,

  rather than industry-wide conditions. Nevertheless, assuming for the sake of argument that

  the results could be attributed to industry-wide conditions, those conditions affected Akorn

  disproportionately. Neither Akorn nor Fresenius knew about the events that caused

  Akorn’s problems, which were unforeseen. Because Akorn suffered a General MAE, the

  condition in Section 6.02(c) has not been met, and Fresenius cannot be forced to close.




         636
            Bauersmith Tr. 595–596 (explaining that Akorn’s performance was “much,
  much worse” than Fresenius’s projections); Henriksson Tr. 953 (“[T]he [ephedrine]
  decline was bigger than what we had in the original plan.”).
         637
            Bauersmith Tr. 596 (describing Akorn’s performance as “even worse than what
  [he personally] had thought”).


                                              156
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 158 of 247 PageID #: 2612




  B.     The Failure Of The Bring-Down Condition

         The next question is whether Fresenius validly terminated the Merger Agreement

  under Section 7.01(c)(i) because the Bring-Down Condition could not be met. The Bring-

  Down Condition permits Fresenius to refuse to close if Akorn’s representations are not true

  at closing, except where the deviation from Akorn’s as-represented condition would not

  reasonably be expected to constitute a Material Adverse Effect. To defeat the Bring-Down

  Condition, Fresenius relies on the Regulatory Compliance Representations, so the analysis

  boils down to whether Akorn would reasonably be expected to suffer a Regulatory MAE.

  Once again, because Fresenius sought to excuse its performance under the Merger

  Agreement, Fresenius bore the burden of proof.638

         In a public-company acquisition, it is standard practice to require that the seller’s

  representations be true at signing and to condition the buyer’s obligation to close on the

  seller’s representations also being true at closing.639 “From a business point of view, the

  condition that the other party’s representations and warranties be true and correct at closing

  is generally the most significant condition for Buyers . . . . This is what protects each party




         638
            See Hexion, 965 A.2d at 739; Frontier Oil, 2005 WL 1039027, at *35; IBP, 789
  A.2d at 53.
         639
             See Kling & Nugent, supra, § 1.05[2], at 1-40.2 to -41; Legal-Usage Analysis,
  supra, at 10–12.


                                               157
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 159 of 247 PageID #: 2613




  from the other’s business changing or additional, unforeseen risks arising before

  closing.”640

         Section 7.01(c)(i) gives Fresenius the right to terminate if the Bring-Down

  Condition cannot be met. Formatted for greater legibility, Section 7.01(c)(i) states:

         This Agreement may be terminated and the [Merger] abandoned at any time
         prior to the Effective Time (except as otherwise expressly noted), whether
         before or after receipt of the Company Shareholder Approval: . . .

                 (c) by [Fresenius Kabi]: (i) if the Company shall have breached any
         of its representations or warranties . . ., which breach . . .

                        (A) would give rise to the failure of a condition set forth in
                 Section 6.02(a) [the Bring-Down Condition] . . . and

                        (B) is incapable of being cured . . . by the Outside Date . . .

                         provided that [Fresenius Kabi] shall not have the right to
                 terminate this Agreement pursuant to this Section 7.01(c)(i) if
                 [Fresenius Kabi] or Merger Sub is then in material breach of any of
                 its representations, warranties, covenants or agreements hereunder . .
                 ..

  Whether Fresenius could terminate the Merger Agreement pursuant to Section 7.01(c)(i)

  therefore turns on three questions: (i) whether Akorn breached a representation in a manner

  that would cause the Bring-Down Condition to fail, (ii) whether the breach could be cured

  by the Outside Date, and (iii) whether Fresenius was otherwise in material breach of its

  obligations under the Merger Agreement. The answer to the third question also determines




         640
             Kling & Nugent, supra, § 14.02[1], at 14-9; accord id. § 1.05[2], at 1-41; §
  1.05[4], at 1-41.


                                               158
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 160 of 247 PageID #: 2614




  whether Fresenius may terminate based on the failure of the Covenant Compliance

  Condition, so this decision addresses it separately.

                   1.     The Operation Of The Bring-Down Condition

            Section 6.02(a) is the Bring-Down Condition. Formatted for greater legibility, it

  states:

            The obligations of [Fresenius Kabi] and Merger Sub to effect the Merger
            shall be subject to the satisfaction (or written waiver by [Fresenius Kabi], if
            permissible under applicable law) on or prior to the Closing Date of the
            following conditions:

            (a) Representations and Warranties. The representations and warranties of
            the Company

                    (i) set forth in Section 3.01(a), Section 3.02(a), Section 3.02(b),
            Section 3.03(a)-(c), Section 3.14 and Section 3.20 shall be true and correct
            in all material respects as of the date hereof and as of the Closing Date, with
            the same effect as though made as of such date (except to the extent expressly
            made as of an earlier date, in which case as of such earlier date) and

                   (ii) set forth in this Agreement, other than in those Sections
            specifically identified in clause (i) of this paragraph, shall be true and correct
            (disregarding all qualifications or limitations as to “materiality”, “Material
            Adverse Effect” and words of similar import set forth therein) as of the date
            hereof and as of the Closing Date with the same effect as though made as of
            such date (except to the extent expressly made as of an earlier date, in which
            case as of such earlier date), except, in the case of this clause (ii), where the
            failure to be true and correct would not, individually or in the aggregate,
            reasonably be expected to have a Material Adverse Effect. . . .

  The Bring-Down Condition in the Merger Agreement thus requires Akorn’s

  representations to have been true “as of the date hereof,” viz., at signing, and “as of the

  Closing Date.”

            In this case, Fresenius asserts that Akorn breached the Regulatory Compliance

  Representations found in Section 3.18 of the Merger Agreement. In that section, Akorn



                                                  159
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 161 of 247 PageID #: 2615




  made extensive representations regarding its compliance with regulatory requirements.

  Each of the relevant representations contained specific materiality or MAE qualifiers that

  applied for purposes of evaluating the accuracy of those representations in their own right,

  such as if Fresenius had asserted a fraud claim. For purposes of testing the Bring-Down

  Condition, the language of the condition scrapes away those specific qualifiers in favor of

  an aggregate MAE qualifier.641 Formatted for greater legibility, the following reproduction

  of the Regulatory Compliance Representations omits the specific qualifiers and the

  portions that are not at issue in this case:

               (a) The Company and its Subsidiaries are and, to the Knowledge of
         the Company, since July 1, 2013, (1) have been in compliance with

                       (A) all applicable Laws (including all rules, regulations,
                 guidance and policies) relating to or promulgated by the U.S. Food
                 and Drug Administration (the “FDA”), DEA, EMEA and other
                 Healthcare Regulatory Authorities and

                        (B) all Healthcare Regulatory Authorizations, including all
                 requirements of the FDA, DEA, the EMEA and all other Healthcare
                 Regulatory Authorities, in each case that are applicable to the
                 Company and its Subsidiaries, or by which any property, product,
                 filing, submission, registration, declaration, approval, practice
                 (including without limitation, manufacturing) or other asset of the
                 Company and its Subsidiaries is bound, governed or affected . . . .

                (b) All . . . reports, documents, claims and notices required or
         requested to be filed, maintained, or furnished to any Healthcare Regulatory
         Authority by the Company and its Subsidiaries since July 1, 2013, have been
         so filed, maintained or furnished and, to the Knowledge of the Company,
         were complete and correct . . . on the date filed (or were corrected in or
         supplemented by a subsequent filing) . . . .



         641
            See Kling & Nugent, supra, § 14.02[3], at 14-12 to -13 (discussing materiality
  scrape as a solution to the double materiality problem).


                                                 160
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 162 of 247 PageID #: 2616




                The Company and its Subsidiaries are and have been, since July 1,
         2013, in compliance with current good manufacturing practices and have
         maintained appropriate mechanisms, policies, procedures and practices to
         ensure the prompt collection and reporting of adverse event or any other
         safety or efficacy data, notifications, corrections, recalls and other actions
         required by Law related to their products . . . .

                                            *    *    *

                 (d) Since July 1, 2013, neither the Company nor any of its Subsidiaries
         (i) have made an untrue statement of . . . fact or fraudulent statement to the
         FDA or any other Governmental Authority, (ii) have failed to disclose a . . .
         fact required to be disclosed to the FDA or other Governmental Authority,
         (iii) have committed any other act, made any statement or failed to make any
         statement, that (in any such case) establishes a reasonable basis for the FDA
         to invoke its Fraud, Untrue Statements of Material Facts, Bribery, and Illegal
         Gratuities Final Policy or (iv) have been the subject of any investigation by
         the FDA pursuant to its Fraud, Untrue Statements of Material Facts, Bribery,
         and Illegal Gratuities Final Policy . . . .

  When Section 3.18 and the Bring-Down Condition are read together, the operative question

  becomes whether Fresenius proved by a preponderance of the evidence that (i) the

  Regulatory Compliance Representations were inaccurate and (ii) the deviation between

  Akorn’s as-represented condition and its actual condition was so great that it would

  reasonably be expected to result in a Material Adverse Effect.642




         642
             See IBP, 789 A.2d at 66 (evaluating whether breach of contractual representation
  gave rise to an MAE by comparing IBP’s condition “against the December 25, 1999
  condition of IBP as adjusted by the specific disclosures of the Warranted Financials and
  the [Merger] Agreement itself. This approach makes commercial sense because it
  establishes a baseline that roughly reflects the status of IBP as Tyson indisputably knew it
  at the time of signing the Merger Agreement.”); see also Kling & Nugent, supra, §
  11.01[1], at 11-3 (“[T]he seller’s representations . . . . ‘paint a picture,’ as of the moment
  that the parties become contractually bound, of the business being acquired. It is the target
  company as so described that the Buyer believes it is paying for, and much of the remainder
  of the acquisition agreement deals with the consequences of this picture either proving in
  retrospect to have been inaccurate or changing prior to the closing.”) (footnote omitted);

                                                161
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 163 of 247 PageID #: 2617




         The “reasonably be expected to” standard is an objective one.643 When this phrase

  is used, “[f]uture occurrences qualify as material adverse effects.”644 As a result, an MAE

  “can have occurred without the effect on the target’s business being felt yet.”645 Even under

  this standard, a mere risk of an MAE cannot be enough. “There must be some showing that

  there is a basis in law and in fact for the serious adverse consequences prophesied by the

  party claiming the MAE.”646 When evaluating whether a particular issue would reasonably

  be expected to result in an MAE, the court must consider “quantitative and qualitative




  see also E. Thom Rumberger, Jr., The Acquisition and Sale of Emerging Growth
  Companies: The M & A Exit § 9:14 (2d ed. 2017) (“[I]t is through target’s representations
  and warranties that acquirer contractually sets forth the underlying assumptions for its
  investment decision. In effect, acquirer is saying that it is willing to pay the agreed upon
  purchase price if the business has the attributes described in the representations and
  warranties of target set forth in the merger agreement. The representations and warranties,
  in other words, act as a benchmark for acquirer’s investment in target.”).
         643
               Frontier Oil, 2005 WL 1039027, at *33.
         644
               Model Merger Agreement, supra, at 268.
         645
               Kling & Nugent, supra, § 11.04[9], at 11-60 n.102.
         646
              Frontier Oil, 2005 WL 1039027, at *36 n.224 (addressing claim that risk of
  litigation could reasonably be expected to result in an MAE); see also Kling & Nugent,
  supra, § 11.04[10], at 11-69 (“[W]hether a material adverse change has occurred depends
  in large part on the long-term impact of the event in question (a somewhat speculative
  analysis).”). One commentator argues that the “would reasonably be expected” formulation
  is best thought of as meaning “‘likely to happen,’ with likely, in turn, meaning ‘a degree
  of probability greater than five on a scale of one to ten.’” Legal-Usage Analysis, supra, at
  16 (first quoting The New Oxford American Dictionary 597 (2001) and then quoting Bryan
  A. Garner, A Dictionary of Modern Legal Usage 597 (2d ed. 1995)). In other words, it
  means more likely than not.


                                               162
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 164 of 247 PageID #: 2618




  aspects.”647 “It is possible, in the right case, for a party . . . to come forward with factual

  and opinion testimony that would provide a court with the basis to make a reasonable and

  an informed judgment of the probability of an outcome on the merits.”648

                   2.        Qualitative Significance

         The qualitative dimension of the MAE analysis strongly supports a finding that

  Akorn’s regulatory problems would reasonably be expected to result in a Material Adverse

  Effect. There is overwhelming evidence of widespread regulatory violations and pervasive

  compliance problems at Akorn. These problems existed at signing and got worse, rather

  than better, during the period between signing and when Fresenius served its termination

  notice. Akorn does not dispute that it has problems, only their extent and seriousness.

         As a generic pharmaceutical company, Akorn must comply with the FDA’s

  regulatory requirements. This is no small thing; it is an essential part of Akorn’s business.

  It was also essential to Fresenius, which cared a great deal about Akorn’s pipeline of




         647
             Frontier Oil, 2005 WL 1039027, at *37; see also id. at *34 (“The notion of an
  MAE is imprecise and varies both with the context of the transaction and its parties and
  with the words chosen by the parties.”); Hexion, 965 A.2d at 738 & n.53 (“For the purpose
  of determining whether an MAE has occurred, changes in corporate fortune must be
  examined in the context in which the parties were transacting.”); IBP, 789 A.2d at 68 n.154
  (discussing federal court decision finding a MAC “in a context where the party relying on
  the MAC clause was providing funding in a work-out situation, making any further
  deterioration of [the company’s] already compromised condition quite important”);
  Genesco, 2007 WL 4698244, at *18 (considering “whether the change relates to an
  essential purpose or purposes the parties sought to achieve by entering into the merger”).
         648
               Id. at *36.


                                                  163
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 165 of 247 PageID #: 2619




  ANDAs and new products. The value of Akorn’s pipeline depended on Akorn’s ability to

  comply with the FDA’s regulatory requirements.

           Under the FDA’s data integrity requirements, Akorn must be able “to prove the

  origin, transmission, and content of the company’s data and that data is what it is purported

  to be.”649 Data must meet be attributable, legible, contemporaneously recorded, original or

  a true copy, and accurate, as well as complete, consistent, enduring and available.650 A

  properly functioning data integrity system, including an effective IT infrastructure, is

  essential for meeting these requirements.651

           Akorn has pervasive data integrity and compliance problems that prevent Akorn

  from being able to meet these standards. As discussed in the Factual Background, Akorn

  hired Cerulean in 2016 to assess its data integrity systems. Avellanet testified that some of

  Akorn’s data integrity failures were so fundamental that he would not even expect to see

  them “at a company that made Styrofoam cups,” let alone a pharmaceutical company

  manufacturing sterile injectable drugs.652 In his opinion, Akorn’s data integrity issues were




           649
                 See JX 143 at 1; accord Kaufman Tr. 323; Kaufman Dep. 196; see Wasserkrug
  Tr. 9.
           650
                 Wasserkrug Tr. 8, 12; Franke Dep. 33–36; JX 1247 ¶ 35.
           651
                 See JX 1252 ¶ 2.1; JX 439 at ‘435–36; Pramik Dep. 26.
           652
            Avellanet Dep. 173; see also id. at 111–12 (testifying that he had never before
  seen a company where any employee could make changes to electronic data “willy-nilly
  with no traceability or accountability”).


                                                164
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 166 of 247 PageID #: 2620




  among the “top three worst” of the 120+ pharmaceutical companies that he has assessed,653

  a notorious status given that his practice only involves companies that “have problems.”654

  He believed that the “FDA would get extremely upset” about Akorn’s lack of data integrity

  “because this literally calls into question every released product [Akorn has] done for

  however many years it’s been this way.”655

         As discussed at greater length in the Factual Background, Cerulean’s report on the

  Decatur facility identified seven critical, seven major, and at least five minor

  nonconformities.656 Cerulean’s report on the Somerset facility was never completed

  because Akorn’s IT department failed to provide adequate support,657 but the preliminary

  report identified three critical findings and three major findings.658 Avellanet believed that

  some of the violations were so severe that Akorn’s senior management should be concerned

  about potential criminal liability.659 Akorn made “no effort” to schedule a date to complete




         653
               Avellanet Dep. 172–73.

           Kaufman Tr. 317–19; accord Avellanet Dep. 301. It was Akorn’s expert, Zena
         654

  Kaufman, who pointed out the dubious exclusivity of Cerulean’s clientele. See Kaufman
  Tr. 282.
         655
               Avellanet Dep. 116–17.
         656
               JX 231 at ‘062, ‘067.
         657
               Wasserkrug Tr. 131; see JX 439 at ‘430.
         658
               JX 439 at ‘430.
         659
               Id. at ‘435–36.


                                               165
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 167 of 247 PageID #: 2621




  the Somerset inspection660 and cancelled Cerulean’s previously scheduled assessment at

  Amityville.661

        Akorn’s internal quality experts confirmed the validity of the critical deficiencies

  that Cerulean identified.662 They also determined that Akorn essentially ignored them. In

  March 2018, the GQC team found that Akorn had not yet addressed the vast majority of

  the deficiencies.663 Somerset had done absolutely nothing to address its deficiencies.664

  Decatur likewise had “failed to appropriately investigate and remediate” Cerulean’s

  findings, having only completed “32% of the corrective actions.”665 These findings are

  consistent with a contemporaneous email written by Franke, who told Avellanet in late




        660
             Wasserkrug Tr. 32; see Avellanet Dep. 139; see also JX 507 at ‘317 (“executive
  leadership” decided “that IT resources would not be engaged in the third party data
  integrity audit [Cerulean]”).
        661
              Avellanet Dep. 47, 164–65; see JX 509 at ‘746.
        662
              See JX 1077 at ‘143–47; Wasserkrug Tr. 155–56.
        663
              JX 1077 at ‘065; Wasserkrug Tr. 151–54.
        664
            See JX 1077 at ‘065–66 (“Somerset . . . while having received the draft audit
  report on 31 May 2017, decided to wait for the final report received on 3 March 2018 and
  failed to initiate formal corrective actions or have a documented plan to date.”);
  Wasserkrug Tr. 153–54 (“[I]n 2017, after getting the Somerset Cerulean report, no actions
  were taken in response.”).
        665
            JX 1094 at ‘623; see Wasserkrug Dep. 204–06; see Franke Dep. 239 (testifying
  that 11 of the 12 items scheduled for Q1 2018 on the Decatur data integrity plan had not
  been completed).


                                             166
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 168 of 247 PageID #: 2622




  2017 that Akorn was “making 0 progress on our DI remediation efforts,” which she

  attributed to “the culture and the message from management.”666

        As discussed in the Factual Background, during the same time frame that Cerulean

  was conducting its reports, Akorn’s GQC team identified similar data integrity violations.

   At Lake Forest, in April 2016, GQC found that audit trails were not being reviewed for
    even “minimum criteria,” including “data deletion” and “data manipulation.” 667 GQC
    also found that “multiple Akorn staff members” had unauthorized “system access
    allowances” that enabled them to modify data and to delete audit trails.668 When GQC
    visited Lake Forest again in December 2017, the problems had not been remediated.669

   At Vernon Hills, in June 2016, a GQC audit identified a critical data integrity failure
    that permitted unauthorized personnel to “make changes in master production and
    control records.”670 The internal audit also found that laboratory equipment was “unable
    to record audit trails” and could not identify the users performing tests.671 More than a
    year later, a September 2017 GQC audit found exactly the same problems.672 The report
    observed that corrective actions had “been halted and remain incomplete,” and noted
    that Akorn’s failure to remediate these deficiencies “presents undue risk to the site’s
    ongoing operations.”673 By the time of trial, the problems had still not been fixed, and
    Vernon Hills did not even have a data integrity compliance plan.674




        666
              JX 754 at ‘740.
        667
              JX 124 at ‘764.
        668
              Id. at ‘769.
        669
              JX 782 at ‘799–802.
        670
              JX 136 at ‘344.
        671
              Id.
        672
              JX 655 at ‘479–80.
        673
              Id. at ‘472.
        674
              Wasserkrug Tr. 118, 136.


                                             167
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 169 of 247 PageID #: 2623




   At Somerset, in April 2017, GQC identified critical problems involving access controls
    and audit trail reviews.675 When GQC returned in December 2017, the problems had
    not been remediated.676 By the time of trial, Somerset still did not have an approved
    data integrity compliance plan.677

  In 2017, GQC identified numerous other data integrity deficiencies at Akorn’s sites, with

  seventeen at Hettlingen, fifteen at Cranbury, five at Amityville, and five at Lake Forest.678

  In addition to these reports, the factual record contains extensive evidence of other,

  widespread quality problems at Akorn.

         After the signing of the Merger Agreement, Akorn’s exacerbated its compliance

  problems. As discussed in the Factual Background, Silverberg authorized a response to a

  CRL for azithromycin in August 2017 that contained two sets of fabricated data.679 I am

  forced to conclude that Silverberg knew that the CRL would rely on fabricated data but

  authorized it anyway because he did not want to withdraw the ANDA and wave a red flag

  in front of Fresenius that would call attention to Akorn’s data integrity problems while the

  Merger was pending. Akorn and its advisors immediately recognized the seriousness of the




         675
               JX 515 at ‘115.
         676
               JX 801 at ‘663–64.
         677
               Wasserkrug Tr. 136.
         678
               See JX 1318.019–31; Wasserkrug Tr. 118, 122–24.
         679
               JX 1068 at ‘014.


                                              168
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 170 of 247 PageID #: 2624




  issue and expressed concern that the FDA would invoke the AIP or take other significant

  action against Akorn.680

         Akorn then aggravated the situation by providing the FDA with a misleading

  description of the investigation, its views on whether Silverberg acted knowingly, and the

  state of Akorn’s data integrity efforts. Akorn also concealed a troubling incident in which

  Silverberg sought to coordinate stories with Sherwani about the azithromycin incident and

  destroy evidence of the coordination. Even Akorn’s FDA expert agreed that Akorn was

  “not fully transparent” with the FDA.681 She suggested that Akorn had subsequently

  become transparent by providing the FDA with Cerulean’s reports and correspondence

  from Sidley, but in reality, Akorn never provided the FDA with Cerulean’s reports, and

  Akorn’s regulatory counsel primed the FDA to discount anything Sidley said.682

         As part of its effort to get ahead of the issue with the FDA, Akorn retained NSF to

  conduct data integrity audits at six Akorn facilities (excluding Somerset). NSF would

  review a limited number of ANDAs from the Somerset facility and a sampling of product

  batch records. NSF quickly identified numerous major deficiencies that were consistent

  with the problems that Cerulean and Akorn’s GQC team had identified. As soon as the




         680
               See JX 884 at ‘068; JX 908 at ‘831; see also Stuart Tr. 853–54.
         681
            Kaufman Tr. 378; see also id. at 391 (agreeing that Akorn should have disclosed
  Silverberg’s efforts to coordinate stories).

          See JX 1066 at ‘893–94; Stuart Tr. 840–44. Compare Kaufman Tr. 402, 414 with
         682

  Wasserkrug Tr. 40 and JX 1063 at ‘004–05.


                                               169
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 171 of 247 PageID #: 2625




  NSF reports began coming in, Akorn’s representatives worried about severe regulatory

  consequences, including the possibility that the FDA would impose the AIP.683 As NSF’s

  investigation continued, its data integrity reports largely confirmed the existence of

  widespread problems at Akorn’s facilities.684 By the time of trial, NSF had examined eight

  ANDAs involving currently marketed products that had been prioritized for review.685 NSF

  found two critical deficiencies involving the submission of intentionally manipulated data

  to the FDA and over 200 major deficiencies.686 NSF also found numerous trial injections



         683
              See JX 1127 (expressing concern that “the FDA is likely to have a very negative
  reaction to our report” and indicating that possible responses included the AIP, “suspension
  of review of all pending submissions,” and “mandat[ory] review by a third party of product
  released for the market”); JX 1496 at ‘055–56 (Akorn’s regulatory counsel observing that
  “[i]f audit reports make it look like there are similar issues across the company, FDA might
  see need to get whole company under decree” and that the “[s]heer number of issues across
  all sites audited by NSF . . . could raise concern”); JX 1493 (“[A]s other audit reports roll
  out,” the FDA “may see it as the whole corporation/multiple sites under decree.”).
         684
              See JX 1141 at ‘081 (Vernon Hills: “Data entry into notebooks does not appear
  to always be contemporaneous. In a large number of instances in every notebook reviewed,
  the date of the technician’s work in the notebook is a week or more later than the date that
  the HPLC sequences were run.”); id. (Vernon Hills: “Review and verification of notebook
  activities is not always timely. In a large number of instances in every notebook reviewed,
  the verified date is months later, and in some cases more than a year after the work was
  performed.”); id. (Vernon Hills: “The adequacy of notebook verification is questionable
  since the equations for some calculations are not described in the notebook.”); id. at ‘079
  (Vernon Hills: “User access levels are not appropriate to protect data from deletion or
  further manipulation.”); JX 1190 at ‘712–13 (finding that laboratory notebooks at Cranbury
  were “lacking in traceability, legibility, [and] authenticity”); JX 1178 at ‘356 (observing
  that analysts at Amityville could “delete or modify” data on “[a]ll stand-alone
  instruments”); id. (noting that many laboratory instruments at Amityville did not have audit
  trails).
         685
               See JX 1516 at ‘595–96; Wasserkrug Tr. 175–76.
         686
               See JX 1156; JX 1157; JX 1185; JX 1196; JX 1201; JX 1204; JX 1221; JX 1224.


                                              170
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 172 of 247 PageID #: 2626




  that appeared to have been used in FDA submissions over a five-year period involving

  multiple Akorn analysts and products.687 NSF advised Akorn that this issue had major

  regulatory significance and was one of its “most serious observations.”688

         At trial, Fresenius presented fact testimony from Sheers, the lawyer who led the

  Sidley team that investigated the whistleblower allegations. He testified credibly that

  Sidley’s interviews with Akorn employees revealed a “lack of awareness of compliance

  issues, with a lack of understanding as to what the FDA requires and why [Akorn’s]

  deficient practices would be problematic to the FDA.”689 He also testified credibly that the

  Sidley team identified “serious fundamental flaws in the way [Akorn] managed their data

  such that there was no data integrity, essentially,” at Decatur, Vernon Hills, or Somerset.690

  Based on its investigation, Sidley concluded that “all of the data that was generated was

  not reliable, and the FDA would consider all of the products that were made in those

  facilities adulterated.”691




         687
            JX 1141 at ‘090; see Wasserkrug Tr. 183 (testifying that the trial injections
  involved “approximately 20” analysts and multiple products).
         688
             JX 1141 at ‘090, ‘092; see JX 1164 at ‘421 (talking points prepared by Akorn’s
  counsel for a call with Akorn’s directors noting that “the Company has identified many
  [chromatography sequences] that are the type of problematic, unreported trial injections
  FDA has warned of”); JX 1127 (Akorn’s counsel acknowledging that the “problematic
  practice [of trial injections] went on for four years and involved about 25 chemists”).
         689
               Sheers Tr. 1037.
         690
               Id. at 1036–39.
         691
               Id. at 1039.


                                               171
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 173 of 247 PageID #: 2627




         Lachman assisted Sidley and conducted onsite assessments at Vernon Hills,

  Somerset, Cranbury, and Decatur. Lachman identified “major, systemic data integrity

  gaps” at every location.692 Lachman determined that “cGMP compliance deficiencies” at

  Akorn’s sites “call[] into serious question” the reliability of Akorn’s testing data, the

  effectiveness of its quality system, the accuracy of its regulatory submissions, “and thus

  the safety and efficacy of Akorn’s products.”693 At trial, George gave highly credible

  testimony about these issues, including his assessment of the extreme nature of Akorn’s

  problems:

         Everywhere that Lachman looked at policies, procedures, practices and data,
         we found noncompliance. And the unusual thing is, is when we go into a
         client’s site, we might find one area where they’re weak in compliance. But
         at Akorn, across the board, everything we looked at had significant
         noncompliance associated with it.694

  He reiterated that “a lot of clients may have one particular deficiency in compliance, but

  not the broad scope of systemic issues that we identified at the Akorn sites.”695 When asked



         692
             See JX 1252 ¶ 2.3. Like Cerulean and Akorn’s GQC team, Lachman observed
  that Akorn’s computer and laboratory systems at multiple sites were “not secure from
  unauthorized change.” See George Tr. 1133–34 (explaining that users of Akorn’s
  Chromeleon system—used for chromatography testing—were able “to access data, to
  modify data, to move data, to delete data, [and] to generate data” in hidden folders, which
  was “obviously a major concern” and meant that “the data itself is not trustworthy”); id. at
  1135 (testifying that he had never before seen “this kind of a complete system failure across
  all the electronic systems in the laboratory”).
         693
            JX 1252 ¶ 2.2; see George Tr. 1127–1128 (“[T]he trustworthiness of the data
  supporting [Akorn’s regulatory] submissions is -- it’s not there.”)
         694
               George Tr. 1126–27.
         695
               Id. at 1127.


                                              172
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 174 of 247 PageID #: 2628




  to rank Akorn among the laboratories he had seen, George said he “would put them with

  the worst.”696 George opined that Akorn’s “problems were systematic in nature and the

  reliability of all the data should be questioned.”697

         David L. Chesney also testified as an expert for Fresenius. Chesney previously

  served at the FDA for twenty-three years and subsequently spent twenty-three years as a

  regulatory consultant. In his assessment, “Akorn has a number of very serious data integrity

  issues” which are “widespread” and “pervasive.”698 In his forty-six-year career, in which

  he has visited hundreds of companies, Chesney had “rarely seen integrity issues that exist

  at the scope and scale we see” at Akorn.699 He opined that in light of the severity of Akorn’s

  issues, the FDA has sufficient grounds to invoke the AIP.700 He further opined that even if

  the FDA did not formally impose the AIP, the FDA likely would take action that would




         696
            Id.; see JX 1252 ¶ 2.5 (opining that quality conditions at Akorn represented “one
  of the poorest states of compliance that I have encountered”).
         697
             George Tr. 1127–28. Akorn has attacked the credibility of George and Lachman,
  arguing that they were hired guns retained by Sidley to manufacture a case for Fresenius.
  Having seen George testify, I reject those assertions. At heart, George is a scientist, and he
  is clearly dedicated to data and the facts. He does not seem capable of shading the truth.
         698
               Chesney Tr. 1241.
         699
               Id. at 1249.
         700
            Id. at 1254 (“[T]he test for imposition of the AIP has been met.”); see JX 1251 ¶
  15. Although Fresenius retained Chesney as an expert in this case, Akorn previously
  retained Chesney to give a presentation to its board of directors on FDA matters and to
  provide regulatory training for Akorn’s employees at Decatur and Somerset. See Chesney
  Tr. 1234–35.


                                               173
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 175 of 247 PageID #: 2629




  halt the approval of Akorn’s ANDAs until Akorn proves that its data is reliable.701 Chesney

  explained that when evaluating what action to take, the FDA will view Silverberg’s

  intentional misconduct as an aggravating factor calling for more severe enforcement

  action.702 Chesney’s testimony was cogent and credible.

         Akorn’s expert, Zena Kaufman, attempted to normalize the problems at Akorn by

  opining that they resemble problems found across the industry and at Fresneius. Kaufman

  appears to be a person of integrity, and as a result, aspects of her testimony supported

  Fresenius’s position.

         Kaufman’s expertise in quality compliance stems primarily from a three-year stint

  between 2012 and 2015 as head of global quality for Hospira, Inc., a company that faced

  pervasive compliance problems when she joined.703 When she left, Hospira still had not

  completed its remediation efforts; it had resolved the issues at its U.S. plants, but its foreign

  plants still had outstanding Warning Letters.704 Despite having spent three years overseeing



         701
            Chesney Tr. 1254, 1256–57; JX 1249 ¶¶ 59, 61. Akorn’s expert, David Adams,
  did not testify at trial and did not offer an opinion on whether Akorn had met the test for
  the AIP. JX 1289; Adams Dep. 83–85. Adams agreed that the FDA could suspend Akorn’s
  product approvals without invoking the AIP. Adams Dep. 126–28. I found Chesney’s
  opinions more credible and rely on his views.
         702
            See Chesney Tr. 1244–45 (testifying that Akorn’s violations are “not simply the
  result of innocent lapses, mistakes, sloppy procedures, [or] unclear forms, but have a
  deliberate element to them, which is definitely an aggravating factor in the FDA’s view”).
  One of Akorn’s experts, Kaufman, agreed that these facts are likely to lead to more severe
  action by the FDA. See Kaufman Tr. 374–75.
         703
               See Kaufman Tr. 257–62, 307–08, 312; see also JX 1388.
         704
               Kaufman Tr. 261–62.


                                                174
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 176 of 247 PageID #: 2630




  quality at a deeply troubled generic manufacturer, Kaufman had never before encountered

  some of the data integrity problems that Akorn exhibited, including a senior quality officer

  who made misrepresentations to the FDA, company-wide computer access issues that

  allowed any employee to make changes to files without any traceability or accountability,

  and the pervasive backdating of lab entries.705 She agreed that the FDA would be “quite

  concerned” about Akorn’s lack of access controls because it undermined the security of

  Akorn’s data.706 She agreed that this concern would affect both Akorn’s ANDAs and

  “product released into the market.”707

         Kaufman’s primary technique for normalizing Akorn’s problems was to analyze

  publicly available Form 483s and warning letters for other companies, then compare the

  “types of observations, the categories” raised in those filings with the types of observations

  at Akorn.708 Kaufman did not persuade me that her methodology enabled her to assess

  reliably the relative significance or pervasiveness of the problems.709 Compared to

  Fresenius’s experts, Kaufman had less experience with quality issues and data integrity



         705
               Id. at 315, 317, 355, 362.
         706
               Id. at 315–17, 322–24.
         707
               Id. at 324.
         708
               See id. at 266–79.
         709
             See id. at 349–55 (identifying omissions from her data set observations; noting
  that observations were limited to critical finding and excluded major findings); id. at 372–
  74 (failing to consider whether and to what extent Akorn had responded to the observations
  or how long they had been outstanding); id. at 441 (agreeing that she provided different
  explanations for how her data set was compiled).


                                               175
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 177 of 247 PageID #: 2631




  issues. She had never performed a data integrity audit or conducted a data integrity

  investigation.710 She did not claim to be an expert in data remediation plans.711 Unlike

  Fresenius’s experts, she did not visit any Akorn sites or speak to any Akorn personnel.712

  When rendering her opinions, Kaufman also did not take into account Akorn’s failure to

  be transparent with the FDA.713

         In its post-trial briefs, Akorn relied on its history of past inspections with the FDA

  to argue that it must not have serious quality or data integrity issues. But as Kaufman

  recognized, “you can get an FDA inspection with zero issues but then significant problems

  are discovered.”714 From the FDA’s standpoint, “you are . . . only as good as your last

  inspection.”715

         Since trial, Akorn has received lengthy and detailed Form 483s for Decatur and

  Somerset, both of which identify data integrity issues. The FDA sent Akorn two CRLs that

  conditioned the approval of ANDAs for products from Decatur on “[s]atisfactory




         710
               Id. at 304.
         711
               Id. at 267–68, 343.
         712
               Id. at 304.
         713
            See id. at 379 (“Q. You did not say in either of those two reports that Akorn was
  not transparent. Correct? A. Correct.”).
         714
               Id. at 437.
         715
               Klener Dep. 79–80; accord Klener Tr. 1321.


                                              176
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 178 of 247 PageID #: 2632




  resolution of the observations” in its Form 483.716 Akorn has not received any new ANDA

  approvals for any of its sites since May 4, even though approval for many of the ANDAs

  is now overdue.717 By letter dated August 9, 2018, the FDA formally classified Decatur as

  OAI and informed Akorn that “[t]he facility may be subject to a CGMP regulatory or

  enforcement action based on this inspection, and FDA may withhold approval of any

  pending applications or supplements in which this facility is listed.”718

         Perhaps most strikingly, by letter dated September 3, 2018, Akorn reported to the

  court that on August 22, during the later stages of the FDA’s investigation, someone had

  erased the database at Somerset for a high accuracy liquid particle counter along with the

  local backup file and the associated electronic security logs. FDA inspectors had been on

  site at Somerset intermittently between July 23 and August 30.719 Akorn has reported the

  incident to law enforcement. Given the timing of the deletion, it is reasonable to infer that

  the perpetrator may have been trying to hide information from the FDA, or from personnel

  who would follow up on the deficiencies that the FDA identified in its Form 483.




         716
               See JX 1223; JX 1226; JX 1198; JX 1249 ¶¶ 122–23.
         717
             JX 491. The two approvals from early May would have been “in the late, final
  stages of the review process” by the time Akorn disclosed its data integrity issues,
  indicating that “the FDA simply allow[ed]” the review process “to complete.” Chesney
  Tr. 1260–61. The only other approvals since that time have involved changes to labeling
  and the addition of new third-party manufacturers for already-approved Akorn drugs,
  neither of which concerns Akorn’s data. See Sheers Tr. 1061; Chesney Tr. 1262.
         718
               Dkt. 191, Ex. D.
         719
               Dkt. 199 at 1.


                                              177
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 179 of 247 PageID #: 2633




         The systemic failures at Akorn raise questions about the accuracy and reliability of

  all of its data, regardless of site or product. As a result, Akorn cannot meet its burden to

  prove to the FDA that its data is accurate. To the contrary, Akorn’s products and facilities

  are known not to comply with cGMP and FDA requirements, as shown by the reports of

  its own internal audit team. Akorn does not make products where quality issues can be

  overlooked until problems arise. As Henriksson testified, “[W]e are talking about drugs

  which are used by people . . . who are critically ill . . . [and] many of those products . . . .

  are going to be injected into people.”720

         In my view, the regulatory situation at Akorn is qualitatively “material when viewed

  from the longer-term perspective of a reasonable acquiror.”721 Akorn has gone from

  representing itself as an FDA-compliant company with accurate and reliable submissions

  from compliant testing practices to a company in persistent, serious violation of FDA

  requirements with a disastrous culture of noncompliance. The qualitative aspect of the

  MAE analysis warrants a finding that the regulatory issues would reasonably be expected

  to result in a Material Adverse Effect.

                  3.     Quantitative Significance

         The quantitative aspect of the MAE analysis likewise warrants a finding that

  Akorn’s regulatory issues would reasonably be expected to result in a Material Adverse




         720
             Henriksson Tr. 974; see Sturm Tr. 1196 (“[T]here is zero tolerance to exposing
  patients to known risks.”).
         721
               IBP, 789 A.2d at 68.


                                               178
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 180 of 247 PageID #: 2634




  Effect. Akorn and Fresenius have each provided estimates of the economic impact of the

  data integrity problems. Akorn’s estimate contemplates direct outlays of $44 million with

  no other effect on Akorn’s value.722 Fresenius’s estimate contemplates direct outlays of

  $254 million plus a valuation hit of up to $1.9 billion from suspending on-market products

  and pushing out pipeline products while Akorn’s data is verified.723 As might be expected

  given their respective positions in the litigation, Akorn’s estimate is a best case scenario.

  It contemplates a world in which consultants complete a limited process to correct Akorn’s

  protocols and confirm that everything is OK, but where nothing else is uncovered, no data

  needs to be revalidated, and no products need to be withdrawn or deferred. Fresenius’s

  estimate is a worst case scenario. It contemplates rebuilding Akorn’s quality systems,

  validating the data for its twenty-four leading products, obtaining new approvals for those

  products from the FDA, and not selling any products until Akorn’s data can be verified.

         In my view, Akorn’s figure is not credible. Akorn did not present any fact witness

  at trial who could testify about the accuracy of the $44 million estimate or how it was

  developed. Wasserkrug read the figure off the page during her direct testimony, but she

  admitted that she had “no idea” whether the “number is correct or incorrect.”724 Kaufman

  thought the overall dollar figure felt right as a “benchmark,” but she focused on whether




         722
               JX 1318.
         723
               JX 1152 at 19–20, 25; see Henriksson Tr. 978–82.
         724
               Wasserkrug Tr. 115–16.


                                              179
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 181 of 247 PageID #: 2635




  Akorn had the right “compliance aspects” in the plan, such as IT systems, and admitted

  that she did not have the expertise to determine what the amounts should be.725

         More significantly, Akorn’s estimate assumed that Akorn would continue with the

  relatively limited investigation that it proposed after reporting to the FDA on the

  azithromycin issue in March 2018. The estimate assumed that the investigation would not

  uncover any additional problems with Akorn’s data, would not result in any additional

  ANDAs being withdrawn, would not have any effect on Akorn’s pipeline, and would not

  result in any product recalls. Given Akorn’s pervasive data integrity issues and its

  obligation to prove the reliability of its data to the FDA, this seems highly unlikely.

  Wasserkrug agreed that Akorn will need to “pull a product off the market” if it cannot

  support the data on which the ANDA was based,726 and the evidence at trial indicates that

  Akorn cannot currently prove the accuracy of its data. Any suspensions of existing products

  or delays of new products will obviously have a negative effect on Akorn’s value. 727 Since

  trial, Akorn has been forced to expand the scope of its remediation efforts dramatically.728



         725
               Kaufman Tr. 292–93.
         726
               Wasserkrug Tr. 69.
         727
             See JX 1253; JX 1254; Bowles Dep. 19–22, 67–68. Kaufman only was able to
  assert that Akorn’s remediation plan was adequate because she assumed that Akorn had
  committed to conduct “for any instrument or equipment found to have inadequate access
  control levels or permissions, a retrospective review of associated data and a root cause
  assessment.” JX 1295 ¶ 113. In other words, she assumed that if Akorn found problems,
  Akorn would do more. Kaufman declined to opine on “how many Akorn products and
  Akorn ANDAs have been affected” by data integrity issues. See Kaufman Tr. 324–25.
         728
               See Dkt. 234, Exs. A & B.


                                              180
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 182 of 247 PageID #: 2636




         Unlike Akorn’s estimate, Fresenius’s estimate takes into account the need to

  conduct a complete investigation and the strong likelihood that such an investigation will

  uncover additional problems with Akorn’s data, will result in additional ANDAs being

  withdrawn, will have effects on Akorn’s pipeline, and could result in product recalls.

  Sturm, Henriksson, and Bauersmith testified to the detailed analysis and care that went into

  preparing Fresenius’s plan. The views of Fresenius’s management team on this subject are

  particularly credible, because Fresenius has direct experience remediating serious data

  integrity issues at one of its facilities in India and understands what a project of this nature

  entails.729 Fresenius’s management team developed the plan so that the Supervisory Board

  could understand Fresenius’s potential exposure if Fresenius closed the Merger, and the

  Supervisory Board relied on the document when deciding whether to terminate the Merger

  Agreement. Sturm testified publicly that Fresenius stands behind the analysis and will

  undertake those steps if Fresenius is forced to close.

         Henriksson testified that to properly remediate the data integrity issues at Akorn,

  there must be a temporary halt on the release of Akorn products until additional safety

  measures can be instituted.730 Akorn’s R&D department must be comprehensively

  restructured to “build a culture of [] compliance,” implement IT systems with proper




         729
               See Henriksson Tr. 1022–23.
         730
               Id. at 975.


                                               181
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 183 of 247 PageID #: 2637




  controls, and retrain personnel.731 He projected that these initial steps will take

  approximately one year. After that, Akorn will need to redevelop its products using reliable

  data, then obtain approval from the FDA for those products.732 Fresenius anticipates

  redeveloping Akorn’s twenty-four leading products, with a simple product taking one year

  and a complex product taking two years, followed in each case by an additional year to

  receive FDA approval. As a result, the overall remediation of Akorn’s data integrity issues

  would take at least four years. During the first year of this period, Akorn’s ability to

  generate revenue would stop, then come back on line gradually as its products were

  reformulated and reapproved.

         The evidence persuades me that a responsible remediation plan would be much

  closer to what Fresenius has proposed than what Akorn currently intends to pursue. Given

  the widespread problems at all of Akorn’s sites and the evidence implicating Akorn’s

  senior quality officer in data falsification, Akorn should be conducting a complete

  review.733 So far, NSF’s narrow review has identified two additional ANDAs that were




         731
               Id. at 976–77.
         732
               Id. at 977–78.
         733
             JX 1298 ¶ 39 (“The investigation should . . . include a retrospective review of all
  test results . . . .”); see Henriksson Tr. 976 (“They have already looked at nine ANDAs.
  They have found severe data manipulation on three. You know, when do you stop sampling
  and when do you say that, okay, I’ve seen enough. We’ve got to check it all.”); Sheers Tr.
  1064 (“[T]hey should be doing a complete review. There are now several instances,
  confirmed instances, of data falsification and fabrication, and the [FDA] expects in those
  circumstances for a complete review to be conducted. And it’s not just enough to look at
  what is currently being done. You have to do a retrospective review, because there’s

                                               182
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 184 of 247 PageID #: 2638




  based on fabricated data and two additional persons of interest. A complete review is highly

  likely to uncover more problems with data integrity that will call ANDAs and products into

  question and push out the timing of Akorn’s pipeline. Even under Akorn’s more limited

  approach, its witnesses have agreed that the effort is “going to take about three years.”734

         Fresenius developed a credible plan for a complete review and remediation of the

  serious problems at Akorn. It nevertheless represents a worst-case scenario in which every

  product at Akorn has to be fixed. What seems more likely, in my view, is that a complete

  investigation would determine that only some of Akorn’s products will require re-

  validation and that the level of disruption and delay will not be quite so extensive as

  Fresenius projects. Rajiv Gokhale submitted an expert report that addresses the impact of

  shorter deferrals of Akorn’s cash flows. Using the discounted cash flow model that

  Fresenius generated in the ordinary course of business to evaluate the Merger, he calculated

  that a delay of one-and-a-half years would have a negative impact on Akorn’s value of

  $604 million, and a two-year delay would have a negative impact on Akorn’s value of $808

  million.735 Gokhale observed that in April 2017, when the Merger Agreement was

  executed, Akorn had a standalone equity value of approximately $3.9 billion. The valuation




  product that’s still in the market that is supported by that data, and there’s product that’s
  going out the door today that is supported by data that is questionable.”).
         734
              Wasserkrug Tr. 68–69; see Avellanet Dep. 78–79 (“[I] have never seen a firm be
  able . . . to remediate all of its issues in less than three years.”); JX 1295 ¶ 61 (Kaufman
  relying on estimate of two to three years).
         735
               JX 1254 ¶ 6.


                                              183
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 185 of 247 PageID #: 2639




  impact of a one-and-a-half or two-year delay therefore represented, respectively, 16% and

  21% of Akorn’s standalone equity value.736

        It is not possible to define with precision the financial impact of Akorn’s data

  integrity issues. In an ideal world, I would run a series of Monte Carlo simulations using

  varying assumptions. Lacking that ability and having considered the record evidence, I

  suspect the most credible outcome lies in the vicinity of the midpoint of the parties’

  competing submissions, at approximately $900 million. This rough estimate is also close

  to the $800 million that Gokhale calculated for a two-year delay, particularly when one

  adds to Gokhale’s estimate amounts for out-of-pocket remediation costs. Using the equity

  value of $4.3 billion that is implied by the Merger Agreement, a valuation hit of $900

  million represents a decline of 21%. That range of valuation consequence makes intuitive

  sense to me given the seriousness of Akorn’s regulatory problems and the ever-expanding

  efforts that Akorn has been forced to make to remediate them.737




        736
             Id. Gokhale also opined as to the effect of comparable delays on Akorn’s value
  in April 2018, when Fresenius terminated the Merger. In that analysis, the lost value from
  the deferred cash flows is higher and the standalone value of Akorn is lower, so the
  percentage decline is materially larger. See id. ¶¶ 8–9. To be conservative, this decision
  uses the lower values. In my judgment, that approach also makes sense for the Regulatory
  MAE, which compares the as-represented value of the seller with its value in light of the
  deviations from the representation. See IBP, 789 A.2d at 66. The measure of Akorn’s equity
  value at the time of signing pre-dated the dramatic downturn in Akorn’s business and the
  discovery of much of the information about Akorn’s data integrity problems. It therefore
  provides a better measure of Akorn’s as-represented value.
        737
              See Dkt. 234, Exs. A & B.


                                             184
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 186 of 247 PageID #: 2640




         Unfortunately, the parties have not provided much assistance in determining

  whether remediation costs equal to approximately 20% of the target’s standalone value

  would constitute an amount that would “be material when viewed from the longer-term

  perspective of a reasonable acquiror.”738 In Hexion, the court agreed that materiality for

  purposes of an MAE should be viewed as a term of art that drew its meaning from

  Regulation S-K and Item 7, “Management’s Discussion and Analysis of Financial

  Condition and Results of Operations.”739 It would have been helpful to have access to

  expert testimony or studies about the thresholds companies generally use when reporting

  material events, such as material acquisitions. It also would have been helpful to understand

  the thresholds that Fresenius and Akorn have used. No one addressed these issues.

         Although both the factual record and the corpus of available authority are limited, I

  believe that for Akorn, this expense would be “material when viewed from the longer-term

  perspective of a reasonable acquiror.”740 In making this finding, I have primarily weighed




         738
               IBP, 789 A.2d at 68.
         739
               Hexion, 965 A.2d at 742.
         740
             IBP, 789 A.2d at 68. Some readers may get hung up on a perceived difference
  between this decision’s earlier discussion of a General MAE in terms of percentage
  declines in revenue and profitability, where Kling and Nugent highlighted 40% as a range
  where courts often find the existence of an MAE, see Part II.A.1, supra, and this section’s
  discussion of a Regulatory MAE in terms of remediation costs, which concludes that a loss
  in the vicinity of 21% of Akorn’s standalone value constituted a Material Adverse Effect.
  No one should fixate on a particular percentage as establishing a bright-line test. No one
  should interpret this decision as suggesting that there is one set of percentages for revenue
  and profitability metrics and another for liabilities. No one should think that a General
  MAE is always evaluated using profitability metrics and an MAE tied to a representation
  is always evaluated relative to the entity’s valuation. In this case, the parties briefed the

                                              185
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 187 of 247 PageID #: 2641




  the evidence in the record against my own intuition and experience (admittedly as a lawyer

  and judge rather than as a buyer or seller of businesses).

         Among other things, the record demonstrates that Akorn pushed Fresenius to pay

  top dollar for Akorn, extracting every cent that Fresenius was willing to pay. When a deal

  is priced for perfection, a reasonable acquirer has less ability to accommodate an expense

  that equates to a substantial portion of the seller’s value. In this case, the record indicates

  that Fresenius remained willing to close despite identifying a high risk of a potential

  exposure in the amount of approximately $100 million due to postponement of product

  launches,741 as well as another high risk exposure of a similar amount related to cGMP

  “deficiencies related to premises and equipment” in the Amityville and Decatur

  facilities.742 The data integrity violations represent an incremental loss in value




  General MAE question based on profitability metrics and the Regulatory MAE question
  using remediation costs, so that is what the decision analyzed. In the context of this case,
  the narrower focus for the Regulatory MAE makes sense and gives effect to the contract-
  driven requirement that there be a sufficient connection between the breach of the
  Regulatory Compliance Representations and the Regulatory MAE. The General MAE
  Condition does not have an equivalent causal linkage to a particular issue. The question is
  simply whether a General MAE had occurred.
         741
            JX 428 at ‘673; see JX 422 at ‘001 (“Akorn has an aggressive product launch
  plan, which leads to risk of postponement for several products . . . and an estimated
  exposure above $100m. [Fresenius] prepared a bottom-up model for each model and
  adjusted the launch plan, R&D costs and revenues accordingly in the business plan.”).
         742
             JX 428 at ‘673; see JX 422 at ‘001 (“Site visit at Amityville and Decatur revealed
  [good manufacturing practice] deficiencies related to premises and equipment, which could
  result in negative outcome of regulator inspections and a mix of gross profit loss and capex
  need amounting to a maximum exposure over $100m. This finding is mitigated via the
  business plan.”).


                                               186
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 188 of 247 PageID #: 2642




  approximately four to five times greater than the combined exposure from both of these

  risks.

           As a cross-check, I have considered external sources which, to my mind, might

  suggest how a reasonable buyer would view the situation. First, there is the general

  magnitude of a 20% change. By one common definition, a bear market occurs when stock

  prices fall at least 20% from their peak,743 which suggests a broad cultural sense that this

  level of losses is viewed as material. On a percentage basis, a 20% decline would be the

  second largest single-day drop in the history of Dow Jones Industrial Average, exceeded

  only by Black Monday in 1987, when the market fell by 22.61%.744

           Second, there are the levels at which parties renegotiate after one side asserts an

  MAE. One unpublished study found that “[w]hen the target experiences a firm-specific




           743
             See, e.g., Adrian R. Pagan & Kirill A. Sossounov, A Simple Framework for
  Analysing Bull and Bear Markets, 18 J. Appl. Econ. 23, 30 (2003) (“[M]ost bull markets
  rise more than 20% while a much smaller fraction of bear markets culminate in a fall of
  more than 20%.”); Asger Lunde & Allan Timmermann, Duration Dependence in Stock
  Prices: An Analysis of Bull and Bear Markets, 22 J. Bus. & Econ. Stat. 253, 253–55 (2004)
  (discussing definition of bear market where “the stock market switches from a bull state to
  a bear state if stock prices have declined by a certain percentage since their previous (local)
  peak within that bull state” and observing that a 20% decrease “is conventionally used in
  the financial press”); E.S. Browning, Bear Sightings on Wall Street: Is This Really a Bear
  Market, or Some Other Animal?, Wall St. J., Jan. 16, 2001, at C1 (“If a bear market is a
  20% drop from a high—and that is the most common definition—the Nasdaq is in a nasty,
  growling bear.”); John R. Dorfman, If It Looks Like a Bear and Walks Like a Bear, Chances
  Are That the Bear Market Has Arrived, Wall St. J., Sept. 27, 1990, at C1 (chart of “[h]ow
  stocks have performed in bear markets (declines of 20% or more) since 1919”).
           744
            See Dow Jones Industrial Average All-Time Largest One Day Gains and Losses,
  Wall St. J., http://www.wsj.com/mdc/public/page/2_3024-djia_alltime.html (last visited
  Sept. 19, 2018).


                                               187
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 189 of 247 PageID #: 2643




  MAE, the subsequent renegotiation reduces the price by 15%, on average.”745 The fact that

  acquirers force renegotiations and then reach agreement (on average) at the 15% level

  suggests that an acquirer would regard a drop in value of 20% as material.

         Third, there are the ranges that parties generally use for the upper and lower bounds

  of collars in deals involving stock consideration.746 Two academic studies find that parties

  agree, on average, to a lower bound for the collar at a price approximately 10% below the

  initial deal consideration.747 Practitioners observe that the upper and lower bounds for

  collars generally fall within 10% to 20% of the consideration at signing.748 In other words,




         745
            Antonio J. Macias, Risk Allocation and Flexibility in Acquisitions: The Economic
  Impact of Material-Adverse-Change (MACs) Clauses 27 (Apr. 17, 2009), http:/ssrn.com/
  abstract=1108792; see also, e.g., JX 641 at ‘595, ‘599 (discussing negotiated 8.9%
  decrease in deal price after Abbott Labs asserted an MAE at Alere).
         746
             Collars come in two broad types: (i) a fixed-consideration version in which the
  exchange ratio adjusts between an upper and lower bound to keep the value of the
  consideration constant, but floats above and below the lower bound, and (ii) a floating-
  consideration version in which the exchange ratio remains constant between an upper and
  lower bound, thereby allowing the value of the consideration to float, then becomes fixed
  if the value rises above the upper bound or falls below the lower bound. See generally
  Rumberger, supra, § 5:48 (describing collars). For the basic directional inference that I
  seek to draw, the difference between these structures seems unlikely to be material.
         747
            See Micah S. Officer, The Market Pricing of Implicit Options in Merger Collars,
  79 J. Bus. 115, 128–29 (2006); Kathleen P. Fuller, Why Some Firms Use Collar Offers in
  Mergers, 38 Fin. Rev. 127 (2003).
         748
             See Rumberger, supra, § 5:48 (“Typically, the collar is set at plus or minus 10%
  or 20% of acquirer’s stock price at the signing of the acquisition agreement, although the
  upper and lower prices are not always symmetrical.”); Craig M. Wasserman, Dealing With
  Market Risks in Stock-for-Stock Mergers, The M&A Lawyer (LegalWorks), Oct. 1998
  (noting that a collar “is often set at 10% to 15% up and down from the acquiror’s stock
  price at the time the deal is signed”). Wasserman likewise notes that agreements also often
  include walk-away rights that are triggered when the value changes by 15% or 20%,

                                              188
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 190 of 247 PageID #: 2644




  parties (on average) view a 10% change in value as a material breakpoint that results in the

  deal consideration being handled differently. I recognize that this is a noisy proxy for

  materiality, because parties who use collars typically also include MAE-based termination

  provisions.749 My point is not to argue that one type of provision is a substitute for the

  other, nor to offer any fine-grained opinions about their relative roles in different types of

  deals. The only inference I seek to draw is far more basic: If parties establish a lower bound

  for collars (on average) around 10% below the initial deal consideration and cause the deal

  pricing to change significantly at that point, then this suggests that they view a drop in

  value of 10% as material and would therefore also view a drop of more than 20% as

  material.750

         Fourth, there is the magnitude of reverse termination fees. A reverse termination fee

  is an amount the buyer agrees to pay the seller if the buyer cannot or does not complete an




  effectively creating an objectively determined MAE. See id.; accord Lou R. Kling et al.,
  Summary of Acquisition Agreements, 51 U. Miami L. Rev. 779, 811 (1997) (“At the outer
  limits of the collar (or, alternatively, at other, wider limits), parties may have termination
  rights.”); Officer, supra, at 128 (finding that the median termination right for a collar is
  approximately 20% below the initial deal consideration).
         749
            See Joel F. Houston and Michael D. Ryngaert, Equity Issuance and Adverse
  Selection: A Direct Test Using Conditional Stock Offers, 52 J. Fin. 197, 203–04 (1997)
  (noting that collar deals virtually always have material adverse change clauses). By the
  same token, in deals where parties negotiate walk rights that are triggered when the deal
  consideration floats outside of the collar, the materiality signal is even stronger.
         750
            Cf. Micah S. Officer, Collars and Renegotiation in Mergers and Acquisitions, 59
  J. Fin. 2719, 2722–23 (2004) (arguing that collars represent a form of ex ante price
  renegotiation based on changes in the relative value of bidder and target).


                                               189
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 191 of 247 PageID #: 2645




  acquisition. In its purest form, the seller’s sole remedy against the buyer is the payment of

  the reverse termination fee. That structure effectively creates an option for the buyer and

  establishes a floor for the loss in value that a buyer needs to contemplate: If the potential

  loss in value exceeds the amount of the termination fee, the buyer can pay the fee and walk

  away.751 A law firm study in 2011 found median reverse termination fees equal to 6.36%

  of transaction value.752 Studies of reverse termination fees during the period leading up to

  the financial crisis found fees hovering at the much lower level of approximately 3%.753

  Even more so than collars, reverse termination fees provide a noisy indication of

  materiality because many are tied to contractual conditions, should be priced as options,

  and are frequently used in private equity deals rather than in strategic acquisitions. Taking

  all those distinctions into account, to the extent these amounts provide a rough indication

  of the point where certain buyers have bargained for the right to walk, they suggest a point

  at which transacting parties regard a change in value as material. Given that the amounts

  are far lower than the remediation expense in this case, they suggest that an expense

  amounting to 20% of Akorn’s value would be material to a reasonable acquirer.




         751
           See Steven M. Davidoff, The Failure of Private Equity, 82 S. Cal. L. Rev. 481,
  483, 497–98, 515 (2009).
         752
           See Matthew D. Cain et al., Broken Promises: The Role of Reputation in Private
  Equity Contracting, 40 J. Corp. L. 565, 593–94 (2015) (citing study).
         753
            See Brian JM Quinn, Optionality in Merger Agreements, 35 Del. J. Corp. L. 789,
  811 (2010) (3.29%); Elizabeth Nowicki, Reverse Termination Fee Provisions in
  Acquisition Agreements 6 (Jul. 5, 2009), http:/ssrn.com/abstract=1121241 (2.7%).


                                              190
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 192 of 247 PageID #: 2646




         To reiterate, I do not pretend that any of these indicators is directly on point. I have

  considered them as cross-checks when attempting to evaluate my intuitive belief that the

  remediation expense would be material to a reasonable strategic acquirer. In this case, I am

  persuaded that the quantitative aspect of the MAE analysis warrants a finding that the

  regulatory issues would reasonably be expected to result in a Material Adverse Effect.

                4.     Whether Fresenius Knowingly Accepted The Risk

         As it did when arguing against the existence of a General MAE, Akorn contends

  that Fresenius cannot claim that its regulatory issues would be reasonably likely to result

  in a Material Adverse Effect because Akorn knew about the risk of potential issues and

  signed the Merger Agreement anyway. I agree that Fresenius knew broadly about the risk

  of regulatory non-compliance; that is precisely why Fresenius bargained for

  representations on this subject. I do not agree, however, that Fresenius’s general knowledge

  about potential regulatory issues or questions about the extent to which it conducted due

  diligence into these issues means that Fresenius cannot now rely on the representation it

  obtained.

         Writing as a Vice Chancellor in Cobalt Operating, LLC v. James Crystal

  Enterprises, LLC, Chief Justice Strine addressed whether a buyer who had reason to be

  concerned about the accuracy of a representation and had the ability to conduct due

  diligence to confirm whether or not it was accurate could nevertheless rely on the




                                               191
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 193 of 247 PageID #: 2647




  representation for purposes of asserting its contractual rights.754 The seller argued that the

  buyer could not have relied on the representation and therefore should not be able to

  recover for breach. The Chief Justice rejected this argument:

         [A] breach of contract claim is not dependent on a showing of justifiable
         reliance. That is for a good reason. Due diligence is expensive and parties to
         contracts in the mergers and acquisitions arena often negotiate for contractual
         representations that minimize a buyer’s need to verify every minute aspect
         of a seller’s business. In other words, representations like the ones made in
         [the agreement] serve an important risk allocation function. By obtaining the
         representations it did, [the buyer] placed the risk that [the seller’s] financial
         statements were false and that [the seller] was operating in an illegal manner
         on [the seller]. Its need then, as a practical business matter, to independently
         verify those things was lessened because it had the assurance of legal
         recourse against [the seller] in the event the representations turned out to be
         false. . . .

         [H]aving given the representations it gave, [the seller] cannot now be heard
         to claim that it need not be held to them because [the buyer’s] due diligence
         did not uncover their falsity. . . . Having contractually promised [the buyer]
         that it could rely on certain representations, [the seller] is in no position to
         contend that [the buyer] was unreasonable in relying on [the seller’s] own
         binding words.755

  Other Delaware decisions reach the same conclusion.756



          2007 WL 2142926 (Del. Ch. July 20, 2007), aff’d, 945 A.2d 594 (Del. 2008)
         754

  (TABLE).
         755
               Id. at *28 (footnotes omitted).
         756
             See Gloucester Hldg. Corp. v. U.S. Tape & Sticky Prods., LLC, 832 A.2d 116,
  127–28 (Del. Ch. 2003) (“Reliance is not an element of a claim for indemnification” for
  “breach of any of the representations or warranties in [the agreement] . . . .”); id. at 127
  (rejecting contention that justifiable reliance was an element of breach of contract as
  “simply incorrect”); Interim Healthcare, Inc. v. Spherion Corp., 884 A.2d 513, 548 (Del.
  Super.) (“No such reasonable reliance is required to make a prima facie claim for breach.”),
  aff’d, 886 A.2d 1278 (Del. 2005) (TABLE). See generally Victor P. Goldberg, Protecting
  Reliance, 114 Colum. L. Rev. 1033, 1080 (2014) (“The weight of authority, and practice,
  is with the pro-sandbagging side.”). Commentators often use the term “sandbagging” to

                                                 192
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 194 of 247 PageID #: 2648




         Chief Justice Strine’s analysis in Cobalt comports with how Kling and Nugent

  describe the interaction between the due diligence process and the representations in the

  transaction agreement. As they explain,

         a party may well ask for a specific representation and warranty on a certain
         topic because its investigation of the business being acquired has it convinced
         that such topic is particularly important to that business or has made it aware




  refer to the practice of asserting a claim based on a representation despite having had reason
  to suspect it was inaccurate. See, e.g., Charles K. Whitehead, Sandbagging: Default Rules
  and Acquisition Agreements, 36 Del. J. Corp. L. 1081, 1087, 1092–93 (2011) (surveying
  jurisdictions and acquisition agreements; concluding that New York and Delaware are pro-
  sandbagging and that very few acquisition agreements have anti-sandbagging clauses).
  This is a loaded and pejorative term: It “originates from the 19th century where gang
  members would fill socks full of sand to use as weapons against unsuspecting opponents.
  While at first glance, the socks were seemingly harmless, when used to their full potential
  they became very effective and would inflict substantial damage on a ‘sandbagged’
  victim.” Stacy A. Shadden, How to Sandbag Your Opponent in the Unsuspecting World of
  High Stakes Acquisitions, 47 Creighton L. Rev. 459, 459 (2014) (footnote omitted). From
  my perspective, the real question is whether the risk allocation in the contract controls, or
  whether a more amorphous and tort-like concept of assumption of risk applies. To my
  mind, the latter risks having cases routinely devolve into fact disputes over what was
  provided or could have been provided in due diligence. The former seems more in keeping
  with Delaware’s contractarian regime, particularly in light of Delaware’s willingness to
  allow parties to restrict themselves to the representations and warranties made in a written
  agreement. See ChyronHego, 2018 WL 3642132, at *4–7; Novipax Hldgs. LLC v. Sealed
  Air Corp., 2017 WL 5713307, at *10–13 (Del. Super. Nov. 28, 2017); IAC Search, LLC v.
  Conversant LLC, 2016 WL 6995363, at *4–8 (Del. Ch. Nov. 30, 2016); Prairie Capital
  III, L.P. v. Double E Hldg. Corp., 132 A.3d 35, 50–51 (Del. Ch. 2015); Anvil Hldg. Corp.
  v. Iron Acq. Co., Inc., 2013 WL 2249655, at *8 (Del. Ch. May 17, 2013); ABRY, 891 A.2d
  at 1035–36, 1051–64; Homan v. Turoczy, 2005 WL 2000756, at *17 & n.53 (Del. Ch. Aug.
  12, 2005) (Strine, V.C.); H–M Wexford LLC v. Encorp, Inc., 832 A.2d 129, 142 & n.18
  (Del. Ch. 2003); Great Lakes Chem. Corp. v. Pharmacia Corp., 788 A.2d 544, 555–56
  (Del. Ch. 2001). See generally Steven M. Haas, Contracting Around Fraud Under
  Delaware Law, 10 Del. L. Rev. 49 (2008).


                                               193
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 195 of 247 PageID #: 2649




         of a specific problem or concern as to which it wants the added comfort of a
         specific representation.757

  The identification of issues in due diligence thus does not simply lead to a binary go/no-go

  decision on the acquisition; it also affects how the parties use representations in the

  transaction agreement to allocate responsibility for those issues.

         Suppose the Buyer requests the Seller to represent that the Company being
         sold is not in material breach of any material contracts. The Company may
         in fact be in violation of three material agreements, two of which violations
         the Seller is sure are material and one of which it believes to probably be
         immaterial. What does the Seller do? It modifies the representation to state:
         “Except as set forth on the Disclosure Schedule, the Company is not in
         material breach of any material agreement.” The referenced schedule will
         then list the two or possibly all three of the agreements in question.758

  From the seller’s perspective, the representation is now true, and the buyer will not be able

  to claim an inaccuracy that would give the buyer a right not to close or, in a deal with post-

  closing remedies, a potential right to recover damages.759 But if the parties do not qualify

  the representation, then the party making the representation assumes the risk for a

  deviation.

         Again relying on IBP’s statement that a “broadly written” MAE provision “is best

  read as a backstop protecting the acquiror from the occurrence of unknown events,”760

  Akorn argues that these principles do not apply when a representation contains an MAE



         757
               Kling & Nugent, supra, § 1.06, at 1-43.
         758
               Id. § 10.02, at 10-3.
         759
               See id. § 10.02, at 10-3.
         760
               IBP, 789 A.2d at 68; accord Hexion, 965 A.2d at 738.


                                               194
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 196 of 247 PageID #: 2650




  qualification. Akorn contends that adding an MAE qualification not only introduces a

  measure of variance from a flat representation, but also incorporates a broad carve-out for

  any risks that the buyer may have known about or issues which the buyer identified or

  could have identified through due diligence.

         In my view, the analysis of the Regulatory MAE should take into account that the

  Material Address Effect is tied to an issue that the parties have addressed in a

  representation. The existence of the representation evidences the seller’s knowledge of a

  risk, and the representation constitutes an effort by the parties to allocate that risk. 761 By

  adding an MAE qualifier, the parties do not change the nature of the representation or its

  risk allocation function; the qualifier instead addresses the degree of deviation from the

  representation that is permissible before the representation would be deemed inaccurate. In




         761
             See, e.g., Model Merger Agreement, supra, at 27 (“The representations and
  warranties . . . provide a mechanism for allocating between the buyer and the target the risk
  of the occurrence of the events . . . described therein, whether before or (except for
  representations and warranties made as of a specific date) after the signing of the definitive
  agreement. Given this potential role of the representations and warranties, in some cases
  the target may be asked to make representations that are not necessarily within the
  knowledge of the target, but are matters that the parties believe present a potential risk that
  should be addressed.”); JX 1239 ¶ 47 (Subramanian) (“The reps & warranties, when
  combined with the bring-down condition, serve an important risk allocation purpose. In
  effect, they provide downside protection on specific aspects of the deal. If those aspects
  are not true at the closing, the buyer has the right to walk away. This can include events
  that are outside the seller’s control. For example, if the target company represents that there
  are no material legal proceedings against the company (beyond what is contained in the
  disclosure schedule), but the target company is sued in a way that triggers a MAC between
  signing and closing, the buyer will have a contractual right to walk away.”).


                                               195
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 197 of 247 PageID #: 2651




  this role, the MAE qualifier stands in for a specific dollar figure, replacing a specified

  amount with an ex post judicial determination based on the facts and circumstances.

         To illustrate the difference, assume that one of the Regulatory Compliance

  Representations was drafted using a dollar figure rather than an MAE qualifier.762 It might

  read as follows:

         The Company and its Subsidiaries are and, to the Knowledge of the Company
         since July 1, 2013, have been in compliance with all applicable Laws relating
         to or promulgated by Healthcare Regulatory Authorities, except where
         noncompliance would not, individually or in the aggregate, reasonably be
         expected to result in a loss of more than $10 million.

  Assume that at the time of signing, the seller had a data integrity issue that would cost $15

  million to remediate, and the buyer learns of it between signing and closing. The magnitude

  of this issue would render the representation inaccurate. In my view, the buyer should be

  able to pursue any rights it has under the merger agreement based on the inaccuracy of the

  representation. Under the rationale of the Cobalt decision and other Delaware cases, it

  should not matter that the buyer may have had concern about potential regulatory

  compliance issues and likely conducted some degree of due diligence into those issues.

  Indeed, the existence of the representation by itself evidences the fact that the buyer did

  have concerns about potential regulatory compliance issues. What should matter is that the

  parties allocated the risk of any regulatory compliance issues through the representation,




         762
             See generally Kling & Nugent, supra, § 11.03[1], at 11-21 (discussing
  representations qualified by “the dollar level of an item or problem necessary to result in a
  representation being false”).


                                              196
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 198 of 247 PageID #: 2652




  qualified by a dollar figure so that the representation would only be inaccurate and give

  rise to contractual rights if an issue exceeded the threshold.

         To my mind, an MAE qualifier serves the same purpose; it just replaces the specific

  dollar figure with a threshold that turns on facts and circumstances.763 Drafted with an

  MAE qualifier, the same representation might read as follows:

         The Company and its Subsidiaries are and, to the Knowledge of the Company
         since July 1, 2013, have been in compliance with all applicable Laws relating
         to or promulgated by Healthcare Regulatory Authorities, except where
         noncompliance would not, individually or in the aggregate, reasonably be
         expected to have a Material Adverse Effect.

  From my standpoint, it still should not matter whether or not the buyer had concerns about

  potential regulatory compliance issues (which the representation evidences) or conducted

  some degree of due diligence. The parties allocated the risk of those issues through the

  representation, qualified so that the representation would only be inaccurate if an issue

  arose that was sufficiently serious that it would reasonably be expected to have a Material

  Adverse Effect.764

         If parties wish to carve out anything disclosed in due diligence from the scope of a

  representation, then they can do so. If parties wish to carve out specific items or issues




         763
             Cf. id. § 11.03[1], at 11-21 to -24 (discussing qualification of representations by
  the adjective “material” in lieu of a dollar value; noting that parties may also use the higher
  standard of “having a materially adverse effect on”).
         764
              Cf. id. § 11.03[2], at 11-25 (noting that with a materiality-qualified
  representation, “the Buyer will have the ability to walk from the transaction”; however,
  “[t]he only difference, which may be of some economical [sic] significance, is that none of
  these rights will be triggered unless there is a ‘material’ problem”).


                                               197
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 199 of 247 PageID #: 2653




  from the scope of a representation, then they can use the common technique of qualifying

  the representation so that it excludes items listed on a corresponding schedule.765 A seller

  could, for example, represent that it was in compliance with all regulatory requirements

  except for those listed on Schedule 3.18(a), and on that schedule identify data integrity

  issues. In this case, the Regulatory Compliance Representations are not qualified by any

  carve-outs or scheduled exceptions, but only by an MAE qualification for purposes of the

  Bring-Down Condition. As Akorn’s counsel candidly conceded during post-trial argument,

  a regime which holds that a buyer cannot assert a breach of an MAE-qualified

  representation if the buyer learned or could have learned about aspects of the risk covered




         765
              See, e.g., IBP, 789 A.2d at 39–40 (quoting examples of representations qualified
  by scheduled exceptions); Kling & Nugent, supra, § 10.01, at 10-2 (“[T]he disclosure
  schedule serves either to expand, or more commonly, to set forth exceptions to, the various
  representations. . . . Such schedules may affect whether the Buyer is required to close the
  acquisition of the Company as well as its ability to seek indemnification from the Seller
  for problems which may come to light after the closing.”); id. § 11.03[2], at 11-25 (“[I]n a
  large transaction the choice in many instances may be between use of materiality
  exceptions and long disclosure schedules containing endless lists of exceptions to the
  representations. In the situation where speed and secrecy are essential, the use of
  materiality qualifiers becomes critical.”) (footnote omitted); id. (“[T]he addition of a
  materiality standard to a representation is not necessarily fatal to any of the three functions
  generally served by representations and warranties portions of the agreement. The due
  diligence role is still performed, albeit to a lesser extent; the Buyer won’t learn about the
  business with the level of detail that would be the case absent the qualification, but it should
  still find out about the serious problems. Similarly, the Buyer will have the ability to walk
  from the transaction as well as enjoy the benefit of any indemnification provisions.”).

         See also, e.g., id. § 11.04[9], at 11-69 (“[A]n acquiror’s pre-signing knowledge
  about trends and possible events, including what is learned in due diligence and disclosed
  on the schedules to the agreement, could diminish its ability to successfully claim that a
  material adverse effect has occurred.”) (discussing IBP).


                                               198
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 200 of 247 PageID #: 2654




  by the representation during due diligence turns an MAE-qualified representation into the

  functional equivalent of a scheduled representation that schedules everything provided in

  due diligence.766 One could likewise say that Akorn’s argument turns an MAE-qualified

  representation into the functional equivalent of a representation with an expansive

  knowledge-based exception framed in terms of everything the buyer knew or should have

  known. To my mind, that reading is not consistent with the plain language of the Merger

  Agreement.

         Assuming for the sake of argument that a buyer who knew about a specific fact that

  rendered a seller’s representation inaccurate should not be permitted to close a transaction

  and then recover damages based on that specific fact, it does not necessarily follow that a

  buyer should be prevented from relying on a representation simply because the buyer knew

  about a risk. It also does not necessarily follow that a buyer should be prevented from

  relying on a representation when exercising a right not to close. As the Chief Justice

  observed in IBP,

         [t]he public policy reasons for denying relief to the buyer [when it seeks
         damages] are arguably much different than are implicated by a decision
         whether to permit a buyer simply to walk away before closing in reliance on
         a specific contractual representation that it had reason to suspect was untrue
         as of the time of signing.767




         766
               Dkt. 220 at 123–28.
         767
               IBP, 789 A.2d at 82 n.200.


                                              199
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 201 of 247 PageID #: 2655




  In this case, Fresenius did not know about the data integrity issues that would reasonably

  be expected to result in a Regulatory MAE. Fresenius obtained and reviewed a redacted

  Form 483 for Decatur, but it identified manufacturing issues, not data integrity concerns.768

  During an early pitch meeting in November, where Rai introduced Silverberg to Fresenius

  as Akorn’s head of quality, no one mentioned that Silverberg had overstayed his welcome

  at Akorn and was scheduled to retire in January 2017.769 Akorn did not provide Fresenius

  with its GQC audit reports on data integrity issues or the Cerulean gap assessments. Akorn

  has pointed out that Fresenius did not ask for them, but this also shows that Fresenius did

  not know about these issues.770

         During due diligence, Fresenius did identify significant regulatory compliance and

  other business risks at Akorn, including risks related to Akorn’s product launch plan, its

  manufacturing and quality functions, and its ability to comply with FDA serialization

  requirements.771 But Fresenius’s comprehensive risk assessment did not reference data




         768
               See JX 199; Bauersmith Dep. 217.
         769
               Rai Dep. 156–57; see JX 137.
         770
            See Ducker Dep. 269 (expressing regret that Fresenius did not request “internal
  and external audit reports” that “might have given us prior knowledge of their data integrity
  problems, because obviously they were well aware of those problems but had chosen not
  to inform us”); see also JX 882.
         771
             See JX 422 at ‘000–002 (discussing twelve leading risks uncovered in due
  diligence); JX 428 at ‘673, ‘682, ‘710–14; JX 399 at 8–9; JX 431 (“Red Flag Tax Due
  Diligence Report”); see also JX 412 (“Quality Related Aspects in Due Diligence
  Activities”). Throughout due diligence, Fresenius kept track of “red flag DD findings.” See
  JX 331; JX 401 at 9; see also JX 416 ‘388–408 (final due diligence slide deck addressing

                                              200
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 202 of 247 PageID #: 2656




  integrity as a risk.772 The final presentation to the Supervisory Board also did not identify

  risks related to data integrity.773 In any case, many of the events giving rise to the

  Regulatory MAE had not yet occurred at the time of signing. Even with full knowledge of

  the data integrity risks, Fresenius could not have foreseen Silverberg’s false CRL

  submission or Akorn’s misleading presentation to the FDA. Even under Akorn’s view of

  the law, the Merger Agreement allocates these unknowable risks to Akorn.

         In my view, the combination of the Regulatory Compliance Representations and the

  Bring-Down Condition allocated to Akorn the risk that Akorn would suffer a Regulatory

  MAE. Akorn cannot now seek to re-trade that contractual allocation by arguing that

  Fresenius knew or should have known about those risks.

                  5.    The Possibility Of Cure

         Section 7.01(c)(i) permits Fresenius to terminate if the failure of a condition

         is incapable of being cured or, if capable of being cured by the Outside Date,
         the Company (x) shall not have commenced good faith efforts to cure breach
         or failure to perform within 30 calendar days following receipt by the
         Company of written notice of such breach or failure to perform from
         [Fresenius Kabi] stating [Fresenius Kabi’s] intention to terminate this
         Agreement pursuant to this Section 7.01(c)(i) and the basis for such
         termination . . . .



  “Areas of concern”). These files presumably would reference widespread data integrity
  issues if Fresenius knew about them.
         772
             See Henriksson Tr. 945 (testifying that Fresenius’s observations about quality
  and equipment had “nothing to do with data integrity”). The exception was data integrity
  risk at Akorn’s India site, which Fresenius identified based on a June 2014 FDA inspection.
  JX 331 at ‘680.
         773
               See JX 428.


                                              201
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 203 of 247 PageID #: 2657




  Under the plain language of this provision, Section 7.01(c)(i) permits Fresenius to

  terminate if the failure of a condition cannot be cured before the Outside Date.

          Section 7.01(b)(i) defines the Outside Date as part of the right that both sides have

  to terminate the Merger Agreement if the closing does not occur before the Outside Date.

  Formatted for greater legibility, the provision states that either side may terminate

          if the Effective Time shall not have occurred on or prior to April 24, 2018
          (as such date may be expected pursuant to the immediately succeeding
          proviso, the “Outside Date”);

          provided that if on the Outside Date [1] any of the conditions set forth in
          Section 6.01(b) or Section 6.01(a) (to the extent relating to the matters set
          forth in Section 6.01(b)) shall not have been satisfied but [2] all other
          conditions set forth in Article VI shall have been satisfied or waived . . . then
          the Outside Date shall be automatically extended to July 24, 2018 . . .;

          provided, further, that if the Outside Date shall have been extended pursuant
          to the preceding proviso and on the extended Outside Date any of the
          conditions set forth in Section 6.01(b) or Section 6.01(a) (to the extent
          relating to the matters set forth in Section 6.01(b)) shall not have been
          satisfied but all other conditions set forth in Article VI shall have been
          satisfied or waived . . ., and [Fresenius Kabi] is then actively engaged in
          actions required to discharge its obligations under the second sentence of
          Section 5.03(c), then [Fresenius Kabi] shall have the right to extend the
          Outside Date to October 24, 2018 . . . .

  Under this provision, the Outside Date starts out as April 24, 2018, can extend

  automatically to July 24, 2018, and can be extended at Fresenius’s option to October 24,

  2018.

          As determined in the previous section, Akorn had experienced a General MAE

  before April 24, 2018, so “all other conditions set forth in Article VI” were not “satisfied

  or waived.” Therefore, the Outside Date did not extend beyond April 24. When the Outside

  Date came and went, Akorn was only beginning to attempt to determine what it needed to


                                                202
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 204 of 247 PageID #: 2658




  do to remediate its data integrity issues. NSF was in the early stages of its investigation.

  PwC was just getting started on its master list of deficiencies.

         Even if the Outside Date had extended, Akorn could not have cured its regulatory

  problems in time. The evidence at trial demonstrated that Akorn had pervasive regulatory

  issues that would require years to fix. Akorn’s witnesses coalesced around three years.

  Fresenius posited four years. Accepting Akorn’s estimate, the problems would not be fixed

  until 2021.

         Akorn argues that if the breaches were curable in the abstract, then Fresenius had to

  give Akorn notice and an opportunity to cure and could not exercise its termination right

  while Akorn was engaged in good faith efforts to cure. Under Akorn’s interpretation,

  Akorn could hold Fresenius to the Merger Agreement for the four years that Fresenius

  believes it will take to remediate Akorn’s regulatory issues, as long as Akorn is engaged in

  good faith efforts to cure. But that is not what the Merger Agreement says. Section

  7.01(c)(i) only requires notice and gives Akorn an opportunity to cure if the failure of a

  condition is “capable of being cured by the Outside Date.” In this case, Akorn’s breaches

  were not capable of being cured by the Outside Date. Consequently, Fresenius did not have

  to wait to give Akorn an opportunity to cure. Fresenius could terminate immediately.

                6.     The Finding Regarding The Bring-Down Condition

         Fresenius proved that Akorn’s breach of the Regulatory Compliance

  Representations would be reasonably be expected to result in a Regulatory MAE, causing

  the failure of the Bring-Down Condition. In making this showing, Fresenius established

  that Akorn’s regulatory difficulties have such qualitative and quantitative significance that


                                              203
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 205 of 247 PageID #: 2659




  the effect on Akorn’s business is material when viewed from the longer-term perspective

  of a reasonable acquirer, which is measured in years. Fresenius also showed that Akorn

  could not cure the failure of the Bring-Down Condition by the Outside Date. Because the

  Bring-Down Condition has not been met, Fresenius cannot be forced to close. More

  importantly, Fresenius had the right to terminate the Merger Agreement, provided that

  Fresenius was not then in material breach of its own contractual obligations.

  C.     The Failure Of The Covenant Compliance Condition

         The next question is whether Fresenius validly terminated the Merger Agreement

  under Section 7.01(c)(i) because the Covenant Compliance Condition could not be met.

  The answer to this question turns on whether Akorn incurably breached the Ordinary

  Course Covenant. Yet again, because Fresenius sought to excuse its performance under the

  Merger Agreement, Fresenius bore the burden of proof.774

         In addition to providing a termination right based on an incurable failure to comply

  with the Bring-Down Condition, Section 7.01(c)(i) gives Fresenius the right to terminate

  if Akorn incurably breached the Covenant Compliance Condition. Formatted for greater

  legibility, Section 7.01(c)(i) states:

         This Agreement may be terminated and the [Merger] abandoned at any time
         prior to the Effective Time (except as otherwise expressly noted), whether
         before or after receipt of the Company Shareholder Approval: . . .

               (c) by [Fresenius Kabi]: (i) if the Company shall have . . . failed to
         perform any of its covenants or agreements . . ., which failure to perform



         774
            See Hexion, 965 A.2d at 739; Frontier Oil, 2005 WL 1039027, at *35; IBP, 789
  A.2d at 53.


                                             204
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 206 of 247 PageID #: 2660




                       (A) would give rise to the failure of a condition set forth in . . .
                Section 6.02(b) [the Covenant Compliance Condition] and

                       (B) is incapable of being cured . . .;

                        provided that [Fresenius Kabi] shall not have the right to
                terminate this Agreement pursuant to this Section 7.01(c)(i) if
                [Fresenius Kabi] or Merger Sub is then in material breach of any of
                its representations, warranties, covenants or agreements hereunder . .
                ..

  Whether Fresenius had a termination right under this aspect of Section 7.01(c)(i) therefore

  turns on three questions: (i) whether Akorn failed to perform any of its covenants or

  agreements in a manner that would cause the Covenant Compliance Condition to fail, (ii)

  whether the failure could be cured, and (iii) whether Fresenius was otherwise in material

  breach of its obligations under the Merger Agreement. Whether Fresenius breached its

  obligations is the same analysis under both the Covenant Compliance Condition and the

  Bring-Down Condition, so this decision addresses that issue separately.

                1.     The Operation Of The Covenant Compliance Condition

         Formatted for greater legibility, the Covenant Compliance Condition states:

         The obligations of [Fresenius Kabi] and Merger Sub to effect the Merger
         shall be subject to the satisfaction (or written waiver by [Fresenius Kabi], if
         permissible under applicable law) on or prior to the Closing Date of the
         following conditions:

                                            *    *    *

         (b) Compliance with Covenants. The Company shall have complied with or
         performed in all material respects its obligations required to be complied with
         or performed by it at or prior to the Effective Time . . . .




                                                205
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 207 of 247 PageID #: 2661




  Notably, the Merger Agreement does not condition closing on an absolute requirement that

  Akorn have complied with or performed all of its obligations. Instead, Akorn need only

  have complied with or performed its obligations “in all material respects.”

         In this case, Fresenius asserts that Akorn failed to comply with the Ordinary Course

  Covenant. Parties include ordinary-course covenants in transaction agreements to add an

  additional level of protection for the buyer beyond the Bring-Down Condition and help

  ensure that “the business [the buyer] is paying for at closing is essentially the same as the

  one it decided to buy at signing . . . .”775 “For a variety of reasons, reliance on the target’s

  representations, as they are brought down to test the condition of closing that the

  representations remain substantially true and correct on the closing date, will not provide

  the buyer adequate assurance as to the target’s maintenance of its business.”776 “Most

  importantly, representations do not provide a remedy with respect to conduct during the




         775
             Kling & Nugent, supra, § 13.03, at 13-19; see Model Stock Purchase Agreement,
  supra, at 202 (“Generally, a buyer has an interest in assuring that the business of the target
  will be substantially the same as closing as it was on the date the purchase agreement was
  signed.”); see also JX 1239 ¶¶ 39, 41 (Professor Subramanian explaining that an ordinary-
  course covenant seeks “to mitigate or eliminate the moral hazard problem that exists for
  the target’s management between the signing and the closing of the deal,” which “involves
  the incentive for the seller to act opportunistically between signing and closing, because if
  the deal closes the cost of this opportunistic behavior will be borne by the buyer, who does
  not yet have control over the target’s assets”).
         776
               Model Merger Agreement, supra, at 120.


                                               206
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 208 of 247 PageID #: 2662




  interim period between signing and closing. If the target does not remain appropriately

  motivated to close, reliance on the bring-down condition would be ineffective.”777

         In this case, the Ordinary Course Covenant consists of a broad affirmative covenant

  and sixteen categories of prohibited acts. Section 5.01(a) sets out the broad affirmative

  covenant. Formatted for legibility, it states:

         (a) Except as required by applicable Law, Judgment or a Governmental
         Authority, as expressly contemplated, required or permitted by this
         Agreement or as set forth in Section 5.01 of the Company Disclosure Letter,
         during the period from the date of this Agreement until the Effective Time
         (or such earlier date on which this Agreement is terminated pursuant to
         Section 7.01), unless [Fresenius Kabi] otherwise consents in writing (such
         consent not to be unreasonably withheld, delayed or conditioned),

                (i) the Company shall, and shall cause each of its Subsidiaries to, use
         its and their commercially reasonable efforts to carry on its business in all
         material respects in the ordinary course of business, and

                (ii) to the extent consistent with the foregoing, the Company shall, and
         shall cause its Subsidiaries to, use its and their commercially reasonable
         efforts to preserve its and each of its Subsidiaries’ business organizations
         (including the services of key employees) substantially intact and preserve
         existing relations with key customers, suppliers and other Persons with
         whom the Company or its Subsidiaries have significant business
         relationships substantially intact, in each case, substantially consistent with
         past practice;

         provided that no action by the Company or any of its Subsidiaries with
         respect to matters specifically addressed by Section 5.01(b) shall be deemed
         to be a breach of this Section 5.01(a) unless such action would constitute a
         breach of Section 5.01(b).778




         777
               Id.
         778
               JX 1 § 5.01(a).


                                               207
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 209 of 247 PageID #: 2663




  Two aspects of the Ordinary Course Covenant jump out. First, the Ordinary Course

  Covenant contains the same type of materiality qualification found in the Covenant

  Compliance Condition: Akorn need not carry on its business in the ordinary course in every

  respect, only “in all material respects.” Second, Akorn did not promise to maintain

  compliance with the Ordinary Course Covenant. It only committed to use “commercially

  reasonable efforts” to try to maintain compliance.

                         a.     “In All Material Respects”

         For starters, both the Covenant Compliance Condition and the Ordinary Course

  Covenant require compliance “in all material respects.” The parties debate the meaning of

  this term.

         Akorn argues that this phrase adopts the common law doctrine of material breach,

  under which “[a] party is excused from performance under a contract if the other party is

  in material breach thereof.”779 As a matter of common law, “[a] breach is material if it goes

  to the root or essence of the agreement between the parties, or touches the fundamental

  purpose of the contract and defeats the object of the parties in entering into the contract.”780

  Under this doctrine, whether a breach is material “is determined by weighing the

  consequences in the light of the actual custom of men in the performance of contracts




         779
               BioLife Sols., Inc. v. Endocare, Inc., 838 A.2d 268, 278 (Del. Ch. 2003).
         780
           Mrs. Fields Brand, Inc. v. Interbake Foods LLC, 2017 WL 2729860, at *28 (Del.
  Ch. June 26, 2017) (internal quotation marks omitted), clarified on denial of reargument
  2017 WL 3863893 (Del. Ch. July 27, 2017).


                                                208
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 210 of 247 PageID #: 2664




  similar to the one that is involved in the specific case.”781 The Restatement (Second) of

  Contracts provides five guiding factors: (i) “the extent to which the injured party will be

  deprived of the benefit which he reasonably expected,” (ii) “the extent to which the injured

  party can be adequately compensated for the part of that benefit of which he will be

  deprived,” (iii) “the extent to which the party failing to perform or to offer to perform will

  suffer forfeiture,” (iv) “the likelihood that the party failing to perform or to offer to perform

  will cure his failure, taking account of all the circumstances including any reasonable

  assurances,” and (v) “the extent to which the behavior of the party failing to perform or to

  offer to perform comports with standards of good faith and fair dealing.”782

  “[N]onperformance will attain this level of materiality . . . when the covenant not

  performed is of such importance that the contract would not have been made without it.”783

         Treatises on M&A agreements suggest a different purpose for including the phrase

  “in all material respects.” Drafters use this language to eliminate the possibility that an

  immaterial issue could enable a party to claim breach or the failure of a condition.784 The




         781
             BioLife Sols., 838 A.2d at 278 (internal quotation marks omitted); accord 23
  Williston on Contracts § 63:3 (4th ed. 2003).
         782
            Restatement (Second) of Contracts § 241 (Am. Law Inst. 1981). “Courts in
  Delaware look to Section 241 of the Restatement (Second) of Contracts for guidance
  regarding materiality of a breach.” Medicalgorithmics S.A. v. AMI Monitoring, Inc., 2016
  WL 4401038, at *24 (Del. Ch. Aug. 18, 2016).
         783
               14 Williston on Contracts § 43:6 (4th ed. 2003) (footnotes omitted).
         784
             See Kling & Nugent, supra, § 14.02[3], at 14-12 (“[T]here are clearly
  representations where a minor mistake should not give the other party a walk-right.”); id.
  § 14.02[7], at 14-17 (contrasting compliance “in all material respects” with “absolute

                                                209
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 211 of 247 PageID #: 2665




  language seeks to exclude small, de minimis, and nitpicky issues that should not derail an

  acquisition. Consistent with this interpretation, the Restatement (Second) of Contracts

  recognizes that parties can depart from the common law doctrine of material breach, under

  which only a material breach excuses performance, by including express conditions to a

  party’s performance in the agreement.785 The Covenant Compliance Condition is one of

  those conditions. As Kling and Nugent observe, “It is precisely to avoid these types of




  compliance”); Contract Drafting, supra, at 213 (“An important drafting tool is the adjective
  material, as in Widgetco is not a party to any material litigation. Drafters use it, and the
  adjective materially . . . to narrow an otherwise overly broad provision so it covers only
  what really matters.”).
         785
              See Restatement (Second) of Contracts § 241 cmt. a (Am. Law Inst. 1981)
  (discussing the “the situation where the parties have, by their agreement, made an event a
  condition”); id. § 226 (“An event may be made a condition either by the agreement of the
  parties or by a term supplied by the court.”); id. § 241 cmt. a (“A determination that a
  failure is not material means only that it does not have the effect of the non-occurrence of
  a condition under §§ 237 and 238.”); id. § 237 cmt. a (“[A] material failure of performance,
  including defective performance as well as an absence of performance, operates as the non-
  occurrence of a condition.”); see, e.g., Williams Cos. v. Energy Transfer Equity, L.P., 159
  A.3d 264, 273 (Del. 2017) (analyzing whether breach of a covenant “materially
  contribute[d] to the failure of [a] closing condition”); Sarissa Capital Domestic Fund LP
  v. Innoviva, Inc., 2017 WL 6209597, at *24 n.263 (Del. Ch. Dec. 8, 2017) (“Th[e]
  distinction between ‘condition precedent’ and ‘covenant’ is significant . . . . The press
  release as a ‘condition precedent’ would allow Innoviva to walk away from the settlement
  if Sarissa failed to perform; the press release as ‘covenant’ would allow Innoviva to sue for
  breach of contract if Sarissa failed to perform. Non-performance of the ‘covenant,’
  however, would not provide a basis for Innoviva to walk away from the deal (unless, of
  course, Sarissa committed a material breach of the press release term after the parties
  engaged in good faith negotiations of the press release language).”) (citation omitted). See
  generally 2 Farnsworth on Contracts § 8.2, at 415 (3d ed. 2004) (“Although a condition is
  usually an event of significance to the obligor, this need not be the case. In exercising their
  freedom of contract the parties are not fettered by any test of materiality or reasonableness.
  If they agree, they can make even an apparently insignificant event a condition.”).


                                               210
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 212 of 247 PageID #: 2666




  issues [viz., arguments over the common law doctrine of material breach] that parties

  carefully draft acquisition agreements (although the condition is typically qualified by

  materiality), and provide for a ‘bring down’ condition, including as it relates to covenants

  in the acquisition agreement.”786

         Based on these authorities, the plain meaning of “in all material respects” in the

  Covenant Compliance Condition and the Ordinary Course Covenant calls for a standard

  that is different and less onerous than the common law doctrine of material breach. Relying

  on Frontier Oil, Fresenius argues that the phrase “in all material respects” requires only a

  “substantial likelihood that the . . . fact [of breach] would have been viewed by the

  reasonable investor as having significantly altered the ‘total mix’ of information.”787 This

  test builds on the standard for materiality under disclosure law. Despite the oddity of

  relying on a disclosure-based standard to evaluate contractual compliance, the Frontier Oil

  test (as conceived by Fresenius) fairly captures what I believe the “in all material respects”




         786
            Kling & Nugent, supra, § 14.01, at 14-3 n.3; see Cooper Tire & Rubber Co. v.
  Apollo (Mauritius) Hldgs. Pvt. Ltd., 2014 WL 5654305, at *13–17 (Del. Ch. Oct. 31, 2014)
  (analyzing whether party had complied “in all material respects” with a contractual
  covenant; the court did not cite the common law doctrine of material breach); Model Stock
  Purchase Agreement, supra, at 253 (discussing condition for covenant compliance and
  finding that “if Sellers breach any of their pre-closing covenants in a material respect,
  Buyer will have a ‘walk right’ in addition to its right to sue and recover damages from
  Sellers because of the breach”).
         787
             See Frontier Oil, 2005 WL 1039027, at *38 (quoting TSC Indus., Inc. v.
  Northway, Inc., 426 U.S. 438, 449 (1976)); see also Contract Drafting, supra, at 213 (“In
  an M&A context, and from the buyer’s perspective, this meaning of material refers to
  information that would have caused the buyer not to enter into the agreement or would
  cause the buyer not to want to close the transaction.”).


                                               211
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 213 of 247 PageID #: 2667




  language seeks to achieve. It strives to limit the operation of the Covenant Compliance

  Condition and the Ordinary Course Covenant to issues that are significant in the context of

  the parties’ contract, even if the breaches are not severe enough to excuse a counterparty’s

  performance under a common law analysis.

         It bears noting when analyzing the Covenant Compliance Condition that the

  presence of the “in all material respects” qualifier in both the condition and the underlying

  covenant results in two levels of materiality. To my mind, the double-materiality standard

  simply emphasizes that the breach of the Ordinary Course Covenant cannot be immaterial.

  It has to matter both as a departure from a generic pharmaceutical company’s operations

  in the ordinary course of business and as a deviation from the buyer’s reasonable

  expectations regarding what it would receive at closing.

                         b.     “Commercially Reasonable Efforts”

         The other key qualifier in the Ordinary Course Covenant—“commercially

  reasonable efforts”—is an example of an efforts clause. Clauses of this type mitigate the

  rule of strict liability for contractual non-performance that otherwise governs. Generally

  speaking, “[i]f a party agrees to do something, he must do it or be liable for resulting

  damages” (or potentially be subject to an order compelling specific performance). 788 At

  times, however, a party’s ability to perform its obligations depends on others or may be




         788
               Kling & Nugent, supra, § 13.06, at 13-44.


                                               212
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 214 of 247 PageID #: 2668




  hindered by events beyond the party’s control.789 In those situations, drafters commonly

  add an efforts clause to define the level of effort that the party must deploy to attempt to

  achieve the outcome.790 The language specifies how hard the parties have to try. “In

  acquisition transactions, the parties will generally bind themselves to achieve specified

  results with respect to activities that are within their control . . . and reserve [an efforts]

  standard for things outside of their control or those dependent upon the actions of third

  parties.”791

         Deal practitioners have a general sense of a hierarchy of efforts clauses.792 The ABA

  Committee on Mergers and Acquisitions has ascribed the following meanings to

  commonly used standards:

                Best efforts: the highest standard, requiring a party to do essentially
                 everything in its power to fulfill its obligation (for example, by
                 expending significant amounts or management time to obtain
                 consents).
                Reasonable best efforts: somewhat lesser standard, but still may
                 require substantial efforts from a party.




         789
             See Model Stock Purchase Agreement, supra, at 212 (“An absolute duty to
  perform covenants or similar obligations relating to future actions will often be
  inappropriate or otherwise not acceptable to one or more parties to the agreement, as, for
  instance, when a party’s ability to perform depends upon events or third-party acts beyond
  that party’s control. In such circumstances, parties typically insert ‘efforts’ provisions.”).
         790
            See id. at 212 (“‘Efforts’ clauses are commonly used to qualify the level of effort
  required in order to satisfy an applicable covenant or obligation.”).
         791
               Kling & Nugent, supra, § 13.06, at 13-44.
         792
               See id. § 13.06, at 13-46 to -47; Model Stock Purchase Agreement, supra, at 212.


                                                213
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 215 of 247 PageID #: 2669




                Reasonable efforts: still weaker standard, not requiring any action
                 beyond what is typical under the circumstances.
                Commercially reasonable efforts: not requiring a party to take any
                 action that would be commercially detrimental, including the
                 expenditure of material unanticipated amounts or management time.
                Good faith efforts: the lowest standard, which requires honesty in fact
                 and the observance of reasonable commercial standards of fair
                 dealing. Good faith efforts are implied as a matter of law.793

  Kling and Nugent “believe that most practitioners treat ‘reasonable efforts,’ ‘commercially

  reasonable efforts’ and ‘reasonable best efforts’ as all different from and as imposing less

  of an obligation than, ‘best efforts.’”794 They also observe that “‘reasonable best efforts’

  sounds as if it imposes more of an obligation than ‘commercially reasonable efforts.’”795

         Commentators who have surveyed the case law find little support for the distinctions

  that transactional lawyers draw.796 Consistent with this view, in Williams Companies v.



         793
            Model Stock Purchase Agreement, supra, at 212 (citation omitted); see Ryan A.
  Salem, Comment, An Effort to Untangle Efforts Standards Under Delaware Law, 122 Penn
  St. L. Rev. 793, 800 (2018) (identifying five commonly used standards: good faith efforts,
  reasonable efforts, best efforts, commercially reasonable efforts, and diligent efforts).
         794
            Kling & Nugent, supra, § 13.06, at 13-46 to -47 (footnote omitted); see Contract
  Drafting, supra, at 195 (“Anecdotal evidence suggests that many who work with contracts
  believe that best efforts obligations are more onerous than reasonable efforts obligations.
  The distinction is often expressed like this: reasonable efforts requires only what is
  reasonable in the context, whereas best efforts requires that you do everything you can to
  comply with the obligation, even if you bankrupt yourself.”).
         795
               Kling & Nugent, supra, § 13.06, at 13-47.
         796
            See Kling & Nugent, supra, § 13.06, at 13-44 to -49 & nn.2–9, 11 (collecting
  cases); Contract Drafting, supra, at 193 (observing that “[t]here’s widespread confusion
  over phrases using the word efforts”; recommending that drafters use a single standard of
  “reasonable efforts”); Salem, supra, at 800–21 (surveying case law; recommending that
  Delaware resolve the ambiguity created by different efforts standards by adopting a single
  standard of “reasonable efforts”); Zachary Miller, Note, Best Efforts?: Differing Judicial

                                               214
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 216 of 247 PageID #: 2670




  Energy Transfer Equity, L.P., the Delaware Supreme Court interpreted a transaction

  agreement that used both “commercially reasonable efforts” and “reasonable best efforts.”

  Referring to both provisions, the high court stated that “covenants like the ones involved

  here impose obligations to take all reasonable steps to solve problems and consummate the

  transaction.”797 The high court did not distinguish between the two. While serving as a

  member of this court, Chief Justice Strine similarly observed that even a “best efforts”

  obligation “is implicitly qualified by a reasonableness test—it cannot mean everything

  possible under the sun.”798 Another Court of Chancery decision—Hexion—also framed a

  buyer’s obligation to use its “reasonable best efforts” to obtain financing in terms of

  commercial reasonableness: “[T]o the extent that an act was both commercially reasonable




  Interpretations of a Familiar Term, 48 Ariz. L. Rev. 615, 615 (2006) (“The judicial
  landscape is littered with conflicting interpretations of efforts clauses”); see also Kenneth
  A. Adams, Understanding “Best Efforts” And Its Variants (Including Drafting
  Recommendations), 50 Prac. Law., Aug. 2004, at 11, 18–20 (arguing that courts should
  only apply a single standard of “reasonable efforts”); 2 Farnsworth on Contracts § 7.17c,
  at 405 n.13 (3d ed. 2004) (“The terms ‘best efforts’ and ‘reasonable efforts’ are generally
  used interchangeably, although sometimes it is suggested that ‘best’ is more demanding
  than ‘reasonable.’”).
         797
             159 A.3d at 272. In a dissenting opinion, Chief Justice Strine maintained a
  distinction between “best efforts” and “commercially reasonable efforts,” describing the
  former as one that “can potentially lead to the party making the promise having to take
  extreme measures to fulfill it” and the latter as “a strong, but slightly more limited,
  alternative[.]” 159 A.3d at 276 & n.45 (Strine, C.J., dissenting).
         798
             Alliance Data Sys., 963 A.2d at 763 n.60 (quoting Coady Corp. v. Toyota Motor
  Distribs., Inc., 361 F.3d 50, 59 (1st Cir. 2004)).


                                              215
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 217 of 247 PageID #: 2671




  and advisable to enhance the likelihood of consummation of the financing, the onus was

  on Hexion to take that act.”799

                  2.     Akorn’s Failure To Use Commercially Reasonable Efforts To
                         Operate In The Ordinary Course Of Business

         Under the Merger Agreement, Akorn was obligated to use commercially reasonable

  efforts to operate in the ordinary course of business in all material respects. As interpreted

  by the Delaware Supreme Court in Williams, this standard required that Akorn “take all

  reasonable steps” to maintain its operations in the ordinary course of business. 800 The

  record establishes that Akorn breached that obligation in multiple ways.

         First, a generic pharmaceutical company operating in the ordinary course of

  business is obligated to conduct regular audits and to take steps to remediate deficiencies.

  As discussed at length in the Factual Background, Akorn departed from this aspect of

  ordinary course operations after the Merger Agreement was signed by cancelling regular

  audits at four sites in favor of verification audits that would not look for additional

  deficiencies. Fresenius also cancelled Cerulean’s assessment of Amityville and never

  completed Cerulean’s inspection of Somerset, even though Akorn had planned for both to

  take place before the Merger Agreement was signed. Akorn personnel stated that these

  changes were made because of the Merger. Fresenius did not consent to these changes.




         799
               Hexion, 965 A.2d at 749.
         800
               159 A.3d at 272.


                                               216
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 218 of 247 PageID #: 2672




         Second, a generic pharmaceutical company operating in the ordinary course of

  business is obligated to maintain a data integrity system that enables the company to prove

  to the FDA that the data underlying its regulatory filings and product sales is accurate and

  complete. As discussed at length in the Factual Background, Akorn did not do this. Despite

  receiving the results of its internal GQC audits and the Cerulean assessments, Akorn senior

  management instructed its IT department not to devote any resources to data integrity

  projects. Akorn did not begin to address its data integrity issues until March 2018, just one

  month before Fresenius terminated the Merger Agreement.801

         Third, a generic pharmaceutical company operating in the ordinary course of

  business does not submit regulatory filings to the FDA based on fabricated data. As

  discussed at length in the Factual Background, Akorn departed from this aspect of ordinary

  course operations in August 2017 when Silverberg submitted the CRL for azithromycin

  that relied on fabricated data. The evidentiary record convinces me that Silverberg knew

  that the CRL relied on fabricated data and submitted it anyway because the only alternative

  would have been to withdraw the ANDA and start an investigation. That would have been

  a red flag for Fresenius. As Akorn’s expert recognized, one of the purposes of an ordinary-




         801
               See JX 1077 at ‘065–66; Wasserkrug Tr. 141–54.


                                              217
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 219 of 247 PageID #: 2673




  course covenant is to constrain the moral hazard problem that can lead to misconduct like

  Silverberg’s.802

         Akorn also failed to act in the ordinary course of business when Fresenius provided

  Akorn with the whistleblower letters. As an Akorn director with FDA expertise recognized,

  Akorn should have conducted a “responsive and credible” investigation using counsel with

  experience in regulatory matters.803 Akorn chose not to conduct an investigation of its own.

  Instead, Akorn decided to have its deal counsel, Cravath, front run the investigation that

  Fresenius intended to conduct and head off any problems that Fresenius otherwise might

  uncover. As discussed in the Factual Background, Akorn did not make this decision

  because Fresenius somehow directed Akorn not to investigate, but rather because Akorn

  feared a broad investigation of its own would uncover widespread problems.

         Unfortunately for Akorn, it became clear when Cravath spoke with employees at

  the Somerset site that Sidley would quickly uncover Silverberg’s fraud. At that point,

  Cravath began investigating, but Akorn’s desire to tamp down that problem and prevent

  the issue from derailing the Merger led to non-ordinary-course efforts at damage control.

  These efforts included discounting the import of Silverberg’s efforts to coordinate his story

  with Sherwani and destroy any evidence of their coordination, which failed only because




         802
            See generally JX 1239 ¶¶ 39–42 (Subramanian) (“[T]he ordinary course
  covenant focuses on the conduct (actions) of the seller’s managers and prohibits
  opportunistic behavior by those managers.”).
         803
               JX 761.


                                              218
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 220 of 247 PageID #: 2674




  Sherwani refused to go along. They also included making a misleading presentation to the

  FDA. Even Akorn’s expert witness agreed that Akorn was “not fully transparent” during

  the meeting on March 16, 2018.804

         Only after Akorn decided to try to get ahead of its problems by meeting with the

  FDA about the azithromycin incident did Akorn start acting like a generic pharmaceutical

  company operating in the ordinary course of business. At that point, Akorn retained expert

  regulatory counsel (Ropes & Gray) and hired a consultant (NSF) to evaluate its data

  integrity. After the meeting with the FDA, NSF conducted data integrity audits at five of

  Akorn’s sites (excluding Somerset), reviewed ANDAs from Somerset, and reviewed a

  sampling of batch records. NSF uncovered a slew of major deficiencies and two critical

  findings involving the submission of inaccurate data to the FDA.

         When making decisions about not remediating deficiencies, not continuing its audit

  program, not maintaining its data integrity system, and not conducting investigations,

  Akorn chose consciously to depart from the ordinary course of business that a generic

  pharmaceutical company would follow.805 As a result, Akorn did not use commercially

  reasonable efforts to operate in the ordinary course. By contrast, the record does not permit

  a similar finding with respect to the destruction of Akorn’s database for a high accuracy




         804
               Kaufman Tr. 377–78.
         805
            See Rai Tr. 525 (‘Q. Okay. And one of the things you knew that Akorn had to
  do, and in the ordinary course of business on that stand-alone basis after the acquisition
  agreement was signed, was to both investigate and remediate data integrity problems;
  correct? A. Correct.”); accord Kaufman Tr. 371.


                                              219
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 221 of 247 PageID #: 2675




  liquid particle counter along with the local backup file and the associated electronic

  security logs. That was not an ordinary course of business event, but it is one where the

  “commercially reasonable efforts” modifier prevents a finding of breach. The destruction

  of these files was an unexpected event outside of Akorn’s control, which is the

  paradigmatic situation where an efforts clause comes into play. It is possible that by failing

  to maintain its data integrity systems, Akorn created the conditions under which the

  destruction of the files could occur, but the evidence in this case is not sufficient to support

  a finding to that effect.

                 3.     Akorn’s Failure To Use Commercially Reasonable Efforts Was
                        Material.

         Using the standard of materiality discussed above, Akorn’s breaches of the Ordinary

  Course Covenant were material. In the context of the Merger Agreement, the breaches of

  the Ordinary Course Covenant departed from what Fresenius could reasonably expect and

  changed the calculus of the acquisition for purposes of closing.

         Akorn’s ordinary course violations after signing cost Akorn a year of what could

  have been meaningful remediation efforts. After receiving reports about data integrity

  issues from the GQC team during 2016, followed by Cerulean’s damning assessment of

  Decatur in December 2016, Akorn should have prioritized the remediation of its data

  integrity systems. Accepting for purposes of analysis that Akorn’s contractual obligation

  to Fresenius only began in April 2017, Akorn’s failure to remediate from that point on cost

  Akorn a full year. Based on Akorn’s own estimates that remediation would take three years,

  Akorn could have completed one-third of its efforts. If Akorn had embarked on the steps



                                                220
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 222 of 247 PageID #: 2676




  that Fresenius contends are necessary, then Akorn would have verified its IT and testing

  systems, retrained existing employees, hired new R&D employees, taken major steps

  towards introducing a culture of compliance, and begun validating the data for its principal

  products.

         Instead, Akorn made its regulatory situation immeasurably worse when its head of

  quality submitted fraudulent data to the FDA in August 2017. Akorn then complicated

  matters further by failing to be fully transparent with the FDA in March 2018 and instead

  providing a misleading presentation to the agency.

         As shown by the inclusion of the Regulatory Compliance Representations in the

  Merger Agreement, whether Akorn complied with its obligations to the FDA was an

  important issue for the parties. While the combination of the Regulatory Compliance

  Representations and the Bring-Down Condition gave Fresenius some protection on this

  issue, the Merger Agreement also required that Akorn use commercially reasonable efforts

  to continue to engage in regulatory compliance activities between signing and closing. By

  using the phrase “in all material respects” in the Ordinary Course Covenant and the

  Covenant Compliance Condition, the parties adopted a lower standard for those provisions

  than the Regulatory MAE standard built into the Bring-Down Condition. As a result,

  Fresenius could refuse to close if Akorn did not continue to operate in the ordinary course

  of business with respect to regulatory compliance and the deviation from ordinary course

  practice was significant. That was the case here, resulting in a breach of the Ordinary

  Course Covenant.




                                              221
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 223 of 247 PageID #: 2677




         Akorn’s breach of the Ordinary Course Covenant was also sufficiently significant

  to implicate the Covenant Compliance Condition. The record convinces me that Fresenius

  would not have agreed to buy Akorn if Fresenius understood that Akorn would not be

  continuing to conduct full audits at all of its facilities, would not be addressing any of its

  data integrity issues, and would be providing fabricated data to the FDA. Akorn is a generic

  pharmaceutical company, so compliance with FDA regulations is essential. The parties

  knew that closing the Merger could take an extended period of time, which is why the

  Outside Date was originally set for a year after signing and would extend automatically for

  another three months if the only impediment remaining was antitrust clearance. No

  reasonable acquirer would have agreed that during this lengthy period, Akorn could stop

  engaging in ordinary-course activities relating to quality compliance and data integrity,

  much less that Akorn could trigger a major incident with the FDA by making a submission

  that relied on fabricated data.

                4.      Whether The Covenant Breach Was Curable

         As previously discussed, Section 7.01(c)(i) permits Fresenius to terminate if the

  failure of a condition is incapable of being cured by the Outside Date. As this decision has

  already held, the Outside Date remained April 24, 2018; it did not automatically extend to

  July 24.

         As of April 24, 2018, Akorn had finally started trying to remediate its data integrity

  problems, but it was in the early stages of this effort and trying to get a handle on the many

  data integrity deficiencies that dated back years. Akorn had not become transparent with




                                               222
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 224 of 247 PageID #: 2678




  the FDA. NSF was in the early stages of its investigation. Akorn could not have cured its

  covenant breach by April 24.

         Once again, even if the Outside Date had extended, Akorn could not have cured its

  regulatory problems in time. Akorn estimated it would take three years, well beyond what

  the Merger Agreement contemplated.

                5.     The Finding Regarding The Covenant Compliance Condition

         Fresenius proved that Akorn failed to use commercially reasonable efforts to operate

  in the ordinary course of business in all material respects, resulting in a breach of the

  Ordinary Course Covenant. This breach was material and could not be cured by the Outside

  Date, causing the Covenant Compliance Condition to fail. Because the Covenant

  Compliance Condition has not been met, Fresenius cannot be forced to close. More

  importantly, Fresenius had the right to terminate the Merger Agreement, provided that

  Fresenius was not then in material breach of its own contractual obligations.

  D.     Has Fresenius Breached?

         The final issue is whether Fresenius was barred from exercising its termination right

  because of its own material breaches of the Merger Agreement. Section 7.01(c)(i) contains

  a proviso which states that Fresenius cannot exercise its right to terminate “if [Fresenius]

  is then in material breach of any of its representations, warranties, covenants or agreements

  hereunder.” Akorn contends that Fresenius could not terminate the Merger Agreement

  because it breached both the Reasonable Best Efforts Covenant and the Hell-or-High-

  Water Covenant. Akorn bore the burden of proof on these issues because Akorn sought to




                                              223
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 225 of 247 PageID #: 2679




  invoke an exception to Fresenius’s termination right.806 The evidence shows that Fresenius

  did not breach the Reasonable Best Efforts Covenant. The evidence shows that Fresenius

  breached the Hell-or-High-Water Covenant, but that the breach was not material.

                  1.     The Reasonable Best Efforts Covenant

         In the Reasonable Best Efforts Covenant, each party to the Merger Agreement

  agreed to “cooperate with the other parties and use . . . their respective reasonable best

  efforts to promptly . . . take . . . all actions . . . necessary, proper or advisable to cause the

  conditions to Closing to be satisfied as promptly as reasonably practicable and to

  consummate and make effective, in the most expeditious manner reasonably practicable,

  the [Merger].”807      Under the Delaware Supreme Court’s decision in Williams, the

  “reasonable best efforts” standard in this provision imposed an obligation on Fresenius “to

  take all reasonable steps to solve problems and consummate the transaction.”808

         Importantly from my perspective, the parties agreed in the Reasonable Best Efforts

  Covenant to seek “to consummate and make effective” the transaction that they had agreed

  to in the Merger Agreement on the terms set forth in that contract. They were not

  committing themselves to merge at all costs and on any terms. Instead, they were




         806
             See 29 Am. Jur. 2d Evidence § 176 (“A party seeking to take advantage of an
  exception to a contract is charged with the burden of proving facts necessary to come within
  the exception.”); Hollinger, 844 A.2d at 1070 (“Black bears the burden to establish that
  this contractual exception applies.”).
         807
               JX 1 § 5.03(a).
         808
               159 A.3d at 272.


                                                224
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 226 of 247 PageID #: 2680




  committing themselves to fulfill the contract they had signed, which contained

  representations that formed the basis for the transaction, established conditions to the

  parties’ performance, and gave both sides rights to terminate under specified

  circumstances. As I see it, the Reasonable Best Efforts Covenant did not require either side

  of the deal to sacrifice its own contractual rights for the benefit of its counterparty. The

  concept of acting for the benefit of another is a fiduciary standard, not a contractual one.

         When evaluating whether a merger partner has used reasonable best efforts, this

  court has looked to whether the party subject to the clause (i) had reasonable grounds to

  take the action it did and (ii) sought to address problems with its counterparty. In Hexion

  and IBP, this court criticized parties who did not raise their concerns before filing suit, did

  not work with their counterparties, and appeared to have manufactured issues solely for

  purposes of litigation.809 Kling and Nugent offer the following insightful commentary on

  IBP:



         809
              See Hexion, 965 A.2d at 725 (“[P]erhaps realizing that the MAE argument was
  not strong, Apollo and its counsel began focusing on insolvency.”); id. at 726 (criticizing
  reliance on solvency opinion generated by consultants who “knew that their client had
  litigation on its mind and still based their opinion their opinion on the same biased numbers
  as the consulting team”); id. at 730 (criticizing solvency expert for not talking to seller’s
  executives); id. (criticizing buyer for making “the deliberate decision not to consult with
  [the seller] regarding the [solvency] analysis prior to filing the lawsuit”); IBP, 789 A.2d at
  49 (“In an internal e-mail, Gottsponer explained Tyson’s renegotiation strategy: . . . ‘To
  keep the pressure on their stock price. Based on the voice mails that have been left for me
  (those seven) the street views these restatements as insignificant. We know these
  accounting issues aren’t the biggest reason to renegotiate (i.e. beef margins). Lets remind
  people of that (softly). To set the stage for other points that may help us to renegotiate.’”);
  id. at 49 (“Don Tyson returned to the meeting and announced that Tyson should find a way
  to withdraw. The problems at DFG apparently played no part in his decision, nor did the
  comments from the SEC. Indeed, DFG was so unimportant that neither John nor Don

                                               225
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 227 of 247 PageID #: 2681




         One gets the impression that Vice Chancellor Strine thought that Tyson itself
         did not believe there had been a material adverse effect, but, was, instead,
         suffering “buyer’s remorse.” Among the facts that supported this result were
         that Tyson’s bankers still thought the deal was fair to it with “tremendous
         strategic sense” and represented “great long term value.” In addition, Tyson
         did not even raise the material adverse effect claims in its correspondence
         with IBP, its announced reasons for terminating the merger agreement or,
         indeed, until the litigation started.810

  The Hexion court similarly noted that the buyer “made the deliberate decision not to consult

  with [the seller] . . . prior to filing [its] lawsuit.”811




  Tyson knew about Schedule 5.11 of the Agreement until this litigation was underway.”)
  (footnote omitted); id. at 51 (“Notably, the [termination] letter does not indicate that IBP
  had suffered a Material Adverse Effect as a result of its first-quarter performance.”); id. at
  65 (“[I]t is useful to be mindful that Tyson’s publicly expressed reasons for terminating the
  Merger did not include an assertion that IBP had suffered a Material Adverse Effect. The
  post-hoc nature of Tyson’s arguments bear on what it felt the contract meant when
  contracting, and suggests that a short-term drop in IBP’s performance would not be
  sufficient to cause a MAE.”); id. at 70 (“Even after Hankins generated extremely
  pessimistic projections for IBP in order to justify a lower deal price, Merrill Lynch still
  concluded that a purchase of IBP at $30 per share was still within the range of fairness and
  a great long-term value for Tyson. The Merrill Lynch analysis casts great doubt on Tyson’s
  assertion that IBP has suffered a Material Adverse Effect.”); id. at 71 (“[T]he analyst views
  support the conclusion that IBP remains what the baseline evidence suggests it was—a
  consistently but erratically profitable company struggling to implement a strategy that will
  reduce the cyclicality of its earnings. Although IBP may not be performing as well as it
  and Tyson had hoped, IBP’s business appears to be in sound enough shape to deliver results
  of operations in line with the company’s recent historical performance. Tyson’s own
  investment banker still believes IBP is fairly priced at $30 per share.”).
         810
             Kling & Nugent, supra, § 11.04[9], at 11-68 n.133 (citations omitted); accord
  Schwartz, supra, at 827 n.220 (arguing that the absence of Delaware decisions finding an
  MAE “may be partially due to the Delaware courts’ suspicion that acquirers use the MAC
  clause as a pretext to avoid closing a suddenly unappealing acquisition”) (citing IBP, 789
  A.2d at 65).
         811
               965 A.2d at 730.


                                                   226
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 228 of 247 PageID #: 2682




         In this case, Akorn’s dismal post-signing performance gave Fresenius good cause

  to evaluate its rights and obligations under the Merger Agreement. The General MAE

  Condition gave Fresenius the right to refuse to close if Akorn suffered a Material Adverse

  Effect, and Fresenius was entitled to evaluate whether that condition was met. Fresenius

  also was entitled to consult with Paul Weiss. As this court observed in Hexion, it is

  “undoubtedly true” that a company can “seek[] expert advice to rely upon” when evaluating

  its contractual alternatives.812 Importantly, Fresenius communicated directly with Akorn

  about its performance. Sturm and Henriksson flew to Lake Forest, Illinois to meet in person

  with Ducker and the Akorn executives.813 Fresenius also analyzed and remained committed

  to fulfilling its obligations under the Merger Agreement if it was not entitled to terminate.

  Sturm testified credibly that he was “in an exploratory phase.”     814
                                                                            Consistent with his

  testimony, the contemporaneous evidence shows that at the same time Fresenius was

  consulting with Paul Weiss, Fresenius was also working hard to figure out how the deal

  could still work.815

         The whistleblower letters subsequently gave Fresenius good cause to evaluate

  whether Akorn’s representations were accurate and whether Fresenius might have



         812
               Id. at 754.
         813
               Sturm Tr. 1178.
         814
             Id. at 1189; see id. at 1206 (“Q. Okay. And you started looking for a way to get
  out of the transaction, did you not? A. No. I did not.”).

           See JX 605; JX 619; JX 620; JX 624; JX 627 at ‘498; JX 657; JX 658; JX 661;
         815

  JX 664; JX 670 at 20; JX 684 at ‘911.


                                              227
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 229 of 247 PageID #: 2683




  contractual grounds to terminate. It was reasonable for Fresenius to use the informational

  right it possessed under the Merger Agreement to evaluate these issues. A reasonable

  access covenant “provides Buyer with the opportunity to confirm the accuracy of Sellers’

  representations and verify the satisfaction of the other condition to Buyer’s obligation to

  complete the acquisition, such as the absence of a Material Adverse Change with respect

  to each Acquired Company.”816 The covenant exists “in order for the Buyer to continue the

  ‘due diligence’ process.”817 Fresenius used its reasonable access rights for that purpose.

  Moreover, as when responding to Akorn’s poor business performance, Fresenius

  communicated directly with Akorn about these issues.

         As discussed in the Factual Background, I believe that by November 12, 2017, the

  senior executives at Fresenius had concluded that they did not want to proceed with the

  Merger as negotiated. Akorn had performed too badly, and the regulatory problems raised

  by the whistleblower letters were another blow. Even recognizing that the Fresenius

  executives had a motive to get out of the deal, I do not believe that Fresenius breached the

  Reasonable Best Efforts Covenant. In addition to having an obligation to work towards




         816
            See Model Stock Purchase Agreement, supra, at 198; see also, e.g., id. at 199
  (“During its due diligence investigation, Buyer is likely to have access to extensive
  information concerning the Acquired Companies. If, during the period between signing
  and Closing, the information reveals a material inaccuracy in any of Sellers’
  representations as of the date of the Model Agreement, Buyer has several options. If the
  inaccuracy results in the inability of Sellers to satisfy the applicable closing condition . . .
  Buyer can decide to terminate [the merger agreement].”).
         817
               Kling & Nugent, supra, § 13.02[1], at 13-6.


                                               228
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 230 of 247 PageID #: 2684




  closing, Fresenius also had the right to terminate the Merger Agreement if Akorn’s

  Regulatory Compliance Representations were inaccurate and the deviation would

  reasonably and incurably be expected to result in a Material Adverse Effect. Fresenius also

  had the right to terminate the Merger Agreement if Akorn incurably failed to comply in all

  material respects with the Ordinary Course Covenant. Fresenius was entitled to investigate

  these issues and assert good faith positions based on its contractual rights.

         Akorn views Fresenius’s investigation cynically as an effort by Fresenius to

  manufacture grounds for termination. There is some evidence to support that view.

  Nevertheless, having considered the record and evaluated the credibility of the witnesses,

  I believe that Fresenius acted legitimately and uncovered real problems. I believe that

  Akorn knew about both the existence and magnitude of these problems and hoped that

  Fresenius would not get the full story until after the deal closed. Instead, the investigation

  caused Fresenius to learn about the pervasive nature of Akorn’s compliance and data

  integrity issues before closing. In my view, as its investigation unfolded, Fresenius acted

  reasonably, culminating ultimately in its decision to terminate the Merger Agreement.

  Before doing so, Fresenius offered to extend the Outside Date for the Merger Agreement

  so that Akorn could continue its investigation and remediation efforts and, if Akorn thought

  it was possible, cure its breaches. Akorn declined.

         Akorn understandably has tried to cast Fresenius in the mold of the buyers in IBP

  and Hexion by accusing Fresenius of having “buyer’s remorse.” In my view, the difference

  between this case and its forebearers is that the remorse was justified. In both IBP and

  Hexion, the buyers had second thoughts because of problems with their own businesses


                                               229
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 231 of 247 PageID #: 2685




  spurred by broader economic factors. In this case, by contrast, Fresenius responded after

  Akorn suffered a General MAE and after a legitimate investigation uncovered pervasive

  regulatory compliance failures.

         On a more granular level, this decision has already rejected many of the inferences

  that Akorn draws when portraying Fresenius as a bad faith actor. The principal components

  of Akorn’s tale run as follows:

        Akorn claims that Sturm instructed management in September 2017 to build a legal
         case to terminate the Merger Agreement. This decision has found that Sturm was
         not seeking to manufacture a case. He was focused on understanding Fresenius’s
         rights under the Merger Agreement so that Fresenius could exercise its rights if
         warranted. Otherwise, Fresenius would live up to its obligations.

        Akorn claims that Fresenius retained Paul Weiss to navigate a path towards
         termination. In my view, retaining expert counsel was prudent.

        Akorn asserts that Fresenius’s advisors tried to manufacture a record that would
         justify termination. There is some evidence to support this view, and the advisors
         undoubtedly understood that Fresenius was unhappy with the deal. On balance,
         however, I believe the advisors acted consistently with Fresenius’s rights under the
         Merger Agreement. In particular, I find that Sidley, Lachman, and E&Y conducted
         a professional investigation into the whistleblower letters that Fresenius had good
         cause to pursue.

        Akorn claims that Fresenius instructed Akorn not to investigate the anonymous
         letters. In the Factual Background, I rejected this interpretation of the evidence,
         finding instead that Fresenius told Akorn that it could not rely on Akorn’s
         investigation and would have to also conduct one of its own. Akorn then chose not
         to conduct an independent investigation and instead have Cravath front run Sidley’s
         investigation in an attempt to head off any problems.

        Akorn claims Fresenius secretly strategized with Paul Weiss and Sidley about
         manufacturing “fraud on the FDA” allegations818 and “placing collateral pressure




         818
               JX 719 at ‘238.


                                             230
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 232 of 247 PageID #: 2686




        on Akorn by communicating concerns to the regulatory agency,”819 then did just
        that in letters aimed at “stimulating the [FDA] to require a searching audit of Akorn
        and perhaps an FDA investigation” and “piqu[ing] the FDA’s interest.”820 Akorn
        accurately quotes from documents when making this argument. In my view,
        however, Fresenius had good cause to investigate the whistleblower letters. Once
        that investigation uncovered serious problems, Fresenius had good reason to be
        concerned that Akorn would present a misleading picture of its situation to the FDA
        in an effort to get to closing and stick Fresenius with the regulatory problems.
        Fresenius acted reasonably in response to Akorn’s conduct.

       Akorn claims that Fresenius drafted intentionally onerous information requests
        designed to induce Akorn to refuse access and supply an alternative basis for
        termination. I do not agree with this assessment. While Fresenius and its advisors
        drafted broad requests, the requests were reasonable in light of the seriousness of
        the charges in the whistleblower letters. After negotiations between counsel for the
        companies, Akorn largely complied.

       Akorn asserts that Sidley accessed confidential Akorn materials in the virtual data
        room, without Akorn’s knowledge or permission and in breach of the confidentiality
        agreement. In my view, Sidley carefully evaluated whether it could access the
        virtual data room and properly concluded that it could use the information in the
        data room for purposes of “executing” the Merger Agreement, in the sense of
        carrying out the parties’ contractual obligations. Those obligations did not require a
        single-minded drive to closing. They also contemplated the possibility of failed
        conditions and termination. Sidley properly used the information in the data room
        to evaluate Fresenius’s rights under the Merger Agreement.

       Akorn contends that Fresenius executed a fraudulent common interest agreement.
        The two sides negotiated a common interest agreement which reflected that they
        had a “mutual interest” in “join[ing] in an investigation,” and that “[t]his mutual
        interest arises from and under the Merger Agreement.”821 Fresenius was properly
        seeking to evaluate its rights under the Merger Agreement to determine whether the
        conditions to closing were met.




        819
              JX 738 at ‘297.
        820
              JX 1488 at ‘820.
        821
            JX 804 at ‘988; see Sturm Tr. 1220–21; Ducker Dep. 241–44; see also JX 798;
  Sheers Tr. 1088.


                                             231
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 233 of 247 PageID #: 2687




        Akorn contends that Fresenius lied to Akorn by falsely assuring Bonaccorsi that
         “the goal here was to investigate. . . . [T]his was not a litigation exercise.”822 In my
         view, Fresenius’s goal was to investigate. Fresenius did not want to litigate unless
         it had to and would not litigate unless it had valid claims. If the investigation into
         the whistleblower letters had not suggested grounds for termination, or if events had
         unfolded along any number of other paths, then litigation would not have ensued.

        Akorn observes that Fresenius disqualified Akorn’s FDA counsel because it did not
         want the FDA to get the impression of a “joint investigation,” notwithstanding
         representations in the common interest agreement.823 It is true that Fresenius refused
         to waive a conflict that Hyman Phelps faced, but Fresenius had good cause for doing
         so. At that point, Fresenius was justifiably concerned that Akorn would make a
         misleading presentation to the FDA, and Fresenius did not want its long-time
         regulatory counsel associated with a misleading presentation. That was a reasonable
         concern and borne out by events. The misleading nature of the presentation stemmed
         in part from Akorn’s claims that the investigation had been conducted jointly, when
         in fact Cravath simply had been front running Sidley until Cravath discovered the
         azithromycin fraud. Fresenius’s obligation to use its reasonable best efforts to fulfill
         its obligations under the Merger Agreement did not extend to assisting Akorn in
         misleading the FDA.

  I give Akorn’s top-flight attorneys credit for assembling a credible account. I am not

  suggesting that there is no evidence to support their position. Particularly after Akorn began

  exhibiting performance that ultimately led this decision to find that the Company had

  suffered a Material Adverse Effect, Fresenius did not want to go the extra mile. Fresenius

  wanted to live by the Merger Agreement and do what it was obligated to do, while at the

  same time protecting its own contractual rights and terminating the transaction if it had a

  valid basis for doing so. In my judgment, Fresenius succeeded in doing what it was




         822
               Bonaccorsi Tr. 891–92.
         823
               Sturm Tr. 1224–26.


                                               232
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 234 of 247 PageID #: 2688




  obligated to do. Akorn has not shown by a preponderance of the evidence that Akorn

  breached the Reasonable Best Efforts Covenant.

                2.     The Hell-Or-High-Water Covenant

         Section 5.03(c) of the Merger Agreement sets out a series of affirmative and

  negative covenants relating to antitrust approval. The language that this decision refers to

  as the Hell-Or-High-Water Covenant states:

         [Fresenius Kabi] shall promptly take all actions necessary to secure the
         expiration or termination of any applicable waiting period under the HSR
         Act or any other Antitrust Law and resolve any objections asserted with
         respect to the [Merger] under the Federal Trade Commission Act or any other
         applicable Law raised by any Governmental Authority, in order to prevent
         the entry of, or to have vacated, lifted, reversed or overturned, any Restraint
         that would prevent, prohibit, restrict or delay the consummation of the
         [Merger], including

                (i) (A) executing settlements, undertakings, consent decrees,
         stipulations or other agreements with any Governmental Authority or with
         any other Person, (B) selling, divesting or otherwise conveying or holding
         separate particular assets or categories of assets or businesses of [Fresenius
         Kabi] and its Subsidiaries, (C) agreeing to sell, divest or otherwise convey or
         hold separate any particular assets or categories of assets or businesses of the
         Company and its Subsidiaries contemporaneously with or subsequent to the
         Effective Time, (D) permitting the Company to sell, divest or otherwise
         convey or hold separate any of the particular assets or categories of assets or
         businesses of the Company or any of its Subsidiaries prior to the Effective
         Time, (E) terminating existing relationships, contractual rights or obligations
         of the Company or [Fresenius Kabi] or their respective Subsidiaries, (F)
         terminating any joint venture or other arrangement, (G) creating any
         relationship, contractual right or obligation of the Company or [Fresenius
         Kabi] or their respective Subsidiaries or (H) effectuating any other change or
         restructuring of the Company or [Fresenius Kabi] or their respective
         Subsidiaries (and, in each case, entering into agreements or stipulating to the
         entry of any Judgment by, or filing appropriate applications with, the Federal
         Trade Commission (the “FTC”), the Antitrust Division of the Department of
         Justice (the “DOJ”) or any other Governmental Authority in connection with
         any of the foregoing and, in the case of actions by or with respect to the
         Company, by consenting to such action by the Company (including any


                                               233
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 235 of 247 PageID #: 2689




         consents required under this Agreement with respect to such action);
         provided that any such action may, at the discretion of the Company, be
         conditioned upon the Closing) and

                (ii) defending through litigation any claim asserted in court or
         administrative or other tribunal by any Person (including any Governmental
         Authority) in order to avoid entry of, or to have vacated or terminated, any
         Restraint that would prevent the Closing prior to the Outside Date.

         All such efforts shall be unconditional and shall not be qualified in any
         manner and no actions taken pursuant to this Section 5.03 shall be considered
         for purposes of determining whether a Material Adverse Effect has occurred
         or would reasonably be expected to occur. . . .

         The Company, [Fresenius Kabi] and Merger Sub and any of their respective
         Affiliates shall not take any action with the intention to, or that could
         reasonably be expected to, hinder or delay the expiration or termination of
         any waiting period under the HSR Act or the obtaining of approval of the
         DOJ or FTC as necessary (including, in the case of [Fresenius Kabi] and
         Merger Sub, acquiring or merging with any business, Person or division
         thereof, or entering into a definitive agreement with respect thereto, if doing
         so could reasonably be expected to have such effect). . . .824

  In other words, Fresenius agreed to take “all actions necessary” to secure antitrust approval,

  without any mitigating efforts obligation.825

         Somewhat in tension with the flat obligation to take “all actions necessary” to secure

  antitrust approval, the Merger Agreement gave Fresenius sole control over the strategy for

  securing antitrust approval (the “Strategy Provision”). Formatted for legibility, this aspect

  of Section 5.03(c) states:




         824
               JX 1 § 5.03(c).
         825
            See Alliance Data Sys., 963 A.2d at 763 n.60 (describing a Hell-Or-High-Water
  Covenant as “a much stronger and broader commitment” than a reasonable best efforts
  obligation “with respect to a discrete regulatory subject: antitrust approval”).


                                               234
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 236 of 247 PageID #: 2690




         [Fresenius Kabi] shall (x) control the strategy for obtaining any approvals,
         consents, registrations, waivers, permits, authorizations, orders and other
         confirmations from any Governmental Authority in connection with the
         [Merger] and

         (y) control the overall development of the positions to be taken and the
         regulatory actions to be requested in any filing or submission with a
         Governmental Authority in connection with the [Merger] and in connection
         with any investigation or other inquiry or litigation by or before, or any
         negotiations with, a Governmental Authority relating to the [Merger] and of
         all other regulatory matters incidental thereto;

         provided that [Fresenius Kabi] shall consult and cooperate with the Company
         with respect to such strategy, positions and requested regulatory action and
         consider the Company’s views in good faith. . . .826

  The Strategy Provision inherently recognizes that there is no single and obvious answer as

  to how to pursue antitrust approval and that Fresenius had the power to make those

  decisions after consulting and cooperating with the Company.

         Akorn’s post-trial briefs placed great emphasis on antitrust issues, yet the trial

  record on this point was comparatively sparse. During trial, only two witnesses made more

  than a passing reference to FTC clearance.827 Bauersmith, who oversaw Fresenius’s

  divestiture efforts, testified at trial that he was not asked to delay the process. 828 As noted



         826
            JX 1 § 5.03(c). Cravath’s initial draft of the Merger Agreement provided that
  Fresenius and Akorn “shall jointly, and on an equal basis,” control the strategy for antitrust
  clearance. JX 420 at ‘686. Fresenius requested sole control over strategy, and Akorn
  accepted the change. Silhavy Dep. 24–25.
         827
               See Bauersmith Tr. 604–08; Bonaccorsi Tr. 912–21, 932.
         828
             Bauersmith Tr. 604; Bauersmith Dep. 128, 218; see also id. at 217 (describing
  the FTC approval process as “a rigorous pace insofar as identifying the appropriate buyers,
  striking the right value deal, and creating a set of agreements that we believed would be
  acceptable to the FTC”).


                                               235
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 237 of 247 PageID #: 2691




  in the Factual Background, Bauersmith was a credible witness. At trial, Akorn’s counsel

  never asked Bauersmith about the FTC or Fresenius’s divestment partner Alvogen. In its

  briefing, Akorn relies heavily on the deposition of its corporate strategy official Jennifer

  Bowles, who largely testified to her “perception” that Fresenius intentionally delayed FTC

  approval for self-interested reasons.829 Bowles did not testify at trial.830

         There is no serious dispute that during the first six months after the Merger

  Agreement was signed, Fresenius diligently pursued antitrust approval. Fresenius started

  by assessing the degree to which its ANDAs overlapped with Akorn’s,831 then analyzed

  the likelihood the FTC would require divestment.832 Working through these issues required

  Fresenius to evaluate the number of competitors and relative market share for each

  product.833 Once Fresenius had a sense of what it thought the FTC would want sold,

  Fresenius worked with Moelis to structure a bidding process for potential buyers that




         829
            See Bowles Dep. 134–35; id. at 128–29 (discussing “opinions” Bowles formed
  when FTC-related activities “should not have taken as long as they did”); see also Rai Dep.
  247 (“I think the whole process of getting the FTC approval was slow and should have
  been done sooner, based on my personal experience, because I’ve been through one before,
  or a couple of times.”).
         830
            Because Bowles did not appear at trial and also lacked first-hand knowledge of
  Fresenius’s negotiations with Alvogen, her deposition testimony receives limited weight.
  See Bowles Dep. 130.
         831
               Bauersmith Dep. 149.
         832
               Id.
         833
               Id.


                                                236
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 238 of 247 PageID #: 2692




  included access to a data room.834 Alvogen was the winning bidder, and Fresenius began

  working on a transaction agreement with Alvogen.

         In October 2017, Fresenius submitted a proposed divestiture agreement to the FTC,

  consistent with the plan to submit by mid-November.835 In early November, the FTC threw

  a wrench into the process by asking Fresenius to divest its versions of the overlapping

  products rather than selling Akorn’s.836 The FTC also raised other objections to the

  divesture package that the parties had not anticipated and which seemed to depart from

  past agency practice.837

         The parties had not expected to receive FTC clearance until early 2018,838 so

  Fresenius made the reasonable decision to ask the FTC to reconsider having Fresenius




         834
               Id. at 150.
         835
            Ducker Dep. 274; see Bauersmith Dep. 218 (“[A]lvogen and Fresenius . . .
  submitted what we thought in October was an agreement and a proposal that the FTC
  should accept.”); JX 524 at ‘416 (timeline calling for “[c]ontract finalization & supply and
  tech transfer agreements, and final submission to FTC” between the third week of
  September and the second week of November); see also Silhavy Dep. 47–48.
         836
               See JX 698 at ‘866–67; see also Bauersmith Dep. 154.
         837
            See Bauersmith Dep. 153–55; Bauersmith Tr. 605; accord Silhavy Dep. 165–67;
  see also Ducker Dep. 274 (discussing Allen & Overy’s view that the switch on Fresenius’s
  overlapping products “was a very unusual step for the FTC to take”); Empey Dep. 184–85.
         838
             See Silhavy Dep. 48–49; Sturm Tr. 1175 (noting that the Merger could close
  “towards the end of 2017, at the earliest”); JX 524 at ‘416 (divestment timeline from June
  2017 contemplating “FTC review of submission and final negotiations with FTC” between
  the third week of November 2017 and the second week of January 2018).


                                              237
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 239 of 247 PageID #: 2693




  divest its version of the overlapping products rather than Akorn’s.839 Fresenius also began

  considering whether it should sell the Decatur site as part of the divestiture package,

  believing that if the FTC learned that Fresenius was considering selling Decatur, it would

  want the plant included in the package of divestitures.840 Based on feedback from the FTC,

  Fresenius came to believe that a sale of Decatur standing alone would enable the Merger

  to obtain FTC clearance, without the need to divest other products.841 Under the Strategy

  Provision, it was Fresenius’s job to consider these issues.

         The Fresenius team evaluated whether pursuing a sale of Decatur would create

  problems by delaying FTC approval and concluded that although there was a risk of delay,

  the benefits outweighed the risk.842 As of early January 2018, the Fresenius executives

  believed that pursuing a divestiture strategy involving Decatur would result in FTC

  approval in mid-April, within the timeframe contemplated by the Merger Agreement, as

  opposed to potential approval in February without Decatur.843 Fresenius therefore decided

  to pursue “parallel strategies” on divestiture: Option 1, which involved selling various




         839
               See Bowles Dep. 131–34.
         840
             See JX 816 at ‘971–72; Henriksson Dep. 67 (“We didn’t want to bring it to the
  FTC, because we thought that that would then delay the clearance, but . . . I wanted to sell
  that plant to Alvogen.”).
         841
             See Silhavy Dep. 169–70; JX 1456 at 2 (“Sale of Decatur facility would solve
  virtually all FTC concerns”); Henriksson Dep. 314–15.
         842
               See Schulte-Noelle Dep. 185–89; Ducker Dep. 274–75; JX 816 at ‘971–72.
         843
               See JX 844 at ‘410–11; Silhavy Dep. 168–69.


                                              238
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 240 of 247 PageID #: 2694




  Fresenius ANDAs, and Option 2, which involved selling Decatur.844 In my view, this was

  a reasonable approach that fell within the ambit of the Strategy Provision.

         The first documentary evidence of Akorn registering complaints about Fresenius’s

  pursuit of regulatory approval emerges in minutes of a board meeting on January 5, 2018,

  where Rai and Bowles “provided their opinions that FK is dragging its feet with respect to

  the FTC clearance activities highlighting their unwillingness to accept FTC’s stated

  positions with respect to divestitures.”845 The Akorn executives notably raised these issues

  after multiple quarters of terrible business performance by Akorn, after the investigation

  into the whistleblower letters had uncovered Silverberg’s submission of false data to the

  FDA, and during a meeting where the board, management, and Cravath attorneys “engaged

  in a robust and lengthy discussion regarding the status of investigation, MAE standard,

  conditions of closing and whether Akorn can insist on FK taking accelerating [sic] its

  efforts to obtain FTC clearance.”846 Akorn’s desire to raise these issues at this point seems

  as much a defensive response to the pressure that Akorn was under as it was the product of

  actual problems with Fresenius’s compliance. Internal Fresenius emails indicate that




         844
              See Silhavy Dep. 173; id. at 185 (“We knew that it would solve a number of the
  issues outstanding with the FTC, but have the effect of perhaps taking longer than going
  with the straight option of divesting the products without a . . . corresponding divestiture
  of . . . Decatur.”); JX 959 at ‘498 (discussing Option 1 and Option 2).

           JX 1337 at ‘403; see also Bonaccorsi Tr. 915 (testifying that by late 2017, he and
         845

  Bowles “felt [Fresenius was] beginning to slow-walk the FTC process”).
         846
               JX 1337 at ‘403.


                                              239
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 241 of 247 PageID #: 2695




  during January, Bauersmith was pressing forward to obtain FTC approval promptly for a

  divestiture option that involved Decatur,847 and Fresenius’s attorneys were likewise

  working with the FTC on aspects of the ANDA divestiture package.848

         For approximately a week in February 2018, Fresenius contemplated a path that

  could have constituted a material breach of the Hell-or-High-Water Covenant had

  Fresenius continued to pursue it. The Hell-or-High-Water Covenant forbids Fresenius from

  taking any action that could be reasonably expected to delay FTC approval, and Fresenius

  nearly adopted an FTC strategy that it knew would delay approval by two months or more.

         During a meeting on February 9, 2018, the Fresenius steering committee discussed

  the two options for obtaining FTC clearance.849 Option 1 continued the ANDA divestiture

  strategy.850 Under this option, the Merger could close in April.851 Option 2 involved a sale

  of Decatur and obviated the need to resolve multiple longstanding disputes with the FTC




         847
               See JX 889 at ‘591.
         848
               See JX 886.
         849
               JX 959.
         850
             See id. at ‘498 (“Option 1: Negotiate a ‘reverse’ swap of FK Acetylcysteine
  ANDAs to Alvogen.”); id. at ‘497 (“FTC is requesting FK to divest its acetylcysteine assets
  instead of the original plan to invest Akorn’s assets.”).
         851
               Id. at ‘498.


                                              240
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 242 of 247 PageID #: 2696




  about Option 1.852 Option 2 would result in the Merger closing in June or July. 853 The

  February 9 minutes indicated that “[p]ost-close integration teams are preparing for an

  imminent closing including putting key support contracts in place.” 854 In an email sent to

  the group of Fresenius executives who were overseeing the antitrust clearance process,

  Ducker wrote:

        The key topic is how to proceed with Alvogen and FTC. If Stephan [Sturm]
        is likely to go nuclear on the closing we should instruct the team to follow
        Option 2. This avoids us having a potential closing event before we have a
        more developed legal position on the investigation. But if the Supervisory
        Board does not support the refusal to close we want the quickest option which
        is #1. I suggest we ask Jamie [Bauersmith] to explore both options with
        Alvogen. This will test their appetite for both and leaves both options open
        for potential negotiations of terms. It will buy us a couple of weeks to the
        Feb 22 or 23 decision point.855




        852
            See id. at ‘497–98; Ducker Dep. 275 (explaining that Option 2 “simplifies matters
  significantly with the FTC and removes the need for escrow accounts, and we could remove
  the requirement for us to divest our on-market acetylcysteine product”); Schoenhofen Dep.
  196.
        853
           JX 959 at ‘498; see also Bauersmith Dep. 161–62 (explaining that the Option 2
  schedule built in time for Alvogen to diligence Decatur); cf. JX 889 at ‘591 (January 19,
  2018 email referencing Alvogen’s request for due diligence at Decatur).
        854
              JX 959 at ‘500.
        855
              JX 976 at ‘067.


                                             241
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 243 of 247 PageID #: 2697




  The executives picked Option 2,856 but Fresenius “quickly abandoned” it once Alvogen

  made an unattractive offer for Decatur.857 After barely one week, Fresenius reverted to

  Option 1, and the Merger stayed on track for an April closing.

         By choosing Option 2, which would delay antitrust clearance by two months,

  Fresenius technically breached the Hell-or-High-Water Covenant. But because Fresenius

  changed course in approximately a week and returned to Option 1, the breach was not

  material. As of that point, Fresenius had positioned the parties to close the Merger in

  conjunction with the original Outside Date of April 24, 2018, and months before the

  extended Outside Date of July 24, which would have applied automatically if receipt of

  antitrust approval was the only condition to closing that had not been met.

         Akorn makes much of Bonaccorsi’s testimony about his interactions with

  Fresenius’s lead antitrust counsel, Elaine Johnston of Allen & Overy. Bonaccorsi testified

  that Johnston told him that she was not in regular contact with Fresenius and could not




         856
               JX 959 at ‘498.
         857
              See Silhavy Dep. 173; Bauersmith Tr. 607–08 (testifying that Fresenius spent
  “[a]bout a week or so” pursuing Option 2 before Alvogen “came in with an incredibly low
  offer for the Decatur facility”); Ducker Dep. 275–76; Schulte-Noelle Dep. 189–90 (“[I]
  think it was only a few days later we realized that there was no attractive offer and, hence,
  the only option that would be left would be [Option 1].”). The steering committee’s
  February 9 minutes reflect that it directed Bauersmith “to approach Alvogen . . . to gauge
  their interest level” in Option 2. JX 959 at ‘498. Bauersmith explained that he “reached out
  to Alvogen pretty much right away” to assess their interest but that they “offered something
  that was not palatable, so we just pursued option 1.” Bauersmith Dep. 220–21.


                                              242
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 244 of 247 PageID #: 2698




  explain the delays in the FTC process.858 These communications appear to have taken place

  during the brief period in February when Fresenius was deciding between the two options,

  initially chose Option 2, then reverted to Option 1. It makes sense to me that Johnston and

  Fresenius were not on same page during the brief period when Fresenius was making a

  major decision about strategy. Akorn does not point to any evidence of miscommunications

  between Fresenius and Johnston, or for that matter between Fresenius and Akorn, after

  February 2018.

         During a meeting on March 23, 2018, Bowles advised the Akorn directors about the

  timeline for receiving FTC approval and did not identify any problems. 859 On April 20,

  the FTC sent Akorn and Fresenius a draft Decision and Order, which is one of the final

  steps in the FTC review process before approval.860 When Akorn filed its complaint on

  April 23, it alleged that FTC approval was expected in May 2018. 861 It appears that the

  FTC is now reserving judgment until this litigation is resolved,862 but Fresenius cannot be

  faulted for that.



         858
            Bonaccorsi Dep. 218–19; Bonaccorsi Tr. 918–19; see also JX 972 (Bonaccorsi
  discussing February 13 call with Johnston); JX 1337 at ‘403 (Akorn February 23 board
  minutes discussing dialogue with Johnston).
         859
            JX 1337 at ‘405; see also id. at ‘404–05 (March 2 and 9 board minutes
  referencing “FTC related activities,” but no problems).
         860
            Dkt. 1 ¶ 118; see Bowles Dep. 146–47 (“Q. And so is it your understanding that,
  as of April 23, antitrust approval was now close at hand? A. Yes.”).
         861
               Dkt. 1 ¶ 119.
         862
               See Dkt. 220 at 109–10.


                                             243
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 245 of 247 PageID #: 2699




         The facts of this case differ markedly from Hexion, which Akorn cites for the settled

  proposition that a party can breach a hell-or-high-water covenant by dragging its feet on

  obtaining antitrust clearance.863 In Hexion, at the time of trial, the buyer still had not

  “signed agreements with the proposed buyer of the assets to be divested” and still “had not

  responded to certain interrogatories from the FTC” or “put itself in a position to do so . . .

  .”864 The buyer in that case consciously delayed obtaining approval as a strategy to avoid

  the transaction.865 Fresenius did not do that. Fresenius took steps to obtain timely antitrust

  approval, but other conditions in the Merger Agreement failed before approval could be

  received.

         There is also contemporaneous evidence indicating that Akorn recognized that

  Fresenius could cure any breach of the Hell-or-High-Water Covenant by moving forward

  on Option 1. In a letter dated February 24, 2018, Cravath accused Fresenius of breaching

  its obligation to secure antitrust clearance and posited that Fresenius “cure its breach

  immediately” by committing to “promptly agree to whatever terms are necessary to

  complete the negotiations with Alvogen” over Option 1.866 By the time Fresenius received

  the letter, Fresenius had abandoned its flirtation with Option 2 and was pursuing Option 1,

  thereby curing its breach.



         863
               See Hexion, 965 A.2d at 756.
         864
               Id. at 735, 756.
         865
               Id. at 756.
         866
               JX 986 at ‘188.


                                               244
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 246 of 247 PageID #: 2700




         I find that Fresenius breached the Hell-or-High-Water Covenant by briefly pursuing

  Option 1, but Akorn failed to prove by a preponderance of the evidence that Fresenius

  materially breached the Hell-or-High-Water Covenant. Under the Strategy Provision,

  Fresenius had the exclusive right to “control the strategy” and “the overall development of

  the positions to be taken” to obtain FTC clearance.867 Fresenius chose a strategy that

  ultimately would have resulted in FTC approval well within the timeframe permitted by

  the Merger Agreement. There also is ample evidence indicating that Fresenius could have

  secured FTC clearance by the original Outside Date if the FTC had not wavered on aspects

  of the original divestiture package. Under these circumstances, Akorn did not establish that

  Fresenius materially breached the Hell-or-High-Water Covenant such that it should be

  barred from exercising an otherwise valid termination right.

                                 III.     CONCLUSION

         Akorn brought this action seeking a decree of specific performance that would

  compel Fresenius to close. Akorn cannot obtain specific performance because three

  conditions to closing failed: the General MAE Condition, the Bring-Down Condition, and

  the Covenant Compliance Condition.

         Fresenius sought a declaration that it had validly terminated the Merger Agreement

  on April 22, 2018. As of that date, Fresenius had not materially breached its obligations

  under the Merger Agreement and therefore could exercise its termination rights.




         867
               JX 1 § 5.03(c).


                                              245
Case 1:20-cv-01254-MN Document 5-52 Filed 10/02/20 Page 247 of 247 PageID #: 2701




         Fresenius validly terminated the Merger Agreement because Akorn’s Regulatory

  Compliance Representations were untrue, the deviation from the representations could not

  be cured by the Outside Date, and the degree of deviation would reasonably be expected

  to result in a Regulatory MAE. This scenario caused the Bring-Down Condition to fail in

  an incurable manner and entitled Fresenius to terminate.

         Fresenius also validly terminated the Merger Agreement because Akorn had

  materially breached the Ordinary Course Covenant and the breach could not be cured by

  the Outside Date. This scenario caused the Covenant Compliance Condition to fail in an

  incurable manner and entitled Fresenius to terminate.

         Within ten days, the parties shall submit a joint letter identifying any other matters

  that need to be addressed to bring this matter to a conclusion at the trial level. If possible,

  the parties shall submit a final order implementing this decision that has been agreed as to

  form. If there are further issues to be resolved at the trial level, the parties shall propose a

  schedule for addressing them.




                                               246
